                Case 19-11299-LSS            Doc 183       Filed 07/24/19         Page 1 of 569



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

SPORTCO HOLDINGS, INC., et al.,1                               Case No. 19-11299 (LSS)

                            Debtors.                           (Jointly Administered)


    GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY AND
       DISCLAIMER REGARDING DEBTORS’ SCHEDULES OF ASSETS AND
           LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS2

        SportCo Holdings, Inc. (“SportCo”) and its debtor affiliates, as debtors and debtors in
possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), with the
assistance of their advisors, have filed their respective Schedules of Assets and Liabilities (the
“Schedules”) and Statements of Financial Affairs (the “Statements,” and together with the
Schedules the “Schedules and Statements”) with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), pursuant to section 521 of title 11 of the United
States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

       These Global Notes and Statement of Limitations, Methodology and Disclaimer
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral part
of all of the Debtors’ Schedules and Statements. The Global Notes should be referred to,
considered, and reviewed in connection with any review of the Schedules and Statements.

        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor.
Additionally, the Schedules and Statements contain unaudited information that is subject to
further review and potential adjustment, and reflect the Debtors’ reasonable best efforts to report
the assets and liabilities of each Debtor on an unconsolidated basis.

       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the


1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC 29036.
2
 A Statement of Financial Affairs or a Schedule of Assets and Liabilities for a particular Debtor begins immediately
after these Global Notes (as defined below).


DM_US 161371292-3.105320.0013
                Case 19-11299-LSS          Doc 183   Filed 07/24/19     Page 2 of 569



Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.
Accordingly, the Debtors reserve all of their rights to amend, supplement, or otherwise modify
the Schedules and Statements as is necessary and appropriate. Notwithstanding the foregoing, the
Debtors shall not be required to update the Schedules and Statements.

        Mr. Dalton Edgecomb has signed each of the Schedules and Statements. Mr. Edgecomb
is the Debtors’ Chief Restructuring Officer and an authorized signatory for each of the Debtors.
In reviewing and signing the Schedules and Statements, Mr. Edgecomb necessarily has relied
upon the efforts, statements, and representations of various personnel employed by the Debtors
and their advisors. Mr. Edgecomb has not (and could not have) personally verified the accuracy
of each statement and representation contained in the Schedules and Statements, including
statements and representations concerning amounts owed to creditors, classification of such
amounts, and creditor addresses.

                                Global Notes and Overview of Methodology

1.       Reservation of Rights. Reasonable efforts have been made to prepare and file complete
and accurate Schedules and Statements; however, inadvertent errors or omissions may exist. The
Debtors reserve all rights to amend or supplement the Schedules and Statements from time to
time, in all respects, as may be necessary or appropriate, including, without limitation, the right
to amend the Schedules and Statements with respect to claim (“Claim”) description, designation,
or Debtor against which the Claim is asserted; dispute or otherwise assert offsets or defenses to
any Claim reflected in the Schedules and Statements as to amount, liability, priority, status, or
classification; subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;”
or object to the extent, validity, enforceability, priority, or avoidability of any Claim. Any failure
to designate a Claim in the Schedules and Statements as “disputed,” “contingent,” or
“unliquidated” does not constitute an admission by the Debtors that such Claim or amount is not
“disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
liability by the Debtor against which the Claim is listed or against any of the Debtors.
Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver of
rights with respect to the Debtors’ chapter 11 cases, including, without limitation, issues
involving Claims, substantive consolidation, defenses, equitable subordination,
recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or avoid
transfers. Any specific reservation or rights contained elsewhere in the Global Notes does not
limit in any respect the general reservation of rights contained in this paragraph.

The listing in the Schedules or Statements (including, without limitation, Schedule B, Schedule F
or Statement 3(c)) by the Debtors of any obligation between a Debtor and another Debtor or
between a Debtor and a non-Debtor affiliate is a statement of what appears in the Debtors’ books
and records and does not reflect any admission or conclusion of the Debtors regarding whether
such amount would be allowed as a Claim or how such obligations may be classified and/or
characterized in a plan of reorganization or by the Bankruptcy Court. The Debtors reserve all
rights with respect to such obligations.


                                                  -2-
DM_US 161371292-3.105320.0013
                Case 19-11299-LSS      Doc 183      Filed 07/24/19     Page 3 of 569



2.      Description of Cases and “as of” Information Date. On June 10, 2019 (the “Petition
Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code.
The Debtors are operating their businesses and managing their properties as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On June 11, 2019, the
Bankruptcy Court entered an order directing procedural consolidation and joint administration of
the Debtors’ chapter 11 cases [Docket No. 38]. On June 17, 2019, the United States Trustee for
the District of Delaware appointed a statutory committee of unsecured creditors pursuant to
section 1102(a)(1) of the Bankruptcy Code [Docket No. 58]. The asset information provided
herein, except as otherwise noted, represents the asset data of the Debtors as of the close of
business on June 9, 2019, and the liability information provided herein, except as otherwise
noted, represents the liability data of the Debtors as of the close of business on June 9, 2019.

3.      Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
an inefficient use of estate assets for the Debtors to obtain current market valuations for all of
their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements
reflect net book values as of June 9, 2019. Furthermore, assets that have fully depreciated or
were expensed for accounting purposes do not appear in these Schedules and Statements as they
have no net book value.

4.      Recharacterization. Notwithstanding the Debtors’ reasonable best efforts to properly
characterize, classify, categorize or designate certain Claims, assets, executory contracts,
unexpired leases and other items reported in the Schedules and Statements, the Debtors may
nevertheless have improperly characterized, classified, categorized, designated, or omitted
certain items due to the complexity and size of the Debtors’ business. Accordingly, the Debtors
reserve all of their rights to recharacterize, reclassify, recategorize, redesignate, add or delete
items reported in the Schedules and Statements at a later time as is necessary or appropriate as
additional information becomes available, including, without limitation, whether contracts or
leases listed herein were deemed executory or unexpired as of the Petition Date and remain
executory and unexpired post-petition.

5.      Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
post-petition periods based on the information and research conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between the prepetition and postpetition
periods may change. Accordingly, the Debtors reserve all of their rights to amend, supplement or
otherwise modify the Schedules and Statements as is necessary or appropriate. The liabilities
listed on the Schedules do not reflect any analysis of Claims under section 503(b)(9) of the
Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to dispute or challenge the
validity of any asserted Claims under section 503(b)(9) of the Bankruptcy Code or the
characterization of the structure of any such transaction or any document or instrument related to
any creditor’s Claim.

6.      Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
tax accruals, and liabilities from the Schedules and Statements, including, without limitation,
accrued salaries, employee benefit accruals, and deferred gains. The Debtors also have excluded
rejection damage Claims of counterparties to executory contracts and unexpired leases that may


                                                -3-
DM_US 161371292-3.105320.0013
                Case 19-11299-LSS     Doc 183      Filed 07/24/19     Page 4 of 569



be rejected, to the extent such damage Claims exist. In addition, certain immaterial assets and
liabilities may have been excluded.

7.       Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
“insiders” to include the following: (a) directors; (b) executives; (c) equity holders holding in
excess of 10% of the voting securities of one of the Debtor entities; (d) Debtor/non-Debtor
affiliates; and (e) relatives of any of the foregoing (to the extent known by the Debtors).

Persons listed as “insiders” have been included for informational purposes only. The Debtors do
not take any position with respect to: (a) such person’s influence over the control of the Debtors;
(b) the management responsibilities or functions of such individual; (c) the decision-making or
corporate authority of such individual; or (d) whether such individual could successfully argue
that he or she is not an “insider” under applicable law, including the federal securities laws, or
with respect to any theories of liability or for any other purpose.

8.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
acquisition, or other transaction. Conversely, inclusion of certain intellectual property shall not
be construed to be an admission that such intellectual property rights have not been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
acquisition, or other transaction.

In addition, although the Debtors have made diligent efforts to attribute intellectual property to
the rightful Debtor entity, in certain instances, intellectual property owned by one Debtor may, in
fact, be owned by another Debtor or by an affiliate. Accordingly, the Debtors reserve all of their
rights with respect to the legal status of any and all such intellectual property rights.

9.      Executory Contracts. Although the Debtors made diligent attempts to attribute an
executory contract to its rightful Debtor, in certain instances, the Debtors may have inadvertently
failed to do so due to the complexity and size of the Debtors’ business. Accordingly, the Debtors
reserve all of their rights with respect to the named parties of any and all executory contracts,
including the right to amend Schedule G.

10.     Classifications. Listing a Claim on (a) Schedule D as “secured,” (b) Schedule E as
“priority,” (c) Schedule F as “unsecured,” or (d) listing a contract on Schedule G as “executory”
or “unexpired,” does not constitute an admission by the Debtors of the legal rights of the
Claimant or a waiver of the Debtors’ rights to recharacterize or reclassify such Claims or
contracts or to setoff of such Claims.

11.     Claims Description. Schedules D, E, and F permit each of the Debtors to designate a
Claim as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
constitute an admission by that Debtor that such amount is not “disputed,” “contingent,” or
“unliquidated,” or that such Claim is not subject to objection. The Debtors reserve all of their
rights to dispute, or assert offsets or defenses to, any Claim reflected on their respective
Schedules and Statements on any grounds, including liability or classification. Additionally, the


                                               -4-
DM_US 161371292-3.105320.0013
                Case 19-11299-LSS          Doc 183     Filed 07/24/19      Page 5 of 569



Debtors expressly reserve all of their rights to subsequently designate such Claims as “disputed,”
“contingent,” or “unliquidated.” Moreover, listing a Claim does not constitute an admission of
liability by the Debtors.

12.      Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against
third-parties as assets in the Schedules and Statements, including, without limitation, causes of
actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other relevant
non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all of their rights
with respect to any cause of action (including avoidance actions), controversy, right of setoff,
cross-Claim, counter-Claim, or recoupment and any Claim on contracts or for breaches of duties
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law, or in equity, or pursuant to any other theory of law
(collectively, “Causes of Action”) they may have, and neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any Claims or Causes of Action or in any
way prejudice or impair the assertion of such Claims or Causes of Action.

13.     Summary of Significant Reporting Policies. The following is a summary of significant
reporting policies:

         a.        Undetermined Amounts. The description of an amount as
                   “unknown,” “TBD” or “undetermined” is not intended to reflect
                   upon the materiality of such amount.

         b.        Totals. All totals that are included in the Schedules and actual total
                   may be different than the listed total.

         c.        Paid Claims. The Debtors were authorized (but not directed) to pay
                   certain outstanding prepetition Claims pursuant to various interim
                   orders entered by the Bankruptcy Court on June 11, 2019.
                   Accordingly, certain outstanding liabilities may have been reduced
                   by post-petition payments made on account of prepetition
                   liabilities. To the extent the Debtors pay any of the Claims listed in
                   the Schedules and Statements pursuant to any orders entered by the
                   Bankruptcy Court, the Debtors reserve all of their rights to amend
                   or supplement the Schedules and Statements or take other action as
                   is necessary or appropriate to avoid over-payment of or duplicate
                   payments for any such liabilities.

         d.        Excluded Assets and Liabilities. The Debtors have excluded
                   certain accrued liabilities, including accrued salaries and employee
                   benefits from the Schedules and Statements. Certain other
                   immaterial assets and liabilities may also have been excluded.


                                                   -5-
DM_US 161371292-3.105320.0013
                Case 19-11299-LSS        Doc 183     Filed 07/24/19    Page 6 of 569



         e.        Liens. Property and equipment listed in the Schedules and
                   Statements are presented without consideration of any liens that
                   may attach (or have attached) to such property and equipment.

14.     Estimates. To prepare and file the Schedules in accordance with the deadline established
in the Chapter 11 Cases, management was required to make certain estimates and assumptions
that affected the reported amounts of these assets and liabilities. The Debtors reserve all rights to
amend the reported amounts of assets and liabilities to reflect changes in those estimates or
assumptions.

15.      Currency. Unless otherwise indicated, all amounts are reflected in U.S. Dollars.

16.     Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary
course of business. Offsets in the ordinary course can result from various items, including,
without limitation, intercompany transactions, pricing discrepancies, returns, warranties, and
other disputes between the Debtors and their suppliers. These offsets and other similar rights are
consistent with the ordinary course of business in the Debtors’ industry and are not tracked
separately. Therefore, although such offsets and other similar rights may have been accounted
for when certain amounts were included in the Schedules, offsets are not independently
accounted for, and as such, are excluded from the Debtors’ Schedules and Statements.

17.    Global Notes Control. In the event that the Schedules and Statements differ from the
foregoing Global Notes, the Global Notes shall control.

                      Specific Disclosures with Respect to the Debtors’ Schedules

Schedules A/B.

         Lines 2 and 3. Cash values held in financial accounts are listed as of June 9, 2019.

         Line 15. Ownership interests in subsidiaries, partnerships, and joint ventures have
         been listed as an undetermined amount on account of the fact that the fair market
         value of such ownership is dependent on numerous variables and factors and may
         differ significantly from their net book value.

         Line 60. Patents, Trademarks, and other Intellectual Property are listed as an
         undetermined amount on account of the fact that the fair market value of such
         ownership is dependent on numerous variables and factors and may differ
         significantly from their net book value.

         Line 63. Customer Lists are listed as an undetermined amount on account of the
         fact that the fair market value of such ownership is dependent on numerous
         variables and factors and may differ significantly from their net book value.

         Lines 64 and 65. Intangible Assets and Goodwill are listed as an undetermined
         amount on account of the fact that the fair market value of such intangible items
         such as Goodwill, Non-Compete Agreements and Trade Names is dependent on


                                                 -6-
DM_US 161371292-3.105320.0013
                Case 19-11299-LSS      Doc 183     Filed 07/24/19     Page 7 of 569



         numerous variables and factors and may differ significantly from their net book
         value.

Schedule D. Except as otherwise agreed pursuant to a stipulation or order entered by the
Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity, perfection,
or immunity from avoidance of any lien purported to be granted or perfected in any specific asset
of a secured creditor listed on Schedule D of any Debtor. Moreover, although the Debtors have
scheduled Claims of various creditors as secured Claims, the Debtors reserve all of their rights to
dispute or challenge the secured nature of any such creditor’s Claim or the characterization of the
structure of any such transaction or any document or instrument related to such creditor’s Claim.
The descriptions provided on Schedule D are solely intended to be a summary—and not an
admission—of liability.

Reference to the applicable loan agreements and related documents is necessary for a complete
description of the collateral and the nature, extent, and priority of liens. Nothing in the Global
Notes or the Schedules and Statements shall be deemed a modification or interpretation of the
terms of such agreements. Except as specifically stated on Schedule D, real property lessors,
utility companies, and other parties that may hold security deposits have not been listed on
Schedule D. The Debtors reserve all of their rights to amend Schedule D to the extent that the
Debtors determine that any Claims associated with such agreements should be reported on
Schedule D. Nothing herein shall be construed as an admission by the Debtors of the legal rights
of the Claimant or a waiver of the Debtors’ rights to recharacterize or reclassify such Claim or
contract.

Moreover, the Debtors have not included on Schedule D parties that may believe their Claims are
secured through setoff rights or inchoate statutory lien rights. The amounts outstanding under the
Debtors’ prepetition secured credit facilities reflect approximate amounts as of the Petition Date.

Schedule E. The Debtors have been authorized by order of the Bankruptcy Court to pay certain
prepetition liabilities, including the authority to pay employee wages and other employee
benefits in the ordinary course of business (the “Final Order Authorizing the Debtors to Pay
Prepetition Employee Wages, Benefits, and Related Items” [Docket No. 136]). As a result of this
order, the Debtors believe that any employee claims for prepetition amounts related to ongoing
payroll and benefits, whether allowable as a priority or nonpriority claim, have been or will be
satisfied, and such amounts are not listed on Schedule E.

The listing of any claim on Schedule E does not constitute an admission by the Debtors that such
claim is entitled to priority treatment under 11 U.S.C. § 507. The Debtors reserve their right to
dispute the priority status of any claim on any basis. Moreover, the listing of any tax claim on
Schedule E is not an admission or designation by the Debtors that such claim is a prepetition tax
claim. The Debtors reserve their right to treat any of these claims as post-petition claims.

Schedule F. The Debtors have used best reasonable efforts to report all general unsecured
Claims against the Debtors on Schedule F based upon the Debtors’ existing books and records as
of the Petition Date. The Claims of individual creditors for, among other things, products, goods,
or services are listed as either the lower of the amounts invoiced by such creditor or the amounts
entered on the Debtors’ books and records and may not reflect credits or allowances due from


                                               -7-
DM_US 161371292-3.105320.0013
                Case 19-11299-LSS      Doc 183     Filed 07/24/19     Page 8 of 569



such creditors to the applicable Debtor. The Debtors reserve all of their rights with respect to any
such credits and allowances including the right to assert objections and/or setoffs with respect to
same. Schedule F does not include certain deferred charges, deferred liabilities, accruals, or
general reserves. Such amounts are, however, reflected on the Debtors’ books and records as
required in accordance with GAAP. Such accruals are general estimates of liabilities and do not
represent specific Claims as of the Petition Date. The Debtors have made every effort to include
as a contingent, unliquidated, or disputed the Claim of any vendor not included on the Debtors’
open accounts payable that is associated with an account that has an accrual or receipt not
invoiced.

The Claims listed on Schedule F arose or were incurred on various dates. In certain instances, the
date on which a Claim arose is an open issue of fact. Although reasonable efforts have been
made to identify the date of incurrence of each Claim, determining the date upon which each
Claim on Schedule F was incurred or arose would be unduly burdensome and cost prohibitive
and, therefore, the Debtors do not list a date for each Claim listed on Schedule F. Certain Debtors
may pay Claims listed on Schedule F during this chapter 11 case pursuant to orders of the
Bankruptcy Court and reserve all of their rights to update Schedule F to reflect such payments.

Schedule F contains information regarding pending litigation involving the Debtors. The dollar
amount of potential Claims associated with any such pending litigation is listed as
“undetermined” and marked as contingent, unliquidated, and disputed in the Schedules and
Statements. Some of the litigation Claims listed on Schedule F may be subject to subordination
pursuant to section 510 of the Bankruptcy Code.

Schedule F also includes potential or threatened legal disputes that are not formally recognized
by an administrative, judicial, or other adjudicative. Any information contained in Schedule F
with respect to such potential litigation shall not be a binding representation of the Debtors’
liabilities with respect to any of the potential suits and proceedings included therein.

Schedule F reflects unsecured Claims that a Debtor may have against another Debtor on account
of intercompany receivables and payables. To the extent a Debtor has a Claim against another
Debtor on account of the Debtors’ prepetition secured facilities, these Claims are not reflected on
Schedule F.

Schedule G. The Debtors’ businesses are complex. Although the Debtors’ existing books,
records and financial systems have been relied upon to identify and schedule executory contracts
at each of the Debtors and diligent efforts have been made to ensure the accuracy of each
Debtor’s Schedule G, inadvertent errors, omissions or over-inclusions may have occurred.
Certain information, such as the contact information of the counter-party, may not be included
where such information could not be obtained using the Debtors’ reasonable efforts. Listing a
contract or agreement on Schedule G does not constitute an admission that such contract or
agreement is an executory contract or unexpired lease or that such contract or agreement was in
effect on the Petition Date or is valid or enforceable. The Debtors hereby reserve all of their
rights to dispute the validity, status or enforceability of any contracts, agreements or leases set
forth on Schedule G and to amend or supplement Schedule G as necessary. Certain of the leases
and contracts listed on Schedule G may contain certain renewal options, guarantees of payment,
indemnifications, options to purchase, rights of first refusal and other miscellaneous rights. Such

                                               -8-
DM_US 161371292-3.105320.0013
                Case 19-11299-LSS      Doc 183     Filed 07/24/19     Page 9 of 569



rights, powers, duties and obligations are not set forth separately on Schedule G. Certain
confidentiality and non-compete agreements may not be listed on Schedule G. The Debtors
reserve all of their rights with respect to such agreements.

Certain of the contracts and agreements listed on Schedule G may consist of several parts,
including, purchase orders, amendments, restatements, waivers, letters and other documents that
may not be listed on Schedule G or that may be listed as a single entry. The Debtors expressly
reserve their rights to challenge whether such related materials constitute an executory contract, a
single contract or agreement or multiple, severable or separate contracts.

The contracts, agreements, and leases listed on Schedule G may have expired or may have been
modified, amended or supplemented from time to time by various amendments, restatements,
waivers, estoppel certificates, letters, memoranda and other documents, instruments, and
agreements that may not be listed therein despite the Debtors’ use of reasonable efforts to
identify such documents. Further, unless otherwise specified on Schedule G, each executory
contract or unexpired lease listed thereon shall include all exhibits, schedules, riders,
modifications, declarations, amendments, supplements, attachments, restatements, or other
agreements made directly or indirectly by any agreement, instrument, or other document that in
any manner affects such executory contract or unexpired lease, without respect to whether such
agreement, instrument, or other document is listed thereon. In some cases, the same supplier or
provider appears multiple times on Schedule G. This multiple listing is intended to reflect
distinct agreements between the applicable Debtor and such supplier or provider.

The Debtors reserve all of their rights, Claims and causes of action with respect to the contracts
on Schedule G, including the right to dispute or challenge the characterization of the structure of
any transaction or any document or instrument related to a creditor’s Claim.

In addition, the Debtors may have entered into various other types of agreements in the ordinary
course of their businesses, such as subordination, nondisturbance and attornment agreements,
supplemental agreements, amendments/letter agreements, title agreements, indemnity
agreements, and confidentiality agreements. Such documents may not be set forth on Schedule
G. Further, the Debtors reserve all of their rights to alter or amend these Schedules to the extent
that additional information regarding the Debtor obligor to such executory contracts becomes
available. Certain of the executory agreements may not have been memorialized and could be
subject to dispute. Executory agreements that are oral in nature have not been included on
Schedule G.

Omission of a contract or agreement from Schedule G does not constitute an admission that such
omitted contract or agreement is not an executory contract or unexpired lease. The Debtors’
rights under the Bankruptcy Code with respect to any such omitted contracts or agreements are
not impaired by the omission.

The listing of any contract on Schedule G does not constitute an admission by the Debtors as to
the validity of any such contract or that such contract is an executory contract or unexpired lease.
The Debtors reserve all of their rights to dispute the effectiveness of any such contract listed on
Schedule G or to amend Schedule G at any time to remove any contract.



                                               -9-
DM_US 161371292-3.105320.0013
               Case 19-11299-LSS           Doc 183     Filed 07/24/19     Page 10 of 569



Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors or
guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H. The
Debtors may not have identified certain guarantees associated with the Debtors’ executory
contracts, unexpired leases, secured financings, debt instruments and other such agreements. The
Debtors reserve all of their rights to amend the Schedules to the extent that additional guarantees
are identified or such guarantees are discovered to have expired or be unenforceable.

                     Specific Disclosures with Respect to the Debtors’ Statements

Question 1. The Debtors rely on consolidated financial statements, as required in accordance
with GAAP, in the ordinary course of the Debtors’ businesses. The Debtors’ existing books,
records and financial systems have been relied upon to identify the information requested,
therefore, the Debtors have provided consolidated revenues for the last three years on the
Statement filed by Ellett based on the Debtors’ consolidated accounting.



                                [Remainder of page intentionally left blank.]




                                                   - 10 -
DM_US 161371292-3.105320.0013
                              Case 19-11299-LSS                Doc 183             Filed 07/24/19              Page 11 of 569

 Fill in this information to identify the case and this filing:


                Ellett Brothers, LLC
 Debtor Name __________________________________________________________________
                                                                               Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):     19-11301
                            _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         
         ✔
              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         
         ✔    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         
         ✔    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         
         ✔    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         
         ✔
              Schedule H: Codebtors (Official Form 206H)

         
         ✔    Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.

                     07 / 24 / 2019
        Executed on ______________                         8     /s/ Dalton Edgecomb
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Dalton Edgecomb
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Chief Restructuring Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                                        Case 19-11299-LSS                                  Doc 183                  Filed 07/24/19                        Page 12 of 569

 Fill in this information to identify the case:

                      Ellett Brothers, LLC
 Debtor name ____________________________ _____ _____ _____ ______ _____ _____ _____ _

                                                                                                                Delaware
 United States Bankruptcy Court f or the: _______________________ District of ________
                                                                                                                 (State)
                                       19-11301
 Case number (If known):              _________________________


                                                                                                                                                                                                 Check if this is an
                                                                                                                                                                                                   amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                         12/15




Part 1:          Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a.   Real property:                                                                                                                                                                           10,515,373.68
                                                                                                                                                                                                $ ________________
           Copy line 88 from Schedule A/B.....................................................................................................................................
                                                                                                                                                                                                   Plus Unknown

     1b.   Total personal property:                                                                                                                                                                 80,288,339.67
                                                                                                                                                                                                $ ________________
           Copy line 91A from Schedule A/B...................................................................................................................................                      Plus Unknown

     1c. Total of all property:                                                                                                                                                                     90,803,713.35
                                                                                                                                                                                                $ ________________
           Copy line 92 from Schedule A/B.....................................................................................................................................                     Plus Unknown




Part 2:          Summary of Liabilities




2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                   272,856,876.00
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D..............................................                                                  $ ________________
                                                                                                                                                                                                   Plus Unknown
3.   Schedule E/F: Creditors Who Have Unsecured Claims(Official Form 206E/F)

     3a.   Total claim am ounts of priority unsecured claim s:
                                                                                                                                                                                                       454,034.55
           Copy the total claims from Part 1 from line 5a of Schedule E/F ....................................................................................                                  $ ________________
                                                                                                                                                                                                   Plus Unknown
     3b.   Total am ount of claims of nonpriority am ount of unsecured claims:                                                                                                                      31,063,298.33
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .........................................................                                        +   $ ________________
                                                                                                                                                                                                    Plus Unknown



4.   Total liabilities...................................................................................................................................................................         304,374,208.88
                                                                                                                                                                                                $ ________________
     Lines 2 + 3a + 3b                                                                                                                                                                              Plus Unknown




 Official Form 206Sum                                       Sum m ary of Assets and Liabilities for Non-Individuals                                                                                  page 1
                              Case 19-11299-LSS               Doc 183            Filed 07/24/19         Page 13 of 569
  Fill in this information to identify the case:

               Ellett Brothers, LLC
  Debtor name __________________________________________________________________

                                                                              Delaware
  United States Bankruptcy Court for the:_______________________ District of ________
                                                                             (State)
  Case number (If known):     19-11301
                              _________________________                                                                              Check if this is an
                                                                                                                                        amended filing


Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:     Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
   ✔
         Yes. Fill in the information below.

    All cash or cash equivalents owned or controlled by the debtor                                                                Current value of debtor’s
                                                                                                                                  interest

2. Cash on hand                                                                                                                                 6,759.00
                                                                                                                                 $______________________

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

   Name of institution (bank or brokerage firm)                Type of account                 Last 4 digits of account number
         See attached
   3.1. _________________________________________________ ______________________               ____ ____ ____ ____                          2,061,129.39
                                                                                                                                 $______________________
   3.2. _________________________________________________ ______________________               ____ ____ ____ ____               $______________________


4. Other cash equivalents (Identify all)
   4.1. _____________________________________________________________________________________________________                    $______________________
   4.2. _____________________________________________________________________________________________________                    $______________________

5. Total of Part 1                                                                                                                          2,067,888.39
                                                                                                                                 $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Part 2:     Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
   ✔
         Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest
7. Deposits, including security deposits and utility deposits

   Description, including name of holder of deposit
        Prepaid deposits
   7.1. ________________________________________________________________________________________________________                                 3,000.00
                                                                                                                                  $______________________
   7.2._________________________________________________________________________________________________________                  $_______________________


  Official Form 206A/B                                    Schedule A/B: Assets  Real and Personal Property                                   page 1
                        Case 19-11299-LSS          Doc 183       Filed 07/24/19       Page 14 of 569


          Case Name: Ellett Brothers, LLC                                                  Case Number: 19-11301


Part 1:
          Schedule A/B: Assets - Real and Personal Property
           Cash and cash equivalents
3. Checking, savings, money market, or financial brokerage accounts


         Name of Institution                                           Last 4 digits of
      (bank or brokerage firm)            Type of Account             account number        Current value of debtor's interest


3.1   Bank of America                     Operating Account                 1342                                    $321,775.03
3.2   Bank of America                     Collection Account                6652                                    $794,054.95
3.3   Bank of America                   Concentration Account               6759                                    $607,628.49
3.4   Regions Bank                          Payroll Account                 3409                                    $156,332.29
3.5   Wells Fargo                      Office Checking Account              1962                                    $181,338.63



                                                                                   TOTAL                          $2,061,129.39
                             Case 19-11299-LSS                  Doc 183         Filed 07/24/19               Page 15 of 569
Debtor         Ellett Brothers, LLC
               _______________________________________________________                                                 19-11301
                                                                                                Case number (if known)_____________________________________
               Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
   Description, including name of holder of prepayment
        See attached
   8.1.___________________________________________________________________________________________________________                             742,462.39
                                                                                                                                  $______________________
   8.2.___________________________________________________________________________________________________________                $_______________________

9. Total of Part 2.
                                                                                                                                               745,462.39
                                                                                                                                  $______________________
   Add lines 7 through 8. Copy the total to line 81.



Part 3:    Accounts receivable

10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
    
    ✔ Yes. Fill in the information below.
                                                                                                                                  Current value of debtor’s
                                                                                                                                  interest
11. Accounts receivable

    11a. 90 days old or less:      $16,440,581.27
                                 ____________________________    $2,466,087.19
                                                              – ___________________________          = ........ Î                          13,974,494.08
                                                                                                                                 $______________________
                                  face amount                   doubtful or uncollectible accounts

    11b. Over 90 days old:          $1,278,509.97
                                  ___________________________    $831,031.48
                                                              – ___________________________          = ........ Î                             447,478.49
                                                                                                                                 $______________________
                                   face amount                  doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                        14,421,972.57
                                                                                                                                 $______________________
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:    Investments

13. Does the debtor own any investments?
     No. Go to Part 5.
    ✔ Yes. Fill in the information below.
    
                                                                                                        Valuation method          Current value of debtor’s
                                                                                                        used for current value    interest

14. Mutual funds or publicly traded stocks not included in Part 1
   Name of fund or stock:
   14.1. ________________________________________________________________________________               _____________________    $________________________
   14.2. ________________________________________________________________________________               _____________________    $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

   Name of entity:                                                                 % of ownership:
         See attached
   15.1._______________________________________________________________            ________%            _____________________                     Unknown
                                                                                                                                 $________________________
   15.2._______________________________________________________________            ________%            _____________________    $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
 Describe:
   16.1.________________________________________________________________________________                ______________________    $_______________________
   16.2.________________________________________________________________________________                ______________________    $_______________________



17. Total of Part 4                                                                                                                             Unknown
                                                                                                                                 $______________________
    Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                        Schedule A/B: Assets  Real and Personal Property                                   page 2
                          Case 19-11299-LSS          Doc 183     Filed 07/24/19   Page 16 of 569


          Case Name: Ellett Brothers, LLC                                         Case Number: 19-11301


Part 2:
          Schedule A/B: Assets - Real and Personal Property
          Deposits and Prepayments
8. Prepayments

                                                                                      CURRENT VALUE OF DEBTOR'S
                       DESCRIPTION                   NAME OF HOLDER OF PAYMENT                INTEREST


8.8       Prepaid maintenance               AvatierCorp                                                     $1,350.00
8.9       Prepaid maintenance               AvatierCorp                                                        $94.50
8.10      Prepaid maintenance               CDW                                                             $1,713.55
8.11      Prepaid maintenance               DatacomSystems                                                 $13,305.60
8.12      Prepaid maintenance               Digicert                                                          $316.67
8.13      Prepaid maintenance               Digicert                                                           $22.17
8.14      Prepaid maintenance               Digicert                                                          $403.67
8.15      Prepaid maintenance               Digicert                                                           $28.26
8.16      Prepaid maintenance               Digicert                                                          $267.51
8.17      Prepaid maintenance               Digicert                                                           $18.73
8.18      Prepaid maintenance               Digicert                                                           $21.48
8.19      Prepaid maintenance               Duo                                                               $625.00
8.20      Prepaid maintenance               Duo                                                                $43.75
8.21      Prepaid maintenance               Dynamix                                                        $17,217.75
8.22      Prepaid maintenance               Dynamix                                                         $1,205.24
8.23      Prepaid maintenance               HelpSystems                                                     $1,231.50
8.24      Prepaid maintenance               HelpSystems                                                        $86.21
8.25      Prepaid maintenance               Infor                                                          $52,122.76
8.26      Prepaid maintenance               InformationBuilder                                             $21,319.59
8.27      Prepaid maintenance               InformationBuilder                                              $1,492.37
8.28      Prepaid maintenance               Lansa                                                           $2,500.00
8.29      Prepaid maintenance               Lansa                                                            $175.00
8.30      Prepaid maintenance               Lansa                                                           $8,516.67
8.31      Prepaid maintenance               Lansa                                                            $596.17
8.32      Prepaid maintenance               Lansa                                                          $10,406.20
8.33      Prepaid maintenance               Lansa                                                             $728.40
8.34      Prepaid maintenance               MicrosoftLicensing                                              $6,951.00
8.35      Prepaid maintenance               MicrosoftLicensing                                                $486.50
8.36      Prepaid maintenance               MicrosoftLicensing                                             $48,773.62
8.37      Prepaid maintenance               MicrosoftLicensing                                              $3,414.15
8.38      Prepaid maintenance               ProData                                                           $180.00
8.39      Prepaid maintenance               ProData                                                            $12.60
8.40      Prepaid maintenance               RocketSoftware                                                  $1,028.41
8.41      Prepaid maintenance               RocketSoftware                                                     $61.71
8.42      Prepaid maintenance               RocketSoftware                                                    $514.20
8.43      Prepaid maintenance               RocketSoftware                                                     $35.99
8.44      Prepaid maintenance               SHI                                                               $693.26
8.45      Prepaid maintenance               SHI                                                                $48.53
8.46      Prepaid maintenance               SHI                                                               $325.44
8.47      Prepaid maintenance               SHI                                                                $22.78
8.48      Prepaid maintenance               SHI                                                               $339.17
8.49      Prepaid maintenance               SHI                                                                $23.74
8.50      Prepaid maintenance               SHI                                                               $854.63
8.51      Prepaid maintenance               SHI                                                                $59.82
8.52      Prepaid maintenance               SHI                                                             $2,055.11
8.53      Prepaid maintenance               SHI                                                             $3,852.35
8.54      Prepaid maintenance               SHI                                                              $269.67
8.55      Prepaid maintenance               SHI                                                            $17,923.61
8.56      Prepaid maintenance               SHI                                                             $1,254.65
8.57      Prepaid maintenance               SHI                                                             $1,559.84
8.58      Prepaid maintenance               SHI                                                               $109.19
8.59      Prepaid maintenance               Sirius                                                          $1,831.56
8.60      Prepaid maintenance               Sirius                                                            $109.89
8.61      Prepaid maintenance               Sirius                                                          $3,013.61
                       Case 19-11299-LSS      Doc 183            Filed 07/24/19      Page 17 of 569


8.62   Prepaid maintenance           Sirius                                                               $210.95
8.63   Prepaid maintenance           Sirius                                                            $13,938.17
8.64   Prepaid maintenance           Sirius                                                               $975.67
8.65   Prepaid maintenance           VisionSolutions                                                    $2,895.80
8.66   Prepaid maintenance           VisionSolutions                                                      $173.75
8.67   Prepaid maintenance           VisionSolutions                                                    $7,350.00
8.68   Prepaid maintenance           VisionSolutions                                                      $514.50
8.69   Prepaid maintenance           Vertiv                                                             $1,662.00
8.70   Prepaid maintenance           Vertiv                                                               $116.34
8.71   Prepaid maintenance           Qlik                                                               $5,061.36
8.72   Prepaid maintenance           Qlik                                                                 $354.30
8.73   Prepaid maintenance           Qlik                                                               $1,562.22
8.74   Prepaid maintenance           TAA                                                                $1,091.70
8.75   Prepaid maintenance           VarsityLogistics                                                  $66,378.73
8.76   Prepaid maintenance           Dimension Data                                                    $22,664.75
8.77   Prepaid maintenance           Help Systems                                                       $3,116.68
8.78   Prepaid maintenance           Help Systems                                                         $404.94
8.79   Prepaid maintenance           Help Systems                                                       $6,192.96
8.80   Prepaid maintenance           Help Systems                                                          $83.10
8.81   Prepaid maintenance           Lansa                                                              $1,984.13
8.82   Prepaid maintenance           SHI                                                                   $68.32
8.83   Prepaid maintenance           Presidio                                                            $189.03
8.84   Prepaid maintenance           Vanguard Systems                                                   $1,735.00
8.85   Prepaid maintenance           Vanguard Systems                                                     $121.45
8.86   Prepaid maintenance           Manhattan Associates                                              $69,384.78
8.87   Prepaid Dues                  NASGW                                                              $1,166.69
8.88   Prepaid Dues                  Global Credit Services                                             $1,834.00
8.89   Prepaid Dues                  National Marine Distribtutors Assoc.                                 $402.50
8.90   Prepaid Dues                  Dun & Bradstreet                                                   $5,818.30
8.91   Prepaid Dues                  NSSF                                                                 $299.50
8.92   Prepaid Dues                  Outdoor Wire Network                                               $1,600.02
8.93   Prepaid Insurance                                                                              $223,081.00
8.94   Prepaid Legal                                                                                   $24,875.00
8.95   Prepaid Postage                                                                                  $1,357.02
8.96   Utility Deposit               Bellefontaine                                                      $4,231.00
8.97   Utility Deposit               Bellefontaine                                                      $3,082.00
8.98   Utility Deposit               Bellefontaine                                                      $9,871.00
8.99   Annual Agency Fee             Bank of America                                                   $25,000.00




                                                                             TOTAL                    $742,462.39
                    Case 19-11299-LSS         Doc 183   Filed 07/24/19      Page 18 of 569


Case Name: Ellett Brothers, LLC                                           Case Number: 19-11301


Part 4:
          Schedule A/B: Assets - Real and Personal Property
          Investments
15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

                                                                 Valuation method used for   Current value of
                        Name of entity          % of ownership          current value        debtor's interest


15.1      Bonitz Brothers, Inc.                    100.00%                                            Unknown
15.2      Evans Sports, Inc.                       100.00%                                            Unknown
15.3      Jerry's Sports, Inc.                     100.00%                                            Unknown
15.4      Outdoor Sports Headquarters, Inc.        100.00%                                            Unknown
15.5      Quality Boxes, Inc.                      100.00%                                            Unknown
15.6      Simmons Gun Specialties, Inc.            100.00%                                            Unknown

                                                                                    TOTAL             Unknown
                           Case 19-11299-LSS                  Doc 183       Filed 07/24/19         Page 19 of 569
Debtor          Ellett Brothers, LLC
                _______________________________________________________                                          19-11301
                                                                                          Case number (if known)_____________________________________
                Name




Part 5:    Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?
     No. Go to Part 6.
    ✔ Yes. Fill in the information below.
    
     General description                            Date of the last      Net book value of    Valuation method used         Current value of
                                                    physical inventory    debtor's interest    for current value             debtor’s interest
                                                                          (Where available)
19. Raw materials
   ________________________________________         ______________                                                          $______________________
                                                    MM / DD / YYYY
                                                                         $__________________    ______________________

20. Work in progress
   ________________________________________         ______________                                                          $______________________
                                                    MM / DD / YYYY
                                                                         $__________________    ______________________

21. Finished goods, including goods held for resale
   Finished goods
   ________________________________________         ______________                               Average cost                        59,535,273.00
                                                                                                                            $______________________
                                                    MM / DD / YYYY
                                                                         $__________________    ______________________

22. Other inventory or supplies
   ________________________________________         ______________                                                          $______________________
                                                    MM / DD / YYYY
                                                                         $__________________    ______________________


23. Total of Part 5                                                                                                                   59,535,273.00
                                                                                                                            $______________________
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
    
    ✔     No
         Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

    
    ✔     No
         Yes. Book value _______________        Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Part 6:    Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
    
    ✔ No. Go to Part 7.
     Yes. Fill in the information below.
      General description                                                 Net book value of    Valuation method used         Current value of debtor’s
                                                                          debtor's interest    for current value             interest
                                                                          (Where available)
28. Crops—either planted or harvested
   ______________________________________________________________          $________________     ____________________       $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish

   ______________________________________________________________          $________________     ____________________       $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

   ______________________________________________________________          $________________     ____________________       $______________________

31. Farm and fishing supplies, chemicals, and feed

   ______________________________________________________________          $________________     ____________________       $______________________

32. Other farming and fishing-related property not already listed in Part 6

   ______________________________________________________________          $________________     ____________________      $______________________


Official Form 206A/B                                      Schedule A/B: Assets  Real and Personal Property                               page 3
                            Case 19-11299-LSS                   Doc 183          Filed 07/24/19        Page 20 of 569
Debtor          Ellett Brothers, LLC
               _______________________________________________________                                               19-11301
                                                                                              Case number (if known)_____________________________________
               Name




33. Total of Part 6.                                                                                                                               0.00
                                                                                                                                $______________________
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

     No
     Yes. Is any of the debtor’s property stored at the cooperative?
       No
       Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

     No
     Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No
     Yes

Part 7:    Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
    
    ✔ Yes. Fill in the information below.


   General description                                                        Net book value of     Valuation method             Current value of debtor’s
                                                                              debtor's interest     used for current value       interest
                                                                              (Where available)

39. Office furniture
    Furniture
   ______________________________________________________________                      31,993.51
                                                                               $________________     ____________________                   31,993.51
                                                                                                                               $______________________

40. Office fixtures

    Fixtures
   ______________________________________________________________                    156,418.27
                                                                               $________________     ____________________                  156,418.27
                                                                                                                               $______________________

41. Office equipment, including all computer equipment and
    communication systems equipment and software
    Computers
   ______________________________________________________________                   1,287,453.94
                                                                               $________________     ____________________                 1,287,453.94
                                                                                                                               $______________________

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles
   42.1___________________________________________________________             $________________      ____________________      $______________________
   42.2___________________________________________________________             $________________      ____________________      $______________________
   42.3___________________________________________________________             $________________      ____________________      $______________________

43. Total of Part 7.
                                                                                                                                           1,475,865.72
                                                                                                                                $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

     No
    ✔ Yes
    
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

    
    ✔ No
     Yes

Official Form 206A/B                                        Schedule A/B: Assets  Real and Personal Property                                 page 4
                           Case 19-11299-LSS                  Doc 183        Filed 07/24/19         Page 21 of 569
 Debtor         Ellett Brothers, LLC
                _______________________________________________________                                           19-11301
                                                                                           Case number (if known)_____________________________________
                Name




Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
    
    ✔ Yes. Fill in the information below.


   General description                                                     Net book value of      Valuation method used        Current value of
                                                                           debtor's interest      for current value            debtor’s interest
   Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
   HIN, or N-number)


47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

        Chevy Van                                                                       0.00       Book                                         0.00
   47.1___________________________________________________________          $________________      ____________________       $______________________
        Evans Van                                                                       0.00       Book                                         0.00
   47.2___________________________________________________________          $________________      ____________________       $______________________

   47.3___________________________________________________________          $________________      ____________________       $______________________

   47.4___________________________________________________________          $________________      ____________________       $______________________

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

   48.1__________________________________________________________          $________________       ____________________       $______________________

   48.2__________________________________________________________          $________________       ____________________       $______________________

49. Aircraft and accessories

   49.1__________________________________________________________          $________________       ____________________       $______________________

   49.2__________________________________________________________          $________________       ____________________       $______________________

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

    Warehouse Equipment
   ______________________________________________________________               2,034,567.17
                                                                           $________________       Book
                                                                                                   ____________________                 2,034,567.17
                                                                                                                              $______________________


51. Total of Part 8.                                                                                                                     2,034,567.17
                                                                                                                              $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
    
    ✔     Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
    
    ✔     No
         Yes




 Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                                page 5
                             Case 19-11299-LSS                    Doc 183          Filed 07/24/19         Page 22 of 569
Debtor           Ellett Brothers, LLC
                _______________________________________________________                                                 19-11301
                                                                                                 Case number (if known)_____________________________________
                Name




Part 9:    Real property

54. Does the debtor own or lease any real property?
     No. Go to Part 10.
    
    ✔ Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

    Description and location of property                   Nature and extent      Net book value of     Valuation method used        Current value of
    Include street address or other description such as    of debtor’s interest   debtor's interest     for current value            debtor’s interest
    Assessor Parcel Number (APN), and type of property     in property            (Where available)
    (for example, acreage, factory, warehouse, apartment
    or office building), if available.
         Chapin Land                                                                 1,429,335.70       Book                                   1,429,335.70
    55.1________________________________________            _________________     $_______________      ____________________        $_____________________

          Chapin Building                                   _________________         1,422,467.75
                                                                                  $_______________       Book
                                                                                                        ____________________                   1,422,467.75
                                                                                                                                    $_____________________
    55.2________________________________________

          Newberry Land                                     _________________          580,000.00
                                                                                  $_______________      Book
                                                                                                        ____________________                   580,000.00
                                                                                                                                    $_____________________
    55.3________________________________________
          Newbarry Building                                                            819,902.72       Book                                     819,902.72
    55.4________________________________________            _________________     $_______________      ____________________        $_____________________

          Bellefontaine Land                                                           438,916.05        Book                                    438,916.05
    55.5________________________________________            _________________     $_______________      ____________________        $_____________________

          Bellefontaine Building                            _________________
                                                                                     5,824,751.46
                                                                                  $_______________
                                                                                                         Book
                                                                                                        ____________________                 5,824,751.46
                                                                                                                                    $_____________________
    55.6________________________________________


56. Total of Part 9.                                                                                                                         10,515,373.68
                                                                                                                                    $_____________________
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
    
    ✔     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Part 10: Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?
     No. Go to Part 11.
    
    ✔ Yes. Fill in the information below.
   General description                                                           Net book value of     Valuation method             Current value of
                                                                                  debtor's interest     used for current value       debtor’s interest
                                                                                  (Where available)
60. Patents, copyrights, trademarks, and trade secrets
     Trade Name
    ______________________________________________________________                             0.00
                                                                                  $_________________     ______________________                   Unknown
                                                                                                                                     $____________________

61. Internet domain names and websites
    ______________________________________________________________                $_________________     ______________________       $____________________

62. Licenses, franchises, and royalties
    ______________________________________________________________                $_________________     ______________________       $____________________

63. Customer lists, mailing lists, or other compilations
     Customer Relationships
    ______________________________________________________________                             0.00
                                                                                  $_________________     ______________________                    Unknown
                                                                                                                                      $____________________

64. Other intangibles, or intellectual property
     Intangible assets
    ______________________________________________________________                              0.00
                                                                                   $________________     _____________________                    Unknown
                                                                                                                                     $____________________
65. Goodwill
     Goodwill                                                                                   0.00
                                                                                   $________________     _____________________                    Unknown
    ______________________________________________________________                                                                   $____________________

66. Total of Part 10.                                                                                                                              Unknown
                                                                                                                                     $____________________
    Add lines 60 through 65. Copy the total to line 89.




Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                  page 6
                               Case 19-11299-LSS               Doc 183         Filed 07/24/19               Page 23 of 569
Debtor           Ellett Brothers, LLC
                _______________________________________________________                                                19-11301
                                                                                                Case number (if known)_____________________________________
                Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
        No
        Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        No
        Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
        No
        Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
         No. Go to Part 12.
    
    ✔     Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                     debtor’s interest
71. Notes receivable
    Description (include name of obligor)
                                                                    _______________     –   __________________________         =Î   $_____________________
    ______________________________________________________
                                                                    Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

    Description (for example, federal, state, local)

    _________________________________________________________________________________
                                                                                                          Tax year ___________      $_____________________
    _________________________________________________________________________________
                                                                                                          Tax year ___________      $_____________________
    _________________________________________________________________________________
                                                                                                          Tax year ___________      $_____________________

73. Interests in insurance policies or annuities
    ______________________________________________________________                                                                  $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
    ______________________________________________________________                                                                  $_______________________
    Nature of claim                   ___________________________________

    Amount requested                  $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
    ______________________________________________________________                                                                  $_______________________

    Nature of claim                   ___________________________________

    Amount requested                  $________________

76. Trusts, equitable or future interests in property

    ______________________________________________________________                                                                   $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
   AR Credit Balance
   ____________________________________________________________                                                                                   7,310.43
                                                                                                                                    $_____________________
   ____________________________________________________________                                                                     $_____________________
78. Total of Part 11.
                                                                                                                                                  7,310.43
                                                                                                                                    $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
        No
        Yes

Official Form 206A/B                                        Schedule A/B: Assets  Real and Personal Property                                   page 7
                                  Case 19-11299-LSS                            Doc 183              Filed 07/24/19                Page 24 of 569
Debtor            Ellett Brothers, LLC
                  _______________________________________________________                                                                     19-11301
                                                                                                                       Case number (if known)_____________________________________
                  Name




Part 12:        Summary



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                             Current value of                         Current value
                                                                                                    personal property                        of real property

                                                                                                           2,067,888.39
                                                                                                       $_______________
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.


81. Deposits and prepayments. Copy line 9, Part 2.                                                           745,462.39
                                                                                                       $_______________

                                                                                                          14,421,972.57
                                                                                                       $_______________
82. Accounts receivable. Copy line 12, Part 3.


83. Investments. Copy line 17, Part 4.                                                                         Unknown
                                                                                                       $_______________

                                                                                                          59,535,273.00
                                                                                                       $_______________
84. Inventory. Copy line 23, Part 5.

85. Farming and fishing-related assets. Copy line 33, Part 6.                                                      0.00
                                                                                                       $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                            1,475,865.72
                                                                                                       $_______________
    Copy line 43, Part 7.
                                                                                                           2,034,567.17
                                                                                                       $_______________
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.

                                                                                                                                                 10,515,373.68
88. Real property. Copy line 56, Part 9. . .................................................................................. Î              $________________

                                                                                                               Unknown
                                                                                                       $_______________
89. Intangibles and intellectual property. Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                                      +            7,310.43
                                                                                                       $_______________


                                                                                                          80,288,339.67                         10,515,373.68
91. Total. Add lines 80 through 90 for each column. ........................... 91a.                   $_______________
                                                                                                          Plus Unknown
                                                                                                                                  +   91b.
                                                                                                                                             $________________




92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................           90,803,713.35
                                                                                                                                                                 $__________________
                                                                                                                                                                      Plus Unknown




Official Form 206A/B                                                     Schedule A/B: Assets  Real and Personal Property                                               page 8
                           Case
 Fill in this information to     19-11299-LSS
                             identify the case:                      Doc 183             Filed 07/24/19             Page 25 of 569
Debtor name      Ellett Brothers, LLC
United States Bankruptcy Court for the:                                         District of    Delaware
                                                                                                (State)
Case number (If known):
                                 19-11301
                                                                                                                                                Check if this is an
Official Form 206D                                                                                                                              amended filing

Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor’s property?
        No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.

Part 1:                                                                                                                 Column A                               Column B
              List Creditors Who Have Secured Claims
                                                                                                                                 Amount of Claim         Value of collateral
2. List in alphabetical order all creditors who have secured claims.                                                                                     that supports this
                                                                                                                                     Do not deduct
If a creditor has more than one secured claim, list the creditor separately for each claim.                                               the value                   claim
2. 1      Creditor's name                                        Describe debtor's property that is subject to a lien
                                                                                                                                    $23,056,471.00            $78,387,847.20
          BANK OF AMERICA, N A, AS AGENT                         REVOLVING LINE OF CREDIT
s3265
                                                                 SECURED BY SUBSTANTIALLY ALL ASSETS
          Creditor's Mailing Address

          ATTENTION: TODD TARRANCE
          300 GALLERIA PARKWAY, SUITE 800
          ATLANTA, GA 30339



          Creditor's email address, if known
                                                                 Describe the lien
                                                                 REVOLVING CREDIT
          Date debt was incurred
          2002

          Last 4 digts of account number
                                                                 Is the creditor an insider or related party?
                                                                      No
          Do multiple creditors have an interest in the               Yes
          same property?                                         Is anyone else liable on this claim?
              No                                                     No.
              Yes. Have you already specified the                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              relative priority?

                 No. Specify each creditor, including this       As of the petition filing date, the claim is:
                 creditor and its relative priority.
                                                                 Check all that apply.
                                                                    Contingent
                 Yes. The relative priority of creditors            Unliquidated
                 is specified on lines
                                                                    Disputed




Official Form 206D                            Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 4
           Ellett Brothers, LLCCase            19-11299-LSS         Doc 183             Filed 07/24/19             Page 26 of 19-11301
                                                                                                                              569
Debtor
          Name                                                                                                                  Case Number (if known)

Part 1:                                                                                                                  Column A                            Column B
                                                                                                                                Amount of Claim       Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                                                             that supports this
                                                                                                                                     Do not deduct
sequentially from the previous page.                                                                                                                               claim
                                                                                                                                          the value
2. 2     Creditor's name                                        Describe debtor's property that is subject to a lien
                                                                                                                                 $249,800,405.00          $78,387,847.20
         PROSPECT CAPITAL CORPORATION, AS AGENT                 SECOND LIEN LOAN
s3274
                                                                SECURED BY SUBSTANTIALLY ALL ASSETS
         Creditor's Mailing Address

         ATTN: GENERAL COUNSEL
         10 EAST 40TH STREET, 44TH FLOOR
         NEW YORK, NY 10016



         Creditor's email address, if known
                                                                Describe the lien
                                                                SECURED DEBT
         Date debt was incurred


         Last 4 digts of account number
                                                                Is the creditor an insider or related party?
                                                                     No
         Do multiple creditors have an interest in the               Yes
         same property?                                         Is anyone else liable on this claim?
             No                                                     No.
             Yes. Have you already specified the                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             relative priority?

                No. Specify each creditor, including this       As of the petition filing date, the claim is:
                creditor and its relative priority.
                                                                Check all that apply.
                                                                   Contingent
                Yes. The relative priority of creditors            Unliquidated
                is specified on lines                              Disputed




Official Form 206D                           Schedule D: Creditors Who Have Claims Secured by Property                                                page 2 of 4
            Ellett Brothers, LLCCase         19-11299-LSS                 Doc 183           Filed 07/24/19              Page 27 of 19-11301
                                                                                                                                   569
Debtor
           Name                                                                                                                    Case Number (if known)

Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies, assignees of
claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

    Name and address                                                                                     On which line in Part 1 did you                Last 4 digts of account
                                                                                                         enter the related creditor?                    number for this entity



     RICHARDS LAYTON & FINGER, PA                                                                        s3265
     JOHN H KNIGHT & AMANDA R. STEELE
     ONE RODNEY SQUARE
     920 NORTH KING ST.
     WILMINGTON, DE 19801

     WINSTON & STRAWN LLP                                                                                s3265
     CARRIE V. HARDMAN
     GREGORY M. GARTLAND
     200 PARK AVENUE
     NEW YORK, NY 10166-4193

     WINSTON & STRAWN LLP                                                                                s3265
     DANIEL J. MCGUIRE
     35 W WACKER DRIVE
     CHICAGO, IL 60601-9703

     BLANK ROME LLP                                                                                      s3274
     JOHN E. LUCIAN, ESQ
     ONE LOGAN SQUARE
     130 NORTH 18TH STREET
     PHILADELPHIA, PA 19103-6998

     BLANK ROME LLP                                                                                      s3274
     REGINA KELBON
     VICTORIA A. GUILFOYLE
     1201 N MARKET STREET, SUITE 800
     WILMINGTON, DE 19801

     OLSHAN FROME WOLOSKY LLP                                                                            s3274
     JONATHAN T. KOEVARY
     ADAM H FRIEDMAN
     1325 AVENUE OF THE AMERICAS
     NEW YORK, NY 10019




Official Form 206D                          Schedule D: Creditors Who Have Claims Secured by Property                                                       page 3 of 4
                             Case 19-11299-LSS
          Ellett Brothers, LLC
                                                        Doc 183       Filed 07/24/19         Page 28 of 19-11301
                                                                                                        569
Debtor
          Name                                                                                     Case Number (if known)

Part 3:     Total Amounts of the Claims Secured by Property

                                                                                                         Total of Claim Amounts


3a. Total of the dollar amounts from Part 1, Column A,
including the amounts from the Additional Page, if any.                               3a.                     $272,856,876.00
                                                                                                  ____________________________




Official Form 206D               Schedule D: Creditors Who Have Claims Secured by Property                              page 4 of 4
                          Case
Fill in this information to     19-11299-LSS
                            identify the case:                Doc 183             Filed 07/24/19               Page 29 of 569
Debtor name   Ellett Brothers, LLC
United States Bankruptcy Court for the:                                   District of   Delaware
                                                                                        (State)
Case number (If known):
                            19-11301
                                                                                                                                Check if this is an
Official Form 206E/F                                                                                                            amended filing

Schedule E/F: Creditors Who Have Unsecured Claims                                                                                12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official
Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the
Additional Page of that Part included in this form.

Part 1:     All Creditors with PRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                         Total Claim         Priority Amount
2.1        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                          $407.00                     $407.00
s3806      COUNTY OF DALLAS                                    Check all that apply.
           JOHN R AMES, CTA, TAX ASSESSOR/COLLECTOR               Contingent
           PO BOX 139066                                          Unliquidated
           DALLAS, TX 75313-9066                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 6/9/2019                                PERSONAL PROPERTY TAX

           Last 4 digts of account number
           1022
                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes


2.2        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                        $15,173.48               $15,173.48
s3801      DEPARTMENT OF TAXATION                              Check all that apply.
           PO BOX 2678                                            Contingent
           COLUMBUS, OH 43216-2678                                Unliquidated
                                                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 3/31/2019                               COMMERCIAL ACTIVITY

           Last 4 digts of account number
           9748
                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes


2.3        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                        $68,666.67               $68,666.67
s3802      LEXINGTON COUNTY TREASURER`S OFFICE                 Check all that apply.
           PO BOX 3000                                            Contingent
           LEXINGTON, SC 29071-3000                               Unliquidated
                                                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 6/9/2019                                PROPERTY TAX

           Last 4 digts of account number

                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of 502
 Ellett Brothers, LLC             Case 19-11299-LSS           Doc 183            Filed 07/24/19                Page 30 of 569
                                                                                                                       19-11301
  Debtor Name                                                                                                      Case Number (if known)

Part 1:     All Creditors with PRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                          Total Claim         Priority Amount
2.4        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                         $92,115.59             $92,115.59
s3804      LOGAN COUNTY TREASURER                              Check all that apply.
           100 SOUTH MADRIVER ST                                  Contingent
           ROOM 104                                               Unliquidated
           BELLEFONTAINE, OH 43311                                Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 6/9/2019                                PROPERTY TAX

           Last 4 digts of account number

                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes


2.5        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                              $5.00                     $5.00
s3798      MINNESOTA DEPARTMENT OF REVENUE                     Check all that apply.
           PO BOX 64439                                           Contingent
           ST. PAUL, MN 55164-0439                                Unliquidated
                                                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 5/31/2019                               SALES/USE TAX

           Last 4 digts of account number
           5434
                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes


2.6        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                         $25,600.00             $25,600.00
s3803      NEWBERRY COUNTY TREASURER                           Check all that apply.
           PO BOX 206                                             Contingent
           NEWBERRY, SC 29108-0206                                Unliquidated
                                                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 6/9/2019                                PROPERTY TAX

           Last 4 digts of account number

                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes


2.7        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                          $1,466.05               $1,466.05
s3794      SC DEPARTMENT OF REVENUE & TAX                      Check all that apply.
           PO BOX 125                                             Contingent
           COLUMBIA, SC 29214-0101                                Unliquidated
                                                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 5/31/2019                               SALES/USE TAX

           Last 4 digts of account number
           1704
                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                               page 2 of 502
 Ellett Brothers, LLC           Case 19-11299-LSS             Doc 183            Filed 07/24/19                Page 31 of 569
                                                                                                                       19-11301
  Debtor Name                                                                                                      Case Number (if known)

Part 1:     All Creditors with PRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                          Total Claim         Priority Amount
2.8        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                        $249,000.09            $249,000.09
s3795      TOWN OF CHAPIN                                      Check all that apply.
           PO BOX 183                                             Contingent
           CHAPIN, SC 29036                                       Unliquidated
                                                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 12/31/2019                              BUSINESS LICENSE

           Last 4 digts of account number

                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes


2.9        Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                             $17.78                     $17.78
s3797      VIRGINIA DEPARTMENT OF TAXATION                     Check all that apply.
           PO BOX 1777                                            Contingent
           RICHMOND, VA 23218-1777                                Unliquidated
                                                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 5/31/2019                               SALES TAX

           Last 4 digts of account number

                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes


2.10       Priority creditor's name and mailing address        As of the petition filing date, the claim is:
                                                                                                                          $1,582.89               $1,582.89
s3800      WASHINGTON STATE DEPARTMENT OF REVENUE              Check all that apply.
           PO BOX 47464                                           Contingent
           OLYMPIA, WA 98504-7464                                 Unliquidated
                                                                  Disputed


           Date or dates debt was incurred                     Basis for the claim:
           Tax Period: 5/31/2019                               EXCISE TAX

           Last 4 digts of account number
           -345
                                                               Is the claim subject to offset?
           Specify Code subsection of PRIORITY unsecured            No
           claim: 11 U.S.C. § 507(a) (________)
                                          8                         Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                               page 3 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS               Doc 183         Filed 07/24/19               Page 32 of 569
                                                                                                                    19-11301
  Debtor Name                                                                                                         Case Number (if known)


Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                                 Amount of Claim

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
   unsecured claims, fill out and attach the Additional Page of Part 2.
3. 1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                                $12.90
s2841      29 OUTDOOR GEAR LLC                                                Check all that apply.
           3421 BROADWAY                                                         Contingent
           AMERICAN CANYON, CA 94503                                             Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                            $812.88
s3046      2-K PAWN & GUN                                                     Check all that apply.
           PO BOX 716                                                            Contingent
           DECATUR, TX 76234                                                     Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                         $44,571.88
s3782      2ND AMENDMENT 1791                                                 Check all that apply.
           DBA 1791 GUNLEATHER                                                   Contingent
           1724 NW 31ST STREET                                                   Unliquidated
           MIAMI, FL 33142                                                       Disputed


           Date or dates debt was incurred                                    Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                            $191.27
s2177      2ND AMENDMENT ARMORY                                               Check all that apply.
           764 W LUMSDEN RD                                                      Contingent
           BRANDON, FL 33511                                                     Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 4 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 33 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 5       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $127.82
s3027      3FIVE7 ARMS                                                    Check all that apply.
           406 W GRAND PARKWAY S STE 320                                     Contingent
           KATY, TX 77494                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 6       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $119,560.62
s3634      3M                                                             Check all that apply.
           PO BOX 371227                                                     Contingent
           PITTSBURGH, PA 15250-7227                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 7       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $39.38
s2885      3YA/EAST COAST GUN SHOP                                        Check all that apply.
           166 DELLA LN                                                      Contingent
           DORCHESTER, SC 29437                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 8       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $70.40
s3245      5013 TACTICAL LLC                                              Check all that apply.
           2683 PATTERSON RD STE #6                                          Contingent
           GRAND JUNCTION, CO 81506                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 5 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 34 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 9       Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $35.33
s3219      782 CUSTOM GUNWORKS LTD                                        Check all that apply.
           1545 A2 OCEAN AVE                                                 Contingent
           BOHEMIA, NY 11716                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 10      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $58.16
s1806      A & C FIREARMS                                                 Check all that apply.
           5819 EAST US HWY 190                                              Contingent
           HEIDENHEIMER, TX 76533                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 11      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $21.29
s1681      A & R SPORTING GOODS                                           Check all that apply.
           118 OLD MILL RD                                                   Contingent
           MAINESBURG, PA 16932-9441                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 12      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                 $9.29
s2114      A & S INDOOR PISTOL RANGE                                      Check all that apply.
           617 OVERHEAD BRIDGE ROAD                                          Contingent
           YOUNGWOOD, PA 15697                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 6 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 35 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 13      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                 $9.00
s2264      A BOATER`S PARADISE                                            Check all that apply.
           6004 COMMERCE BLVD                                                Contingent
           GARDEN CITY, GA 31408                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 14      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                 $9.76
s2157      A G ENTERPRISE                                                 Check all that apply.
           308 BRIDLE WAY                                                    Contingent
           YAKIMA, WA 98901                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 15      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $13.84
s2946      A PAWN USA                                                     Check all that apply.
           811 EAST HWY 50                                                   Contingent
           CLERMONT, FL 34711                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 16      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $50.61
s1723      A SPORTSMANS LODGE                                             Check all that apply.
           1824 DINKINS BOTTOM ROAD                                          Contingent
           YADKINVILLE, NC 27055                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 7 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 36 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 17      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $10.39
s2402      A TEXAS GIRL`S GUNS                                            Check all that apply.
           PO BOX 868                                                        Contingent
           LIBERTY HILL, TX 78642                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 18      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,563.80
s3110      A-1 AUTO SERVICE INC                                           Check all that apply.
           PO BOX 641                                                        Contingent
           QUINCY, FL 32353                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 19      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $95.96
s2845      A1 GUN                                                         Check all that apply.
           6704 DIXIE HWY                                                    Contingent
           FLORENCE, KY 41042                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 20      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $33.39
s3117      A-1 MARINE PRODUCTS                                            Check all that apply.
           13423 BREAKWATER PATH LOOP                                        Contingent
           HOUSTON, TX 77044                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 8 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 37 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 21      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                 $2.83
s3257      A-1 MARINE PRODUCTS                                            Check all that apply.
           13423 BREAKWATER PATH LOOP                                        Contingent
           HOUSTON, TX 77044                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 22      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                 $7.48
s1714      A-1 TACTICAL ORDNANCE                                          Check all that apply.
           3601 54TH AVE N                                                   Contingent
           SAINT PETERSBURG, FL 33714-2346                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 23      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                 $6.01
s2452      AAA PAWN SHOP                                                  Check all that apply.
           5910 MCCLELLAN BLVD                                               Contingent
           ANNISTON, AL 36206                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 24      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $20.72
s2329      AAA PAWNBROKERS OF N MIAMI                                     Check all that apply.
           14010-14020 W DIXIE HWY                                           Contingent
           N MIAMI, FL 33161                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 9 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 38 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 25      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.32
s2134      AB SEAS MARINE INC                                             Check all that apply.
           7016C FISH HATCHERY ROAD                                          Contingent
           FREDERICK, MD 21701                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 26      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $85.08
s2956      ABERDEEN GROCERY                                               Check all that apply.
           PO BOX 144                                                        Contingent
           ABERDEEN, KY 42201                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 27      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $77.22
s2296      ABINGDON EQUIPMENT CO INC                                      Check all that apply.
           19138 LEE HWY                                                     Contingent
           ABINGDON, VA 24210                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 28      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $193.00
s2262      ABOVE AND BELOW OUTDOORS                                       Check all that apply.
           PO BOX 92                                                         Contingent
           SHERIDAN, AR 72150                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 10 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 39 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 29      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $86,605.58
s3680      ABSOLUTE OUTDOORS, INC.                                        Check all that apply.
           L-3225                                                            Contingent
           COLUMBUS, OH 43260                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 30      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.95
s2862      ACCESS AMMO                                                    Check all that apply.
           801 DOW RD STE A                                                  Contingent
           CAROLINA BEACH, NC 28428                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 31      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $932.55
s1713      ACCURACY GUN SHOP                                              Check all that apply.
           5903 BOULDER HWY                                                  Contingent
           LAS VEGAS, NV 89122-7403                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 32      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $355.81
s3763      ACE RECYCLING & DISPOSAL                                       Check all that apply.
           PO BOX 2608                                                       Contingent
           SALT LAKE CITY, UT 84110                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 11 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 40 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 33      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,019.93
s2514      ACES & EIGHTS                                                  Check all that apply.
           114 S HUDSON                                                      Contingent
           ALTUS, OK 73521                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 34      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,066.29
s2738      ACME AMMO LLC                                                  Check all that apply.
           10 DERRICK RD                                                     Contingent
           BRADFORD, PA 16701                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 35      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $6.58
s1869      ACTION ARMS                                                    Check all that apply.
           316 NORTH MILL ST                                                 Contingent
           ELDON, MO 65026-1733                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 36      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $5.52
s2465      ACTION BLADES                                                  Check all that apply.
           1128 MAIN ST                                                      Contingent
           CANON CITY, CO 81212                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 12 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 41 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 37      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,890.91
s2267      ACTION IMPACT                                                  Check all that apply.
           25992 W 8 MILE RD                                                 Contingent
           SOUTH FIELD, MI 48033                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 38      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.05
s2095      ACTION PAWN INC                                                Check all that apply.
           603 W 4TH STREET                                                  Contingent
           ADEL, GA 31620                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 39      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $16.45
s1997      ACTION PAWN                                                    Check all that apply.
           221 E 3RD ST                                                      Contingent
           TIFTON, GA 31794-4846                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 40      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,889.23
s3011      ADAM`S ARMORY                                                  Check all that apply.
           25269 THE OLD ROAD UNIT C                                         Contingent
           STEVENSON RANCH, CA 91381                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 13 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 42 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 41      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $359.55
s3175      ADDAX TACTICAL                                                 Check all that apply.
           1431 TRUMAN ST UNIT E                                             Contingent
           SAN FERNANDO, CA 91340                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 42      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.05
s1913      ADDISONS GUN SHOP INC                                          Check all that apply.
           4764 S ORANGE BLOSSOM TRL                                         Contingent
           KISSIMMEE, FL 34746-4278                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 43      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.95
s2627      ADVANCED ARMAMENT SERVICES INC                                 Check all that apply.
           1010 SYCAMORE                                                     Contingent
           LAKE JACKSON, TX 77566                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 44      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $542.02
s2807      ADVANCED FIREARM SYSTEMS LLC                                   Check all that apply.
           1203 LIGONIER ST                                                  Contingent
           LATROBE, PA 15650                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 14 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 43 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 45      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,038.90
s2331      ADVENTURE ACCESSORIES                                          Check all that apply.
           736 GODDARD AVE                                                   Contingent
           CHESTERFIELD, MO 63005                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 46      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $76.29
s2458      ADVENTURE INTERNATIONAL MARINE                                 Check all that apply.
           710 LUMBERTON RD                                                  Contingent
           HAINESPORT, NJ 08036                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 47      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $479.81
s2942      ADVENTURE SURVIVAL SHOP                                        Check all that apply.
           75 MT HERMON RD STE G                                             Contingent
           SCOTTS VALLEY, CA 95066                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 48      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $391.30
s1807      ADVENTURES OUTFITTERS                                          Check all that apply.
           3171 EAST FIRETOWER RD                                            Contingent
           GREENVILLE, NC 27858                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 15 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 44 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 49      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $575.00
s2135      AG PRODUCERS CO-OP                                             Check all that apply.
           PO BOX 430                                                        Contingent
           SUNRAY, TX 79086-0430                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 50      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $105.73
s2388      AIKEN SILVER & GOLD LLC                                        Check all that apply.
           1625 WHISKEY RD                                                   Contingent
           AIKEN, SC 29803                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 51      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $214.28
s2580      AIM RITE                                                       Check all that apply.
           25719 S CHICAGO RD SUITE A                                        Contingent
           ELWOOD, IL 60421                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 52      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $98.94
s2648      AIRPORT LEJEUNE PAWN                                           Check all that apply.
           831 NW 42ND AVE                                                   Contingent
           MIAMI, FL 33126                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 16 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 45 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 53      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $784.63
s1749      AIRPORT MARINE                                                 Check all that apply.
           424 HWY 87                                                        Contingent
           ALABASTER, AL 35007-5003                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 54      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $24.28
s2629      AJ`S GUNS & AMMO                                               Check all that apply.
           PO BOX 611                                                        Contingent
           MT GILEAD, NC 27306                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 55      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.69
s2930      AJ`S PAWN & GUN                                                Check all that apply.
           702 STATE HIGHWAY 30 E                                            Contingent
           NEW ALBANY, MS 38652                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 56      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.40
s2462      AKA THE BUNKER LLC                                             Check all that apply.
           PO BOX 1                                                          Contingent
           FARMINGTON, NM 87499                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 17 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 46 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 57      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $120.00
s2606      AKS FIREARMS                                                   Check all that apply.
           PO BOX 180                                                        Contingent
           LAFAYETTE, NY 13084                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 58      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $327.32
s2020      AL`S GUNS AND AMMO SUPPLY                                      Check all that apply.
           1009 W MCNEESE STREET                                             Contingent
           LAKE CHARLES, LA 70605-5429                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 59      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $92.28
s2497      ALABAMA COAST                                                  Check all that apply.
           5925 HWY 90                                                       Contingent
           THEODORE, AL 36582                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 60      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $35.46
s3067      ALABAMA FARMERS COOPERATIVE                                    Check all that apply.
           81 GRAVES ST                                                      Contingent
           PO BOX 958                                                        Unliquidated
           CROSSVILLE, AL 35962                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 18 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 47 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 61      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,096.60
s2347      ALACHUA FARM & LUMBER                                          Check all that apply.
           PO BOX 2290                                                       Contingent
           ALACHUA, FL 32616                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 62      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $294.50
s2966      ALAMO SHOOTING SPORTS LLC                                      Check all that apply.
           16111 SAN PEDRO AVE STE 103                                       Contingent
           HILL COUNTRY VILLAGE, TX 78232                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 63      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $896.08
s1657      ALBERTSONS SPORT SHOP                                          Check all that apply.
           3400 E US HIGHWAY 30                                              Contingent
           WARSAW, IN 46580-6713                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 64      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,279.96
s2702      ALEX CARLES C/O WELLSPRING CAP                                 Check all that apply.
           390 PARK AVE.                                                     Contingent
           NEW YORK, NY 10022                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 19 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 48 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 65      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $0.60
s2373      ALEX SHAMBLEY                                                  Check all that apply.
           267 COLUMBIA AVENUE                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 66      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $176.89
s2341      ALL CRAFT MARINE LLC                                           Check all that apply.
           40047 COUNTY ROAD 54 EAST                                         Contingent
           ZEPHYRHILLS, FL 33540                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 67      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.30
s2148      ALL SEASONS BOAT REPAIR                                        Check all that apply.
           13773 RT 36                                                       Contingent
           PUNXSUTAWNEY, PA 15767                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 68      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $68.06
s2212      ALLATOONA LANDING MARINE RESRT                                 Check all that apply.
           24 ALLATOONA LANDING RD                                           Contingent
           CARTERSVILLE, GA 30121                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 20 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 49 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 69      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.00
s1911      ALLEGHANY SPORTSMAN SUP                                        Check all that apply.
           1023 S HIGHLAND AVE                                               Contingent
           COVINGTON, VA 24426-6123                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 70      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.00
s1689      ALLEGHENY MARINA INC                                           Check all that apply.
           350 THOMAS RD                                                     Contingent
           MCMURRAY, PA 15317                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 71      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $65,193.10
s3478      ALLEN CO INC                                                   Check all that apply.
           PO BOX 445                                                        Contingent
           BROOMFIELD, CO 80038-0445                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 72      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.81
s2276      ALLENS GENERAL STORE                                           Check all that apply.
           417 WEST PASSAIC STREET                                           Contingent
           PEACHLAND, NC 28133                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 21 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 50 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 73      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $1.00
s2378      ALLENS GUNS & LEATHER                                          Check all that apply.
           5125 B HWY 321 N                                                  Contingent
           LENOIR CITY, TN 37771                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 74      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.34
s3125      ALPHA BRAVO ARMORY                                             Check all that apply.
           41 MARIETTA ST                                                    Contingent
           ALPHARETTA, GA 30009                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 75      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $27,057.30
s3524      ALPHA GUARDIAN                                                 Check all that apply.
           GUNVAULT                                                          Contingent
           820 WIGWAM PKWY # 130                                             Unliquidated
           HENDERSON, NV 89014-6772                                          Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 76      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $409.62
s1789      ALPHA/OMEGA WKS OR JOHN HANSEN                                 Check all that apply.
           PO BOX 463                                                        Contingent
           POMEROY, WA 99347                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 22 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 51 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 77      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $81.19
s1919      ALPINE RANGE SUPPLY CO                                         Check all that apply.
           PO BOX 2162                                                       Contingent
           MANSFIELD, TX 76063                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 78      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $209.52
s2255      ALQUIST ARMS INC                                               Check all that apply.
           1400 FREITAS PARK                                                 Contingent
           TURLOCK, CA 95380                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 79      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $45.61
s2987      ALS MOTOR SERVICE AND SPORTING                                 Check all that apply.
           936 CENTRAL AVE                                                   Contingent
           HORTON, KS 66439                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 80      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,627.30
s3086      ALS PAWN AND GUN INC                                           Check all that apply.
           5602 CLEVELAND BLVD                                               Contingent
           CALDWELL, ID 83607                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 23 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 52 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 81      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s1994      ALTAMAHA MARINE                                                Check all that apply.
           359 YAWN RD                                                       Contingent
           HAZLEHURST, GA 31539                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 82      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,667.84
s3677      ALTUS BRANDS LLC                                               Check all that apply.
           6893 SULLIVAN ROAD                                                Contingent
           GRAWN, MI 49637                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 83      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.50
s3074      ALUMARIVER BOATS                                               Check all that apply.
           318 NORTH MAIN ST                                                 Contingent
           BISHOPVILLE, SC 29010                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 84      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.00
s2739      AMENDMENT II ARMORY INC                                        Check all that apply.
           2123 UNIVERSITY PKWY UNIT #108                                    Contingent
           SARASOTA, FL 34243                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 24 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 53 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 85      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $243.37
s2705      AMERICAN ARMORY & TACTICAL LLC                                 Check all that apply.
           1038 NORTH FLOOD AVE                                              Contingent
           NORMAN, OK 73069                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 86      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $649.18
s2677      AMERICAN ARMOUR INC                                            Check all that apply.
           5084 NW 74TH AVE                                                  Contingent
           MIAMI, FL 33166                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 87      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $9,066.66
s3732      AMERICAN BUILT ARMS COMPANY                                    Check all that apply.
           PO BOX 221                                                        Contingent
           GLEN ROCK, PA 17327                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 88      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.75
s2917      AMERICAN DEFENSE COMPANY                                       Check all that apply.
           PO BOX 5154                                                       Contingent
           CLEVELAND, TN 37320                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 25 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 54 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 89      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.35
s2790      AMERICAN GUNS & AMMO LLC                                       Check all that apply.
           3691 S RIDGEWOOD AVE                                              Contingent
           EDGEWATER, FL 32141                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 90      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,123.89
s3241      AMERICAN HUNTER GUN & ARCHERY                                  Check all that apply.
           2009 RONALD REAGAN HWY                                            Contingent
           COVINGTON, LA 70433                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 91      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $63.74
s2049      AMERICAN PAWN SHOPS INC                                        Check all that apply.
           100B WEST JEFFERSON STREET                                        Contingent
           AMERICUS, GA 31709                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 92      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $11,984.51
s3498      AMERICAN SECURITY OF GREENVILLE, LLC                           Check all that apply.
           PO BOX 486                                                        Contingent
           GREENVILLE, SC 29602                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 26 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 55 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 93      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,213.80
s1976      AMERICAN SHOOTING CENTER                                       Check all that apply.
           16500 WESTHEIMER PARKWAY                                          Contingent
           HOUSTON, TX 77082-1608                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 94      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $97,674.99
s3668      AMERICAN TACTICAL IMPORTS                                      Check all that apply.
           P O, BOX 1139                                                     Contingent
           BUFFALO, NY 14240                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 95      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $298,052.00
s3550      AMERICAN TECH NETWORK CO                                       Check all that apply.
           1341 SAN MATEO AVENUE                                             Contingent
           SO.SAN FRANCISCO, CA 94080                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 96      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,102.85
s3193      AMERICAN TRADE AND GOODS INC                                   Check all that apply.
           1213 LOUDON RD                                                    Contingent
           COHOES, NY 12047                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 27 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 56 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 97      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,456.59
s3722      AMERICANA TIRE & WHEEL                                         Check all that apply.
           614 MEMORY STREET                                                 Contingent
           BLACKSHEAR, GA 31516                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 98      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $38,109.00
s3685      AMERIGLO, LLC                                                  Check all that apply.
           PO BOX 657                                                        Contingent
           BERWYN, PA 19312                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 99      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.17
s2479      AMHERST ARMS AND SUPPLY LLC                                    Check all that apply.
           4811 SOUTH AMHERST HIGHWAY                                        Contingent
           MADISON HEIGHTS, VA 24572                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 100     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.32
s1978      AMMO DEPOT -2                                                  Check all that apply.
           2308 CR 2226                                                      Contingent
           CADDO MILLS, TX 75135                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 28 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 57 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 101     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $97,524.06
s3755      AMMO INC                                                       Check all that apply.
           7681 E GRAY RD                                                    Contingent
           SCOTTSDALE, AZ 85260-3469                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 102     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.60
s2838      AMMOZONE CORPORATION                                           Check all that apply.
           223 MARION COUNTY 7015                                            Contingent
           FLIPPIN, AR 72634                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 103     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $341.14
s2870      AMPHIBIOUS AUDIO                                               Check all that apply.
           21 D KITTIES LANDING RD                                           Contingent
           BLUFFTON, SC 29910                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 104     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.27
s2071      ANDERSON MARINE SERVICE                                        Check all that apply.
           1530 BLUFF DRIVE                                                  Contingent
           LELAND, NC 28451                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 29 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 58 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 105     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.36
s2072      ANDY BOOMHOWER SALES INC                                       Check all that apply.
           228 E ANN STREET                                                  Contingent
           PUNTA GORDA, FL 33950                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 106     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $208.41
s3183      ANGEES GUNS                                                    Check all that apply.
           2824 WASHINGTON AVE                                               Contingent
           BEDFORD, IN 47421                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 107     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.75
s2533      ANGLERS ADVANTAGE LLC                                          Check all that apply.
           2233 EVERETT RD                                                   Contingent
           KNOXVILLE, TN 37932                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 108     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,054.45
s2067      ANGLERS MARINE INC                                             Check all that apply.
           842 OCEAN WAY                                                     Contingent
           SUPPLY, NC 28462                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 30 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 59 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 109     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $140.00
s1663      ANGLERS MARINE                                                 Check all that apply.
           3475 E LA PALMA AVE                                               Contingent
           ANAHEIM, CA 92806                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 110     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s1972      ANTHONY ARMS & ACCESSORIES                                     Check all that apply.
           2980 A LEBANON CHURCH RD                                          Contingent
           WEST MIFFLIN, PA 15122                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 111     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.54
s2793      ANTHONY GASPAR MONTE                                           Check all that apply.
           18148 HAMILTON RD                                                 Contingent
           DADE CITY, FL 33523                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 112     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,636.39
s3748      AO COOLERS                                                     Check all that apply.
           AMERICAN OUTDOORS                                                 Contingent
           1345 QUARRY ST.                                                   Unliquidated
           SUITE 102.                                                        Disputed
           CORONA, CA 92879

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 31 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 60 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 113     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $295.68
s2075      APEX MARINE                                                    Check all that apply.
           2300 NE 16TH STREET                                               Contingent
           POMPANO BEACH, FL 33062                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 114     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $480.86
s2592      APPOINTED GEAR                                                 Check all that apply.
           1200 N JEFFERSON ST STE P                                         Contingent
           ANAHEIM, CA 92807                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 115     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $277.50
s2182      AQUA MARINE SALES & SERVICE                                    Check all that apply.
           2435 HWY 27/441                                                   Contingent
           FRUITLAND PARK, FL 34731                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 116     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.92
s1949      AQUA SCAN                                                      Check all that apply.
           3336 SW SECOND AVE                                                Contingent
           FORT LAUDERDALE, FL 33315                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 32 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 61 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 117     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $14,503.32
s3607      ARCUS HUNTING LLC                                              Check all that apply.
           TINKS                                                             Contingent
           TINK`S HUNTING PRODUCTS, LLC                                      Unliquidated
           14161 LAKE FOREST DRIVE                                           Disputed
           COVINGTON, GA 30014

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 118     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $265.99
s2749      AREA 15                                                        Check all that apply.
           4323 E BROADWAY RD SUITE 117                                      Contingent
           MESA, AZ 85206                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 119     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $660.36
s1341      AREA 419 FIREARMS                                              Check all that apply.
           10110 YAWBERG RD                                                  Contingent
           GRAND RAPIDS, OH 43522                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 120     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $514.20
s1683      ARH SPORT SHOP                                                 Check all that apply.
           4174 ROUTE 40                                                     Contingent
           CLAYSVILLE, PA 15323                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 33 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 62 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 121     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $35.69
s2059      ARIAS ARTIFACTS INC                                            Check all that apply.
           132 BOCA LAGOON DR                                                Contingent
           PANAMA CITY BEACH, FL 32408                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 122     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.96
s2734      ARK TACTICAL                                                   Check all that apply.
           PO BOX 280747                                                     Contingent
           LAKEWOOD, CO 80227                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 123     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.73
s2931      ARMAGEDDON ARMORY                                              Check all that apply.
           2417 N MARINE BLVD                                                Contingent
           JACKSONVILLE, NC 28546                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 124     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $13,490.00
s3576      ARMALITE, INC.                                                 Check all that apply.
           PO BOX 299                                                        Contingent
           GENESEO, IL 61254                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 34 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 63 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 125     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $472,567.63
s3569      ARMSCOR PRECISION, INC                                         Check all that apply.
           ARMSCOR - FIREARMS                                                Contingent
           150 N SMART WAY                                                   Unliquidated
           PAHRUMP, NV 89060                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 126     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $85.00
s3667      ARMSCOR PRECISION, INC. (AMMO)                                 Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           PAHRUMP, NV 89060                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 127     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.98
s2100      ARMY SURPLUS & SPORTING GOODS                                  Check all that apply.
           103 W MAIN ST                                                     Contingent
           MOUNTAIN CITY, TN 37683                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 128     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,959.33
s3639      ASA ELECTRONICS, LLC                                           Check all that apply.
           PO BOX 74008919                                                   Contingent
           CHICAGO, IL 60674-8919                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 35 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 64 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 129     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $501.09
s2302      ASHBURY INTERNATIONAL GROUP                                    Check all that apply.
           PO BOX 8024                                                       Contingent
           CHARLOTTESVILLE, VA 22906                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 130     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $61.99
s1884      ASHMANS PIONEER MARKET INC                                     Check all that apply.
           10 SOUTH MAIN ST                                                  Contingent
           FILLMORE, UT 84631-5504                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 131     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $482.59
s2359      ASSURANCE ARMS                                                 Check all that apply.
           4683 BOYLSTON HWY                                                 Contingent
           MILLS RIVER, NC 28759                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 132     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $344.04
s2733      ASTOR BAIT & TACKLE                                            Check all that apply.
           23835 STATE RD 40 STE C                                           Contingent
           ASTOR, FL 32102                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 36 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 65 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 133     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $538,619.00
s3597      ATK-VISTA                                                      Check all that apply.
           SDS 12-0312                                                       Contingent
           PO BOX 86                                                         Unliquidated
           MINNEAPOLIS, MN 55486-0312                                        Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 134     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $39,064.63
s3598      ATK-VISTA                                                      Check all that apply.
           SDS 12-2268                                                       Contingent
           PO BOX 86                                                         Unliquidated
           MINNEAPOLIS, MN 55486-2268                                        Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 135     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2771      ATL OUTDOORSMEN LLC                                            Check all that apply.
           1182 OLD BOONES CREEK RD                                          Contingent
           JONESBOROUGH, TN 37659                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 136     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $48.21
s2353      ATLANTIC GAME AND TACKLE                                       Check all that apply.
           675 B JOHNNIE DODDS BLVD                                          Contingent
           MT PLEASANT, SC 29464                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 37 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 66 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 137     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $213.10
s3142      ATLAS ARSENAL LLC                                              Check all that apply.
           217 RT 6                                                          Contingent
           MILFORD, PA 18337                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 138     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $11,907.26
s1784      ATP GUNSHOP & RANGE                                            Check all that apply.
           1340 COLLEGE PARK RD                                              Contingent
           SUMMERVILLE, SC 29486                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 139     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s2974      AUBURN ARMS                                                    Check all that apply.
           500 SOUTH GRANDSTAFF SUITE F                                      Contingent
           AUBURN, IN 46706                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 140     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.01
s1669      AUBURNDALE AUTO & MARINE                                       Check all that apply.
           7114 SOUTHSIDE DR                                                 Contingent
           LOUISVILLE, KY 40214-3612                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 38 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 67 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 141     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $77.07
s2119      AUSTINS PAWN & VARIETY INC                                     Check all that apply.
           77 W CURRAHEE STREET                                              Contingent
           TOCCOA, GA 30577                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 142     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,046.64
s3239      AUTOPLICITY INC                                                Check all that apply.
           1528 W ADAMS ST.                                                  Contingent
           4A                                                                Unliquidated
           CHICAGO, IL 60607                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 143     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,295.71
s3069      AVALANCHE MOTORSPORTS                                          Check all that apply.
           2287 WEST 5TH ST                                                  Contingent
           WASHINGTON, NC 27889                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 144     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.69
s1962      AVALON BOAT STAND INC                                          Check all that apply.
           PO BOX 1536                                                       Contingent
           AVALON, CA 90704-1536                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 39 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 68 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 145     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $538.99
s3151      AVERAGE JOES PAWN AND GUN                                      Check all that apply.
           PO BOX 866                                                        Contingent
           BLACKSHEAR, GA 31516                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 146     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.81
s2052      AVERY`S MARINE                                                 Check all that apply.
           806 JOHN STARK HWY                                                Contingent
           NEWPORT, NH 03773                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 147     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $47.88
s1666      AVON GUN AND HUNTING SUPPLY                                    Check all that apply.
           259 E MAIN ST                                                     Contingent
           AVON, NY 14414-1421                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 148     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s2306      AWESOME OUTDOORS                                               Check all that apply.
           1989 WEST FIFTH ST                                                Contingent
           WASHINGTON, NC 27889                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 40 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 69 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 149     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,212.60
s2921      AZ GUNS                                                        Check all that apply.
           MONEY SHOT LLC                                                    Contingent
           961 WEST RAY RD STE 8                                             Unliquidated
           CHANDLER, AZ 85225                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 150     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $525.36
s2784      AZ-SECOND AMENDMENT SPORTS                                     Check all that apply.
           2523 MOHAWK ST                                                    Contingent
           BAKERSFIELD, CA 93308                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 151     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.59
s2033      B & B AUCTION & PAWN                                           Check all that apply.
           13454 US HWY 33 W                                                 Contingent
           ALUM BRIDGE, WV 26321                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 152     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.90
s3171      B & B GUN AND PAWN                                             Check all that apply.
           PO BOX 105                                                        Contingent
           RURAL RETREAT, VA 24368                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 41 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 70 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 153     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $200.00
s1868      B & B OUTDOORS INC                                             Check all that apply.
           553584 US HWY 1                                                   Contingent
           HILLIARD, FL 32046                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 154     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.14
s1712      B & B STRAIGHT CREEK                                           Check all that apply.
           775 STRAIGHT CREEK DOCK RD                                        Contingent
           NEW TAZEWELL, TN 37825-9801                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 155     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.01
s1861      B & B WATERCRAFT                                               Check all that apply.
           2063 HWY 36 EAST                                                  Contingent
           JACKSON, GA 30233-3332                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 156     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $72.00
s2494      B & D SERVICES                                                 Check all that apply.
           9303 LABELLE STREET                                               Contingent
           NEWPORT RICHEY, FL 34654                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 42 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 71 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 157     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.70
s1928      B & E MARINE INC                                               Check all that apply.
           PO BOX M                                                          Contingent
           MICHIGAN CITY, IN 46361-0330                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 158     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.61
s2954      B & G GOODS                                                    Check all that apply.
           506 E MAIN ST                                                     Contingent
           FRONT ROYAL, VA 22630                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 159     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $662.28
s1699      B & G PRO SHOP AND SPORTSMAN`S                                 Check all that apply.
           381 SPORTSMAN DRIVE                                               Contingent
           BLUEFIELD, WV 24701                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 160     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.38
s1953      B & J MARINE INC                                               Check all that apply.
           5910 POPLAR LEVEL RD                                              Contingent
           LOUISVILLE, KY 40228-1040                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 43 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 72 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 161     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $96.24
s2401      B & J POWERSPORTS                                              Check all that apply.
           1334 WADE ST                                                      Contingent
           LANCASTER, SC 29720                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 162     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $55.01
s1901      B BAR C STORE                                                  Check all that apply.
           PO BOX 668                                                        Contingent
           MENARD, TX 76859-0668                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 163     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.97
s1746      B J SPORTING GOODS, INC                                        Check all that apply.
           324 E FLORIDA AVE                                                 Contingent
           HEMET, CA 92543-4208                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 164     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2808      B6UP GUN AND PAWN                                              Check all that apply.
           720 COLVER ST                                                     Contingent
           COMMERCE, TX 75428                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 44 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 73 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 165     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.98
s2383      BACK ALLEY ARMS                                                Check all that apply.
           2088 US HW 64 WEST                                                Contingent
           MURPHY, NC 28906                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 166     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $223.44
s2889      BACKWATER OUTFITTERS                                           Check all that apply.
           1066 E NEW CIRLE RD                                               Contingent
           LEXINGTON, KY 40505                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 167     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $187.76
s1875      BACKWOODS OUTFITTERS                                           Check all that apply.
           2421 IRONVILLE PIKE                                               Contingent
           COLUMBIA, PA 17512-9676                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 168     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.29
s2001      BACKYARD BOATS                                                 Check all that apply.
           2380 RESEARCH CT                                                  Contingent
           WOODBRIDGE, VA 22192-4632                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 45 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 74 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 169     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.75
s2510      BAD INFLUENCE MARINE                                           Check all that apply.
           4742 E 30TH PL STE A                                              Contingent
           YUMA, AZ 85365                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 170     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.95
s2957      BADLANDS GUN RANGE LLC                                         Check all that apply.
           1600 W RUSSELL ST                                                 Contingent
           SIOUX FALLS, SD 57104                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 171     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.40
s905       BAILEY CROP SERVICE INC                                        Check all that apply.
           PO BOX 129                                                        Contingent
           ANSLEY, NE 68814                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 172     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $78.24
s2507      BAILEYS GUNS & AMMO                                            Check all that apply.
           5750 N MAYO TRAIL                                                 Contingent
           PIKEVILLE, KY 41501                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 46 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 75 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 173     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $295.93
s1887      BAIN & DAVIS GUN SHOP                                          Check all that apply.
           267 S SAN GABRIEL BLVD A&B                                        Contingent
           SAN GABRIEL, CA 91776                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 174     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,568.66
s3204      BAIT SHACK MARINE                                              Check all that apply.
           4780 DAWSONVILLE HWY                                              Contingent
           GAINESVILLE, GA 30506                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 175     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.98
s2282      BAKER GUNS & GOLD PAWN INC                                     Check all that apply.
           1159 S 6TH ST                                                     Contingent
           MACCLENNY, FL 32063                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 176     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s2941      BAKER MARINE INSTRUMENTS                                       Check all that apply.
           2425 SHELTER ISLAND DR                                            Contingent
           SAN DIEGO, CA 92106                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 47 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 76 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 177     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.17
s2939      BALL PAWN LLC                                                  Check all that apply.
           5436 RIVERDALE RD STE F                                           Contingent
           COLLEGE PARK, GA 30349                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 178     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $677.45
s2164      BALTIMORES BEST PAWN INC                                       Check all that apply.
           PO BOX 860                                                        Contingent
           FINKSBURG, MD 21048                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 179     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.06
s2732      BARE ARMS LLC                                                  Check all that apply.
           10944 NE TRAIL ROAD                                               Contingent
           ELGIN, OK 73538                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 180     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2433      BARGAIN HUNTERS 4 U                                            Check all that apply.
           4685 FISHER RD                                                    Contingent
           BURTCHVILLE, MI 48059                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 48 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 77 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 181     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $33,373.38
s3621      BARNETT OUTDOORS/PLANO SYNERGY                                 Check all that apply.
           BARNETT OUTDOORS                                                  Contingent
           PO BOX 122370                                                     Unliquidated
           DALLAS, TX 75312-2370                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 182     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $278.40
s1823      BARONS DEN, THE                                                Check all that apply.
           86321 COLLEGE VIEW RD                                             Contingent
           EUGENE, OR 97405-9631                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 183     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,039.55
s2088      BARREN OUTDOORS                                                Check all that apply.
           2433 SCOTTSVILLE RD                                               Contingent
           GLASGOW, KY 42141                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 184     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $521,195.50
s3671      BARRETT FIREARMS MFG                                           Check all that apply.
           PO BOX 1077                                                       Contingent
           MURFREESBORO, TN 37133                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 49 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 78 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 185     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $61,554.54
s3483      BATTENFELD TECHNOLGIES                                         Check all that apply.
           PO BOX 95000-5810                                                 Contingent
           PHILADELPHIA, PA 19195-5810                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 186     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $100.84
s1826      BAY RIDGE ROD & GUN CLUB                                       Check all that apply.
           6718 FORT HAMILTON PKWY                                           Contingent
           BROOKLYN, NY 11219-5846                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 187     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.50
s3146      BAYOU PRO TIRE & LUBE                                          Check all that apply.
           3001 LAFITON LN                                                   Contingent
           PORT ALLEN, LA 70767                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 188     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $64.74
s1675      BAYSIDE HOME CENTER                                            Check all that apply.
           4040 CRISFIELD HWY                                                Contingent
           CRISFIELD, MD 21817-0746                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 50 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 79 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 189     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.00
s2106      BC SPENCER ENTERPRISES                                         Check all that apply.
           4107 JACOBS CREEK DRIVE                                           Contingent
           SCOTTSVILLE, VA 24590                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 190     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,665.31
s3006      BEAN ARMORY INC                                                Check all that apply.
           310 E INTERLAKE BLVD                                              Contingent
           LAKE PLACID, FL 33852                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 191     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $93.66
s2879      BEAR BULLETS                                                   Check all that apply.
           PO BOX 247                                                        Contingent
           GARDNERVILLE, NV 89410                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 192     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,079.00
s3509      BEARCAT CORP                                                   Check all that apply.
           2431 E KERCHER RD                                                 Contingent
           PO BOX 613                                                        Unliquidated
           GOSHEN, IN 46527-0613                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 51 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 80 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 193     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,512.97
s3645      BEARING BUDDY,INC.                                             Check all that apply.
           PO BOX 41                                                         Contingent
           PATILLAS, PR 00723                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 194     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $129.99
s2141      BEARS TRADING POST                                             Check all that apply.
           710 BERRYVILLE AVE                                                Contingent
           WINCHESTER, VA 22601                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 195     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $242.71
s3102      BEAVER FIREARMS AND GROCERY                                    Check all that apply.
           24750 HWY 101 S                                                   Contingent
           CLOVERDALE, OR 97112                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 196     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $184.75
s1489      BEGIN AGAINS LLC                                               Check all that apply.
           116 W 5TH                                                         Contingent
           HOLTON, KS 66436                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 52 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 81 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 197     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $738.50
s2187      BEL AIR GUN RANGE INC                                          Check all that apply.
           2137 NORTH FOUNTAIN GREEN RD                                      Contingent
           BEL AIR, MD 21015                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 198     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,710.44
s3449      BELL LIFESTYLE PRODUCTS                                        Check all that apply.
           07090 68TH STREET                                                 Contingent
           SOUTH HAVEN, MI 49090                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 199     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $241.00
s3114      BELL PRECISION RIFLES                                          Check all that apply.
           3218 WEST COUNTY RD 650 NORTH                                     Contingent
           GREENSBURG, IN 47240                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 200     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $5.65
s2209      BELLE`S MARINA/MUD CITY                                        Check all that apply.
           12907 OLD # 6 HWY                                                 Contingent
           EUTAWVILLE, SC 29048                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 53 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 82 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 201     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $82.29
s1659      BEND OF THE RIVER                                              Check all that apply.
           2880 STANDING STONE STREET                                        Contingent
           COOKEVILLE, TN 38506                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 202     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.90
s2239      BENDERS PAWN                                                   Check all that apply.
           PO BOX 49                                                         Contingent
           DANVILLE, WV 25053                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 203     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,494.75
s3136      BENNETTS FEED FARM & PET CTR                                   Check all that apply.
           1014 W MACCLENNY AVE                                              Contingent
           MACCLENNY, FL 32063                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 204     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.69
s1991      BENNETTS GUN EXCHANGE                                          Check all that apply.
           36 PALMER STREET CIRCLE MALL                                      Contingent
           FRANKLIN, NC 28734                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 54 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 83 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 205     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.00
s2562      BEST FIREARMS LLC                                              Check all that apply.
           112 EAST DEPOT STREET                                             Contingent
           MOCKSVILLE, NC 27028                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 206     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $319.79
s3184      BEST PAWN LLC                                                  Check all that apply.
           5530 PARKERTON LANE                                               Contingent
           ATLANTA, GA 30342                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 207     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,945.62
s2515      BETTS FISHING CENTER                                           Check all that apply.
           8926 126TH AVE N                                                  Contingent
           LARGO, FL 33773                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 208     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $738.44
s1905      BEVELL`S HARDWARE INC                                          Check all that apply.
           PO BOX 426                                                        Contingent
           BLACKSTONE, VA 23824-0426                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 55 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 84 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 209     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $369.50
s2087      BIG ALS GUN SHACK & PAWN LLC                                   Check all that apply.
           760 W ANDREW JOHNSON HWY                                          Contingent
           GREENVILLE, TN 37745                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 210     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $738.99
s2916      BIG BANG TRADING COMPANY LLC                                   Check all that apply.
           530 TATE ST                                                       Contingent
           CORINTH, MS 38834                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 211     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.36
s2718      BIG BOOM GUN AND PAWN                                          Check all that apply.
           11811 ASHEVILLE HWY                                               Contingent
           INMAN, SC 29349                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 212     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $130.33
s852       BIG BORE OUTFITTER                                             Check all that apply.
           ROBERT EUGENE CHANDLER                                            Contingent
           412 CLINTON AVENUE EAST                                           Unliquidated
           BIG STONE GAP, VA 24219                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 56 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 85 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 213     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $93.14
s3091      BIG BULL SPORTS LLC                                            Check all that apply.
           PO BOX 2442                                                       Contingent
           THOMPSON FALLS, MT 59873                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 214     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $445.88
s2447      BIG D`S PAWN & GUN                                             Check all that apply.
           134 SIMPSON HWY 149                                               Contingent
           MAGEE, MS 39111                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 215     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,196.71
s3228      BIG DADDY GUNS-ONLINE ORDERS                                   Check all that apply.
           6933 NW 4TH BLVD                                                  Contingent
           GAINESVILLE, FL 32607                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 216     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.63
s2576      BIG E`S GUN SHOP                                               Check all that apply.
           5640 US HWY 70 EAST                                               Contingent
           GOLDSBORO, NC 27534                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 57 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 86 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 217     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,394.56
s3447      BIG JON SPORTS INC                                             Check all that apply.
           11455 US 31 SOUTH                                                 Contingent
           INTERLOCHEN, MI 49643                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 218     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.66
s2986      BIG ORANGE PAWN & LOAN INC                                     Check all that apply.
           5746 WESTERN AVE                                                  Contingent
           PHONE DISCONNECTED                                                Unliquidated
           KNOXVILLE, TN 37921                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 219     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.00
s2681      BIG RIVER MARINE                                               Check all that apply.
           2008 NORTH SERVICE ROAD                                           Contingent
           WEST MEMPHIS, AR 72301                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 220     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $375.83
s2944      BIG ROCK POWERSPORTS & MARINE                                  Check all that apply.
           2551 US HWY 70 E                                                  Contingent
           NEW BERN, NC 28560                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 58 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 87 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 221     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.00
s2201      BIG TALES FISHING TACKLE                                       Check all that apply.
           1002 MAIN STREET                                                  Contingent
           TELL CITY, IN 47586                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 222     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $293.00
s2198      BILL`S PAWN & GUN                                              Check all that apply.
           351 EAST FRANKLIN BLVD                                            Contingent
           GASTONIA, NC 28054                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 223     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $200.00
s1777      BILLS BOATS                                                    Check all that apply.
           PO BOX 512                                                        Contingent
           CALHOUN, GA 30703                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 224     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.55
s2386      BILLS OUTPOST                                                  Check all that apply.
           169 N CALDERWOOD ST                                               Contingent
           ALCOA, TN 37701                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 59 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 88 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 225     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $271.33
s1618      BILLS SPORTING GOODS INC                                       Check all that apply.
           PO BOX 270                                                        Contingent
           LOMIRA, WI 53048                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 226     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $167.30
s2561      BIRDS LANDING LLC                                              Check all that apply.
           2099 COLLINSVILLE RD                                              Contingent
           BIRDS LANDING, CA 94512                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 227     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2115      BISHOP MARINE                                                  Check all that apply.
           66 STAPLES ST                                                     Contingent
           RDFORD, VA 24141                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 228     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $91.10
s2013      BJ`S PAWN & GUN                                                Check all that apply.
           700 FLORIDA BLVD                                                  Contingent
           DENHAM SPRINGS, LA 70726-0000                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 60 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 89 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 229     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.92
s3064      BLACK CREEK ARSENAL                                            Check all that apply.
           PO BOX 129                                                        Contingent
           FOUR OAKS, NC 27524                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 230     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $720.00
s3189      BLACK DOG ARMORY                                               Check all that apply.
           40655 GRIMMER BLVD                                                Contingent
           FREMONT, CA 94538                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 231     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $635.99
s2348      BLACK GOLD GUNS AND AMMO LLC                                   Check all that apply.
           2001 KARBACH STE F                                                Contingent
           HOUSTON, TX 77092                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 232     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.35
s2933      BLACK RIVER FIREARMS                                           Check all that apply.
           PO BOX 556                                                        Contingent
           FAIRLAND, OK 74343                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 61 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 90 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 233     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $604.32
s1856      BLACK RIVER MARINE INC                                         Check all that apply.
           362 JOHN C CALHOUN DR                                             Contingent
           ORANGEBURG, SC 29115                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 234     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $44,890.18
s3491      BLACK RIVER TOOLS INC.                                         Check all that apply.
           6509 HIGHWAY 260                                                  Contingent
           MANNING, SC 29102-9240                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 235     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $145.07
s1744      BLACKBARRY ENTERPRISES                                         Check all that apply.
           4888 COASTAL DRIVE NE                                             Contingent
           SOUTHPORT, NC 28461                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 236     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $587.48
s1693      BLACKBIRD IND                                                  Check all that apply.
           569 MAHOOD RD                                                     Contingent
           WEST SUNBURY, PA 16061-2611                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 62 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 91 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 237     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.53
s2090      BLACKFOOT MOTOR SPORTS                                         Check all that apply.
           1615 WEST BRIDGE ROAD                                             Contingent
           BLACKFOOT, ID 83221                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 238     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $414.98
s3108      BLACKHAWK SHOOTING SPORTS LLC                                  Check all that apply.
           24 N BUSINESS PARK DR                                             Contingent
           OOSTBURG, WI 53070                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 239     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $118,003.80
s3730      BLACKPOWDER PROD, INC BERGARA                                  Check all that apply.
           BERGARA RIFLES                                                    Contingent
           1270 PROGRESS CENTER AVE                                          Unliquidated
           SUITE 100                                                         Disputed
           LAWRENCEVILLE, GA 30043

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 240     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $31,993.45
s3584      BLACKPOWDER PRODUCTS INC CVA                                   Check all that apply.
           1270 PROGRESS CENTER AVE                                          Contingent
           SUITE 100                                                         Unliquidated
           LAWRENCEVILLE, GA 30043                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 63 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 92 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 241     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,800.23
s2818      BLACKSTONE SHOOTING SPORTS LLC                                 Check all that apply.
           2001 WILKINSON BLVD                                               Contingent
           CHARLOTTE, NC 28208                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 242     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.00
s2487      BLACKWATER MARINE REPAIR CNTR                                  Check all that apply.
           10019 BROAD RIVER RD                                              Contingent
           IRMO, SC 29063                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 243     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $436,842.97
s3752      BLASER USA, INC                                                Check all that apply.
           403 EAST RAMSEY SUITE 301                                         Contingent
           SAN ANTONIO, TX 78216                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 244     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $44.99
s3036      BLOW`S GUN SHOP LLC                                            Check all that apply.
           PO BOX 99                                                         Contingent
           MCLEMORESVILLE, TN 38235                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 64 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 93 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 245     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $48.36
s2489      BLUCORE SHOOTING CENTER                                        Check all that apply.
           7860 WEST JEWELL AVE                                              Contingent
           LAKEWOOD, CO 80232                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 246     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.65
s1946      BLUE CREEK MARINA                                              Check all that apply.
           1151 COUNTY ROAD 546                                              Contingent
           VERBENA, AL 36091-3451                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 247     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $46.60
s2475      BLUE FINS GROUP                                                Check all that apply.
           701 WISE AVE                                                      Contingent
           BALTIMORE, MD 21222                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 248     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $180.01
s3129      BLUE MARSH OUTDOORS                                            Check all that apply.
           1594 CUMBERLAND ST                                                Contingent
           AMB 165                                                           Unliquidated
           LEBANON, PA 17042                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 65 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 94 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 249     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2130      BLUE RIDGE SHOOTING SPORTS                                     Check all that apply.
           301-E SOUTH BUNCOMBE RD                                           Contingent
           GREER, SC 29650                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 250     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $42.34
s1769      BLUE SPRINGS MARINA                                            Check all that apply.
           1271 BLUE SPRINGS DR                                              Contingent
           BUCKHEAD, GA 30625-2026                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 251     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $304.00
s1877      BLUE TRAIL RANGE CORP                                          Check all that apply.
           316 N BRANFORD RD                                                 Contingent
           WALLINGFORD, CT 06492-2714                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 252     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2467      BLUEGRASS GUNS                                                 Check all that apply.
           410 WILLIAMS THOMASON BYWAY                                       Contingent
           LEITCHFIELD, KY 42754                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 66 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 95 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 253     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.51
s2178      BLUEWATER OUTRIGGERS                                           Check all that apply.
           125 W HWY 98 BUILDING #121                                        Contingent
           PORT SAINT JOE, FL 32456                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 254     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $83.91
s2163      BOAT & RV WAREHOUSE                                            Check all that apply.
           2475 WESTEL RD                                                    Contingent
           ROCKWOOD, TN 37854                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 255     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $106.11
s1923      BOAT FISH & FUN SHOP                                           Check all that apply.
           PO BOX 2370                                                       Contingent
           MOUNT PLEASANT, PA 15666                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 256     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.91
s1968      BOAT HOUSE                                                     Check all that apply.
           2012 S STERLING ST                                                Contingent
           MORGANTON, NC 28655-4050                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 67 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 96 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 257     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $59.99
s2760      BOAT STORE USA                                                 Check all that apply.
           1052 DIXIE CUTOFF RD                                              Contingent
           STUART, FL 34994                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 258     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $62.75
s3104      BOAT STORE USA                                                 Check all that apply.
           1052 S DIXIE CUTOFF ROAD                                          Contingent
           STUART, FL 34994                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 259     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.00
s1731      BOATERS MARINE                                                 Check all that apply.
           134A PEDRO ST                                                     Contingent
           MONROE, NC 28110                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 260     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.00
s2727      BOATERS REPUBLIC                                               Check all that apply.
           3100 4TH STREET N                                                 Contingent
           ST PETERSBURG, FL 33704                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 68 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 97 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 261     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $55.00
s2591      BOATERS WAREHOUSE                                              Check all that apply.
           142 STUTTS RD                                                     Contingent
           MOORESVILLE, NC 28117                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 262     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.26
s2084      BOATS N STUFF,LLC                                              Check all that apply.
           787 PIT CT                                                        Contingent
           LUXEMBURG, WI 54217                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 263     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $88.33
s1742      BOATS UNLIMITED                                                Check all that apply.
           408 1ST ST                                                        Contingent
           UTICA, NY 13501-2308                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 264     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,124.83
s1756      BOBS GUN STORE                                                 Check all that apply.
           19 BOBBYS DRIVE                                                   Contingent
           CHARLESTON, WV 25312-9457                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 69 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 98 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 265     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.93
s3135      BOE MARINE                                                     Check all that apply.
           325 CLEAT ST                                                      Contingent
           STEVENSVILLE, MD 21666                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 266     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $244,967.00
s3553      BOND ARMS INC                                                  Check all that apply.
           1820 S MORGAN                                                     Contingent
           PO BOX 1296                                                       Unliquidated
           GRANBURY, TX 76048-8296                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 267     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $240.00
s1948      BONITA BOAT CENTER                                             Check all that apply.
           27760 TAMIAMI TRAIL S W                                           Contingent
           BONITA SPRINGS, FL 34134                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 268     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $44.00
s1853      BONNE TERRE PAWN                                               Check all that apply.
           624 BERRY RD                                                      Contingent
           BONNE TERRE, MO 63628                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 70 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183       Filed 07/24/19               Page 99 of 569
                                                                                                                19-11301
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 269     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.06
s2908      BOOKS MARKET                                                   Check all that apply.
           PO BOX 13                                                         Contingent
           BLAIN, PA 17006                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 270     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $244.07
s3099      BOOKS MARKET                                                   Check all that apply.
           PO BOX 158                                                        Contingent
           BLAIN, PA 17006                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 271     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.33
s2503      BOOM BOOMS LLC                                                 Check all that apply.
           330 US 27 N                                                       Contingent
           SEBRING, FL 33870                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 272     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $84.48
s2852      BOOP`S SHOOTERS SUPPLIES                                       Check all that apply.
           1325 EAST AIRPORT ROAD                                            Contingent
           GRAND ISLAND, NE 68801                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 71 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 100 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 273     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.69
s2499      BOOTS AND BUCKSHOT INC                                         Check all that apply.
           75 DOUTHIT FERRY RD                                               Contingent
           CARTERSVILLE, GA 30120                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 274     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $134.71
s2810      BORDERTOWN GUNS INC                                            Check all that apply.
           116 S GLADIOLUS ST                                                Contingent
           MOMENCE, IL 60954                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 275     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,596.69
s3654      BOSS AUDIO SYSTEMS                                             Check all that apply.
           3451 LUNAR COURT                                                  Contingent
           OXNARD, CA 93030                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 276     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.45
s2500      BOSS PRO SHOPS                                                 Check all that apply.
           4501 RACEWAY DR SW BLDG 1                                         Contingent
           CONCORD, NC 28027                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 72 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 101 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 277     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $38.37
s1910      BOULEVARD PAWN SHOP                                            Check all that apply.
           5301 BRAGG BLVD                                                   Contingent
           FAYETTEVILLE, NC 28303-3558                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 278     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.44
s1866      BOUNDS TAXIDERMY & ARCHERY                                     Check all that apply.
           3113 MILLS RD                                                     Contingent
           CONEHATTA, MS 39057-9448                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 279     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,867.44
s2990      BOURBON CITY FIREARMS                                          Check all that apply.
           103 S SALEM DR                                                    Contingent
           BARDSTOWN, KY 40004                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 280     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $46.32
s2342      BOWDON PAWN AND GUN LLC                                        Check all that apply.
           115 WEST COLLEGE ST                                               Contingent
           BOWDON, GA 30108                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 73 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 102 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 281     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $703.52
s2796      BOWMAN GUN SHOP                                                Check all that apply.
           3322 CEDAR CHURCH RD                                              Contingent
           DARLINGTON, MD 21034                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 282     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.81
s3047      BOWMAN OUTDOORS                                                Check all that apply.
           2503B PLANT AVENUE                                                Contingent
           WAYCROSS, GA 31501                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 283     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.07
s3018      BOYD`S BUNKER LLC                                              Check all that apply.
           8302 HIGHWAY 5                                                    Contingent
           HARTVILLE, MO 65667                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 284     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $29,231.09
s3574      BOYT CORPORATE OFFICES                                         Check all that apply.
           PO BOX 483                                                        Contingent
           OSCEOLA, IA 50213                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 74 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 103 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 285     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $858.53
s2181      BP & F INC                                                     Check all that apply.
           SOUTHERN SPORTSMAN                                                Contingent
           PO BOX 30                                                         Unliquidated
           WAYNESBORO, GA 30830                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 286     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s1874      BP FIREARMS COMPANY,LLC                                        Check all that apply.
           1270 PROGRESS CENTER AVE #100                                     Contingent
           LAWRENCEVILLE, GA 30043                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 287     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $100.90
s2753      BP OUTFITTERS LLC                                              Check all that apply.
           6709 E 41ST ST                                                    Contingent
           TULSA, OK 74145                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 288     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.62
s1880      BRADBURYS GUN-N-TACKLE                                         Check all that apply.
           1809 ROGUE RIVER HWY                                              Contingent
           GRANTS PASS, OR 97527-4752                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 75 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 104 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 289     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $700.16
s1616      BRANDONS GUN TRADING CO LLC                                    Check all that apply.
           321 E 20TH ST STE B                                               Contingent
           JOPLIN, MO 64804-2104                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 290     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $531.66
s2345      BRANTLEY MARINE & GUNS INC                                     Check all that apply.
           2703 EAST FIRST STREET                                            Contingent
           VIDALIA, GA 30474                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 291     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $47.91
s2321      BRANTLEYS MARINE & GUN SHOP                                    Check all that apply.
           2703 E 1ST STREET                                                 Contingent
           VIDALIA, GA 30474                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 292     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,609.40
s3710      BRAVO INNOVATIVE SOLUTIONS, IC                                 Check all that apply.
           1140 US HIGHWAY 22 STE 202                                        Contingent
           BRIDGEWATER, NJ 08807-2958                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 76 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 105 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 293     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $65.03
s2476      BRAZOS FIREARMS & GUNSMITH                                     Check all that apply.
           211 N SWENSON                                                     Contingent
           STAMFORD, TX 79553                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 294     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $22,260.65
s3558      BRAZTECH INTERNATIONAL                                         Check all that apply.
           PO BOX 863614                                                     Contingent
           ORLANDO, FL 32886-3614                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 295     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s1925      BREMEN MARINE                                                  Check all that apply.
           8167 U S HIGHWAY 78                                               Contingent
           BREMEN, GA 30110-4129                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 296     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $14,289.90
s3548      BRENNEKE OF AMERICA LTD.                                       Check all that apply.
           ATTN:ACCTS RECEIVABLE DEPT                                        Contingent
           P O.BOX 5404                                                      Unliquidated
           WOODLAND PARK, CO 80866                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 77 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 106 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 297     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $171.58
s2327      BREVARD AMMO & SPORTING SUPPLY                                 Check all that apply.
           1309 S WASHINGTON AVE                                             Contingent
           TITUSVILLE, FL 32780                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 298     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.42
s2185      BREW WEARS PAWN & GUN LLC                                      Check all that apply.
           1000 E SHAWNTEL SMITH BLVD                                        Contingent
           MULDROW, OK 74948                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 299     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.00
s2936      BRG GUN PARTS & AMMO                                           Check all that apply.
           1731 INDUSTRIAL DR                                                Contingent
           RUSTON, LA 71270                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 300     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $434.96
s2918      BRICK HOUSE GUNS                                               Check all that apply.
           1002 31ST AVE                                                     Contingent
           GREELEY, CO 80634                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 78 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 107 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 301     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $16.45
s1794      BRINSON MARINE                                                 Check all that apply.
           4553 W SENECA TPKE                                                Contingent
           SYRACUSE, NY 13215-9517                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 302     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2789      BROAD RIVER GUNS & KNIVES                                      Check all that apply.
           2518 COXE RD                                                      Contingent
           RUTHERFORDTON, NC 28139                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 303     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.38
s2531      BROTHERS IN ARMS PAWN                                          Check all that apply.
           5941A CAROLINA BEACH RD                                           Contingent
           WILMINGTON, NC 28412                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 304     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $55.56
s2604      BROTHERS N ARMS                                                Check all that apply.
           PO BOX 850                                                        Contingent
           GOOCHLAND, VA 23063                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 79 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 108 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 305     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $152,475.42
s3474      BROWNING FIREARMS                                              Check all that apply.
           ONE BROWNING PLACE                                                Contingent
           MORGAN, UT 84050                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 306     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $10,281.15
s3557      BROWNING HAND GUNS                                             Check all that apply.
           ONE BROWNING PLACE                                                Contingent
           MORGAN, UT 84050-9326                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 307     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,272.76
s3592      BROWNING SAFE                                                  Check all that apply.
           ONE BROWNING PLACE                                                Contingent
           MORGAN, UT 84050                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 308     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $384.61
s1818      BROWNS MARINE SERV & SALES                                     Check all that apply.
           1825 ANTHONY RD                                                   Contingent
           BURLINGTON, NC 27215                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 80 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 109 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 309     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $869.86
s3041      BROWNS RV                                                      Check all that apply.
           30049 HIGHWAY 151                                                 Contingent
           MCBEE, SC 29101                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 310     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $88.04
s2219      BRUNSWICK TRAILERS & MARINE                                    Check all that apply.
           5840 E OCEAN                                                      Contingent
           WINNABOW, NC 28479                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 311     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.49
s3141      BRUSH CREEK COUNTRY STORE                                      Check all that apply.
           9222 HWY 25/70                                                    Contingent
           MARSHALL, NC 28753                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 312     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $180.84
s2069      BRUSH MOUNTAIN OUTFITTERS INC                                  Check all that apply.
           2611 N GRANDVIEW AVE                                              Contingent
           ODESSA, TX 79761                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 81 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 110 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 313     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2455      BRUSHY CREEK OUTDOORS                                          Check all that apply.
           521 EAST DAVIS ST                                                 Contingent
           LULING, TX 78648                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 314     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.02
s2103      BRYANT & LAWRENCE INC                                          Check all that apply.
           270 MAIN STREET                                                   Contingent
           TILTON, NH 03276-5118                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 315     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2523      BRYANT BAIT & TACKLE                                           Check all that apply.
           18154 WAYAH RD                                                    Contingent
           AQUONE, NC 28781                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 316     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,744.93
s3563      BUCCANEER ROPE                                                 Check all that apply.
           22319 ALABAMA HIGHWAY 79                                          Contingent
           SCOTTSBORO, AL 35768                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 82 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 111 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 317     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,116.77
s2442      BUCHHEIT CORPORATE OFFICE                                      Check all that apply.
           33 PCR 540                                                        Contingent
           PERRYVILLE, MO 63775                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 318     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.94
s2004      BUCK HOLLOW SPORTS SUPPLY                                      Check all that apply.
           776 190TH AVE                                                     Contingent
           PELLA, IA 50219-7510                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 319     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.52
s3139      BUCKBASS, LLC                                                  Check all that apply.
           PO BOX 925                                                        Contingent
           UNION LAKE, MI 48387                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 320     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,929.60
s3766      BUCKEYE BOXES, INC.                                            Check all that apply.
           601 N HAGUE AVE                                                   Contingent
           COLUMBUS, OH 43204                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 83 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 112 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 321     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $250.65
s2256      BUCKFINS N FEATHERS LLC                                        Check all that apply.
           623 ALBERTSON PKWY                                                Contingent
           BROUSSARD, LA 70518                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 322     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2470      BUCKS PAWN SHOP                                                Check all that apply.
           411 MAXHAM RD STE 300                                             Contingent
           AUSTELL, GA 30168                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 323     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.38
s1619      BUCKS SPORTING GOODS INC                                       Check all that apply.
           47 INDIAN HILL RD                                                 Contingent
           LEHIGHTON, PA 18235-9048                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 324     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $674.34
s1873      BUCKSPORT SPORTING GOODS INC                                   Check all that apply.
           3650 BROADWAY ST                                                  Contingent
           EUREKA, CA 95503-3877                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 84 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 113 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 325     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.14
s2619      BUCKSTOP OUTDOORS LLC                                          Check all that apply.
           4629 CR 805                                                       Contingent
           JOSHUA, TX 76058                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 326     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.11
s2709      BUCKSTOP PAWN                                                  Check all that apply.
           PO BOX 1967                                                       Contingent
           JENA, LA 71342                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 327     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s2391      BUDDYS MARINE LLC                                              Check all that apply.
           3317 COLUMBIA HWY                                                 Contingent
           LEESVILLE, SC 29070                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 328     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.09
s2285      BUFFALO BILLS SHOOTING STORE                                   Check all that apply.
           1503 NORTH MILLS AVE                                              Contingent
           ORLANDO, FL 32803                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 85 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 114 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 329     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $55.90
s2676      BUGGS ISLAND ARCHERY                                           Check all that apply.
           11857 HWY 15 S                                                    Contingent
           CLARKSVILLE, VA 23927                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 330     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.03
s3235      BUILDING MAINTENANCE & SUPPLY                                  Check all that apply.
           716 BANK ST                                                       Contingent
           WALLACE, ID 83873                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 331     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.60
s2869      BULL MOOSE GUNS                                                Check all that apply.
           7714 MATTHEWS-MINT HILL RD                                        Contingent
           SUITE A                                                           Unliquidated
           MINT HILL, NC 28227                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 332     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $70,510.45
s3656      BULLDOG CASES & VAULTS                                         Check all that apply.
           830 BEAUREGARD STREET                                             Contingent
           DANVILLE, VA 24541                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 86 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 115 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 333     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.25
s1945      BULLDOG MARINE INC                                             Check all that apply.
           2901 REYNOLDS WALK TRAIL                                          Contingent
           SUITE 201                                                         Unliquidated
           GREENSBORO, GA 30642                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 334     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.39
s3137      BULLET AND BARREL                                              Check all that apply.
           3252 LEEMAN FERRY RD                                              Contingent
           HUNTSVILLE, AL 35801                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 335     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.98
s2824      BULLETPROOF SKI & MARINE                                       Check all that apply.
           PO BOX 37                                                         Contingent
           CRYSTAL RIVER, FL 34423                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 336     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $421.21
s3076      BULLETS, BLADES & CONCEALMENT                                  Check all that apply.
           111 1-45 SOUTH STE G-2                                            Contingent
           HUNTSVILLE, TX 77340                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 87 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 116 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 337     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $640.14
s1987      BULLOCKS GUNS-N-MORE INC                                       Check all that apply.
           G-5302 RICHFIELD RD                                               Contingent
           FLINT, MI 48506-2219                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 338     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $183.30
s2152      BULLS EYE INDOOR RANGE                                         Check all that apply.
           414 B PUYALLUP AVE                                                Contingent
           TACOMA, WA 98421                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 339     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $72.80
s2797      BULLS EYE OUTDOORS LLC                                         Check all that apply.
           275 EMPIRE LAKE DRIVE                                             Contingent
           PARKERSBURG, WV 26101                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 340     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.84
s3092      BULWARK DEFENSE/BULWARK/BD                                     Check all that apply.
           1276 WEST 12600 SOUTH                                             Contingent
           RIVERTON, UT 84065                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 88 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 117 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 341     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.85
s1716      BUNA PAWN & LOAN                                               Check all that apply.
           PO BOX 1073                                                       Contingent
           BUNA, TX 77612-1073                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 342     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $63.89
s1938      BURNSVILLE DOCKS INC                                           Check all that apply.
           PO BOX 483                                                        Contingent
           BURNSVILLE, WV 26335-0483                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 343     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $88.03
s1646      BURR OAK MARINA                                                Check all that apply.
           PO BOX 291                                                        Contingent
           SHAWNEE, OH 43782-0291                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 344     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $161,413.39
s3476      BURRIS COMPANY INC                                             Check all that apply.
           1015 39TH AVE.                                                    Contingent
           GREELEY, CO 80634                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 89 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 118 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 345     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $375,883.49
s3636      BUSHNELL-VISTA                                                 Check all that apply.
           PO BOX 860365                                                     Contingent
           MINNEAPOLIS, MN 55486-0365                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 346     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $764,159.74
s3586      BUSHNELL-VISTA                                                 Check all that apply.
           SDS 12-0312                                                       Contingent
           PO BOX 86                                                         Unliquidated
           MINNEAPOLIS, MN 55486                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 347     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.66
s2710      BUZZ COSTA ENTERPRISES                                         Check all that apply.
           PO BOX 493                                                        Contingent
           WINCHESTER, TN 37398                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 348     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.00
s2878      BYERS GUNS                                                     Check all that apply.
           7425 N ROYAL CENTER PIKE                                          Contingent
           ROYAL CENTER, IN 46978                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 90 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 119 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 349     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.00
s3143      C & C AMMO INC                                                 Check all that apply.
           8287 ASHEVILLE HWY                                                Contingent
           BOILING SPRINGS, SC 29316                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 350     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2896      C & G GUNS                                                     Check all that apply.
           PO BOX 169                                                        Contingent
           FIELDING, UT 84311                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 351     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,516.38
s3535      C E SMITH COMPANY INC                                          Check all that apply.
           PO BOX 9948                                                       Contingent
           GREENSBORO, NC 27429                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 352     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $34.13
s2610      C&D MFG LLC                                                    Check all that apply.
           PO BOX 780507                                                     Contingent
           ORLANDO, FL 32826                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 91 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 120 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 353     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.26
s2788      C3 SOLUTIONS LLC                                               Check all that apply.
           2500 MEMORIAL BLVD STE C                                          Contingent
           KERRVILLE, TX 78028                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 354     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $61.36
s2863      CAJUN GUNS & TACKLE INC                                        Check all that apply.
           704 E ADMIRAL DOYLE DR                                            Contingent
           NEW IBERIA, LA 70560                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 355     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,003.04
s3485      CAL JUNE CORP                                                  Check all that apply.
           5238 VINELAND AVE                                                 Contingent
           PO BOX 9551                                                       Unliquidated
           NORTH HOLLYWOOD, CA 91601-3221                                    Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 356     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $529.23
s3118      CALIBERS                                                       Check all that apply.
           1009 W MARKET ST                                                  Contingent
           GREENSBORO, NC 27401                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 92 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 121 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 357     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $546.03
s3178      CALLIE KAYS GENERAL STORE                                      Check all that apply.
           553027 HWY US 1                                                   Contingent
           HILLIARD, FL 32046                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 358     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $133.91
s2729      CAL-TEX GUN BARN                                               Check all that apply.
           2720 PEAR ORCHARD ROAD                                            Contingent
           GRANBURY, TX 76048                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 359     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,562.04
s3610      CAMCO MFG CO                                                   Check all that apply.
           PO BOX 741120                                                     Contingent
           ATLANTA, GA 30384-1120                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 360     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $91.89
s2525      CAMDEN GOLD & SILVER                                           Check all that apply.
           2 EAST DEKALB ST                                                  Contingent
           CAMDEN, SC 29020                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 93 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 122 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 361     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,400.00
s3787      CAMO UNLIMITED                                                 Check all that apply.
           PO BOX                                                            Contingent
           MARIETTA, GA 30065-1802                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 362     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $81.19
s2713      CANA GUN SHOP                                                  Check all that apply.
           166 FLAT RIDGE RD                                                 Contingent
           CANA, VA 24317                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 363     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $41.00
s1963      CANON MARINE                                                   Check all that apply.
           PO BOX 1957                                                       Contingent
           CANON CITY, CO 81215                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 364     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,506.91
s3205      CAPITAL MARINE                                                 Check all that apply.
           89 OAK ST                                                         Contingent
           ROSWELL, GA 30075                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 94 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 123 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 365     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $75.90
s1964      CAPITAL PAWN SHOP                                              Check all that apply.
           4359 TROY HWY                                                     Contingent
           MONTGOMERY, AL 36116-4107                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 366     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $36,138.21
s3446      CAPSTONE PRECISION GROUP,LLC                                   Check all that apply.
           BERGER BULLETS                                                    Contingent
           4051 N HIGLEY RD                                                  Unliquidated
           MESA, AZ 85215-1210                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 367     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.81
s2431      CAPTAIN MIKES MARINE LLC                                       Check all that apply.
           830 SILVER POINT RD                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 368     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $329.98
s1942      CAPTAINS CHOICE                                                Check all that apply.
           3216 HWY 378                                                      Contingent
           LEESVILLE, SC 29070                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 95 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 124 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 369     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.82
s1850      CARAWAY PAWN & SEWING CENTER                                   Check all that apply.
           931 HWY 1 N                                                       Contingent
           SWAINSBORO, GA 30401-5013                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 370     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.50
s1852      CARDIDA CORPORATION                                            Check all that apply.
           1930 NORTH POPLAR STREET                                          Contingent
           SOUTHERN PINES, NC 28387                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 371     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $150.64
s2423      CAREY & SONS MARINE LLC                                        Check all that apply.
           108 GATEWAY HILLS LANE                                            Contingent
           GRANBURY, TX 76049                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 372     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.28
s1687      CARLOS VALADES MARTINEZ                                        Check all that apply.
           AVE PATRIA 86                                                     Contingent
           JARDINES VALLARTA                                                 Unliquidated
           ZAPOPAN JALISCO, 45027                                            Disputed
           MEXICO

           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 96 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 125 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 373     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $31,785.16
s3520      CARLSONS CHOKE TUBES LLC                                       Check all that apply.
           720 S 2ND ST                                                      Contingent
           PO BOX 162                                                        Unliquidated
           ATWOOD, KS 67730-0162                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 374     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $345.82
s2624      CARNEYS ONE STOP                                               Check all that apply.
           80 COUNTY RD 20                                                   Contingent
           BUTLER, AL 36904                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 375     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,401.98
s3700      CAROLINA CONTAINER CO                                          Check all that apply.
           PO BOX 734240                                                     Contingent
           DALLAS, TX 75373-4240                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 376     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $80.64
s2453      CAROLINA KING RETREAT & MARINA                                 Check all that apply.
           2498 BELSER RD                                                    Contingent
           SUMMERTON, SC 29148                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 97 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 126 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 377     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $332.22
s3148      CAROLINA SPORTSMAN OUTFITTERS                                  Check all that apply.
           1030 S WILLIAMS ST                                                Contingent
           HENDERSON, NC 27536                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 378     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.18
s1739      CAROLS UPHOLSTERY                                              Check all that apply.
           1394 DOUGLAS RD                                                   Contingent
           LANCASTER, SC 29720-8102                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 379     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $430.31
s2773      CARRY ON FIREARMS LLC                                          Check all that apply.
           7085 30TH AVE N                                                   Contingent
           SAINT PETERSBURG, FL 33710                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 380     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $38.07
s2253      CART FIREARMS                                                  Check all that apply.
           PO BOX 639                                                        Contingent
           ABIQUIU, NM 87510                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 98 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 127 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 381     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $54.96
s1846      CARTERS SHOOTING SUPPLY                                        Check all that apply.
           PO BOX 308                                                        Contingent
           HARRISON, TN 37341                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 382     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $62,323.69
s3566      CARVER INDUSTRIES, INC.                                        Check all that apply.
           212 N LYLES AVE                                                   Contingent
           PO BOX 399                                                        Unliquidated
           LANDRUM, SC 29356                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 383     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.28
s1774      CAS ENT                                                        Check all that apply.
           16065 HWY 84                                                      Contingent
           BISMARCK, AR 71929-6361                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 384     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.00
s2463      CASH FLOW JEWELRY & PAWN                                       Check all that apply.
           11400 OVERSEAS HWY #121                                           Contingent
           MARATHON, FL 33050                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page 99 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 128 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 385     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2301      CASH MUNNY LLC                                                 Check all that apply.
           1821 N YOUNG BLVD                                                 Contingent
           CHIEFLAND, FL 32626                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 386     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.59
s1799      CASH QUICK OF DENBIGH PN                                       Check all that apply.
           15503 WARWICK BLVD                                                Contingent
           NEWPORT NEWS, VA 23608-1507                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 387     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.29
s2036      CASHIERS TRADING POST & TAXID.                                 Check all that apply.
           PO BOX 1948                                                       Contingent
           CASHIERS, NC 28717                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 388     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.97
s2392      CASTLE KEEP ARMORY                                             Check all that apply.
           20 MARCO LAKE DRIVE #6                                            Contingent
           MARCO ISLAND, FL 34145                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 100 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 129 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 389     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $623.52
s1969      CASWELLS SHOOTING RANGE                                        Check all that apply.
           856 E ISABELLA AVE                                                Contingent
           MESA, AZ 85204-6641                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 390     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $143.84
s1958      CATALINA MARINA                                                Check all that apply.
           2020 W GARDNER LANE                                               Contingent
           TUCSON, AZ 85705                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 391     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.45
s2836      CATCH & RELEASE INC                                            Check all that apply.
           906 AXTELL DR                                                     Contingent
           CAYCE, SC 29033                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 392     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $632.99
s2994      CAVALRY FIREARMS                                               Check all that apply.
           1764 LINCOLN WAY EAST                                             Contingent
           CHAMBERSBURG, PA 17202                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 101 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 130 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 393     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,903.24
s3484      CAVINESS WOODWORKING CO                                        Check all that apply.
           PO BOX 710                                                        Contingent
           CALHOUN CITY, MS 38916                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 394     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,865.47
s2827      CBG INC                                                        Check all that apply.
           PO BOX 40                                                         Contingent
           DERIDDER, LA 70634                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 395     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $41.13
s2696      CCW PAWN                                                       Check all that apply.
           1600 HARRISON DR                                                  Contingent
           EVANSTON, WY 82930                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 396     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $65,529.97
s3664      CDI ELECTRONICS, INC.                                          Check all that apply.
           353 JAMES RECORD ROAD SW                                          Contingent
           HUNTSVILLE, AL 35824                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 102 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 131 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 397     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $137.71
s3215      CENTER MASS FIREARMS                                           Check all that apply.
           40 S SCOTT ST                                                     Contingent
           CAMILLA, GA 31730                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 398     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $51.62
s3238      CENTER MASS SHOOTING SUPPLY                                    Check all that apply.
           337 YOUNGSTOWN KINGSVILLE RD                                      Contingent
           VIENNA, OH 44473                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 399     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $624.67
s2195      CENTERVILLE GUN & PAWN                                         Check all that apply.
           327 S HOUSTON LAKE ROAD                                           Contingent
           WARNER ROBBINS, GA 31088                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 400     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.50
s1697      CENTERVILLE SPECIALTY                                          Check all that apply.
           1500 WHITEHALL RD                                                 Contingent
           ANDERSON, SC 29625-1916                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 103 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 132 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 401     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $122.11
s2645      CENTRAL FLORIDA ARMORY                                         Check all that apply.
           11223 N WILLIAMS ST STE N                                         Contingent
           DUNNELLON, FL 34432                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 402     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $190.94
s2742      CENTRAL POLICE SUPPLY LTD                                      Check all that apply.
           1410 WASHINGTON AVE                                               Contingent
           HOUSTON, TX 77002                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 403     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.80
s2534      CENTRAL VALLEY GUNS                                            Check all that apply.
           1577 W FRONT ST STE A                                             Contingent
           SELMA, CA 93662                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 404     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,000.00
s3028      CENTURY ARMS INTL ARMS INC                                     Check all that apply.
           236 BRYCE BLVD                                                    Contingent
           FAIRFAX, VT 05454                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 104 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 133 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 405     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $103,800.00
s3731      CENTURY ARMS                                                   Check all that apply.
           CANIK USA                                                         Contingent
           FAIRFAX, VT 05454-0714                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 406     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s1733      CHAMPION FIREARMS                                              Check all that apply.
           1925 TEXAS AVE S STE C                                            Contingent
           COLLEGE STATION, TX 77840-4634                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 407     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $104.00
s2133      CHAPMAN`S SPORTCENTER INC                                      Check all that apply.
           5605 DAVISON RD                                                   Contingent
           LAPEER, MI 48446                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 408     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $119,810.00
s3512      CHARTER ARMS                                                   Check all that apply.
           PO BOX 491                                                        Contingent
           SHELTON, CT 06484-3177                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 105 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 134 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 409     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $74.98
s3758      CHARTER COMMUNICATIONS                                         Check all that apply.
           PO BOX 3019                                                       Contingent
           MILWAUKEE, WI 53201-3019                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 410     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $178.30
s2280      CHEROKEE GUN & PAWN                                            Check all that apply.
           9430 KNOX BRIDGE HWY                                              Contingent
           CANTON, GA 30114                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 411     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,242.00
s2183      CHESAPEAKE GUNS INC                                            Check all that apply.
           200 ISLAND PLAZA CT                                               Contingent
           STEVENSVILLE, MD 21666                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 412     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $592.99
s2593      CHESAPEAKE PAWNS INC                                           Check all that apply.
           1011 EDEN WAY NORTH STE D                                         Contingent
           CHESAPEAKE, VA 23323                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 106 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 135 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 413     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $308,907.10
s3708      CHIAPPA FIREARMS USA, LTD                                      Check all that apply.
           1415 STANLEY AVENUE                                               Contingent
           DAYTON, OH 45404                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 414     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2174      CHIEFS GUNS                                                    Check all that apply.
           2647 COLONEL THOMSON HWY                                          Contingent
           SAINT MATTHEWS, SC 29135                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 415     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.76
s2091      CHILTONS GUN SHOP                                              Check all that apply.
           18340 WHITLOCK ROAD                                               Contingent
           LICKING, MO 65542                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 416     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $26,575.62
s3526      CHIP MCCORMICK CUSTOM, LLC                                     Check all that apply.
           CMC PRODUCTS                                                      Contingent
           150 CR 4603                                                       Unliquidated
           BOGATA, TX 75417                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 107 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 136 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 417     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.94
s709       CHIPS GUNWORKS                                                 Check all that apply.
           19731 211TH ST                                                    Contingent
           TONGANOXIE, KS 66086                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 418     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $68.82
s1908      CHRIS INDOOR SHOOTING RANGE                                    Check all that apply.
           2458 BOSTON POST RD                                               Contingent
           GUILFORD, CT 06437                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 419     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,104.89
s2027      CHRIS`S BAIT & TACKLE                                          Check all that apply.
           9611 LONGSWAMP RD                                                 Contingent
           MERTZTOWN, PA 19539-8800                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 420     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $329.30
s3199      CHRISTOPHER COIN GUN & PAWN                                    Check all that apply.
           333 DERBY ST                                                      Contingent
           PEKIN, IL 61554                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 108 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 137 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 421     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s1885      CHUCKS GUN & PAWN INC                                          Check all that apply.
           603 WATSON BLVD                                                   Contingent
           WARNER ROBINS, GA 31093                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 422     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.05
s2929      CHUNNS PAWN INC                                                Check all that apply.
           196 HWY 15 NORTH                                                  Contingent
           PONTOTOC, MS 38863                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 423     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $38,767.26
s3676      CIMARRON FIREARMS CO.                                          Check all that apply.
           PO BOX 906                                                        Contingent
           FREDERICKSBURG, TX 78624                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 424     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s1667      CIMINO GUNS & ARCHERY                                          Check all that apply.
           PO BOX 855                                                        Contingent
           MERRILL, WI 54452                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 109 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 138 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 425     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $502.40
s3539      CINTAS                                                         Check all that apply.
           CINTAS CORPORATION #2                                             Contingent
           PO BOX 630803                                                     Unliquidated
           CINCINNATI, OH 45263-0803                                         Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 426     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $267.16
s3554      CIPA USA                                                       Check all that apply.
           PO BOX 610182                                                     Contingent
           PORT HURON, MI 48061-0182                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 427     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2271      CIRCLE L FARM SUPPLY                                           Check all that apply.
           PO BOX 1053                                                       Contingent
           BAY SPRINGS, MS 39422                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 428     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $85.18
s2859      CITY ARMS                                                      Check all that apply.
           90 EUREKA SQUARE STE D                                            Contingent
           PACIFICA, CA 94044                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 110 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 139 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 429     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $561.06
s1694      CITY JEWELRY & PAWN                                            Check all that apply.
           405 E MAIN ST                                                     Contingent
           PORTAGEVILLE, MO 63873-1617                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 430     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $64.48
s2371      CITY PAWN SHOP                                                 Check all that apply.
           918 S JACKSON                                                     Contingent
           JACKSONVILLE, TX 75766                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 431     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $792.80
s2372      CIVIL ARMORY LLC                                               Check all that apply.
           1330 ROUTE 44                                                     Contingent
           PLEASANT VALLEY, NY 12569                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 432     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $19,284.04
s3754      CLARION CORP OF AMERICA                                        Check all that apply.
           6200 GATEWAY DRIVE                                                Contingent
           CYPRESS, CA 90630                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 111 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 140 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 433     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $9.75
s1767      CLARKS REPAIR SERVICE                                          Check all that apply.
           PO BOX 61                                                         Contingent
           MOOREHEAD CITY, NC 28557                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 434     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $543.60
s2595      CLARKSVILLE GUNS & ARCHERY                                     Check all that apply.
           1690 GOLF CLUB LANE                                               Contingent
           CLARKSVILLE, TN 37043                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 435     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $180.54
s2220      CLASS TWO ENTERPRISES INC                                      Check all that apply.
           2 CALDWELL DR                                                     Contingent
           BELMONT, NC 28012                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 436     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $250.99
s2615      CLASSIC GUNS & LOAN CO INC                                     Check all that apply.
           3026 CENTRAL AVE                                                  Contingent
           HOT SPRINGS, AR 71913                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 112 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 141 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 437     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,045.08
s2026      CLASSIC PISTOL                                                 Check all that apply.
           1310 INDUSTRIAL BLVD 5&6                                          Contingent
           SOUTH HAMPTON, PA 18966                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 438     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.00
s2565      CLAYTON GUNS                                                   Check all that apply.
           5722 US 70 BUS HWY W                                              Contingent
           CLAYTON, NC 27520                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 439     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $137.95
s2136      CLAYTONS HUNTING & FISHING INC                                 Check all that apply.
           660 EASTON ROAD                                                   Contingent
           HORSHAM, PA 19044                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 440     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $85.50
s3120      CLEAR CREEK GUN RANGE                                          Check all that apply.
           PO BOX 835                                                        Contingent
           KEMAH, TX 77565                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 113 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 142 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 441     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $208.47
s2208      CLEAR WATER MARINE                                             Check all that apply.
           PO BOX 629                                                        Contingent
           PICKENS, SC 29671                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 442     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,107.44
s3445      CMP GROUP LTD                                                  Check all that apply.
           PO BOX 776769                                                     Contingent
           CHICAGO, IL 60677-6769                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 443     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.00
s2051      COAST HARDWARE HANK                                            Check all that apply.
           202 N THIRD STREET                                                Contingent
           KNOXVILLE, IA 50138-2503                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 444     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.58
s2102      COAST TO COAST                                                 Check all that apply.
           201 CLAIRBORNE ST                                                 Contingent
           CAMDEN, AL 36726                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 114 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 143 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 445     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.18
s2390      COASTAL GUN WORKS LLC                                          Check all that apply.
           5003 ADMIRAL WRIGHT RD                                            Contingent
           VIRGINIA BEACH, VA 23462                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 446     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s1718      COASTAL MARINE SERVICES                                        Check all that apply.
           212 BULL RUN ROAD                                                 Contingent
           SCHRIEVER, LA 70395                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 447     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $147.06
s1620      COASTAL MARINE                                                 Check all that apply.
           8553 HIGHWAY 544                                                  Contingent
           MYRTLE BEACH, SC 29588                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 448     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $344.90
s1840      COASTAL SPORTS                                                 Check all that apply.
           PO BOX 567                                                        Contingent
           MURRELLS INLET, SC 29576-0567                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 115 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 144 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 449     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $485.25
s2982      COASTLINE RV & MARINE SALES                                    Check all that apply.
           2340 HIGHWAY 17 S                                                 Contingent
           MURRELLS INLET, SC 29576                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 450     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,861.60
s3657      COBRA ELECTRONICS CORPORATION                                  Check all that apply.
           75 REMITTANCE DR DEPT 6722                                        Contingent
           CHICAGO, IL 60675-6722                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 451     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $82.01
s1741      COCHRAN AUTO & MARINE                                          Check all that apply.
           230 WASHINGTON BLVD                                               Contingent
           FRANKLIN, PA 16323-9732                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 452     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $652.00
s3105      CODY WYOMING FIREARMS                                          Check all that apply.
           4727 POWELL HWY                                                   Contingent
           CODY, WY 82414                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 116 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 145 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 453     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.66
s2798      COFFEYVILLE GUN WERKZ                                          Check all that apply.
           1510 S WALNUT                                                     Contingent
           COFFEYVILLE, KS 67337                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 454     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.26
s2832      COINS & STUFF                                                  Check all that apply.
           1017 E LEXINGTON AVE                                              Contingent
           HIGH POINT, NC 27262                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 455     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $70.23
s2655      COLEMAN HARDWARE LLC                                           Check all that apply.
           PO BOX 326                                                        Contingent
           MOUND CITY, KS 66056                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 456     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.41
s1830      COLEMANS OUTDOORS                                              Check all that apply.
           14 GLENFIELD LANE                                                 Contingent
           SCOTTSVILLE, VA 24590                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 117 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 146 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 457     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,346.28
s3807      COLFIN 2017-10                                                 Check all that apply.
           C/O COLONY NORTHSTAR                                              Contingent
           PO BOX 209263                                                     Unliquidated
           AUSTIN, TX 78720-9263                                             Disputed


           Date or dates debt was incurred   6/1/2019                     Basis for the claim:    SALT LAKE CITY UT LEASE

           Last 4 digts of account number    5247
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 458     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.09
s1813      COLGARD MINE PROD                                              Check all that apply.
           PO BOX 757                                                        Contingent
           NORTON, VA 24273-0757                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 459     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $79.79
s2802      COLORADO SPRINGS GUNS & AMMO E                                 Check all that apply.
           15 MIRADA ROAD                                                    Contingent
           COLORADO SPRINGS, CO 80906                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 460     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $150.00
s2412      COLT`S MANUFACTURING CO                                        Check all that apply.
           DEVIN GREEN                                                       Contingent
           545 NEW PARK AVENUE                                               Unliquidated
           WEST HARTFORD, CT 06110                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 118 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 147 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 461     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $8,691.10
s3599      COLT`S                                                         Check all that apply.
           545 NEW PARK AVE                                                  Contingent
           WEST HARTFORD, CT 06110                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 462     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $371.24
s3455      COMCAST - CABLE                                                Check all that apply.
           PO BOX 70219                                                      Contingent
           PHILADELPHIA, PA 19176-0219                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 463     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.80
s2950      COMMAND TACTICAL LLC                                           Check all that apply.
           PO BOX 1067                                                       Contingent
           ALBERTVILLE, AL 35950                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 464     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $53.99
s1717      COMPLETE CUST. BOATLAND                                        Check all that apply.
           PO BOX 31                                                         Contingent
           DELEON SPRINGS, FL 32130                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 119 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 148 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 465     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.22
s2440      CONFEDERATE ORDINANCE CO                                       Check all that apply.
           4069 A ROCKY FALLS RD                                             Contingent
           HAZLEHURST, MS 39083                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 466     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $30,400.00
s3729      CONNECTICUT SHOTGUN MFG CO                                     Check all that apply.
           STANDARD MANUFACTURING CO. LLC                                    Contingent
           PO BOX 1692                                                       Unliquidated
           NEW BRITAIN, CT 06053                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 467     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $72.18
s3154      CONNIE LYNN PERRY                                              Check all that apply.
           175 SW 20TH WAY STE N-4                                           Contingent
           DANIA BEACH, FL 33004                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 468     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $101.39
s2098      CONWAY TRUE VALUE HARDWARE INC                                 Check all that apply.
           PO BOX 250                                                        Contingent
           CRANDON, WI 54520-8702                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 120 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 149 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 469     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.97
s1980      COOKS GUN SHOP                                                 Check all that apply.
           4515 POPPS FERRY RD                                               Contingent
           DIBERVILLE, MS 39540                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 470     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $140.44
s2439      COOPERS TRADING INC                                            Check all that apply.
           1995 W US HWY 19E                                                 Contingent
           BURNSVILLE, NC 28714                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 471     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $332.62
s2884      COPES DISTRIBUTING INC                                         Check all that apply.
           640 MARKWITH AVE                                                  Contingent
           GREENVILLE, OH 45331                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 472     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,000.00
s2708      COPPER STAR INDOOR SHOOTING                                    Check all that apply.
           3535 W SHARP SHOOTER WAY                                          Contingent
           CAMP VERDE, AZ 86322                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 121 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 150 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 473     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,036.76
s2600      CORDELIA GUN EXCHANGE & MFG                                    Check all that apply.
           4733 CENTRAL WAY                                                  Contingent
           FAIRFIELD, CA 94534                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 474     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $39.01
s2834      CORDER`S CUSTOM CAMO                                           Check all that apply.
           30 PARK LANE                                                      Contingent
           HOLLOW ROCK, TN 38342                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 475     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2899      COREY`S PAWN & GUN                                             Check all that apply.
           3423 MARKET ST                                                    Contingent
           PASCAGOULA, MS 39567                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 476     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $720.00
s2474      COUNTRY GARDENS GARDEN CENTER                                  Check all that apply.
           590 BURLINGTON RD                                                 Contingent
           ROXBORO, NC 27573                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 122 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 151 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 477     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $100.43
s2756      COUNTRY PLEASURES                                              Check all that apply.
           177 N MAIN ST                                                     Contingent
           PORTERVILLE, CA 93257                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 478     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $828.66
s2985      COUNTYLINE SHOOTING SPORTS                                     Check all that apply.
           PO BOX 350                                                        Contingent
           MC KENNA, WA 98558                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 479     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.80
s2636      COVINGTON TRADE AND PAWN SHOP                                  Check all that apply.
           PO BOX 778                                                        Contingent
           GENEVA, AL 36340                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 480     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $92.16
s2923      COWART`S ARMS & AMMO LLC                                       Check all that apply.
           2605 HIGHWAY 80 EAST                                              Contingent
           PEARL, MS 39208                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 123 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 152 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 481     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $464.51
s2812      COYOTE ARMORY                                                  Check all that apply.
           PO BOX 919                                                        Contingent
           MENARD, TX 76859                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 482     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $648.21
s3609      CRC INDUSTRIES                                                 Check all that apply.
           CRC - SILOO - MARIKATE                                            Contingent
           LBX6150                                                           Unliquidated
           PO BOX 8500                                                       Disputed
           PHILADELPHIA, PA 19178-6150

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 483     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $104.04
s2883      CREEKSIDE MERCANTILE                                           Check all that apply.
           9975 MOONWALK CT                                                  Contingent
           RENO, NV 89511                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 484     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $4.92
s2735      CREEKSIDE SPORTS                                               Check all that apply.
           PO BOX 749                                                        Contingent
           CHANDLER, TX 75758                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 124 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 153 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 485     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $806.35
s2839      CROOKED HOOK OUTFITTERS INC                                    Check all that apply.
           1102 S 6TH AVE UNIT 101                                           Contingent
           WAUCHULA, FL 33873                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 486     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.99
s2656      CROSSHAIRS USA TACTICAL-TORRAN                                 Check all that apply.
           PO BOX 3728                                                       Contingent
           TORRANCE, CA 90510                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 487     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s2351      CSD PAWN & GUN                                                 Check all that apply.
           1519 E MAIN                                                       Contingent
           CUMBERLAND, KY 40823                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 488     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.18
s3085      CUMBERLAND MOUNTAIN OUTDOORS                                   Check all that apply.
           11 AL HWY 146                                                     Contingent
           SCOTTSBORO, AL 35768                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 125 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 154 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 489     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $77.97
s2528      CURRAN FIREARMS                                                Check all that apply.
           2648 SANTA FE DR UNIT 7                                           Contingent
           PUEBLO, CO 81006                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 490     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $215.00
s1988      CURRITUCK SPORTS INC                                           Check all that apply.
           PO BOX 157                                                        Contingent
           BARCO, NC 27917                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 491     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $53.02
s2785      CUSHING MOTORSPORTS                                            Check all that apply.
           414 WILTON RD                                                     Contingent
           FARMINGTON, ME 04938                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 492     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $203.11
s2249      CUSTOM BILT BOATS & FISH PRODS                                 Check all that apply.
           820 HWY 27 S                                                      Contingent
           GENEVA, AL 36340                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 126 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 155 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 493     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $34.80
s1745      CUSTOM CANVAS & AWNINGS                                        Check all that apply.
           PO BOX 250                                                        Contingent
           NORTH WEBSTER, IN 46555-0250                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 494     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $79,593.61
s3709      CUSTOM EDITIONS, LLC                                           Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           NORTH AUGUSTA, SC 29860                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 495     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.69
s1622      CUSTOM FIBERGLASS PRODUCT                                      Check all that apply.
           8957 PACE RD                                                      Contingent
           BAILEY, NC 27807                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 496     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.35
s2969      CUSTOM GUNS OF ARKANSAS INC                                    Check all that apply.
           240 KNIGHTHAVEN CIR                                               Contingent
           STAR CITY, AR 71667                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 127 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 156 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 497     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.99
s2640      CUT`EM DOWN WATERFOWL                                          Check all that apply.
           116 BEACON STREET WY                                              Contingent
           WILSON, NC 27893                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 498     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $151.10
s2125      CUTHBERT JEWELRY & PAWN                                        Check all that apply.
           18 EAST DAWSON ST                                                 Contingent
           CUTHBERT, GA 39840                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 499     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $127.87
s2309      CWU INC                                                        Check all that apply.
           5402 W LAUREL ST UNIT 1B                                          Contingent
           TAMPA, FL 33607                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 500     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.00
s2498      CYCLE WERKZ                                                    Check all that apply.
           125 HIGHWAY 51 BYPASS S                                           Contingent
           DYERSBURG, TN 38024                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 128 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 157 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 501     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.14
s2938      CZERKA ARMAMENTS RESEARCH                                      Check all that apply.
           119 NORTH 19TH ST                                                 Contingent
           TEMPLE, TX 76504                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 502     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $89.64
s2539      D & B JEWELRY & PAWN                                           Check all that apply.
           20 N ROOSEVELT ST                                                 Contingent
           YORK, SC 29745                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 503     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $41.76
s3001      D & D ARMAMENT                                                 Check all that apply.
           1214 BIG FOUR CORNERS RD                                          Contingent
           JEANERETTE, LA 70544                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 504     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $73.87
s2404      D & D SHOOTING SUPPLIES                                        Check all that apply.
           56480 NEW CASTLE RD                                               Contingent
           JERUSALEM, OH 43747                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 129 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 158 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 505     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.82
s2335      D & E HARDWARE COMPANY                                         Check all that apply.
           2800 NORTH US HWY 1                                               Contingent
           MIMS, FL 32754                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 506     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.35
s2722      D & J SALES & SERVICES                                         Check all that apply.
           990 RS COUNTY RD 1320                                             Contingent
           EMORY, TX 75440                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 507     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $640.00
s1621      D & L SHOOTING SUP INC                                         Check all that apply.
           3314 W SHORE RD                                                   Contingent
           WARWICK, RI 02886                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 508     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2608      D ALAN FIREARMS LLC                                            Check all that apply.
           6241 DEERHAVEN LANE                                               Contingent
           LOVELAND, OH 45140                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 130 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 159 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 509     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $34.70
s2124      D P MARINE                                                     Check all that apply.
           2150 WESSINGER RD                                                 Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 510     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.95
s2719      DAIGLE SPORT CENTER INC                                        Check all that apply.
           363 MAIN STREET                                                   Contingent
           MADAWASKA, ME 04756                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 511     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.30
s2238      DALTON GANG HIDE OUT                                           Check all that apply.
           802 ADAMS                                                         Contingent
           GREAT BEND, KS 67530                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 512     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.13
s1762      DAN OS MARINE REPAIR                                           Check all that apply.
           1900 9TH AVE SW                                                   Contingent
           WATERTOWN, SD 57201                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 131 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 160 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 513     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $21,398.00
s3686      DANIEL DEFENSE ARMAMENT                                        Check all that apply.
           PO BOX 896056                                                     Contingent
           CHARLOTTE, NC 28289-6056                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 514     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $230.00
s3678      DANIEL DEFENSE INC                                             Check all that apply.
           PO BOX 896058                                                     Contingent
           CHARLOTTE, NC 28289-6058                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 515     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $157.44
s2673      DANIEL JACKSON FEED MILL                                       Check all that apply.
           1117 COUNTY RD 112                                                Contingent
           RANBURNE, AL 36273                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 516     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,551.53
s2484      DANS DISCOUNT JEWELRY                                          Check all that apply.
           810 HUSTONVILLE RD                                                Contingent
           DANVILLE, KY 40422                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 132 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 161 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 517     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $191.98
s3096      DANS FINE FIREARMS                                             Check all that apply.
           649 MAIN ST SUITE C                                               Contingent
           RAMONA, CA 92065                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 518     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.00
s1655      DARDANELLE GUN & PAWN                                          Check all that apply.
           15661 STTE HWY 22                                                 Contingent
           DARDANELLE, AR 72834                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 519     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $38.00
s1870      DARYLS GUN SHOP                                                Check all that apply.
           1267A 240TH ST                                                    Contingent
           STATE CENTER, IA 50247                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 520     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,183.60
s3034      DAVES GUNSHOP LLC                                              Check all that apply.
           924 KALISTE SALOOM RD STE B                                       Contingent
           LAFAYETTE, LA 70508                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 133 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 162 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 521     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s1899      DAVES HARBOR GUN WORKS                                         Check all that apply.
           1389 SR 105                                                       Contingent
           ABERDEEN, WA 98520-6219                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 522     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.90
s2631      DAVES TRADING COMPANY                                          Check all that apply.
           PO BOX 1867                                                       Contingent
           KILMARNOCK, VA 22482                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 523     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.74
s2670      DAVID PEARSON                                                  Check all that apply.
           267 COLUMBIA AVENUE                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 524     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $357.50
s2646      DAVIE ROAD PAWN AND LOAN INC                                   Check all that apply.
           4264 SW 64TH AVE                                                  Contingent
           DAVIE, FL 33314                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 134 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 163 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 525     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,329.04
s3522      DAVIS INSTRUMENTS                                              Check all that apply.
           3465 DIABLO AVE                                                   Contingent
           HAYWARD, CA 94545-2778                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 526     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $139.46
s3080      DAVIS MARINE                                                   Check all that apply.
           3001 GILMORE ST                                                   Contingent
           WAYCROSS, GA 31503                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 527     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $4.00
s2752      DAYMEN LAUFF                                                   Check all that apply.
           861 BARNES STREET                                                 Contingent
           NEW KENSINGTON, PA 15068                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 528     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $132.92
s2767      DC TACTICAL INC                                                Check all that apply.
           512 PILE ST                                                       Contingent
           CLOVIS, NM 88101                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 135 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 164 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 529     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.90
s2697      DDK GUNS & SPORTING GOODS LLC                                  Check all that apply.
           911 HICKORY FORK DRIVE                                            Contingent
           SEFFNER, FL 33584                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 530     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $218.88
s3670      DEAD DOWN WIND                                                 Check all that apply.
           14161 LAKE FOREST CT STE A                                        Contingent
           COVINGTON, GA 30014-4962                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 531     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $303.62
s3133      DEAD ON ARMS INC                                               Check all that apply.
           6552 HWY 2                                                        Contingent
           CLOQUET, MN 55720                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 532     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $219.36
s3084      DEADEYE GUN AND PAWN LLC                                       Check all that apply.
           PO BOX 683                                                        Contingent
           SPARTA, MO 65753                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 136 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 165 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 533     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.79
s1724      DEBBIE WESSINGER                                               Check all that apply.
           267 COLUMBIA AVENUE                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 534     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $230.90
s3192      DECKER CITY HARDWARE INC                                       Check all that apply.
           PO BOX 2096                                                       Contingent
           FORKS, WA 98331                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 535     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $62.99
s3225      DEEP CREEK OUTFITTERS                                          Check all that apply.
           1122 PERSON ST SUITE 100                                          Contingent
           FAYETTEVILLE, NC 28312                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 536     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s2366      DEGRE AUCTION SERVICE                                          Check all that apply.
           960 LOOP RD                                                       Contingent
           WESTFIELD, VT 05874                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 137 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 166 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 537     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $992.21
s2422      DELMARVA LAW ENFORCEMENT SPLY                                  Check all that apply.
           31005 IRON BRANCH RD                                              Contingent
           DAGSBORO, DE 19939                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 538     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $102,087.00
s3698      DEL-TON                                                        Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           ELIZABETHTOWN, NC 28337                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 539     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $18,458.75
s3761      DEMATIC CORP                                                   Check all that apply.
           684125 NETWORK PLACE                                              Contingent
           CHICAGO, IL 60673-1684                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 540     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $39.90
s2323      DENMARA ARMS LLC                                               Check all that apply.
           PO BOX 1408                                                       Contingent
           EASTVILLE, VA 23347                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 138 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 167 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 541     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $620.09
s2537      DEPOT STREET PAWN INC                                          Check all that apply.
           585 DEPOT ST                                                      Contingent
           FRANKLIN, NC 28734                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 542     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $107.81
s1822      DESERT GUNS                                                    Check all that apply.
           210 W BROADWAY ST                                                 Contingent
           HOBBS, NM 88240-6004                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 543     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,663.10
s3497      DETROIT MARINE ENG                                             Check all that apply.
           DETMAR CORP                                                       Contingent
           PO BOX 8098                                                       Unliquidated
           DETROIT, MI 48208                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 544     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $255.49
s2028      DEYTON CAMP & BOAT RENTALS                                     Check all that apply.
           PO BOX 130                                                        Contingent
           ROBBINSVILLE, NC 28771                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 139 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 168 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 545     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $68.75
s2139      DF&G WILDLIFE SUPPLY                                           Check all that apply.
           350 SOUTH MAIN                                                    Contingent
           DILLEY, TX 78017                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 546     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $46.89
s2112      DFW GUN CLUB & TRAINING CENTER                                 Check all that apply.
           1607 W MOCKINGBIRD LANE                                           Contingent
           DALLAS, TX 75235                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 547     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.13
s1982      DGW CO                                                         Check all that apply.
           6125 E 1175 NORTH RD                                              Contingent
           BLOOMINGTON, IL 61705                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 548     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.00
s1785      DIAMOND PAWN                                                   Check all that apply.
           8900 JENSEN DRIVE                                                 Contingent
           HOUSTON, TX 77093-6926                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 140 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 169 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 549     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $81.00
s2144      DINGHY DICKS MARINE                                            Check all that apply.
           1811 540 LOOP                                                     Contingent
           LOGAN, NM 88426                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 550     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,847.61
s2505      DISCOUNT ENTERPRISES LLC                                       Check all that apply.
           252 N 134TH ST                                                    Contingent
           LINCOLN, NE 68527                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 551     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $44.24
s3081      DISCOUNT GUN AND PAWN                                          Check all that apply.
           601A SOUTH LONG DR                                                Contingent
           ROCKINGHAM, NC 28379                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 552     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.00
s2030      DIXIE TROLLING MOTORS                                          Check all that apply.
           1350 ORLEANS STREET                                               Contingent
           SUITE A                                                           Unliquidated
           MANDEVILLE, LA 70448                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 141 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 170 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 553     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.55
s2779      DKMAGS INC                                                     Check all that apply.
           PO BOX 21413                                                      Contingent
           COLUMBIA HEIGHTS, MN 55421                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 554     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $53,072.32
s3679      DLC TRADING COVERT SCOUTING                                    Check all that apply.
           COVERT SCOUTING CAMERAS                                           Contingent
           4338 GREENRIDGE-SPA RD                                            Unliquidated
           LEWISBURG, KY 42256                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 555     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $63,132.05
s3665      DNZ PRODUCTS                                                   Check all that apply.
           DNZ PRODUCTS (DEDNUTZ)                                            Contingent
           2710 WILKINS DR                                                   Unliquidated
           SANFORD, NC 27330                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 556     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,443.68
s3655      DO ALL TRAPS LLC                                               Check all that apply.
           1305 8TH AVENUE SOUTH                                             Contingent
           NASHVILLE, TN 37203                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 142 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 171 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 557     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,951.59
s1771      DO IT BEST CORP                                                Check all that apply.
           PO BOX 868                                                        Contingent
           FORT WAYNE, IN 46801-0868                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 558     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $170.40
s2218      DOC NEELEYS COWBOY GUNS & GEAR                                 Check all that apply.
           JAMES T ROGERS                                                    Contingent
           105 E 8TH ST                                                      Unliquidated
           PORT ANGELES, WA 98362                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 559     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2425      DOC`S TACTICAL WEAPONS SYSTEMS                                 Check all that apply.
           103 NORTH MAIN ST                                                 Contingent
           BELTON, SC 29627                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 560     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.00
s3253      DOCS GUNS & AMMO                                               Check all that apply.
           531 ORCHARD LANE                                                  Contingent
           EUREKA, MO 63025                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 143 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 172 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 561     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $600.00
s1828      DODGE MARINE                                                   Check all that apply.
           2111 LONG LAKE PARK RD                                            Contingent
           ALPENA, MI 49707-8944                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 562     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $49.52
s2279      DODSON & ASSOCIATES/THE ARMORY                                 Check all that apply.
           628 S CUMBERLAND ST                                               Contingent
           LEBANON, TN 37087                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 563     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,805.81
s3631      DOMETIC CORPORATION                                            Check all that apply.
           DOMETIC - SEALAND                                                 Contingent
           DEPT CH 19497                                                     Unliquidated
           PALATINE, IL 60055-9497                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 564     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $167.80
s3100      DOMINION FIREARMS LLC                                          Check all that apply.
           PO BOX 2773                                                       Contingent
           GLOBE, AZ 85502                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 144 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 173 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 565     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $0.19
s1821      DONNA FULMER                                                   Check all that apply.
           267 COLUMBIA AVENUE                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 566     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.98
s1837      DONS PAWN SHOP                                                 Check all that apply.
           46 COURT SQ                                                       Contingent
           ASHLAND, AL 36251                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 567     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $125.79
s1839      DORN PAINT & HARDWARE                                          Check all that apply.
           1348 S MIDVALE BLVD                                               Contingent
           MADISON, WI 53711                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 568     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,103.07
s3532      DOTLINE DIVISION                                               Check all that apply.
           DRIFTER MARINE, INC                                               Contingent
           28271 CEDAR PARK ROAD                                             Unliquidated
           PERRYSBURG, OH 43551                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 145 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 174 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 569     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.01
s2953      DOUBLE BARREL GUN STORE                                        Check all that apply.
           6223 HWY 305 STE C                                                Contingent
           OLIVE BRANCH, MS 38654                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 570     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $62.10
s1917      DOUBLE EAGLE PAWN SHOP                                         Check all that apply.
           3347 HIGHWAY 5                                                    Contingent
           DOUGLASVILLE, GA 30135                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 571     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.93
s3030      DOWN RANGE ARMS                                                Check all that apply.
           9542 NAVARRE PARKWAY                                              Contingent
           NAVARRE, FL 32566                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 572     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $54.38
s2445      DOWN RANGE LLC                                                 Check all that apply.
           109 N 11TH ST                                                     Contingent
           NEODESHA, KS 66757                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 146 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 175 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 573     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.43
s2973      DOWN RANGE SUPPLY                                              Check all that apply.
           PO BOX 52                                                         Contingent
           ROCKSPRINGS, TX 78880                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 574     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,545.55
s1765      DOWNEYS GUN & PAWN                                             Check all that apply.
           702 CAMPBELLSVILLE RD                                             Contingent
           COLUMBIA, KY 42728-2205                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 575     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $66,958.07
s3543      DR SHRINK INC                                                  Check all that apply.
           315 WASHINGTON STREET                                             Contingent
           MANISTEE, MI 49660                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 576     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $189.02
s3126      DRAKES FARM AND HOME                                           Check all that apply.
           4224 DRAKES MAIN ST                                               Contingent
           BRAKES BRANCH, VA 23937                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 147 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 176 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 577     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $140.00
s1708      DREAM MARINE                                                   Check all that apply.
           1001 N HWY 37 ICE RD                                              Contingent
           LIBBY, MT 59923                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 578     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $34.47
s3079      DREWS JEWELRY GUNS AND PAWN                                    Check all that apply.
           11635 HUNTINGTON RD                                               Contingent
           GALLIPOLIS FERRY, WV 25515                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 579     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,820.20
s2743      DRIPSTREET MATRIX INC                                          Check all that apply.
           175 FORRESTER COURT                                               Contingent
           SIMI VALLEY, CA 93065                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 580     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.11
s1894      DRUMRIGHT AUTO SUPPLY                                          Check all that apply.
           421 E BROADWAY ST                                                 Contingent
           DRUMRIGHT, OK 74030-3898                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 148 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 177 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 581     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.95
s2311      DRUMS WILDLIFE & HUNTING SUPPL                                 Check all that apply.
           3531 STATE HWY 72                                                 Contingent
           JACKSON, MO 63755                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 582     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.30
s2570      DRY RIDGE PAWN LLC                                             Check all that apply.
           11 BROADWAY                                                       Contingent
           DRY RIDGE, KY 41035                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 583     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.38
s2228      DRYES GUN SHOP                                                 Check all that apply.
           1425 BAHAMA RD                                                    Contingent
           BAHAMA, NC 27503                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 584     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $370.62
s1778      DUCKYS BOATS                                                   Check all that apply.
           4001 VINE ST                                                      Contingent
           MIDDLETOWN, PA 17057-3538                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 149 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 178 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 585     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.00
s1645      DUKE & PATS GUN SHOP INC                                       Check all that apply.
           2564 ENON RD                                                      Contingent
           OXFORD, NC 27565-5823                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 586     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $84.22
s2186      DUMAS SEED                                                     Check all that apply.
           PO BOX 67                                                         Contingent
           DUMAS, AR 71639                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 587     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.89
s1926      DUNCAN MARINE                                                  Check all that apply.
           6694 HIGHWAY 25                                                   Contingent
           BRANDON, MS 39047                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 588     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $181.46
s2590      DUTCHS OUTDOORS LLC                                            Check all that apply.
           258 N MAIN ST                                                     Contingent
           FOND DULAC, WI 54935                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 150 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 179 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 589     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,367.84
s3505      DUTTON-LAINSON                                                 Check all that apply.
           PO BOX 729                                                        Contingent
           HASTINGS, NE 68902                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 590     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.72
s2787      DUTY FIREARMS LLC                                              Check all that apply.
           818 BYPASS RD                                                     Contingent
           WINCHESTER, KY 40391                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 591     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.00
s2806      DYNAMIC TACTICAL SOLUTIONS                                     Check all that apply.
           504 N 10TH ST #10                                                 Contingent
           MCALLEN, TX 78501                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 592     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,450.00
s2415      E O TECH                                                       Check all that apply.
           1201 E ELLSWORTH ROAD                                             Contingent
           ANN ARBOR, MI 48108                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 151 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 180 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 593     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $229.88
s2612      EAGLE EYE TACTICAL LLC                                         Check all that apply.
           PO BOX 328                                                        Contingent
           OXFORD, IA 52322                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 594     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.96
s2286      EAGLEYE                                                        Check all that apply.
           313 SOUTH MINERAL ST                                              Contingent
           KEYSER, WV 26726                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 595     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $141.38
s2202      EASOM HARDWARE                                                 Check all that apply.
           PO BOX 108                                                        Contingent
           SEBASTOPOL, MS 39359                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 596     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,045.73
s3208      EAST COAST GUN STORE INC                                       Check all that apply.
           190 NW 41ST STREET                                                Contingent
           MIAMI, FL 33127                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 152 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 181 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 597     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,222.17
s1678      EASTERN SALES COMPANY                                          Check all that apply.
           1301 HWY 501 E                                                    Contingent
           CONWAY, SC 29526                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 598     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.00
s2284      EASY CASH PAWN & JEWELRY INC                                   Check all that apply.
           525 N ST RD 7                                                     Contingent
           MARGATE, FL 33063                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 599     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s2291      EASY PAWN                                                      Check all that apply.
           25 KITCHEN ST                                                     Contingent
           DEXTER, MO 63841                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 600     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $69.00
s2686      EB MARINE LLC                                                  Check all that apply.
           127 RIVER ROAD                                                    Contingent
           HENDERSONVILLE, TN 37075-3442                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 153 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 182 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 601     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $14,420.00
s2245      EB SILENT AUCTION                                              Check all that apply.
           PO BOX 128                                                        Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 602     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.71
s3115      ECHO 6 WEAPONS AND SURPLUS                                     Check all that apply.
           1379 HORRY RD STE 300                                             Contingent
           AYNOR, SC 29511                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 603     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $15.15
s3008      ECLECTIC PAWN                                                  Check all that apply.
           25 MAIN ST                                                        Contingent
           ECLECTIC, AL 36024                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 604     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.54
s2821      ED`S SPORTING GOODS                                            Check all that apply.
           21325 CHESTNUT RD                                                 Contingent
           KAPLAN, LA 70548                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 154 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 183 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 605     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.93
s1701      EDDIE HYMAN                                                    Check all that apply.
           267 COLUMBIA AVENUE                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 606     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2225      EDGEWATER GUNSHOP                                              Check all that apply.
           202 W PARK AVE                                                    Contingent
           EDGEWATER, FL 32132                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 607     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.63
s2190      EDISTO MARINE                                                  Check all that apply.
           342 GRIFFITH ACRES RD                                             Contingent
           COTTAGEVILLE, SC 29435                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 608     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $66.62
s2332      EDS RELOADING BENCH                                            Check all that apply.
           9937 RD 184                                                       Contingent
           TERRA BELLA, CA 93270                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 155 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 184 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 609     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.18
s2977      EDWARDS TRAINING CENTER LLC                                    Check all that apply.
           PO BOX 218                                                        Contingent
           CULLODEN, WV 25510                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 610     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $327.49
s3237      ELITE FIREARMS & TRAINING                                      Check all that apply.
           580 MAYOR STREET                                                  Contingent
           BRIDGEVILLE, PA 15017                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 611     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $88.11
s2223      ELITE FIREARMS UNLIMITED                                       Check all that apply.
           28142 CAMINO CAPISTRANO #104                                      Contingent
           LAGUNA NIGUEL, CA 92677                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 612     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $209.98
s2799      ELITE PAWN & GUN LLC                                           Check all that apply.
           7539 GARNERS FERRY RD                                             Contingent
           COLUMBIA, SC 29209                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 156 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 185 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 613     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $827.37
s1902      ELK CO AMMO & ARMS INC                                         Check all that apply.
           246 BRUSSELLES ST                                                 Contingent
           SAINT MARYS, PA 15857-1502                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 614     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.53
s2093      ELMO`S                                                         Check all that apply.
           210 SECOND STREET                                                 Contingent
           BROWNSVILLE, PA 15417                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 615     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.00
s3071      ELSINORE PAWN                                                  Check all that apply.
           16655 LAKESHORE DR                                                Contingent
           LAKE ELSINORE, CA 92530                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 616     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $54.01
s2617      EMERALD VALLEY ARMORY LLC                                      Check all that apply.
           PO BOX 371                                                        Contingent
           CRESWELL, OR 97426                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 157 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 186 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 617     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $105,996.20
s3779      EMISSIVE ENERGY                                                Check all that apply.
           INFORCE                                                           Contingent
           135 CIRCUIT DR                                                    Unliquidated
           NORTH KINGSTOWN, RI 02852                                         Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 618     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.97
s2361      EMORY AUTO SUPPLY                                              Check all that apply.
           PO BOX 160                                                        Contingent
           EMORY, TX 75440                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 619     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.28
s2871      EMPOWERED FIREARMS AND TRAININ                                 Check all that apply.
           249 S INDIANA AVE                                                 Contingent
           VISTA, CA 92084                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 620     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s2362      ENCORE BOAT BUILDERS LLC                                       Check all that apply.
           1650 TWO NOTCH RD                                                 Contingent
           LEXINGTON, SC 29073                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 158 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 187 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 621     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $55.55
s2555      ENDURANCE FIREARMS LLC                                         Check all that apply.
           1410 VALLEY VIEW DR #116                                          Contingent
           DELTA, CO 81416                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 622     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $49.95
s1637      ENDZONE SPORTS & OFFICE SUP                                    Check all that apply.
           102 SOUTH 2ND AVE                                                 Contingent
           NORTON, KS 67654-0401                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 623     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $335.17
s3044      ENFORCEMENT FIREARMS                                           Check all that apply.
           475 E NELSON AVE                                                  Contingent
           DEFUNIAK SPRINGS, FL 32433                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 624     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.90
s2211      ENGAGE ARMAMENT LLC                                            Check all that apply.
           701 EAST GUDE DR SUITE 101                                        Contingent
           ROCKVILLE, MD 20850                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 159 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 188 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 625     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,924.76
s3506      EPCO INC                                                       Check all that apply.
           423 7TH ST.                                                       Contingent
           PROSSER, WA 99350                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 626     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $616.89
s2407      ERWIN PAWN INC                                                 Check all that apply.
           1506 E 10TH ST                                                    Contingent
           AMARILLO, TX 79102                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 627     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $29,567.50
s3783      ESCA TECH, INC                                                 Check all that apply.
           3747 NORTH BOOTH STREET                                           Contingent
           MILWAUKEE, WI 53212                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 628     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $292.50
s2909      ESCONDIDO POWERSPORTS                                          Check all that apply.
           632 AERO WAY                                                      Contingent
           ESCONDIDO, CA 92029                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 160 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 189 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 629     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $80.06
s2780      ESSENTIAL SHOOTING SUPPLIES                                    Check all that apply.
           2766 BRANDYWEIN TRAIL                                             Contingent
           MOUNT HOREB, WI 53572                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 630     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $109,914.20
s3738      ETS GROUP                                                      Check all that apply.
           59683 MARKET ST                                                   Contingent
           SOUTH BEND, IN 46614-4022                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 631     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $504.90
s2653      EVERYTHING WEAPONS                                             Check all that apply.
           7061 MOORES LANE SUITE B                                          Contingent
           BRENTWOOD, TN 37027                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 632     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,187.74
s1103      EXOTIC GUN SHOP                                                Check all that apply.
           PO BOX 210                                                        Contingent
           CHAPMAN, NE 68827                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 161 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 190 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 633     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.52
s3222      EXPERT OUTFITTERS INC                                          Check all that apply.
           9074 MARKET ST                                                    Contingent
           NORTH LIMA, OH 44452                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 634     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.72
s2911      EXPRESS PAWN & GUN USA                                         Check all that apply.
           3765 HWY 221                                                      Contingent
           DOE RUN, MO 63637                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 635     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,058.62
s2715      EXTREME GUNS & AMMO                                            Check all that apply.
           1110 HWY 90 EAST STE C                                            Contingent
           RICHMOND, TX 77406                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 636     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,188.90
s2325      EXTREME TACTICAL INC                                           Check all that apply.
           5692 JOHN GIVENS RD STE B                                         Contingent
           CRESTVIEW, FL 32539                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 162 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 191 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 637     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $525.00
s2314      EYMARD GUNS LLC                                                Check all that apply.
           17G32 WEST MAIN                                                   Contingent
           GALLIANO, LA 70354                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 638     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $35.57
s2196      E-Z BAIT & TACKLE                                              Check all that apply.
           2049 HWY 117 SOUTH                                                Contingent
           GOLDSBORO, NC 27530                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 639     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.00
s3087      EZ PAWN & GUNS LLC                                             Check all that apply.
           1673 KY 1304                                                      Contingent
           BIMBLE, KY 40915                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 640     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,333.45
s3510      EZY GLIDE INC                                                  Check all that apply.
           715 7TH ST                                                        Contingent
           CHIPLEY, FL 32428-1932                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 163 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 192 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 641     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $37.25
s1867      FACE IT BOAT RECONDITION                                       Check all that apply.
           6900 HAMILTON RD                                                  Contingent
           MIDDLETOWN, OH 45044                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 642     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $601.50
s3626      FALCON SAFETY PRODUCTS, INC.                                   Check all that apply.
           25 IMCLONE DRIVE                                                  Contingent
           BRANCHBURG, NJ 08876                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 643     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $639.99
s2947      FAMILY FIREARMS                                                Check all that apply.
           413B SOUTH BRUNDIDGE ST                                           Contingent
           TROY, AL 36081                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 644     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.73
s2006      FAMILY PAWN WARRENSBURG                                        Check all that apply.
           7750 E HIGHWAY AB                                                 Contingent
           COLUMBIA, MO 65201                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 164 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 193 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 645     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $179.16
s2577      FARMERS & BUILDER SUPPLY                                       Check all that apply.
           PO BOX 367                                                        Contingent
           BLACKSHEAR, GA 31516                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 646     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $166.20
s2127      FARMERS GRAIN AND MILLING                                      Check all that apply.
           3167 COUNTY LINE ROAD                                             Contingent
           ANDREWS, SC 29510                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 647     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $441.54
s1772      FARNSWORTH`S FIREARMS                                          Check all that apply.
           504 CHURCH ST                                                     Contingent
           VONORE, TN 37885-2316                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 648     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $281.54
s2242      FARR, VICTOR KENYON II                                         Check all that apply.
           THE MARKSMAN                                                      Contingent
           3017 BARBER ROAD                                                  Unliquidated
           NORTON, OH 44203                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 165 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 194 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 649     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $223.46
s2399      FARRELLS GUNS & REPAIRS                                        Check all that apply.
           9 DONAHOO DR                                                      Contingent
           LINDALE, GA 30147                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 650     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $150.03
s2866      FAT DOG FIREARMS                                               Check all that apply.
           5897 HWY 36 N                                                     Contingent
           BELLVILLE, TX 77418                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 651     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $700.00
s2104      FAULCONER HARDWARE                                             Check all that apply.
           197 MADISON ROAD                                                  Contingent
           ORANGE, VA 22960-1399                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 652     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,400.00
s3578      FAULKNER HAYNES & ASSOC , INC.                                 Check all that apply.
           PO BOX 600122                                                     Contingent
           RALEIGH, NC 27675-6122                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 166 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 195 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 653     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,005.00
s2721      FAUSTI USA INC                                                 Check all that apply.
           3509 SHANNON PARK DR STE 113                                      Contingent
           FREDERICKSBURG, VA 22408                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 654     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $79,698.08
s3650      FERADYNE OUTDOORS                                              Check all that apply.
           CARBON EXPRESS                                                    Contingent
           101 MAIN STREET                                                   Unliquidated
           SUPERIOR, WI 54880                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 655     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $111,060.90
s3693      FERADYNE OUTDOORS, LLC RAGE                                    Check all that apply.
           101 MAIN STREET                                                   Contingent
           SUPERIOR, WI 54880                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 656     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,955.64
s3567      FIELD LOGIC, INC                                               Check all that apply.
           101 MAIN STREET                                                   Contingent
           SUPERIOR, WI 54880                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 167 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 196 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 657     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $83.32
s2597      FINISHING TOUCH MARINE DIST                                    Check all that apply.
           168 LONG STREET CIRCLE                                            Contingent
           OXFORD, GA 30054                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 658     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $821,764.60
s3508      FIOCCHI OF AMERICA                                             Check all that apply.
           6930 N FREMONT RD                                                 Contingent
           OZARK, MO 65721-8752                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 659     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,586.51
s2375      FIRE & ICE TRADING CO                                          Check all that apply.
           PO BOX 371                                                        Contingent
           MARION, NC 28752                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 660     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $941.06
s1898      FIRING LINE INC                                                Check all that apply.
           1532 S FRONT ST                                                   Contingent
           PHILADELPHIA, PA 19147-5518                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 168 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 197 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 661     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,370.57
s2411      FIRST CHOICE MARINE INC                                        Check all that apply.
           1201 NW PAMELA BLVD                                               Contingent
           GRAIN VALLEY, MO 64029                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 662     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,587.35
s3568      FIRST SAMCO INC                                                Check all that apply.
           FIRST SAMCO FOBUS USA                                             Contingent
           780 HAUNTED LANE                                                  Unliquidated
           BENSALEM, PA 19020                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 663     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $737.25
s2520      FIRSTCHOICE FIREARMS INC                                       Check all that apply.
           1205 STADIUM VIEW DR                                              Contingent
           MURRAY, KY 42071                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 664     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.53
s1985      FISH TALES MARINA                                              Check all that apply.
           700 LAKE FOREST DR                                                Contingent
           NEW LONDON, NC 28127-7609                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 169 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 198 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 665     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $45.00
s2436      FISHERMANS HEADQUARTERS                                        Check all that apply.
           2754 US HWY 641 NORTH                                             Contingent
           BENTON, KY 42025                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 666     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s1820      FITS INC                                                       Check all that apply.
           3191 TERRACE AVE STE A                                            Contingent
           SLIDELL, LA 70458                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 667     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $112.89
s2762      FIVE GUNS                                                      Check all that apply.
           298 COMMERCE PARK DR STE D                                        Contingent
           RIDGELAND, MS 39157                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 668     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $123.70
s2478      FIVE POINT FIREARMS LLC                                        Check all that apply.
           40 MACK WALTERS RD                                                Contingent
           SHELBYVILLE, KY 40065                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 170 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 199 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 669     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $4.00
s2764      FIVE RINGS ARMORY                                              Check all that apply.
           500 N OAKLAND ST                                                  Contingent
           CARBONDALE, IL 62901                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 670     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $38,178.84
s3482      FLAMBEAU PRODUCTS CORP                                         Check all that apply.
           FLAMBEAU OUTDOORS                                                 Contingent
           NW 5581                                                           Unliquidated
           PO BOX 1450                                                       Disputed
           MINNEAPOLIS, MN 55485-5581

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 671     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,219.33
s3638      FLIR MARITIME US, INC.                                         Check all that apply.
           FLIR - RAYMARINE                                                  Contingent
           RAYMAINE                                                          Unliquidated
           ATTN: CREDIT DEPT.                                                Disputed
           NASHUA, NH 03063

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 672     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,153.70
s3477      FLITZ INTERNATIONAL LTD                                        Check all that apply.
           821 MOHR AVE                                                      Contingent
           WATERFORD, WI 53185-4249                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 171 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 200 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 673     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.72
s3037      FLORENCE GUN SHOP                                              Check all that apply.
           539 HIGHWAY 101                                                   Contingent
           FLORENCE, OR 97439                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 674     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $419.40
s3132      FLORIDA GUN BROKER                                             Check all that apply.
           MTC DISTRIBUTORS LLC                                              Contingent
           7360 LAKE WORTH ROAD                                              Unliquidated
           LAKE WORTH, FL 33467                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 675     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $2.00
s2193      FLORIDA SURVIVALIST                                            Check all that apply.
           1121 MAIN STREET                                                  Contingent
           DUNEDIN, FL 34698                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 676     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $5.64
s2642      FMJ ARMORY / WGF / LHT                                         Check all that apply.
           WEST GEORGIA FIREARMS LLC                                         Contingent
           2221 WEST POINT ROAD                                              Unliquidated
           LAGRANGE, GA 30240                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 172 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 201 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 677     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $219,549.85
s3715      FMK FIREARMS, INC.                                             Check all that apply.
           1025 A ORTEGA WAY                                                 Contingent
           PLACENTIA, CA 92870                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 678     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $7.77
s3244      FMZ LLC                                                        Check all that apply.
           7062 NW 50 ST                                                     Contingent
           MIAMI, FL 33166                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 679     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $1.12
s2024      FN - EMP                                                       Check all that apply.
           PO BOX 24257                                                      Contingent
           COLUMBIA, SC 29224-4257                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 680     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $8.20
s1656      FN AMERICA, LLC                                                Check all that apply.
           PO BOX 24257                                                      Contingent
           COLUMBIA, SC 29224-4257                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 173 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 202 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 681     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $896,833.01
s3575      FNH AMERICA, LLC                                               Check all that apply.
           7950 JONES BRANCH DR # 602N                                       Contingent
           MCLEAN, VA 22102-3302                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 682     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.00
s1673      FOOTHILLS JEWELRY & LOAN INC                                   Check all that apply.
           2619 1ST AVE SW                                                   Contingent
           HICKORY, NC 28602-1912                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 683     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $41.72
s2358      FORD MACHINE SHOP AND MARINE                                   Check all that apply.
           PO BOX 1030                                                       Contingent
           ROBBINSVILLE, NC 28771                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 684     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $360.33
s1736      FOREST PARK ENTERPRISES                                        Check all that apply.
           3339 W LAKE RD                                                    Contingent
           ERIE, PA 16505-3647                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 174 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 203 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 685     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $575.08
s3188      FORT LIBERTY FIREARMS                                          Check all that apply.
           8401 E HWY 36 STE C                                               Contingent
           AVON, IN 46123                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 686     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $250.00
s3107      FORTITUDE FIREARMS INC                                         Check all that apply.
           518 N MAIN ST 4                                                   Contingent
           HIAWASSEE, GA 30546                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 687     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $478.70
s2364      FOUR SEASONS GUNS                                              Check all that apply.
           16828 HWY 62 SOUTH                                                Contingent
           ORANGE, TX 77630                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 688     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s1904      FOX JEWELRY & LOAN                                             Check all that apply.
           519 W BAY ST                                                      Contingent
           JACKSONVILLE, FL 32202-4408                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 175 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 204 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 689     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2968      FOXHOLE FIREARMS                                               Check all that apply.
           19451 S TAMIAMI TRAIL #13                                         Contingent
           FORT MYERS, FL 33908                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 690     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.76
s2823      FOXWORTH PAWN AND TRADE                                        Check all that apply.
           PO BOX 939                                                        Contingent
           FOXWORTH, MS 39483                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 691     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2016      FRANKLIN GUN SHOP LLC                                          Check all that apply.
           1214 LAKEVIEW DRIVE SUITE 700                                     Contingent
           FRANKLIN, TN 37067-3032                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 692     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s2618      FRED`S FIREARMS                                                Check all that apply.
           1220 EAST F STREET, SUITE D-1                                     Contingent
           OAKDALE, CA 95361                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 176 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 205 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 693     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $119.90
s1872      FREDS HOBBIES & GUNS INC                                       Check all that apply.
           349A W WASHINGTON ST                                              Contingent
           SEQUIM, WA 98382-3341                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 694     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $38.58
s2770      FREEDOM FIREARMS                                               Check all that apply.
           711 WEST STONE DR                                                 Contingent
           KINGSPORT, TN 37660                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 695     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $296.19
s2522      FRESNO FIREARMS LTD                                            Check all that apply.
           6121 N BLACKSTONE                                                 Contingent
           FRESNO, CA 93710                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 696     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $15,230.68
s3713      FROGLUBE                                                       Check all that apply.
           251 SW WILSHIRE BLVD                                              Contingent
           BOX 517                                                           Unliquidated
           BURLESON, TX 76028                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 177 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 206 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 697     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $153.99
s2019      FRONTIER FIREARMS LLC                                          Check all that apply.
           1218 GALLAHER RD                                                  Contingent
           KINGSTON, TN 37763-4204                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 698     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $880.76
s2825      FULL METAL JACKET FIREARMS                                     Check all that apply.
           103 RIO RANCHO BLVD NE                                            Contingent
           STE B-5                                                           Unliquidated
           RIO RANCHO, NM 87124                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 699     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $9.95
s2786      FULL SPECTRUM FIREARMS MFG                                     Check all that apply.
           4708 N MARTY                                                      Contingent
           FRESNO, CA 93722                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 700     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $826.44
s2757      FUN GUNS                                                       Check all that apply.
           3701 FRANKLIN AVE                                                 Contingent
           WACO, TX 76710                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 178 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 207 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 701     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s2108      FUQUAY GUN & GOLD                                              Check all that apply.
           1602 NORTH MAIN STREET                                            Contingent
           FUQUAY VARINA, NC 27526                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 702     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $80.67
s1761      FUR FIN & FEATHERS                                             Check all that apply.
           23501 MARSH RD                                                    Contingent
           MARDELA SPRINGS, MD 21837-2051                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 703     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.15
s1705      FURDOCK MOTORS & TRD PT                                        Check all that apply.
           102 104 S MAIN ST                                                 Contingent
           FOREST CITY, PA 18421-1434                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 704     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $395.35
s2663      G & D FARMS INC                                                Check all that apply.
           14170 TANNER WILLIAMS RD                                          Contingent
           WILMER, AL 36587                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 179 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 208 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 705     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.49
s3103      G & F PRECIOUS METALS                                          Check all that apply.
           4 COURTHOUSE SQUARE                                               Contingent
           CARTHAGE, NC 28327                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 706     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $95.55
s2744      G & G ENTERPRISES                                              Check all that apply.
           102 JOHNSON ST                                                    Contingent
           KINGSTON, TN 37763                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 707     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $48.92
s2037      G & R MARINE UNLIMITED LLC                                     Check all that apply.
           PO BOX 619                                                        Contingent
           SOUTH WINDSOR, CT 06074                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 708     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $89.90
s2512      G & S HUNTERS LLC                                              Check all that apply.
           438 MAIN ST                                                       Contingent
           PATERSON, NJ 07501                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 180 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 209 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 709     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.68
s2847      G & S HUNTING UNLIMITED INC                                    Check all that apply.
           4785 SHERRY LN                                                    Contingent
           COCOA, FL 32926                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 710     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,996.00
s3689      G OUTDOORS, INC.                                               Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           CHINO, CA 91710                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 711     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $181.03
s3060      G&G ENTERPRISES OF GEORGETOWN                                  Check all that apply.
           4869 COUNTY LINE RD                                               Contingent
           ANDREWS, SC 29510                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 712     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.16
s2633      G&R OUTDOOR ARMORY LLC                                         Check all that apply.
           PO BOX 1014                                                       Contingent
           MCCRORY, AR 72101                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 181 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 210 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 713     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $152,129.54
s3728      G-2 RESEARCH, INC                                              Check all that apply.
           G2 RESEARCH LLC.                                                  Contingent
           PO BOX 526                                                        Unliquidated
           WINDER, GA 30680                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 714     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.50
s3166      G2A                                                            Check all that apply.
           6263 E MAIN ST                                                    Contingent
           MESA, AZ 85205                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 715     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $10,922.04
s3460      G96 PRODUCTS COMPANY INC                                       Check all that apply.
           85 5TH AVENUE BLDG # 6                                            Contingent
           PATERSON, NJ 07524                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 716     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.26
s2062      G-96 PRODUCTS                                                  Check all that apply.
           85 5TH AVE SUITE 6                                                Contingent
           PATERSON, NJ 07524-1112                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 182 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 211 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 717     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $1.00
s2454      GA FIRING LINE                                                 Check all that apply.
           2727 CANTON RD HWY 5 #410                                         Contingent
           MARIETTA, GA 30066                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 718     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $110.90
s3247      GA PAWN                                                        Check all that apply.
           PO BOX 482                                                        Contingent
           CLARKSVILLE, GA 30523                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 719     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $13,034.15
s3594      GALCO INTERNATIONAL LTD                                        Check all that apply.
           2019 W QUAIL AVE                                                  Contingent
           PHOENIX, AZ 85027-2696                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 720     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $315.96
s1929      GARDENSWARTZ SPORTS                                            Check all that apply.
           780 MAIN AVE                                                      Contingent
           DURANGO, CO 81301-5433                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 183 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 212 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 721     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $1,157,536.15
s3536      GARMIN USA, INC.                                               Check all that apply.
           PO BOX 842603                                                     Contingent
           KANSAS CITY, MO 64184-2603                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 722     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $41.76
s1649      GARRETT JEWELRY & LOAN                                         Check all that apply.
           PO BOX 126                                                        Contingent
           MINERAL WELLS, TX 76068                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 723     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $229.00
s2473      GARRETTS GUN PAWN                                              Check all that apply.
           GARRETTS COMMERCIAL INC                                           Contingent
           1037 WHITE HALL RD                                                Unliquidated
           ANDERSON, SC 29625                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 724     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.97
s1965      GAT GUNS INC                                                   Check all that apply.
           970 DUNDEE AVE                                                    Contingent
           DUNDEE, IL 60118                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 184 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 213 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 725     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $95.30
s1685      GATLIN GUN SHOP                                                Check all that apply.
           140 GATLIN RD                                                     Contingent
           OXFORD, AL 36203-9732                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 726     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.72
s2980      GATOR OUTFITTERS                                               Check all that apply.
           PO BOX 955                                                        Contingent
           BREAUX BRIDGE, LA 70517                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 727     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.63
s2105      GATOR TAIL                                                     Check all that apply.
           PO BOX 401                                                        Contingent
           LOREAUVILLE, LA 70552                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 728     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.00
s1674      GAVINS ENTERPRISE                                              Check all that apply.
           120 ANJALI CT                                                     Contingent
           CONWAY, SC 29526                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 185 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 214 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 729     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $25,567.50
s3733      GENERAC POWER SYSTEMS                                          Check all that apply.
           29330 NETWORK PLACE                                               Contingent
           CHICAGO, IL 60673-1293                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 730     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s2623      GENERAL PAWN AND TRADE                                         Check all that apply.
           PO BOX 2446                                                       Contingent
           SILVER CITY, NM 88062                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 731     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,262.99
s2328      GEORGIA GUN STORE INC                                          Check all that apply.
           130 JOHN W MORROW PKWY STE C                                      Contingent
           GAINESVILLE, GA 30501                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 732     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $335.99
s2851      GET GUNS NOW INC                                               Check all that apply.
           6000 STILLWATER BLVD NORTH                                        Contingent
           OAKDALE, MN 55128                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 186 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 215 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 733     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $79.99
s2557      GIBSONS PRODUCTS                                               Check all that apply.
           411 S MAIN ST                                                     Contingent
           WEATHERFORD, TX 76086                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 734     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $363.57
s2634      GILA OUTDOOR                                                   Check all that apply.
           3660 W MAIN STREET                                                Contingent
           THATCHER, AZ 85552                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 735     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $610.87
s2014      GILBERT`S GUN SHOP LLC                                         Check all that apply.
           2282 LOUISVILLE RD                                                Contingent
           FRANKFORT, KY 40601-9636                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 736     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $237.07
s1640      GILLES SALES & SERVICE                                         Check all that apply.
           795 VT RT 14 SOUTH                                                Contingent
           EAST MONTPELIER, VT 05651                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 187 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 216 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 737     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s2819      GILLS CREEK MARINA                                             Check all that apply.
           790 FOX CHASE ROAD                                                Contingent
           WIRTZ, VA 24184                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 738     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.10
s1842      GILMER PAWN SHOP INC                                           Check all that apply.
           1105 US HWY 271 NORTH                                             Contingent
           GILMER, TX 75644-2202                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 739     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s1797      GLASSMASTERS                                                   Check all that apply.
           3800 HWY 190 WEST                                                 Contingent
           LIVINGSTON, TX 77351                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 740     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $325.41
s3177      GLATZE MILITUM LLC                                             Check all that apply.
           321 NE 167TH STREET                                               Contingent
           NORTH MIAMI BEACH, FL 33162                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 188 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 217 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 741     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $121.33
s1703      GLEN HARBOR MARINA                                             Check all that apply.
           PO BOX 32                                                         Contingent
           WATKINS GLEN, NY 14891-0032                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 742     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $169.30
s1796      GLENNS ARCHERY & TACKLE                                        Check all that apply.
           33094 BAKER RD                                                    Contingent
           LISBON, OH 44432-9443                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 743     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $65,120.80
s3600      GLOCK INC                                                      Check all that apply.
           PO BOX 369                                                        Contingent
           SMYRNA, GA 30081-0369                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 744     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,004.10
s3601      GLOCK INC-STOCKING DEALER PROG                                 Check all that apply.
           PO BOX 369                                                        Contingent
           SMYRNA, GA 30081-0369                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 189 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 218 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 745     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $265.40
s2486      GLOCKSTORE                                                     Check all that apply.
           4770 RUFFNER ST                                                   Contingent
           SAN DIEGO, CA 92111                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 746     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.58
s2527      GLOSS MOUNTAIN GUNS                                            Check all that apply.
           1756 CECIL ST                                                     Contingent
           WAYNOKA, OK 73860                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 747     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.45
s2833      GODWIN FAMILY ENTERPRISES LLC                                  Check all that apply.
           7704 MATTHEWS MINT HILL RD                                        Contingent
           CHARLOTTE, NC 28227                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 748     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2312      GODWIN IKE GROCERY INC                                         Check all that apply.
           7273 COUNTY LINE ROAD                                             Contingent
           PELHAM, GA 31779                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 190 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 219 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 749     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $306.16
s1780      GODWINS FUR & OUTDOOR SUP                                      Check all that apply.
           215 IVEY ST                                                       Contingent
           RAEFORD, NC 28376-8798                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 750     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,497.34
s1824      GOLD & SILVER PAWN                                             Check all that apply.
           501-H GENERAL SCREVEN RD                                          Contingent
           HINESVILLE, GA 31313                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 751     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $200.03
s1863      GOLD COAST OUTFITTERS                                          Check all that apply.
           6755 BUTTERNUT DRIVE                                              Contingent
           WEST OLIVE, MI 49460-9578                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 752     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $22,835.44
s3521      GOLD EAGLE CO                                                  Check all that apply.
           1478 PAYSPHERE CIRCLE                                             Contingent
           CHICAGO, IL 60674                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 191 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 220 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 753     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $83.17
s2970      GOLD N CONNECTION LLC                                          Check all that apply.
           4525 NW 8TH AVE                                                   Contingent
           OAKLAND PARK, FL 33309                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 754     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.50
s2324      GOLD N GUN                                                     Check all that apply.
           1336 HIRAM ACWORTH HWY STE 101                                    Contingent
           DALLAS, GA 30157                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 755     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $46.52
s2007      GOLDEN DAWN                                                    Check all that apply.
           43 E JEFFERSON STREET                                             Contingent
           JEFFERSON, OH 44047-1115                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 756     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $225.80
s2934      GOLDEN EAGLE PAWN LLC                                          Check all that apply.
           1836 HWY 46 SOUTH                                                 Contingent
           DICKSON, TN 37055                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 192 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 221 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 757     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $180.58
s2153      GOLDEN ISLES PAWN                                              Check all that apply.
           3 E COFFEE STREET                                                 Contingent
           HAZLEHURST, GA 31539                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 758     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $2.50
s1936      GOLDSBOROUGHS MARINE                                           Check all that apply.
           709 W MAIN ST                                                     Contingent
           CRISFIELD, MD 21817-1011                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 759     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $233.24
s3054      GONZO TACTICAL                                                 Check all that apply.
           345 COUNTY ROAD 143                                               Contingent
           SCOTTSBORO, AL 35768                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 760     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $8.09
s2725      GOODIES & GIFTS PAWN 2                                         Check all that apply.
           121 RED BANK RD                                                   Contingent
           GOOSECREEK, SC 29445                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 193 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 222 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 761     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.10
s2128      GOODIES & GIFTS WHOLESALE                                      Check all that apply.
           1069 BROUGHTEN ST                                                 Contingent
           ORANGEBURG, SC 29115                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 762     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $99.00
s1668      GOODLETTSVILLE GUN SHOP                                        Check all that apply.
           602 S MAIN                                                        Contingent
           GOODLETTSVILLE, TN 37072-1734                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 763     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2925      GORDON`S GUN SMOKE                                             Check all that apply.
           114 N MERRITT ST                                                  Contingent
           ODIN, IL 62870                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 764     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $291.46
s2850      GOTTA HAVE GUNS                                                Check all that apply.
           2144 N BELTLINE RD STE H                                          Contingent
           MESQUITE, TX 75150                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 194 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 223 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 765     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.99
s2720      GPS 4 US                                                       Check all that apply.
           13431 BEACH AVENUE                                                Contingent
           MARINA DEL REY, CA 90292                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 766     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s2064      GRAF`S RELOADING SUPER CENTER                                  Check all that apply.
           4132 SOUTH CLARK STREET                                           Contingent
           MEXICO, MO 65265                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 767     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.50
s2876      GRAHAM`S GUN SHOP                                              Check all that apply.
           PO BOX 126                                                        Contingent
           DE KALB JUNCTION, NY 13630                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 768     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $124.93
s1955      GRAND POINTE MARINE INC                                        Check all that apply.
           7086 CREYTS RD                                                    Contingent
           DIMONDALE, MI 48821-9412                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 195 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 224 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 769     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.71
s2657      GRANDMAS GUNROOM                                               Check all that apply.
           PO BOX 529                                                        Contingent
           EUREKA SPRINGS, AR 72632                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 770     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.48
s2892      GRANGER GUN AND PAWN                                           Check all that apply.
           529 WEST 13TH ST                                                  Contingent
           ATOKA, OK 74525                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 771     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $143.20
s1959      GREAT POND MARINA                                              Check all that apply.
           PO BOX 405                                                        Contingent
           BELGRADE LAKES, ME 04918-0405                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 772     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.21
s2564      GREENWOOD GUNS & GEAR INC                                      Check all that apply.
           142B CROSSCREEK CONNECTOR                                         Contingent
           GREENWOOD, SC 29649                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 196 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 225 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 773     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.81
s2097      GROCE HOME & AUTO                                              Check all that apply.
           105 W BUCK                                                        Contingent
           CALDWELL, TX 77836-1701                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 774     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.67
s2541      GROSS, CLIFTON RAY                                             Check all that apply.
           98 OLD RT 5                                                       Contingent
           BRADFORD, VT 05033                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 775     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $112.10
s1684      GROVE MARINA                                                   Check all that apply.
           PO BOX 1483                                                       Contingent
           CORBIN, KY 40702-1483                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 776     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,544.44
s3669      GROVTEC US, INC.                                               Check all that apply.
           PO BOX 1910                                                       Contingent
           FAIRVIEW, OR 97024                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 197 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 226 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 777     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,162.47
s2029      GRUNDMANS SPORTING GOODS INC                                   Check all that apply.
           75 WILDWOOD AVE                                                   Contingent
           RIO DELL, CA 95562-1729                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 778     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $127,298.60
s3514      GSM LLC                                                        Check all that apply.
           PO BOX 535189                                                     Contingent
           GRAND PRAIRIE, TX 75053-5189                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 779     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $43.06
s2131      GT MARINE INC                                                  Check all that apply.
           12122 B CAROL LANE                                                Contingent
           PRINCESS ANNE, MD 21853                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 780     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.80
s3140      GTI                                                            Check all that apply.
           1321 TECHNOLOGY DR STE 101                                        Contingent
           BARNWELL, SC 29812                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 198 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 227 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 781     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $626.52
s2763      GUERRILLA ARMAMENT                                             Check all that apply.
           1939 LEJEUNE BLVD UNIT 200                                        Contingent
           JACKSONVILLE, NC 28546                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 782     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $165.04
s2746      GUN & SPORT NORTH                                              Check all that apply.
           346 UNIT 3 SOUTH BROADWAY                                         Contingent
           SALEM, NH 03079                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 783     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $65.12
s2711      GUN BROTHERS ARMS                                              Check all that apply.
           101 W CHEROKEE                                                    Contingent
           MEDFORD, OK 73759                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 784     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,106.91
s2747      GUN CENTRAL                                                    Check all that apply.
           6010 GATEWAY E BLVD                                               Contingent
           EL PASO, TX 79905                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 199 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 228 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 785     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,441.51
s2241      GUN CONNECTION-MD                                              Check all that apply.
           11433 PULASKI HWY UNIT 3/4                                        Contingent
           WHITE MARSH, MD 21162                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 786     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.39
s2671      GUN CULTURE                                                    Check all that apply.
           2029 W ASHLAND AVE                                                Contingent
           VISALIA, CA 93277                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 787     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.47
s2367      GUN DEPOT LLC                                                  Check all that apply.
           1210 N TOWNSEND AVE                                               Contingent
           MONTROSE, CO 81401                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 788     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,535.75
s2566      GUN EFFECTS                                                    Check all that apply.
           15313 GALE AVE                                                    Contingent
           CITY OF INDUSTRY, CA 91745                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 200 of 502
  Ellett Brothers, LLC         Case 19-11299-LSS             Doc 183      Filed 07/24/19               Page 229 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 789     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.94
s2041      GUN SHAK                                                       Check all that apply.
           5401 CR 7500                                                      Contingent
           LUBBOCK, TX 79424-6581                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 790     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $174.32
s2481      GUN SHOP INCORPORATED, THE                                     Check all that apply.
           4938 STOCKTON HILL RD                                             Contingent
           KINGMAN, AZ 86409                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 791     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $111.98
s2287      GUN SPORT LTD                                                  Check all that apply.
           2701 N DIXIE BLVD                                                 Contingent
           ODESSA, TX 79762                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 792     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.87
s2172      GUN TRADERS                                                    Check all that apply.
           3201 B POTTSVILLE PIKE                                            Contingent
           READING, PA 19605                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 201 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 230 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 793     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.25
s2962      GUN-MART INC                                                   Check all that apply.
           4502 SOUTH AVE R R 4                                              Contingent
           BROCKVILLE, ON K6V5T4                                             Unliquidated
           CANADA                                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 794     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $283.36
s1857      GUNN`S GUNS                                                    Check all that apply.
           324 W BENDER                                                      Contingent
           HOBBS, NM 88240-1219                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 795     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $571.00
s2689      GUNRUNNER ARMS                                                 Check all that apply.
           GUNRUNNER INC                                                     Contingent
           93244 HWY 99 SOUTH                                                Unliquidated
           JUNCTION CITY, OR 97448                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 796     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $45.89
s2360      GUNRUNNERS INC                                                 Check all that apply.
           120 EAST MAIN                                                     Contingent
           ADA, OK 74820                                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 202 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 231 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 797     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.38
s2804      GUNS & GOLD                                                    Check all that apply.
           2100 CAPITAL CIRCLE SE                                            Contingent
           TALLAHASSEE, FL 32301                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 798     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $409.41
s2853      GUNS & MORE LLC                                                Check all that apply.
           500 STATE STREET STE 1                                            Contingent
           BENNETTSVILLE, SC 29512                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 799     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $77.91
s2126      GUNS 4 U                                                       Check all that apply.
           9876 CO RD 8890                                                   Contingent
           WEST PLAINS, MO 65775                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 800     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $581.80
s3072      GUNS AMMO COMPANY                                              Check all that apply.
           612 LAFAYETTE BLVD STE 200                                        Contingent
           FREDERICKSBURG, VA 22401                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 203 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 232 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 801     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.02
s2778      GUNS AND MORE                                                  Check all that apply.
           19 EAST MAIN ST                                                   Contingent
           THOMASVILLE, NC 27360                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 802     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,209.28
s2714      GUNS AND RANGE INC                                             Check all that apply.
           1016 CLARE AVE UNIT 1                                             Contingent
           WEST PALM BEACH, FL 33401                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 803     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2343      GUNS GOLD AND CASH LLC                                         Check all that apply.
           302 S CAROL MALONE BLVD UNIT 1                                    Contingent
           GRAYSON, KY 41143                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 804     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.64
s2344      GUNS OF DISTINCTION                                            Check all that apply.
           73360 HIGHWAY 111 SUITES 5 & 6                                    Contingent
           PALM DESERT, CA 92260                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 204 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 233 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 805     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $590.99
s2017      GUNS PLUS                                                      Check all that apply.
           1503 N BRAGG BLVD                                                 Contingent
           SPRING LAKE, NC 28390-2710                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 806     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $154.39
s2828      GUNS PRICED RIGHT                                              Check all that apply.
           100 BETTIS RD STE #1                                              Contingent
           DRAVOSBURG, PA 15034                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 807     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $697.80
s2039      GUNSLINGERS GUN SHOP                                           Check all that apply.
           1750 GRAND AVE                                                    Contingent
           GLENDORA, CA 91740                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 808     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $277.68
s2805      GUNSLINGERS                                                    Check all that apply.
           B & N ARMS LLC                                                    Contingent
           1107 E 24T ST                                                     Unliquidated
           ANDERSON, IN 46018                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 205 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 234 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 809     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $230.93
s2333      GUNSMITHING LTD                                                Check all that apply.
           2530 POST RD 3 LACEY PL                                           Contingent
           SOUTHPORT, CT 06890                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 810     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s2959      GUNZ INC                                                       Check all that apply.
           5616 BARRETT LANE                                                 Contingent
           LOUISVILLE, KY 40272                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 811     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $753.01
s3201      GYM RATZ NUTRITION                                             Check all that apply.
           15290 CHRISTY LN                                                  Contingent
           WALDORF, MD 20601                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 812     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $48.21
s2521      H & L MARINE                                                   Check all that apply.
           801 MAY RD                                                        Contingent
           SALUDA, SC 29138                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 206 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 235 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 813     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.57
s1709      H & S SPORTING GOODS                                           Check all that apply.
           708 SANDERS AVE                                                   Contingent
           PRINCETON, WV 24740-3556                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 814     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $155.83
s2268      H2O SPORTS                                                     Check all that apply.
           1789 REEVES STREET                                                Contingent
           DOTHAN, AL 36303                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 815     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $180.80
s3014      HAGAN ACE HARDWARE MACCLENNY                                   Check all that apply.
           1022 BLANDING BLVD                                                Contingent
           ORANGE PARK, FL 32065                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 816     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $222.68
s2898      HAGERSTOWN MOPED & HOBBIES                                     Check all that apply.
           443 S BURHANS BLVD                                                Contingent
           HAGERSTOWN, MD 21740                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 207 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 236 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 817     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.39
s2082      HAGLUNDS ALL OUTDOORS LLC                                      Check all that apply.
           4999 E M-72                                                       Contingent
           HARRISVILLE, MI 48740                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 818     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $320.98
s2247      HALE MARINE SERVICES                                           Check all that apply.
           PO BOX 6097                                                       Contingent
           SAVANNAH, GA 31414                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 819     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.52
s1931      HALL MARINE COLUMBIA                                           Check all that apply.
           7459 BROAD RIVER RD                                               Contingent
           IRMO, SC 29063-9667                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 820     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $46.54
s1728      HALL MARINE                                                    Check all that apply.
           651 EWING RD                                                      Contingent
           OWENSBORO, KY 42301-8749                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 208 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 237 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 821     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $54.88
s1456      HALL WEAPON SYSTEMS                                            Check all that apply.
           2415 2ND AVE                                                      Contingent
           KEARNEY, NE 68847                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 822     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $38.00
s1970      HALLEY, JERRY W                                                Check all that apply.
           HC 7 BOX 172                                                      Contingent
           DONIPHAN, MO 63935                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 823     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $300.50
s1760      HAMILTON GUN & PAWN                                            Check all that apply.
           RTE 49 BOX 258                                                    Contingent
           RAWL, WV 25691-0258                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 824     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $577.04
s2234      HAMPTON GUN & PAWN                                             Check all that apply.
           6344 MARKET ST                                                    Contingent
           RUSSELLVILLE, AR 72802                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 209 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 238 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 825     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $177.39
s2022      HANCKEL MARINE                                                 Check all that apply.
           2445 SAVANNAH HWY                                                 Contingent
           CHARLESTON, SC 29414                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 826     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $21,307.10
s3490      HANDI-MAN MARINE                                               Check all that apply.
           1271 CONTRACT DRIVE                                               Contingent
           GREEN BAY, WI 54304                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 827     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $9.95
s2293      HANDY 2 HAVE                                                   Check all that apply.
           605 CRITCHER                                                      Contingent
           TAOS, NM 87571                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 828     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $198.52
s2156      HARD TO FIND MAGS & CLIPS                                      Check all that apply.
           PO BOX 22974                                                      Contingent
           BULLHEAD CITY, AZ 86439                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 210 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 239 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 829     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.25
s1623      HARDENS GUNSHOP INC                                            Check all that apply.
           PO BOX 435                                                        Contingent
           NEWTON, AL 36352-0435                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 830     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $697.95
s3660      HARDLINE PRODUCTS                                              Check all that apply.
           7766 SW JACK JAMES DRIVE                                          Contingent
           STUART, FL 34997                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 831     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $711.44
s2336      HARLAN PAWN SHOP                                               Check all that apply.
           106 S MAIN ST                                                     Contingent
           HARLAN, KY 40831                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 832     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $369.96
s2999      HARPERS FERRY ARMORY                                           Check all that apply.
           301 N MILDRED ST                                                  Contingent
           RANSON, WV 25438                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 211 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 240 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 833     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $28,959.13
s3468      HARRIS ENGINEERING INC                                         Check all that apply.
           999 BROADWAY                                                      Contingent
           BARLOW, KY 42024                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 834     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $159.70
s2194      HARRY BECKWITH GUNS/RANGE INC                                  Check all that apply.
           12130 S HWY 441                                                   Contingent
           MICANOPY, FL 32667                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 835     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $218.99
s2363      HAWGHEAD MARINE AND TACKLE                                     Check all that apply.
           1160 FAHS STREET                                                  Contingent
           YORK, PA 17404                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 836     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,985.08
s3606      HAYNES MANUALS, INC.                                           Check all that apply.
           CLYMER - HAYNES REPAIR MANUALS                                    Contingent
           859 LAWRENCE DR                                                   Unliquidated
           NEWBURY PARK, CA 91320                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 212 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 241 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 837     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $820.93
s1915      HAYS CITY GOLD & SILVER                                        Check all that apply.
           2201 VINE ST                                                      Contingent
           HAYS, KS 67601-2401                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 838     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $12,500.00
s3746      HEAD DOWN PRODUCTS LLC                                         Check all that apply.
           333 BUTLER INDUSTRIAL DR                                          Contingent
           DALLAS, GA 30132                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 839     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $413,698.65
s3659      HECKLER & KOCH, INC                                            Check all that apply.
           PO BOX 601193                                                     Contingent
           CHARLOTTE, NC 28260-1193                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 840     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        UNKNOWN
s3439      HECKLER AND KOCH, INC.                                         Check all that apply.
           C/O MOORE & VAN ALLEN PLLC                                        Contingent
           DAVID B WHEELER, TRUDY H ROBERTSON                                Unliquidated
           REID E DYER                                                       Disputed
           78 WENTWORTH STREET
           CHARLESTON, SC 29401
           Date or dates debt was incurred                                Basis for the claim:    LITIGATION
                                                                                                  NON-PAYMENT OF GOODS RECEIVED
           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 213 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 242 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 841     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $154.29
s2173      HELLEMS & SON                                                  Check all that apply.
           4948 ELLISVILLE DR                                                Contingent
           LOUISA, VA 23093                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 842     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $322.94
s3165      HENNESSEY OUTDOOR ELECTRONICS                                  Check all that apply.
           16103 RED SHALE HILL RD                                           Contingent
           PEKIN, IL 61554                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 843     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $88.73
s1270      HENRY MCCOY GOODWIN JR INC                                     Check all that apply.
           PO BOX 1220                                                       Contingent
           LAKE PANASOFFKEE, FL 34785                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 844     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $10,958.00
s3725      HENRY RAC HOLDING CORPORATION                                  Check all that apply.
           107 WEST COLEMAN STREET                                           Contingent
           RICE LAKE, WI 54868                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 214 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 243 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 845     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $410,235.00
s3542      HENRY RAC HOLDING CORPORATION                                  Check all that apply.
           DBA HENRY REPEATING ARMS, CO.                                     Contingent
           107 WEST COLEMAN STREET                                           Unliquidated
           RICE LAKE, WI 54868                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 846     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $187.99
s2258      HENRYS SPORTING GOODS                                          Check all that apply.
           1514 HWY 17 N                                                     Contingent
           MT PLEASANT, SC 29464                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 847     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,372.32
s3518      HERITAGE MFG INC                                               Check all that apply.
           PO BOX 864802                                                     Contingent
           ORLANDO, FL 32886-4802                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 848     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $980.94
s3179      HESSELING & SONS                                               Check all that apply.
           2818 ELIDA RD SUITE A                                             Contingent
           LIMA, OH 45805                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 215 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 244 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 849     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $98.54
s3186      HIBBERD ARMORY                                                 Check all that apply.
           49 SOUTH MIAMI AVE                                                Contingent
           CLEVES, OH 45002                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 850     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $125.87
s3038      HICKORY HILL FARM & GARDEN                                     Check all that apply.
           611 OLD PHOENIX RD                                                Contingent
           EATONTON, GA 31024                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 851     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2283      HIGH CALIBER GUN AND PAWN                                      Check all that apply.
           1075 S MEMORIAL DR                                                Contingent
           PRATTVILLE, AL 36067                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 852     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $83.31
s2988      HIGH CALIBER MERCANTILE LLC                                    Check all that apply.
           PO BOX 429                                                        Contingent
           STRAWN, TX 76475                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 216 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 245 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 853     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.00
s1995      HIGH COUNTRY GUNS & KNIVES                                     Check all that apply.
           555 WHITE SPAR RD                                                 Contingent
           PRESCOTT, AZ 86303-4627                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 854     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $588.10
s2550      HIGH COUNTRY OUTFITTERS INC                                    Check all that apply.
           96 E MIDLAND TRAIL                                                Contingent
           LEXINGTON, VA 24450                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 855     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $74.00
s2842      HIGH COUNTRY TACTICAL/HCTAC                                    Check all that apply.
           1873 TYNECASTLE HWY STE 2                                         Contingent
           BANNER ELK, NC 28604                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 856     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.56
s2578      HIGH DESERT GUNS AND AMMO                                      Check all that apply.
           15885 MAIN ST SUITE 220                                           Contingent
           HESPERIA, CA 92345                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 217 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 246 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 857     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $150.27
s2544      HIGH DESERT GUNS LLC                                           Check all that apply.
           2559 PRECISION DRIVE UNIT 1                                       Contingent
           MINDEN, NV 89423                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 858     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.05
s1787      HIGH TECH HAND GUNS                                            Check all that apply.
           9012 PERRY HWY                                                    Contingent
           PITTSBURGH, PA 15237-5360                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 859     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s2044      HIGH TECH OUTDOORS & ARCHERY                                   Check all that apply.
           3688 RICHMOND RD                                                  Contingent
           KESWICK, VA 22947                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 860     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.40
s2509      HIGHER POWER OUTFITTERS INC                                    Check all that apply.
           1826 TAMIAMI TRAIL                                                Contingent
           PUNTA GORDA, FL 33950                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 218 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 247 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 861     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.39
s2122      HIGHLANDER OUTFITTERS                                          Check all that apply.
           1844 HWY 29 W                                                     Contingent
           BURNET, TX 78611                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 862     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.48
s2054      HIGHRIDGE FARM & RANCH SUPPLY                                  Check all that apply.
           16575 S E HWY 42                                                  Contingent
           WEIRSDALE, FL 32195                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 863     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.94
s2246      HIGHS SHOOTING SUPPLY                                          Check all that apply.
           3731 S E POWELL ROAD                                              Contingent
           LATHROP, MO 64465                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 864     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $624.40
s3681      HILCO                                                          Check all that apply.
           LEADER SPORTS - HILCO                                             Contingent
           PO BOX 643792                                                     Unliquidated
           PITTSBURGH, PA 15264-3792                                         Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 219 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 248 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 865     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.10
s1752      HILL FARM SUPPLY                                               Check all that apply.
           PO BOX 232                                                        Contingent
           SPARTA, GA 31087-0232                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 866     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $158.81
s3138      HILL TOP PACKAGE                                               Check all that apply.
           PO BOX 200                                                        Contingent
           GRANDIN, MO 63943                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 867     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2094      HILLIARD GUN AND REPAIR SHOP                                   Check all that apply.
           241888 CR 121                                                     Contingent
           HILLIARD, FL 32046                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 868     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.94
s1613      HILLS SERVICE CENTER                                           Check all that apply.
           5658 POINTE DR                                                    Contingent
           EAST CHINA, MI 48054-4169                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 220 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 249 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 869     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.50
s2294      HILTON HEAD BOAT HOUSE                                         Check all that apply.
           405 SQUIRE POPE RD                                                Contingent
           HILTON HEAD, SC 29926                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 870     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $190.89
s1726      HINKLE MARINE                                                  Check all that apply.
           PO BOX 377                                                        Contingent
           WESTON, WV 26452-0377                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 871     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.11
s2381      HIRAMS GUNS & SPIRITS                                          Check all that apply.
           660 S MAGNOLIA AVE                                                Contingent
           EL CAJON, CA 92020                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 872     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.50
s2584      HI-TEC MARINE INC                                              Check all that apply.
           1333 N EAST AVE                                                   Contingent
           PANAMA CITY, FL 32401                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 221 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 250 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 873     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,282.89
s3163      HITS & MISSES                                                  Check all that apply.
           6750 W PEORIA AVE STE 129                                         Contingent
           PEORIA, AZ 85345                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 874     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.80
s1639      HI-WAY SPORT SHOP                                              Check all that apply.
           253 RT 31 N                                                       Contingent
           WASHINGTON, NJ 07882-1531                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 875     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,421.20
s3464      HKS TOOL PRODUCTS INC                                          Check all that apply.
           7841 FOUNDATION DR                                                Contingent
           FLORENCE, KY 41042-3048                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 876     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $15,924.22
s3469      HOGUE COMBAT GRIPS                                             Check all that apply.
           PO BOX 91360                                                      Contingent
           HENDERSON, NV 89009-1360                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 222 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 251 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 877     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $132.84
s1722      HOLLY BAY MARINA                                               Check all that apply.
           PO BOX 674                                                        Contingent
           LONDON, KY 40743-0674                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 878     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.82
s2554      HOLLY SPRINGS TACTICAL                                         Check all that apply.
           1928-1 BACHELOR RD                                                Contingent
           MOORESBORO, NC 28114                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 879     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $130,686.00
s3778      HOLOSUN TECHNOLOGIES                                           Check all that apply.
           PO BOX 93031                                                      Contingent
           CITY OF INDUSTRY, CA 91715                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 880     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2695      HONEYCUTT PAWN & VARIETY                                       Check all that apply.
           103 S EAST RAILROAD ST                                            Contingent
           WALLACE, NC 28466                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 223 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 252 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 881     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $67,993.30
s3523      HONEYWELL SAFETY PRODUCTS USA,                                 Check all that apply.
           HONEYWELL - HOWARD LEIGHT                                         Contingent
           PO BOX 418430                                                     Unliquidated
           BOSTON, MA 02241-8430                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 882     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $738.31
s2288      HOOK LINE & SINKER                                             Check all that apply.
           112 SANDY LANE                                                    Contingent
           OAKLEY, CA 94561                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 883     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $212.28
s3039      HOOK LINE AND PADDLE                                           Check all that apply.
           435 EASTWOOD ROAD                                                 Contingent
           WILMINGTON, NC 28403                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 884     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $137.02
s1940      HOPEWELL MARINE & SVC                                          Check all that apply.
           101 S MAIN ST                                                     Contingent
           HOPEWELL, VA 23860-3914                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 224 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 253 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 885     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.00
s847       HOPKINS GAME FARM                                              Check all that apply.
           PO BOX 218                                                        Contingent
           KENNEDYVILLE, MD 21645                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 886     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $143.47
s1922      HOPPYS MARINE                                                  Check all that apply.
           31499 HWY 27                                                      Contingent
           HAINES CITY, FL 33844-8579                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 887     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $59,078.39
s3619      HORIZON GLOBAL AMERICAS INC                                    Check all that apply.
           HORIZON - CEQUENT - FULTON                                        Contingent
           PO BOX 774615                                                     Unliquidated
           CHICAGO, IL 60677-4006                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 888     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,238.51
s3615      HORIZON GLOBAL AMERICAS INC                                    Check all that apply.
           HORIZON - CEQUENT - WESBAR                                        Contingent
           PO BOX 774615                                                     Unliquidated
           4615 SOLUTION CENTER                                              Disputed
           CHICAGO, IL 60677

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 225 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 254 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 889     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $741,112.26
s3579      HORNADY CARTRIDGE AMMO                                         Check all that apply.
           HORNADY - AMMO                                                    Contingent
           3625 W OLD POTASH HWY                                             Unliquidated
           PO BOX 1848                                                       Disputed
           GRAND ISLAND, NE 68802-1848

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 890     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $11,996.17
s3734      HORNADY MANUFACTURING SECURITY                                 Check all that apply.
           SNAP SAFE                                                         Contingent
           PO BOX 1848                                                       Unliquidated
           GRAND ISLAND, NE 68802                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 891     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $82,738.00
s3749      HORNADY MANUFACTURING                                          Check all that apply.
           FRONTIER CARTRIDGE                                                Contingent
           PO BOX 1848                                                       Unliquidated
           GRAND ISLAND, NE 68802                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 892     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $64.36
s2224      HOS`S BAIT & TACKLE                                            Check all that apply.
           PO BOX 78                                                         Contingent
           SHERRODSVILLE, OH 44675                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 226 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 255 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 893     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $72.34
s3131      HOT SHOT SHOOTING RANGE                                        Check all that apply.
           1873 N NOVA ROAD                                                  Contingent
           DAYTONA BEACH, FL 32117                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 894     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.58
s2661      HOW SWEET IT IS INC                                            Check all that apply.
           3601 STOCKYARD RD                                                 Contingent
           EDEN, MD 21822                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 895     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $274.39
s3073      HRABBQ                                                         Check all that apply.
           PO BOX 1797                                                       Contingent
           MARS HILL, NC 28754                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 896     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,349.44
s3635      HUBBELL WIRING DIVISION                                        Check all that apply.
           HUBBELL WIRING DEVICE                                             Contingent
           25404 NETWORK PLACE                                               Unliquidated
           CHICAGO, IL 60673                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 227 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 256 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 897     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $2.95
s1715      HUDSONS OUTBOARD INC                                           Check all that apply.
           50 BRIDGE RD                                                      Contingent
           SALISBURY, MA 01952-2405                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 898     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $894.57
s3167      HUDSONS OUTFITTERS & FIREARMS                                  Check all that apply.
           1486 S HANOVER ST                                                 Contingent
           POTTSTOWN, PA 19465                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 899     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $230.14
s2053      HUMPHREY`S RIDGE MARINA                                        Check all that apply.
           435 HUMPHREY`S RIDGE RD                                           Contingent
           STOKESDALE, NC 27357                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 900     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $153.99
s2005      HUNTER`S EDGE/JAMIE BULGER                                     Check all that apply.
           191 KELLEY ROAD                                                   Contingent
           BAINBRIDGE, GA 39817                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 228 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 257 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 901     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $14,605.08
s3661      HUNTER`S SPECIALTIES                                           Check all that apply.
           PO BOX 310497                                                     Contingent
           DES MOINES, IA 50331-0497                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 902     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.66
s2120      HUNTER`S SUPPLY & PISTOL RANGE                                 Check all that apply.
           3514 KIRKMAN                                                      Contingent
           LAKE CHARLES, LA 70607                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 903     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.52
s2532      HUNTERS HAVEN LLC                                              Check all that apply.
           106 N MISSOURI ST                                                 Contingent
           MACON, MO 63552                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 904     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $596.26
s2795      HUNTERS IN SIGHT FIREARMS LLC                                  Check all that apply.
           PO BOX 29                                                         Contingent
           ORTONVILLE, MI 48462                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 229 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 258 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 905     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.21
s2750      HUSKINS GUNS & AMMO                                            Check all that apply.
           103 E MAIN ST                                                     Contingent
           WILBURTON, OK 74578                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 906     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.94
s2536      HUSTONS CUSTOM GUNS & GUN RPR                                  Check all that apply.
           1141 W FREMONT ST                                                 Contingent
           STOCKTON, CA 95203                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 907     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.20
s2967      HUX CUSTOMS                                                    Check all that apply.
           134 EAST LINDEN STE C                                             Contingent
           CHUBBUCK, ID 83202                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 908     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $51.90
s2927      HYPERION ARMS AND AMMO LLC                                     Check all that apply.
           PO BOX 538                                                        Contingent
           FISHERS, NY 14453                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 230 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 259 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 909     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $55.45
s2662      I DEAL JEWELRY & PAWN                                          Check all that apply.
           3593 NORTHCREST RD                                                Contingent
           DORAVILLE, GA 30340                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 910     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $289.08
s3641      IDEAL DIVISON                                                  Check all that apply.
           PLEWS - IDEAL DIVISION                                            Contingent
           PO BOX 102976                                                     Unliquidated
           ATLANTA, GA 30368-2976                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 911     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $115.60
s2965      IFISH BOATS                                                    Check all that apply.
           4795 WALKING HORSE ROAD                                           Contingent
           MEGGETT, SC 29449                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 912     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $19,214.36
s3545      IMMI                                                           Check all that apply.
           IMMI - INDIANA MARINE                                             Contingent
           ACCOUNTS RECEIVABLE                                               Unliquidated
           18881 IMMI WAY                                                    Disputed
           WESTFIELD, IN 46074

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 231 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 260 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 913     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $699.67
s3457      IMPACT TELECOM                                                 Check all that apply.
           MATRIX TELECOM D/B/A                                              Contingent
           PO BOX 660344                                                     Unliquidated
           DALLAS, TX 75266-0344                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 914     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.78
s3242      IMPERIAL GUNWORX LLC                                           Check all that apply.
           134 EAST DIVISION ST                                              Contingent
           SPARTA, MI 49345                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 915     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.35
s1690      I-M-S SERVICES                                                 Check all that apply.
           40 MAINE AVENUE REAR                                              Contingent
           EAST HAMPTON, MA 01027                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 916     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.10
s2809      INDEPENDENCE GUNS & AMMO                                       Check all that apply.
           8205 KEATS AVE                                                    Contingent
           YUCCA VALLEY, CA 92284                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 232 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 261 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 917     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $117.95
s2101      INDIAN PASS MARINE SVC                                         Check all that apply.
           2380 HUGHWAY C 30                                                 Contingent
           PORT ST JOE, FL 32456                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 918     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $7.15
s1627      INDIANA ARMS & AMMO INC                                        Check all that apply.
           750 W INDIANA AVE                                                 Contingent
           SOUTH BEND, IN 46613-1858                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 919     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $163.64
s3246      INEZ GUN TACKLE & TOBACCO INC                                  Check all that apply.
           PO BOX 1317                                                       Contingent
           INEZ, KY 41224                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 920     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $9,049.56
s3726      INLAND MFG - MKS                                               Check all that apply.
           8611-A NORTH DIXIE DRIVE                                          Contingent
           DAYTON, OH 45414-2403                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 233 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 262 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 921     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $7.09
s1906      INMAN GUN LLC                                                  Check all that apply.
           13060 ASHEVILLE HWY                                               Contingent
           INMAN, SC 29349-7526                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 922     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $938.58
s2207      INSTANT MONEY PAWN                                             Check all that apply.
           2650 N COLLEGE AVE                                                Contingent
           FAYETTEVILLE, AR 72703                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 923     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $694.44
s2110      INTERLAKEN GUNS & AMMO                                         Check all that apply.
           8268 MAIN STREET                                                  Contingent
           INTERLAKEN, NY 14847                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 924     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $240.04
s2441      INTERPOL SOLUTIONS LLC                                         Check all that apply.
           PO BOX 322                                                        Contingent
           TOBACCOVILLE, NC 27050                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 234 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 263 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 925     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $973.23
s2482      IOWA OUTDOORS STORE, THE                                       Check all that apply.
           1597 3RD AVE NW                                                   Contingent
           FORT DODGE, IA 50501                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 926     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $85.50
s3217      IPATRIOT LLC                                                   Check all that apply.
           37A YOUNG HARRIS STREET                                           Contingent
           BLAIRSVILLE, GA 30512                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 927     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.25
s2421      IRON HORSE PRO SHOP INC                                        Check all that apply.
           6733 HWY 22                                                       Contingent
           PANAMA CITY, FL 32404                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 928     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s3232      IRON MOUNTAIN OUTDOORS                                         Check all that apply.
           1506 IRON MOUNTAIN RD                                             Contingent
           ASHEBORO, NC 27205                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 235 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 264 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 929     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.66
s3194      IRON SIGHTS OCEANSIDE                                          Check all that apply.
           618 AIRPORT RD                                                    Contingent
           OCEANSIDE, CA 92058                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 930     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.40
s3168      IRONSIDE OUTFITTERS                                            Check all that apply.
           2616 BEARCO LOOP                                                  Contingent
           LA GRANDE, OR 97850                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 931     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $44.50
s2707      ISLAND MARINE SERVICE                                          Check all that apply.
           101 BOATYARD LN                                                   Contingent
           GREENPOND, SC 29446                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 932     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,267.56
s3611      ITW - EVERCOAT FIBERGLASS                                      Check all that apply.
           ACCOUNT 30406                                                     Contingent
           PO BOX 92140                                                      Unliquidated
           CHICAGO, IL 60675-2140                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 236 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 265 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 933     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,252.78
s3663      ITW PERMATEX                                                   Check all that apply.
           ITW - SPRAY NINE                                                  Contingent
           PO BOX 2174                                                       Unliquidated
           CAROL STREAM, IL 60132-2174                                       Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 934     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,777.19
s3643      ITWPERFORMANCE POLYMERS                                        Check all that apply.
           PHILADELPHIA RESIN                                                Contingent
           PO BOX 75323                                                      Unliquidated
           CHICAGO, IL 60675-5323                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 935     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $299.98
s2698      IV GUNS & AMMO                                                 Check all that apply.
           PO BOX 1014                                                       Contingent
           CAVE JUNCTION, OR 97523                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 936     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $202.49
s1816      IVEYS OUTDOOR & FARM SUP                                       Check all that apply.
           108 N WESTOVER BLVD                                               Contingent
           ALBANY, GA 31707-2951                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 237 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 266 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 937     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $104,265.42
s3706      IWI US, INC                                                    Check all that apply.
           1441 STONERIDGE DRIVE                                             Contingent
           MIDDLETOWN, PA 17057                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 938     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s2736      J & B GUN SALES & SERVICE                                      Check all that apply.
           PO BOX 1750                                                       Contingent
           FULTON, TX 78358                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 939     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,262.11
s2542      J & D FIREARMS INC                                             Check all that apply.
           1975 ANDERSON ANTHONY RD                                          Contingent
           LEAVITTSBURG, OH 44430                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 940     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $824.39
s2485      J & H PRODUCTS                                                 Check all that apply.
           209 NORTHSTONE PLACE                                              Contingent
           FAYETTEVILLE, NC 28303                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 238 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 267 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 941     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,338.15
s2221      J & J AUTO UPHOLSTERY                                          Check all that apply.
           3739 SOUTH NEW HOPE RD                                            Contingent
           GASTONIA, NC 28056                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 942     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $152.50
s1843      J & J MARINE REPAIR                                            Check all that apply.
           2530 BADIN RD                                                     Contingent
           ALBEMARLE, NC 28001-7818                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 943     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $470.46
s2235      J & L COINS & JEWELRY LLC                                      Check all that apply.
           PO BOX 1363                                                       Contingent
           GREAT BEND, KS 67530                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 944     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $9.24
s2259      J & S GUN PARTS                                                Check all that apply.
           7707 MARTIN WAY E                                                 Contingent
           OLYMPIA, WA 98516                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 239 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 268 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 945     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.59
s1983      J LC MARINE                                                    Check all that apply.
           385 HERSHEY RD                                                    Contingent
           ELIZABETHTOWN, PA 17022-9795                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 946     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $469.99
s3106      J&C THUMB GUNNERY                                              Check all that apply.
           478 S SANDUSKY RD SUITE B                                         Contingent
           SANDUSKY, MI 48471                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 947     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.92
s3095      J&J FIREARMS                                                   Check all that apply.
           PO BOX 265                                                        Contingent
           WYALUSING, PA 18853                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 948     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.07
s2545      J&K ISLAND MAGIC OF HAWAII LLC                                 Check all that apply.
           74-5565 LUHIA STREET STE B2                                       Contingent
           KAILUA KONA, HI 96740                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 240 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 269 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 949     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $304.35
s2817      J&S GUNS & AMMO                                                Check all that apply.
           195 PERRY HILL RD                                                 Contingent
           ACUSHNET, MA 02743                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 950     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $2.95
s557       JACK CONCANNON ENTPR                                           Check all that apply.
           PO BOX 1676                                                       Contingent
           SEAFORD, DE 19973                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 951     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $102.04
s2077      JACKMAN HARDWARE                                               Check all that apply.
           598 MAIN STREET                                                   Contingent
           JACKMAN, ME 04945                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 952     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $231.72
s1947      JACKS BOATS & TRAILERS                                         Check all that apply.
           449 N BYRON BUTLER PKWY                                           Contingent
           PERRY, FL 32347                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 241 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 270 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 953     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $5.64
s3206      JACOB KNIGHT                                                   Check all that apply.
           5041 LEMON GROVE DR                                               Contingent
           FORT WORTH, TX 76135                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 954     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $169.74
s2506      JAKES CLAYS                                                    Check all that apply.
           PO BOX 1852                                                       Contingent
           MIDLAND, TX 79706                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 955     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,416.82
s3703      JAMES I FREUDENBERG DBA JIF                                    Check all that apply.
           JIF MARINE PRODUCTS LLC                                           Contingent
           JIF MARINE, LLC                                                   Unliquidated
           566 N BINGHAM STREET                                              Disputed
           MEMPHIS, TN 38112

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 956     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $5.25
s2050      JAMES K OUTDOORS                                               Check all that apply.
           661 RIVER RD                                                      Contingent
           FORT LAWN, SC 29714                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 242 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 271 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 957     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.05
s1810      JARRETT BAY BOAT WORKS                                         Check all that apply.
           530 SENSATION WEIGH                                               Contingent
           BAUFORT, NC 28516                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 958     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $535.30
s1886      JARRETT RIFLES INC                                             Check all that apply.
           383 BROWN RD                                                      Contingent
           JACKSON, SC 29831-3503                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 959     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $15.90
s2403      JAX TACTICAL GUNS                                              Check all that apply.
           1539 BENTIN DR N                                                  Contingent
           JACKSONVILLE BEACH, FL 32250                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 960     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $367.02
s3035      JBS PAWN LLC                                                   Check all that apply.
           1820 S MAIN ST                                                    Contingent
           HARRISONBURG, VA 22801                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 243 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 272 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 961     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $65.37
s1854      JC SERVICES                                                    Check all that apply.
           893 SC HWY 391                                                    Contingent
           PROSPERITY, SC 29127-7050                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 962     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $120.92
s2669      JC`S OUTDOORS                                                  Check all that apply.
           114 SHORE ROAD                                                    Contingent
           GILBERT, SC 29054                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 963     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $450.00
s1747      JEFFERSON ARMORY                                               Check all that apply.
           5505 BUSINESS 50 W                                                Contingent
           JEFFERSON CITY, MO 65109                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 964     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $0.02
s3207      JEFFREY TESCH                                                  Check all that apply.
           417 GREAT OAK DRIVE                                               Contingent
           WAITE PARK, MN 56387                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 244 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 273 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 965     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,177.59
s1912      JEFFS GUNS                                                     Check all that apply.
           1580 TEXAS ST                                                     Contingent
           NATCHITOCHES, LA 71457-3432                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 966     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s2150      JEFFS MAINSTREAM FIREARMS AND                                  Check all that apply.
           MARINE INC / MAINSTREAM                                           Contingent
           154 LAFAYETTE ST                                                  Unliquidated
           WINONA, MN 55987                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 967     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.50
s2175      JENSEN MARINE                                                  Check all that apply.
           1234 MERRICK RD                                                   Contingent
           COPIAGUE, NY 11726                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 968     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $200.00
s1944      JERRYS MARINE INC                                              Check all that apply.
           3905 S HWY 27                                                     Contingent
           SULPHUR, LA 70665                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 245 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 274 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 969     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $600.95
s3673      JET TECHNOLOGIES, INC                                          Check all that apply.
           PO BOX 2848                                                       Contingent
           ELKHART, IN 46515-2848                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 970     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $801.09
s1641      JEWELERS LOUPE INC, THE                                        Check all that apply.
           1304 RICHLAND AVE W                                               Contingent
           AIKEN, SC 29801-3230                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 971     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $200.00
s1636      JIMS FIREARMS INC                                              Check all that apply.
           5760 SIEGEN LN STE A                                              Contingent
           BATON ROUGE, LA 70809-4176                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 972     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $37.51
s1882      JIMS GUN SHOP INC                                              Check all that apply.
           46 BAY STREET                                                     Contingent
           WINSLOW, ME 04901                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 246 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 275 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 973     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.55
s2269      JIMS PAWN SHOP                                                 Check all that apply.
           3711 EAST HIGHLAND                                                Contingent
           JONESBORO, AR 72401                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 974     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.97
s1750      JIMS SPORTS HEAVEN                                             Check all that apply.
           131 N MAIN ST                                                     Contingent
           OCONOMOWOC, WI 53066-5201                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 975     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,087.24
s2272      JJ`S PAWN SHOP INC                                             Check all that apply.
           5640 COLLEGE ST                                                   Contingent
           BEAUMONT, TX 77707                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 976     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $42.84
s1855      JJS NACOGDOCHES PAWN                                           Check all that apply.
           720 E MAIN ST                                                     Contingent
           NACOGDOCHES, TX 75961-5149                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 247 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 276 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 977     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $56.64
s2814      JMS CUSTOM GUNWORKS                                            Check all that apply.
           298 LYTTON FARM RD                                                Contingent
           TROUTMAN, NC 28166                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 978     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $209.98
s2113      JOE GUN INC                                                    Check all that apply.
           152 E SAGINAW ROAD STE 6                                          Contingent
           SANFORD, MI 48657                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 979     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2147      JOE`S GUN & PAWN                                               Check all that apply.
           802 S MISSISSIPPI AVE                                             Contingent
           ATOKA, OK 74525                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 980     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.11
s2176      JOE`S TRACTOR SALES                                            Check all that apply.
           724 JOE MOORE RD                                                  Contingent
           THOMASVILLE, NC 27360                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 248 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 277 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 981     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $7.02
s1971      JOHN CANTEY                                                    Check all that apply.
           PO BOX 5935                                                       Contingent
           COLUMBIA, SC 29250-5935                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 982     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $151.59
s3045      JOHNS BAIT BOLTS & BULLETS                                     Check all that apply.
           PO BOX 175                                                        Contingent
           SOLON, ME 04979                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 983     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $149.99
s2508      JOHNS SPORTING GOODS                                           Check all that apply.
           PO BOX 172                                                        Contingent
           LINCOLN, MT 59639                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 984     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $13,824.10
s3258      JOHNSON FIREARMS INC                                           Check all that apply.
           4031 NW 2ND AVE                                                   Contingent
           MIAMI, FL 33127                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 249 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 278 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 985     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.00
s2170      JOHNSONS SPORTING GOODS LLC                                    Check all that apply.
           3003 WEBSTER RD                                                   Contingent
           SUMMERSVILLE, WV 26651                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 986     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.00
s3210      JOPLIN CENTERFIRE LLC                                          Check all that apply.
           6923 W EVERGREEN LN                                               Contingent
           JOPLIN, MO 64801                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 987     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $701.84
s2074      JOT EM DOWN                                                    Check all that apply.
           3425 US HWY 84 W                                                  Contingent
           BLACKSHEAR, GA 31516                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 988     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $460.18
s2382      JPC KEYHOLE MARINA                                             Check all that apply.
           PO BOX 608                                                        Contingent
           GILLETTE, WY 82717                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 250 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 279 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 989     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2137      JT GUNS & TACTICAL                                             Check all that apply.
           565 A DANDELION DR                                                Contingent
           SYLVA, NC 28779                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 990     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.39
s2340      JUST GUNS                                                      Check all that apply.
           3530 AUBURN BLVD SUITE 8                                          Contingent
           SACRAMENTO, CA 95821                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 991     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $47.12
s586       K & K SPORTS                                                   Check all that apply.
           PO BOX 1526                                                       Contingent
           FORSYTH, MT 59327                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 992     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $544.92
s3218      K & R FIREARMS & SPORTING GOOD                                 Check all that apply.
           269 154TH AVE                                                     Contingent
           EDGERTON, MN 56128                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 251 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 280 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 993     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $1.00
s2651      K&S CUSTOMS                                                    Check all that apply.
           10389 ROCHESTER COZADDALE RD                                      Contingent
           GOSHEN, OH 45122                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 994     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $12,199.96
s3513      KA-BAR KNIVES,INC                                              Check all that apply.
           200 HOMER STREET                                                  Contingent
           OLEAN, NY 14760                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 995     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $195,274.96
s3525      KAHR ARMS                                                      Check all that apply.
           130 GODDARD MEMORIAL DRIVE                                        Contingent
           WORCHESTER, MA 01603                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 996     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $8,869.17
s3466      KAI USA LTD                                                    Check all that apply.
           KERSHAW CUTLERY CO                                                Contingent
           18600 SW TETON AVE                                                Unliquidated
           TUALATIN, OR 97062                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 252 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 281 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 997     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.77
s2466      KAMO GUN WORKS                                                 Check all that apply.
           PO BOX 1662                                                       Contingent
           OMAK, WA 98841                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 998     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.98
s2754      KARMON KERR/ELLETT BROTHERS                                    Check all that apply.
           8432 STERLING ST.SUITE 101                                        Contingent
           IRVING, TX 75063                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 999     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $42.54
s3032      KAUFMANS GUN AND GOLD EXCHANGE                                 Check all that apply.
           990 N DALEVILLE AVE                                               Contingent
           DALEVILLE, AL 36322                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1000    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.99
s2018      KEAKEA ENTERPRISES                                             Check all that apply.
           59 ENTRANCE ROAD                                                  Contingent
           MT STORM, WV 26739                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 253 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 282 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1001    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $56.46
s2009      KEG COUNTY PAWN SHOP                                           Check all that apply.
           1200 HWY 100                                                      Contingent
           CENTERVILLE, TN 37033-1077                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1002    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $279,660.00
s3541      KEL-TEC CNC INDUS. INC                                         Check all that apply.
           PO BOX 236009                                                     Contingent
           COCOA, FL 32923-6009                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1003    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $256.20
s2117      KEN`S PAWN AND JEWELRY                                         Check all that apply.
           KENS LOAN & JEWELRY INC                                           Contingent
           608 12TH AVE S                                                    Unliquidated
           NAMPA, ID 83651                                                   Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1004    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $229.84
s3012      KEN`S SPORTING GOODS                                           Check all that apply.
           PO BOX 290                                                        Contingent
           CRESCENT, OR 97733                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 254 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 283 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1005    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.71
s1672      KENS BAYOU ARCHERY INC                                         Check all that apply.
           1604 1/2 GAUSE BLVD W                                             Contingent
           SLIDELL, LA 70460-5772                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1006    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.50
s2132      KENS TRADING CO                                                Check all that apply.
           93 MAGNOLIA DR                                                    Contingent
           TIFTON, GA 31794                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1007    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $218.26
s3093      KENTUCKY PAWN AND GUN LLC                                      Check all that apply.
           220 LEE CLAY AVE                                                  Contingent
           MOREHEAD, KY 40351                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1008    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.01
s1834      KERLEYS HUNTING & OUTFITTING                                   Check all that apply.
           20301 STEVENS CREEK BLVD                                          Contingent
           CUPERTINO, CA 95014-2260                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 255 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 284 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1009    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.45
s2142      KERR BROTHERS GUNS                                             Check all that apply.
           323 VIRGINIA AVE                                                  Contingent
           CUMBERLAND, MD 21502                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1010    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $97.02
s2997      KESSELRING TACTICAL SUPPLY                                     Check all that apply.
           1340 BOUSLOG RD STE 103                                           Contingent
           BURLINGTON, WA 98233                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1011    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.00
s2857      KEV`S KAYAKS LLC                                               Check all that apply.
           100 FISH HATCHERY ROAD                                            Contingent
           RICHMOND, NH 03470                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1012    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s2632      KEYES TRADING POST                                             Check all that apply.
           PO BOX 183                                                        Contingent
           SMYRNA MILLS, ME 04780                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 256 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 285 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1013    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $89,075.00
s3540      KEYSTONE SPORTING ARMS                                         Check all that apply.
           KEYSTONE-CRICKETT                                                 Contingent
           155 SODOM ROAD                                                    Unliquidated
           MILTON, PA 17847                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1014    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $345.17
s3043      KIMBERS COUNTRY MARKET                                         Check all that apply.
           PO BOX 67                                                         Contingent
           BLAINE, KY 41124                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1015    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $334.04
s2858      KIMO VISTA LTD                                                 Check all that apply.
           4250 E MAIN SUITE G                                               Contingent
           FARMINGTON, NM 87402                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1016    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $1.75
s1711      KINGERY MARINE                                                 Check all that apply.
           8655 MAINEVILLE RD                                                Contingent
           MAINEVILLE, OH 45039-8614                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 257 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 286 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1017    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s1934      KLEBER BROS INC                                                Check all that apply.
           1616 WILLIAM FLYNN HWY                                            Contingent
           GLENSHAW, PA 15116-1737                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1018    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $163.01
s2300      KNESEK GUNS INC                                                Check all that apply.
           1204 KNESEK LANE                                                  Contingent
           VAN BUREN, AR 72956                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1019    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.68
s1800      KNIGHTDALE PAWN                                                Check all that apply.
           EAST RALEIGH JEWELRY & LOAN                                       Contingent
           823 N SMITHFIELD RD                                               Unliquidated
           KNIGHTDALE, NC 27545-7717                                         Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1020    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $56.51
s3197      KNOT MARINE                                                    Check all that apply.
           4895 BEAVER RD                                                    Contingent
           UNION, KY 41091                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 258 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 287 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1021    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,812.29
s3453      KOBAYASHI CONSUMER PRODUCTS,LL                                 Check all that apply.
           KOBAYASHI - HEATMAX                                               Contingent
           HEATMAX INC, GRABBER INC                                          Unliquidated
           PO BOX 1911                                                       Disputed
           DALTON, GA 30722

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1022    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $273.50
s3180      KODIAK FIREARMS LLC                                            Check all that apply.
           502 S 8TH ST                                                      Contingent
           COLORADO SPRINGS, CO 80905                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1023    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $71.69
s2820      KOVERS BY MIKE                                                 Check all that apply.
           128 LAZY BROOK DRIVE                                              Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1024    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.30
s1658      KRISTINA KINARD                                                Check all that apply.
           267 COLUMBIA AVENUE                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 259 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 288 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1025    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $71.68
s1783      KUBERS FEED MILL                                               Check all that apply.
           912 41ST AVE                                                      Contingent
           MENOMINEE, MI 49858-1322                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1026    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $412.90
s2886      KW DEFENSE INC                                                 Check all that apply.
           1640 N BROADWAY AVE                                               Contingent
           STOCKTON, CA 95205                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1027    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $0.62
s2639      KYLE COREY                                                     Check all that apply.
           267 COLUMBIA AVENUE                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1028    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $188.10
s2192      L & J SUPPLY INC                                               Check all that apply.
           2101 A WEST MAIN ST                                               Contingent
           JEFFERSONVILLE, PA 19403                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 260 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 289 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1029    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $801.31
s1979      L L BEAN INC                                                   Check all that apply.
           G HARTMELL HUNT/FISH STORE                                        Contingent
           95 MAIN ST                                                        Unliquidated
           FREEPORT, ME 04032                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1030    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $339.08
s2184      L OPPLEMAN INC                                                 Check all that apply.
           909-911 MAIN STREET                                               Contingent
           LYNCHBURG, VA 24504                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1031    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $113,345.63
s3560      L-3 E O TECH                                                   Check all that apply.
           L-3 COMMUNICATIONS EO TECH                                        Contingent
           23484 NETWORK PLACE                                               Unliquidated
           CHICAGO, IL 60673-1234                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1032    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.75
s2395      LADS GUN SCHOOL                                                Check all that apply.
           PO BOX 477                                                        Contingent
           KERNVILLE, CA 93238                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 261 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 290 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1033    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.10
s1811      LAFAYETTE TRADING POST                                         Check all that apply.
           210 S 2ND ST                                                      Contingent
           ODESSA, MO 64076-1248                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1034    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.48
s2902      LAKE HARTWELL OUTDOOR CENTER                                   Check all that apply.
           5503 HWY 24                                                       Contingent
           ANDERSON, SC 29625                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1035    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.95
s1956      LAKE L B J MARINELAND                                          Check all that apply.
           PO BOX 52                                                         Contingent
           KINGSLAND, TX 78639-0052                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1036    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.53
s1676      LAKE STOP                                                      Check all that apply.
           PO BOX 578                                                        Contingent
           BUFFALO, WY 82834-0578                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 262 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 291 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1037    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $2.64
s1950      LAKE VIEW DOCK                                                 Check all that apply.
           PO BOX 3010                                                       Contingent
           BRISTOL, TN 37625-3010                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1038    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.19
s2158      LAKELANDS PAWN AND GUN LLC                                     Check all that apply.
           1421 BYPASS 72 NE                                                 Contingent
           GREENWOOD, SC 29649                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1039    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $378.95
s2998      LAKES REGION ARMS & AMMO LLC                                   Check all that apply.
           484 PROVINCE RD STE 35                                            Contingent
           LACONIA, NH 03246                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1040    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $7.50
s3022      LAKES TRADING CO                                               Check all that apply.
           708 SOUTH LAKE STREET                                             Contingent
           FOREST LAKE, MN 55025                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 263 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 292 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1041    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $454.63
s2204      LAKESHORE OUTFITTERS                                           Check all that apply.
           6398 BLUE STAR HWY                                                Contingent
           SAUGATUCK, MI 49453                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1042    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $135.25
s2085      LAKESIDE MARINA & RESORT                                       Check all that apply.
           107 CYPRESS SHORES RD                                             Contingent
           EUTAWVILLE, SC 29048                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1043    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $749.68
s1827      LAKESIDE MARINE                                                Check all that apply.
           110 CORNISH CIR                                                   Contingent
           ADDISON, PA 15411-2219                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1044    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $74.35
s2873      LAKEVIEW OUTDOORS                                              Check all that apply.
           63176 HWY 10 E                                                    Contingent
           BOGALUSA, LA 70427                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 264 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 293 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1045    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $119.11
s1939      LAKEWOOD MARINE                                                Check all that apply.
           PO BOX 279                                                        Contingent
           SURVEYOR, WV 25932-0279                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1046    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,485.77
s3702      LANCER ENTERPRISES BB&T                                        Check all that apply.
           ROSENTHAL & ROSENTHAL                                             Contingent
           PO BOX 733909                                                     Unliquidated
           DALLAS, TX 75373-3909                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1047    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $15,497.35
s3716      LANTAC LLC                                                     Check all that apply.
           LANTAC USA                                                        Contingent
           1300FORUM WAY S SUITE B                                           Unliquidated
           FORT WORTH, TX 76140                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1048    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $8.46
s2490      LARRYS GUNS AND AMMO                                           Check all that apply.
           101 S STATE STREET                                                Contingent
           BUNNELL, FL 32110                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 265 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 294 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1049    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $458.99
s2045      LARRYS PAWN & MUSIC                                            Check all that apply.
           PO BOX 375                                                        Contingent
           DEMING, NM 88030                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1050    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $476.52
s3465      LASER PRINT PLUS                                               Check all that apply.
           1261 1ST STREET SE SUITE A                                        Contingent
           COLUMBIA, SC 29209                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1051    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $13,830.57
s3786      LAW ENFORCEMENT TARGETS INC.                                   Check all that apply.
           DBA ACTION TARGET                                                 Contingent
           8802 WEST 35W SERVICE DR NE                                       Unliquidated
           BLAINE, MN 55449-6740                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1052    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $338.66
s1682      LAWRENCE MARINE                                                Check all that apply.
           2507 BEAUMONT AVE                                                 Contingent
           LIBERTY, TX 77575-5903                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 266 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 295 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1053    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,321.20
s2010      LAX FIRING RANGE INC                                           Check all that apply.
           234 HINDER AVE                                                    Contingent
           INGLEWOOD, CA 90301-1526                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1054    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $54.30
s3198      LEGACY INDOOR RANGE & ARMORY                                   Check all that apply.
           101 ROUTE 130 THE PRESIDENTIAL                                    Contingent
           CENTER SUITE 324                                                  Unliquidated
           CINNAMINSON, NJ 08077                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1055    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $200.00
s2940      LEGACY SPORTS INTL, INC                                        Check all that apply.
           4674 AIRCENTER CIRCLE                                             Contingent
           RENO, NV 89502                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1056    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $43,515.39
s3564      LENCO MARINE SOLUTIONS, LLC                                    Check all that apply.
           4700 S E MUNICIPAL CT                                             Contingent
           STUART, FL 34997                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 267 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 296 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1057    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $419.84
s1688      LEO HAMEL FINE JEWELERS                                        Check all that apply.
           1851 SAN DIEGO AVE STE 130                                        Contingent
           SAN DIEGO, CA 92110                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1058    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $9.30
s1909      LESTER SPORTS & VARIETY                                        Check all that apply.
           PO BOX 1294                                                       Contingent
           BRYSON CITY, NC 28713-1294                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1059    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $123,121.45
s3547      LEUPOLD MOUNTS                                                 Check all that apply.
           PO BOX 4985                                                       Contingent
           BEAVERTON, OR 97076-4985                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1060    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $735,893.14
s3614      LEUPOLD                                                        Check all that apply.
           PO BOX 4985                                                       Contingent
           BEAVERTON, OR 97076-4985                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 268 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 297 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1061    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.00
s2782      LEXINGTON OUTDOOR                                              Check all that apply.
           4730 B AUGUSTA ROAD                                               Contingent
           LEXINGTON, SC 29073                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1062    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $77,090.67
s3717      LIBERTY AMMUNITION                                             Check all that apply.
           2083 58TH AVE. CIR. STE B                                         Contingent
           BRADENTON, FL 34203                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1063    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.85
s2960      LIBERTY FIREARMS AND SURVIVAL                                  Check all that apply.
           700 S JOHN RODES UNIT D4                                          Contingent
           MELBOURNE, FL 32904                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1064    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $46.47
s3082      LIBERTY SUPPLY LLC                                             Check all that apply.
           1414 GILBERT ST                                                   Contingent
           CHARLES CITY, IA 50616                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 269 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 298 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1065    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,768.68
s3495      LIFE INDUSTRIES CORP                                           Check all that apply.
           BOAT LIFE IND                                                     Contingent
           4060 BRIDGE VIEW DR                                               Unliquidated
           N.CHARLESTON, SC 29405                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1066    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $400.00
s2435      LIGHTFIELD CORP                                                Check all that apply.
           PO BOX 162                                                        Contingent
           ADELPHIA, NJ 07710                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1067    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,486.61
s3646      LIGHTFIELD CORPORATION                                         Check all that apply.
           PO BOX 162                                                        Contingent
           ADELPHIA, NJ 07710                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1068    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $70.04
s2352      LINCOLN CITY SPORTING GOODS IN                                 Check all that apply.
           800 SE HWY 101                                                    Contingent
           LINCOLN CITY, OR 97367                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 270 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 299 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1069    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $17,305.86
s3624      LIPPERT COMPONENTS                                             Check all that apply.
           TAYLOR MADE PRODUCTS                                              Contingent
           88704 EXPEDITE WAY                                                Unliquidated
           CHICAGO, IL 60695-1700                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1070    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.87
s1977      LITTLE HARDWARE CO                                             Check all that apply.
           1400 S MINT ST                                                    Contingent
           CHARLOTTE, NC 28203-4136                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1071    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $211.09
s2068      LITTLE RIVER PAWN                                              Check all that apply.
           1326 HWY 17 NORTH                                                 Contingent
           LITTLE RIVER, SC 29566                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1072    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $47.80
s2579      LIVECCHIS GUN SALES                                            Check all that apply.
           10580 RAILROAD AVE                                                Contingent
           NORTH COLLINS, NY 14111-1506                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 271 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 300 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1073    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2248      LOAD UP AMMUNITION                                             Check all that apply.
           3319 GORDON HWY                                                   Contingent
           GROVETOWN, GA 30813                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1074    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,151.49
s3492      LOBO STAR, INC                                                 Check all that apply.
           LOBOSTAR - WINDLINE                                               Contingent
           14601 S BROADWAY                                                  Unliquidated
           GARDENA, CA 90248-1811                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1075    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.00
s2418      LOCK N LOAD                                                    Check all that apply.
           3711 TAMPA RD STE 107                                             Contingent
           OLDSMAR, FL 34677                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1076    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.65
s3127      LOCK N LOAD                                                    Check all that apply.
           3711 TAMPA ROAD SUITE 107                                         Contingent
           OLDSMAR, FL 34677                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 272 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 301 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1077    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.99
s1889      LOCK STOCK & BARREL GUN SHOP                                   Check all that apply.
           2085 ALAMEDA DR                                                   Contingent
           ONTARIO, OR 97914-4154                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1078    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $34.06
s2496      LOCK STOCK & BARREL GUNS                                       Check all that apply.
           1123 JENSEN BEACH BLVD                                            Contingent
           JENSEN BEACH, FL 34957                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1079    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.97
s1706      LOCK STOCK & BARREL                                            Check all that apply.
           514 BOHANNON RD                                                   Contingent
           GRANTVILLE, GA 30220-1714                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1080    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $388.51
s1883      LOCKS PHILADELPHIA GUN EXCHANG                                 Check all that apply.
           6700 ROWLAND AVE                                                  Contingent
           PHILADELPHIA, PA 19149-2621                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 273 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 302 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1081    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $93.63
s1992      LOGAN COUNTY HARDWARE                                          Check all that apply.
           706 KEOKUK ST                                                     Contingent
           LINCOLN, IL 62656-2125                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1082    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,877.12
s3496      LOGISTICS CORPORATION                                          Check all that apply.
           PO BOX 481931                                                     Contingent
           CHARLOTTE, NC 28269                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1083    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2260      LONE STAR GUN RANGE                                            Check all that apply.
           49040 HIGHWAY 69 SOUTH                                            Contingent
           LUMBERTON, TX 77657                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1084    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $16.31
s2414      LONE STAR OUTFITTERS                                           Check all that apply.
           107 WEST SABINE                                                   Contingent
           CARTHAGE, TX 75633                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 274 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 303 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1085    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $270.93
s2000      LONG SHOT GUN SHOP INC                                         Check all that apply.
           299 HOFFLANDER ROAD                                               Contingent
           DORNSIFE, PA 17823-0122                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1086    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $143.36
s1729      LONGHORN TRADING COMPANY                                       Check all that apply.
           1091 HWY 95                                                       Contingent
           BULL HEAD CITY, AZ 86429                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1087    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.24
s1664      LONGS SPORTING GOODS & PAWN SH                                 Check all that apply.
           510 B MORGAN MILL RD                                              Contingent
           MONROE, NC 28110-3512                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1088    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $642.00
s1698      LONGS STORE                                                    Check all that apply.
           3865 NC HIGHWAY 210 E                                             Contingent
           HARRELLS, NC 28444-8916                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 275 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 304 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1089    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $82.33
s2582      LOOKOUT MOUNTAIN OUTDOORS                                      Check all that apply.
           17232 N CAVE CREEK RD                                             Contingent
           PHOENIX, AZ 85032                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1090    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $75.10
s2826      LORD OF WAR FIREARMS                                           Check all that apply.
           1693 W BROADWAY ST STE 3000                                       Contingent
           OVIEDO, FL 32765                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1091    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $80.91
s2151      LOS ANGELES GUN CLUB                                           Check all that apply.
           C/O ELIAS YIDONOY JR                                              Contingent
           5522 VISTA CANADA PLACE                                           Unliquidated
           LA CANADA, CA 91011                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1092    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.24
s1665      LOST MINE ARCHERY                                              Check all that apply.
           1002 BUCKHORN RD                                                  Contingent
           WEDGEFIELD, SC 29168-9531                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 276 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 305 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1093    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $9.95
s2776      LOST N THE 50S PAWN & GUN                                      Check all that apply.
           1002 4TH ST                                                       Contingent
           MENA, AR 71953                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1094    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $5.21
s3009      LOST RIVER OUTFITTERS LLC                                      Check all that apply.
           13357 STATE RD 259                                                Contingent
           MATHIAS, WV 26812                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1095    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,534.15
s2203      LOST TARGET SHOOTING SUPPLIES                                  Check all that apply.
           62 PACE RD                                                        Contingent
           BENNINGTON, VT 05201                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1096    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $8.19
s2034      LOUISIANA ARCHERY & SPORTS CTR                                 Check all that apply.
           2870 HWY 28 E                                                     Contingent
           PINEVILLE, LA 71360                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 277 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 306 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1097    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $179.94
s3240      LOVIN EQUIPMENT & SALES INC                                    Check all that apply.
           PO BOX 1060                                                       Contingent
           ROBBINSVILLE, NC 28771                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1098    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $59.90
s2976      LPW ENTERPRISES INC                                            Check all that apply.
           112 MILL RIDGE ROAD                                               Contingent
           DOTHAN, AL 36303                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1099    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $43,855.60
s3684      LWRC INTERNATIONAL LLC                                         Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           CAMBRIDGE, MD 21613                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1100    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $235.38
s2571      LYMAN GUN & PAWN                                               Check all that apply.
           202 SPARTANBURG HWY                                               Contingent
           LYMAN, SC 29365                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 278 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 307 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1101    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $44.41
s2549      M & M MARINE UPHOLSTERY                                        Check all that apply.
           220 ST PETERS CHURCH RD                                           Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1102    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $517.65
s2330      M & W MARINE                                                   Check all that apply.
           1529 BISHOP BRANCH RD                                             Contingent
           PENDLETON, SC 29670                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1103    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $392.55
s2167      M & W MARINE                                                   Check all that apply.
           705 OLD BUSH RIVER RD                                             Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1104    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,352.40
s3546      M&L MARINE, INC.                                               Check all that apply.
           PO BOX 301                                                        Contingent
           HILLVIEW, KY 40129                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 279 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 308 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1105    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $29,720.96
s3479      MACE SECURITY INT                                              Check all that apply.
           4400 CARNEGIE AVE                                                 Contingent
           CLEVELAND, OH 44103                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1106    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,883.80
s2654      MACHINE GUN TOURS                                              Check all that apply.
           12550 W COLFAX AVE STE 103                                        Contingent
           LAKEWOOD, CO 80215                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1107    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $247.93
s3236      MADISON ARMORY                                                 Check all that apply.
           840 N 2ND E #2                                                    Contingent
           REXBURG, ID 83440                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1108    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.75
s2459      MADISON COUNTY CO-OP                                           Check all that apply.
           323 W FULTON                                                      Contingent
           CANTON, MS 39046                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 280 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 309 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1109    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $138,615.00
s3719      MAGLULA LTD.                                                   Check all that apply.
           GAD FEINSTEIN RD                                                  Contingent
           PARK REHOVOT #236                                                 Unliquidated
           REHOVOT, 76385                                                    Disputed
           ISRAEL

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1110    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,387.46
s3502      MAGMA PRODUCTS INC                                             Check all that apply.
           3940 PIXIE AVENUE                                                 Contingent
           LAKEWOOD, CA 90712                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1111    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $8.99
s2229      MAGNUM FIREARMS OF BAYTOWN                                     Check all that apply.
           2103 N MAIN                                                       Contingent
           BAYTOWN, TX 77520                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1112    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $259,786.30
s3472      MAGNUM RESEARCH INC                                            Check all that apply.
           12602 33RD AVE SW                                                 Contingent
           PILLAGER, MN 56473                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 281 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 310 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1113    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $1,838,916.71
s3695      MAGPUL INDUSTRIES CORPORATION                                  Check all that apply.
           PO BOX 664017                                                     Contingent
           DALLAS, TX 75266-4017                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1114    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $1,056,488.56
s3562      MAGTECH AMMUNITION CO. INC.                                    Check all that apply.
           NW6252                                                            Contingent
           PO BOX 1450                                                       Unliquidated
           MINNEAPOLIS, MN 55485-6252                                        Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1115    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $179.07
s1643      MAHONEYS SPORTSMANS PARADISE                                   Check all that apply.
           830 SUNSET DR                                                     Contingent
           JOHNSON CITY, TN 37604-3034                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1116    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $153.19
s2060      MAIN STREET ARMS                                               Check all that apply.
           405 KILLIAN HILL RD NW                                            Contingent
           LILBURN, GA 30047                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 282 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 311 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1117    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.00
s3187      MAIN STREET MUSIC & LOAN                                       Check all that apply.
           302 MAIN ST                                                       Contingent
           NORTH WILKESBORO, NC 28659                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1118    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $300.75
s3134      MAIRES TAXIDERMY BAIT & TACKLE                                 Check all that apply.
           356 HWY 144 EAST                                                  Contingent
           GLENNVILLE, GA 30427                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1119    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.98
s2516      MALLORY & SON INC                                              Check all that apply.
           25511 E 350 RD                                                    Contingent
           CHELSEA, OK 74016                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1120    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $35.06
s2587      MALONES MARINE & REPAIR LLC                                    Check all that apply.
           1201 SOUTH 3RD ST                                                 Contingent
           IRONTON, OH 45638                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 283 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 312 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1121    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $215.00
s2932      MAN CAVE ARCHERY LLC                                           Check all that apply.
           6420 HWY 8                                                        Contingent
           BENTLEY, LA 71407                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1122    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,089.51
s3157      MAN CAVE                                                       Check all that apply.
           675 EAST COURT ST                                                 Contingent
           MARION, NC 28752                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1123    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $45.00
s2265      MANDAN SPORTING GOODS                                          Check all that apply.
           BRANIC SPORTING GOODS                                             Contingent
           210 MAIN ST E                                                     Unliquidated
           MANDAN, ND 58554                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1124    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $24.48
s2905      MANLEY FIREARMS                                                Check all that apply.
           PO BOX 69                                                         Contingent
           GENEVA, IN 46740                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 284 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 313 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1125    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $389.81
s2023      MANN MARINE                                                    Check all that apply.
           101 OLD LINVILLE RD                                               Contingent
           KERNERSVILLE, NC 27284                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1126    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $51.49
s2230      MANTIQUES                                                      Check all that apply.
           513 EAST MAIN STREET                                              Contingent
           FLORENCE, CO 81226                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1127    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $370.29
s2551      MARENGO GUNS INC                                               Check all that apply.
           20014 E GRANT HWY                                                 Contingent
           MARENGO, IL 60152                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1128    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $323.98
s2107      MARINE CANVAS                                                  Check all that apply.
           710 VERMILLION RD                                                 Contingent
           VERMILLION, OH 44089                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 285 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 314 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1129    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,877.40
s3493      MARINE DEVELOPMENT & RESEARCH                                  Check all that apply.
           515 EAST 41ST STREET                                              Contingent
           PATERSON, NJ 07504                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1130    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,356.55
s3013      MARINE DISCOUNT CENTER                                         Check all that apply.
           2449 WALDEN GROVE                                                 Contingent
           DOVER, FL 33527                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1131    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.00
s3214      MARINE ELECTRONICS OF TENNESEE                                 Check all that apply.
           4503 S GARDEN RD                                                  Contingent
           KNOXVILLE, TN 37919                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1132    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.79
s2143      MARINE ENGINE REPAIR                                           Check all that apply.
           441 LYMAN LAKE RD                                                 Contingent
           LYMAN, SC 29365                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 286 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 315 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1133    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $37.45
s1781      MARINE SERVICES                                                Check all that apply.
           PO BOX 31                                                         Contingent
           SYRACUSE, OH 45779-0031                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1134    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $54.54
s2460      MARINE TOOLING TECH                                            Check all that apply.
           PO BOX 2564                                                       Contingent
           HIGH POINT, NC 27261                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1135    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,550.23
s3113      MARINEFLY.COM                                                  Check all that apply.
           786 WILSON RD                                                     Contingent
           NEWBERRY, SC 29108                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1136    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,714.58
s3629      MARINETECH PRODUCTS                                            Check all that apply.
           1360 EAST COUNTY ROAD E                                           Contingent
           VADNAIS HEIGHTS, MN 55110                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 287 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 316 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1137    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $150.21
s2712      MARK`S MARINE                                                  Check all that apply.
           357 WHITING DRIVE                                                 Contingent
           HARTWELL, GA 30643                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1138    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $15.82
s1700      MARKS MARINE INC                                               Check all that apply.
           3847 AVON RD                                                      Contingent
           GRIMESLAND, NC 27837-9208                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1139    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $373.79
s2086      MARSH CREEK MARINE                                             Check all that apply.
           PO BOX 396                                                        Contingent
           HAMPSTEAD, NC 28443                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1140    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $338.07
s1921      MARTINS PERFORMANCE                                            Check all that apply.
           9345 MACEDONIA CHURCH RD                                          Contingent
           PROSPERITY, SC 29127-8701                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 288 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 317 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1141    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $503.56
s1579      MARTYS PAWN & ARCADE CENTER                                    Check all that apply.
           828 E MAIN ST                                                     Contingent
           PRICE, UT 84501                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1142    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $89.99
s3221      MARVINS BAIT & TACKLE                                          Check all that apply.
           210 CRAIGE ST                                                     Contingent
           GASTON, NC 27832                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1143    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $649.18
s2813      MASON FEED STORE                                               Check all that apply.
           PO BOX 418                                                        Contingent
           MASON, TX 76856                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1144    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.54
s2206      MASSEYS GUN SHOP & RANGE LLC                                   Check all that apply.
           1 MASSEY WAY                                                      Contingent
           BROWNSVILLE, TX 78521                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 289 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 318 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1145    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.29
s2690      MASTER GUNS                                                    Check all that apply.
           PO BOX 879                                                        Contingent
           NEWPORT, NC 28570                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1146    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $971.94
s3595      MASTER LOCK 15849                                              Check all that apply.
           PO BOX 677799                                                     Contingent
           DALLAS, TX 75267-7799                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1147    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $75.00
s2189      MASTER REPAIR INC                                              Check all that apply.
           4446 SE COMMERCE AVE                                              Contingent
           STUART, FL 34997                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1148    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $351.25
s2398      MASTODON AMMO & CAMO LLC                                       Check all that apply.
           195 HIGHLAND LAKES RD                                             Contingent
           HIGHLAND LAKES, NJ 07422                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 290 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 319 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1149    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.46
s2803      MATTOON PAWN & LOAN                                            Check all that apply.
           513 DEWITT AVE                                                    Contingent
           MATTOON, IL 61938                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1150    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.96
s1702      MAVILLAS                                                       Check all that apply.
           575 13TH ST                                                       Contingent
           HAMMONTON, NJ 08037-8619                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1151    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $691.85
s2188      MAXON SHOOTERS SUPPLIES                                        Check all that apply.
           75 E BRADROCK DR                                                  Contingent
           DES PLAINES, IL 60018                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1152    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2831      MAYODAN OUTDOOR SPORTS                                         Check all that apply.
           400 WEST MAIN ST                                                  Contingent
           MAYODAN, NC 27027                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 291 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 320 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1153    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $18,226.20
s3587      MAYVILLE ENGINEERING CO INC                                    Check all that apply.
           BOX 681079                                                        Contingent
           CHICAGO, IL 60695-2079                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1154    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.01
s1847      MC`S                                                           Check all that apply.
           1359 RUSH CHAPEL RD                                               Contingent
           ADAIRSVILLE, GA 30103-4963                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1155    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.13
s2897      MCCUNN SPECIALTY FIREARMS                                      Check all that apply.
           74980 RICHLAND ROAD                                               Contingent
           MASSENA, IA 50853                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1156    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $46.98
s1989      MCCURRYS OUTBRD REPAIR                                         Check all that apply.
           112 RODDY LANE                                                    Contingent
           ANDERSON, SC 29625                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 292 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 321 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1157    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $954.54
s1629      MCDONALD`S GUNS                                                Check all that apply.
           1757 S 600 E                                                      Contingent
           MARION, IN 46953-9594                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1158    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $115.17
s2519      MCDOUGALL FIREARMS LLC                                         Check all that apply.
           PO BOX 682                                                        Contingent
           ANTWERP, OH 45813                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1159    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $606.19
s3533      MCGARD INC                                                     Check all that apply.
           3875 CALIFORNIA RD                                                Contingent
           ORCHARD PARK, NY 14127-4198                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1160    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $4.28
s3029      MCMANUS JEWELRY & PAWN LLC                                     Check all that apply.
           4260 FARMERS BRIDGE RD                                            Contingent
           HEPHZIBAH, GA 30815                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 293 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 322 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1161    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.55
s1924      MCMILLAN MARINE                                                Check all that apply.
           10140 WASHINGTON BLVD N                                           Contingent
           LAUREL, MD 20723-1904                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1162    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.54
s3050      MCNEAL MARINE                                                  Check all that apply.
           359 YAWN RD                                                       Contingent
           HAZLEHURST, GA 31539                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1163    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $574.80
s3517      MEC-GAR USA INC                                                Check all that apply.
           905 MIDDLE STREET                                                 Contingent
           MIDDLETOWN, CT 06457                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1164    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s2322      MEESE INC/BOAT SUPERMARKET                                     Check all that apply.
           1745 CRAGMONT ST                                                  Contingent
           MADISON, IN 47250                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 294 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 323 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1165    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.45
s2535      MEGA PAWN                                                      Check all that apply.
           1008 WEST OGLETHORPE HWY                                          Contingent
           HINESVILLE, GA 31313                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1166    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $11,697.10
s3552      MEGAWARE KEELGUARD                                             Check all that apply.
           3974 AIRPORT ROAD                                                 Contingent
           OGDEN, UT 84405                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1167    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,320.00
s2409      MERCURY MARINE / MOTORGUIDE                                    Check all that apply.
           1016 N MONROE STREET                                              Contingent
           LOWELL, MI 49331                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1168    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $350.91
s3494      MERUS REFRESHMENT SERVICES,INC                                 Check all that apply.
           MERUS REFRESHMENT (GREENVILLE)                                    Contingent
           108-A PARK PLACE CT                                               Unliquidated
           GREENVILLE, SC 29607                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 295 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 324 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1169    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $58.22
s2370      MESA EMPORIUM                                                  Check all that apply.
           1409 LUBBOCK HWY                                                  Contingent
           LAMESA, TX 79331                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1170    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.60
s3162      MICHAEL A PHILLIPS                                             Check all that apply.
           104 ASHSTON MANOR                                                 Contingent
           ANNISTON, AL 36207                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1171    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.95
s1792      MICHAEL STEWART                                                Check all that apply.
           42727 WATERTOWER RD                                               Contingent
           BELMONT, OH 43718-9647                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1172    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.39
s895       MICHAEL WARREN REMUND                                          Check all that apply.
           PO BOX 348                                                        Contingent
           WEBSTER, WI 54893                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 296 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 325 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1173    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $68.13
s2393      MICHAELS GUN SHOP & REPAIR                                     Check all that apply.
           6108 ABNER RD                                                     Contingent
           ASHEBORO, NC 27205                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1174    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $61,357.86
s3504      MICHIGAN WHEEL                                                 Check all that apply.
           DRAWER #4 2148                                                    Contingent
           PO BOX 5935                                                       Unliquidated
           TROY, MI 48007-5935                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1175    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s1630      MICHI-GUN SALES                                                Check all that apply.
           31516 HARPER AVE                                                  Contingent
           ST CLAIR SHORES, MI 48082                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1176    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $76.00
s3057      MID STATE GUNS AND TACK                                        Check all that apply.
           976 VT ROUTE 12 SOUTH                                             Contingent
           RANDOLPH, VT 05060                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 297 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 326 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1177    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $134.44
s2701      MIDLANDS OUTDOORS                                              Check all that apply.
           2042 CLARA BROWN ROAD                                             Contingent
           PROSPERITY, SC 29127                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1178    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s1841      MIKES GUN SHOP                                                 Check all that apply.
           355 ANDERSON AVE                                                  Contingent
           FAIRVIEW, NJ 07022-1258                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1179    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $87.72
s2222      MIKES GUNS                                                     Check all that apply.
           2458 BOSTON POST RD                                               Contingent
           GUILFORD, CT 06437                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1180    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $500.00
s1893      MIKES OKEECHOBEE GUNS LLC                                      Check all that apply.
           105 SW PARK ST                                                    Contingent
           OKEECHOBEE, FL 34972                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 298 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 327 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1181    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $170.90
s2171      MIKON CORPORATION                                              Check all that apply.
           PO BOX 1222                                                       Contingent
           MARIETTA, GA 30061                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1182    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $54.96
s1793      MILL CREEK MARINE                                              Check all that apply.
           216 LAKE MARION LN                                                Contingent
           VANCE, SC 29163-9555                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1183    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.35
s2449      MILLEN BAY STATION                                             Check all that apply.
           505 US HWY 25N                                                    Contingent
           MILLEN, GA 30442                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1184    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.81
s2493      MILLER CANVAS LLC                                              Check all that apply.
           1231 COMMUNITY DR                                                 Contingent
           SUMMERTON, SC 29148                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 299 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 328 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1185    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $155.03
s1686      MILLER MARINE                                                  Check all that apply.
           7217 CAMPGROUND RD                                                Contingent
           DENVER, NC 28037                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1186    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $348.44
s2972      MILLERS SPORTING GOODS                                         Check all that apply.
           1576B CHICHESTER AVE                                              Contingent
           LINWOOD, PA 19061                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1187    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $37.15
s1740      MILLTOWN MARINE                                                Check all that apply.
           PO BOX 541                                                        Contingent
           GRAYLING, MI 49738-0541                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1188    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $597.24
s3200      MIL-SPEC ARMORY INC                                            Check all that apply.
           1584 MERIDIAN AVE                                                 Contingent
           SAN JOSE, CA 95125                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 300 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 329 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1189    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $91.80
s1973      MINDEN PAWN & GUN                                              Check all that apply.
           101 SHEPPARD ST                                                   Contingent
           MINDEN, LA 71055-4204                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1190    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2649      MINUTEMAN PAWN LLC                                             Check all that apply.
           953 S STATE STREET                                                Contingent
           OREM, UT 84097                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1191    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $21,658.48
s3688      MISSION FIRST TACTICAL                                         Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           HORSHAM, PA 19044                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1192    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $117,426.55
s3507      MKS SUPPLY, INC.                                               Check all that apply.
           8611-A NORTH DIXIE DR                                             Contingent
           DAYTON, OH 45414                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 301 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 330 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1193    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $82.97
s2236      MO MONEY PAWN                                                  Check all that apply.
           1152 EAST INDIAN SCHOOL RD                                        Contingent
           PHOENIX, AZ 85014                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1194    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $403.18
s3256      MOBILE TACTICS,INC                                             Check all that apply.
           4306 ARNOLD AVE.                                                  Contingent
           NAPLES, FL 34104                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1195    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $22,311.53
s3736      MOJACK DISTRIBUTORS, LLC                                       Check all that apply.
           MOJACK - SCENT CRUSHER                                            Contingent
           WICHITA, KS 67226                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1196    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $8,292.92
s3454      MOJO OUTDOORS                                                  Check all that apply.
           PO BOX 9490                                                       Contingent
           MONROE, LA 71211-9490                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 302 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 331 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1197    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $149.63
s1957      MOLOKAI FISH & DIVE                                            Check all that apply.
           PO BOX 446                                                        Contingent
           HOOLEHUA, HI 96729                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1198    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.75
s3145      MOLON LABE ARMORY 2                                            Check all that apply.
           80 MILLER AVENUE SUITE 102                                        Contingent
           CROSSVILLE, TN 38555                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1199    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.01
s1975      MOODY ENTERPRISES LLC                                          Check all that apply.
           950 S CENTRAL AVE                                                 Contingent
           CANONSBURG, PA 15317-1423                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1200    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $100.00
s3243      MOORE GUNS LLC                                                 Check all that apply.
           114 MORLAKE DR SUITE 203                                          Contingent
           MOORESVILLE, NC 28117                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 303 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 332 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1201    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $269.89
s3759      MORGAN, COHEN & BACH LLC                                       Check all that apply.
           7225 N MONA LISA ROAD STE 200                                     Contingent
           TUCSON, AZ 85741                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1202    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $1.00
s1680      MORRIS COUNTY MARINE                                           Check all that apply.
           PO BOX 64                                                         Contingent
           KENVIL, NJ 07847-0064                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1203    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $2.95
s1951      MORRISTOWN MARINE LLC                                          Check all that apply.
           2905 CHEROKEE PARK RD                                             Contingent
           MORRISTOWN, TN 37814-6304                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1204    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $551.86
s2492      MOSQUITO CREEK OUTFITTERS                                      Check all that apply.
           3000 MOSQUITO RD                                                  Contingent
           PLACERVILLE, CA 95667                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 304 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 333 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1205    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $73.40
s2611      MOSS FIREARMS LLC                                              Check all that apply.
           49 RED OAK LANE                                                   Contingent
           JASPER, GA 30143                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1206    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,090.16
s3519      MOTION WATER SPORTS, INC.                                      Check all that apply.
           MOTION WATER SPORTS - NASH                                        Contingent
           7926 BRACKEN PLACE S E                                            Unliquidated
           SNOQUALMIE, WA 98065                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1207    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.81
s1825      MOTO WORKS                                                     Check all that apply.
           838 OLD EKRON RD                                                  Contingent
           BRANDENBURG, KY 40108-1161                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1208    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $284.14
s3015      MOTOR CITY GUN WORKS INC                                       Check all that apply.
           2910 PRYNNE ST                                                    Contingent
           KEEGO HARBOR, MI 48320                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 305 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 334 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1209    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $166.26
s1849      MOUNTAIN CITY PAWN & EXCHANGE                                  Check all that apply.
           111 VILLAGE SQUARE LANE                                           Contingent
           MOUNTAIN CITY, TN 37683-2008                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1210    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,211.18
s1952      MOUNTAIN COVE MARINA                                           Check all that apply.
           PO BOX 277                                                        Contingent
           KODAK, TN 37764                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1211    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $100.00
s1831      MOUNTAIN JACKS TRADING                                         Check all that apply.
           101 CASTLE ST                                                     Contingent
           HOUSTON, MS 38851                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1212    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,278.76
s2002      MOUNTAIN MAN SUPPLIES                                          Check all that apply.
           1650 S SCHOOL ST                                                  Contingent
           FAYETTEVILLE, AR 72701-7149                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 306 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 335 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1213    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $296.23
s2290      MOUNTAINEER GUN SALES LLC                                      Check all that apply.
           659 POINT MARION RD                                               Contingent
           MORGANTOWN, WV 26505                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1214    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2191      MOUNTAINEER PAWN SHOP                                          Check all that apply.
           12513 HWY 226 S                                                   Contingent
           SPRUNE PINE, NC 28777                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1215    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.29
s1815      MR G`S GUN SHOP LLC                                            Check all that apply.
           313 E MAIN                                                        Contingent
           EAST PRAIRIE, MO 63845-1612                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1216    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.54
s1848      MR PAWN                                                        Check all that apply.
           4230-10 LAWRENCEVILLE HWY                                         Contingent
           LILBURN, GA 30047                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 307 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 336 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1217    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.00
s2961      MR POWERLIGHT                                                  Check all that apply.
           838 VILLA RICA HWY                                                Contingent
           DALLAS, GA 30157                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1218    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $47,249.81
s3461      MTM MOLDED PRODUCTS                                            Check all that apply.
           PO BOX 13117                                                      Contingent
           DAYTON, OH 45413                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1219    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $17,002.56
s3551      MUSTANG SURVIVAL INC.                                          Check all that apply.
           SAFARILAND - MUSTANG SURVIVAL                                     Contingent
           1215 OLD FAIRHAVEN PARKWAY                                        Unliquidated
           BELLINGHAM, WA 98225                                              Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1220    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,100.30
s2684      MYGREENOUTDOORS.COM                                            Check all that apply.
           PO BOX 3296                                                       Contingent
           MILFORD, CT 06460                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 308 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 337 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1221    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $197.56
s1653      MYRTLE BEACH INDOOR SHOOTING                                   Check all that apply.
           PO BOX 1534                                                       Contingent
           CONWAY, SC 29528                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1222    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $109.10
s3155      MYRTLE BEACH PAWN                                              Check all that apply.
           1007 BROADWAY ST                                                  Contingent
           MYRTLE BEACH, SC 29577                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1223    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.20
s3658      NAMSUNG AMERICA, INC.                                          Check all that apply.
           NAMSUNG ELECTRONICS - DUAL                                        Contingent
           PO BOX 504869                                                     Unliquidated
           ST. LOUIS, MO 63150-4869                                          Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1224    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $75.00
s2700      NAPLES BOAT MART                                               Check all that apply.
           829 AIRPORT ROAD N                                                Contingent
           NAPLES, FL 34104                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 309 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 338 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1225    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $168.00
s2504      NAPLES MARINA & EXCURSIONS                                     Check all that apply.
           28651 NORTH DIESEL DR                                             Contingent
           DONITA SPRINGS, FL 34135                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1226    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        UNKNOWN
s3443      NAVICO, INC.                                                   Check all that apply.
           C/O K & L GATES, LLP                                              Contingent
           JENNIFER H THIEM; TARA C SULLIVAN                                 Unliquidated
           134 MEETING STREET, SUITE 500                                     Disputed
           CHARLESTON, SC 29401

           Date or dates debt was incurred                                Basis for the claim:    LITIGATION
                                                                                                  NON-PAYMENT OF GOODS RECEIVED
           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1227    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $1,743,684.04
s3608      NAVICO/SIMROD                                                  Check all that apply.
           PO BOX 951188                                                     Contingent
           DALLAS, TX 75395-1188                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1228    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.04
s2758      NEIGHBORHOOD PAWN & MONEY                                      Check all that apply.
           509 COLLEGE STREET WEST                                           Contingent
           FAYETTEVILLE, TN 37334                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 310 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 339 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1229    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $63.30
s1805      NELSON REPAIR SERVICE                                          Check all that apply.
           7041 L H NELSON DR                                                Contingent
           BEAUFORT, SC 29906-6245                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1230    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.38
s2830      NEVADA GUN DISTRIBUTORS LLC                                    Check all that apply.
           PO BOX 61229                                                      Contingent
           BOULDER CITY, NV 89006                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1231    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.00
s1660      NEVADA GUN EXCHANGE                                            Check all that apply.
           1819 N CARSON ST                                                  Contingent
           CARSON CITY, NV 89701-1216                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1232    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,072.84
s3176      NEW AMERICAN ARMS                                              Check all that apply.
           4190 DOMINION BOULEVARD                                           Contingent
           GLEN ALLEN, VA 23060                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 311 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 340 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1233    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $132.69
s2438      NEW FRONTIER ARMORY                                            Check all that apply.
           150 EAST CENTENNIAL PRKWY                                         Contingent
           SUITE 110                                                         Unliquidated
           NORTH LAS VEGAS, NV 89084                                         Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1234    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $681.69
s3068      NEW FRONTIER OUTFITTERS                                        Check all that apply.
           9280 RIDGE PIKE                                                   Contingent
           PHILADELPHIA, PA 19128                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1235    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.00
s2589      NEW RIVER MARINE                                               Check all that apply.
           694 GARDNER RD                                                    Contingent
           BERREN SPRINGS, VA 24313                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1236    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $96.10
s3577      NEWBERRY COUNTY TREASURER                                      Check all that apply.
           PO BOX 206                                                        Contingent
           NEWBERRY, SC 29108-0206                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 312 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 341 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1237    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $77.00
s1802      NEWMAN`S PAWN SHOP INC                                         Check all that apply.
           231 N CALDWELL DR                                                 Contingent
           HAZLEHURST, MS 39083-2711                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1238    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,586.15
s3612      NGK SPARK PLUGS INC                                            Check all that apply.
           PO BOX 514757                                                     Contingent
           TERMINAL ANNEX                                                    Unliquidated
           LOS ANGELES, CA 90051                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1239    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.02
s2682      NICHOLS GUNS                                                   Check all that apply.
           10525 LEOPARD ST                                                  Contingent
           CORPUS CHRISTI, TX 78410                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1240    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,376.00
s3753      NIGHT FISION LLC.                                              Check all that apply.
           2015 BAILEY ST.                                                   Contingent
           DEARBORN, MI 48124                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 313 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 342 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1241    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $0.01
s3604      NIKON INC                                                      Check all that apply.
           DEPARTMENT 2032                                                   Contingent
           DENVER, CO 80291-2032                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1242    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.87
s2079      NOBLES & ASSOC LLC                                             Check all that apply.
           562 COLUMBIA STREET                                               Contingent
           BOGALUSA, LA 70427                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1243    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $96.69
s2605      NORRIS DAM MARINA                                              Check all that apply.
           PO BOX 1587                                                       Contingent
           NORRIS, TN 37828                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1244    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $25,578.24
s3603      NORTH AMERICAN ARMS INC                                        Check all that apply.
           2150 SOUTH 950 EAST                                               Contingent
           PROVO, UT 84606-6285                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 314 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 343 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1245    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $333.62
s2811      NORTH COURTENAY BOAT CENTER                                    Check all that apply.
           4045 NORTH COURTENAY PARKWAY                                      Contingent
           MERRITT ISLAND, FL 32953                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1246    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $117.90
s2179      NORTH EAST OUTDOORS                                            Check all that apply.
           821 COMMERCIAL AVE SE                                             Contingent
           NEW PHILADELPHIA, OH 44663                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1247    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $24.54
s1918      NORTH PLEASANTBURG GUN & PAWN                                  Check all that apply.
           502 E BLUE RIDGE DR                                               Contingent
           GREENVILLE, SC 29609-3508                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1248    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $216.38
s3159      NORTH RIDGE OUTFITTERS                                         Check all that apply.
           PO BOX 2152                                                       Contingent
           PRIEST RIVER, ID 83856                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 315 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 344 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1249    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s2680      NORTH TEXAS MARINE                                             Check all that apply.
           2520 EAST HWY 82                                                  Contingent
           GAINESVILLE, TX 76240                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1250    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.19
s3052      NORTH TEXAS PAWN & GUN INC                                     Check all that apply.
           214 E HWY 82                                                      Contingent
           NOCONA, TX 76255                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1251    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2065      NORTHERN BOAT COVERS & CANVAS                                  Check all that apply.
           223 WINDSOR DR                                                    Contingent
           PRUDENVILLE, MI 48651                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1252    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $42.23
s2443      NORTHERN GUNS-N-AMMO LLC                                       Check all that apply.
           11601 INDIAN RESERVE RD                                           Contingent
           OSSINEKE, MI 49766                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 316 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 345 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1253    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $242.49
s2369      NORTHERN MARINE ELECTRONICS                                    Check all that apply.
           82 BIRCH AVENUE                                                   Contingent
           LITTLE SILVER, NJ 07739                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1254    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.95
s2451      NORTHSTAR CUSTOM FIREARMS                                      Check all that apply.
           417 N BLYTHE ST                                                   Contingent
           GALLATIN, TN 37066                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1255    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $93.50
s1775      NORTHWEST DOCK SUP L L C                                       Check all that apply.
           795 SR 161                                                        Contingent
           EATONVILLE, WA 98328                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1256    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $55,404.18
s3463      NOSLER INC.                                                    Check all that apply.
           NOSLER BULLETS                                                    Contingent
           PO BOX 671                                                        Unliquidated
           BEND, OR 97702                                                    Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 317 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 346 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1257    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,342.50
s3712      NOVESKE RIFLEWORKS LLC                                         Check all that apply.
           PO BOX 607                                                        Contingent
           594 NE E ST.                                                      Unliquidated
           GRANTS PASS, OR 97526                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1258    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $85.17
s2376      NP GUNS LLC                                                    Check all that apply.
           4520 HWY 95                                                       Contingent
           FORT MOHAVE, AZ 86426                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1259    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.96
s3203      NUTES TRADING POST                                             Check all that apply.
           17 MAIN STREET                                                    Contingent
           UNION, NH 03887                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1260    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,123.44
s2501      NWE/NEX WAVE ELECTRONICS                                       Check all that apply.
           1070 NORTH STATE ST                                               Contingent
           UKIAH, CA 95482                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 318 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 347 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1261    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $302.40
s3220      NWP OF BUTTE INC                                               Check all that apply.
           503 S VISTA AVE                                                   Contingent
           BOISE, ID 83705                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1262    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $12,026.00
s3756      OAKS WHOLESALE                                                 Check all that apply.
           OAKS INTERNATIONAL TRADING INC                                    Contingent
           259 GUS HIPP BLVD                                                 Unliquidated
           ROCKLEDGE, FL 32955                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1263    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $165.55
s3063      OAKWOOD ARMS                                                   Check all that apply.
           421 W BEDFORD EULESS RD                                           Contingent
           HURST, TX 76053                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1264    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $96.38
s2365      OAKWOOD BAIT & TACKLE                                          Check all that apply.
           5422 MCEVER RD                                                    Contingent
           OAKWOOD, GA 30566                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 319 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 348 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1265    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.41
s3019      OAKWOOD BAIT AND TACKLE                                        Check all that apply.
           5422 MCEVER ROAD                                                  Contingent
           OAKWOOD, GA 30566                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1266    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s2741      OCALA GUNS & AMMO LLC                                          Check all that apply.
           7073 SE MARICAMP RD                                               Contingent
           OCALA, FL 34472                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1267    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $672.93
s2548      OGC TACTICAL LLC                                               Check all that apply.
           1625 KAHAI ST                                                     Contingent
           HONOLULU, HI 96819                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1268    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $137.90
s1651      OKEFENOKEE SPORTSMAN INC                                       Check all that apply.
           4359 SECOND ST N                                                  Contingent
           FOLKSTON, GA 31537-2000                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 320 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 349 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1269    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $594.48
s3223      OL` TIME GUN SHOP                                              Check all that apply.
           MICHAEL JONES                                                     Contingent
           10038 ST RD 52                                                    Unliquidated
           HUDSON, FL 34669                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1270    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.35
s2310      OLD ORCHARD MARKET INC                                         Check all that apply.
           12000 US ROUTE 20 WEST                                            Contingent
           LENA, IL 61048                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1271    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $39.76
s2232      OLD RIVER OF RIDGECREST LLC                                    Check all that apply.
           6384 HIGHWAY 84 EAST                                              Contingent
           RIDGECREST, LA 71334                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1272    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $208.91
s1635      OLD SOUTH PAWN SHOP LLC                                        Check all that apply.
           107 ST CATHERINE ST                                               Contingent
           NATCHEZ, MS 39120-3624                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 321 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 350 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1273    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $131.03
s3075      OLD TYMERS GUN & PAWN                                          Check all that apply.
           1150 W JEFFERSON ST                                               Contingent
           BROOKSVILLE, FL 34601                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1274    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $223.29
s1933      OLSON BROTHERS MARINE                                          Check all that apply.
           6819 ERIE RD                                                      Contingent
           DERBY, NY 14047-9518                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1275    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $195.60
s2678      OMALLEY ARMS LLC                                               Check all that apply.
           PO BOX 114                                                        Contingent
           HENRIETTA, TX 76365                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1276    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $8.19
s2935      OMEGA SURVIVAL SUPPLY                                          Check all that apply.
           300 WARREN ST                                                     Contingent
           DAYTON, OH 45402                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 322 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 351 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1277    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s3020      ON SIGHT ARMORY                                                Check all that apply.
           919 MICHIGAN STREET                                               Contingent
           NILES, MI 49120                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1278    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.62
s1790      ON TARGET LTC LLC                                              Check all that apply.
           PO BOX 7140                                                       Contingent
           GRANBURY, TX 76049                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1279    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $691.99
s2305      ON TARGET SHOOTING RANGE                                       Check all that apply.
           4 BUSBEE VIEW RD                                                  Contingent
           ASHEVILLE, NC 28803                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1280    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $201.80
s3161      ON TARGET                                                      Check all that apply.
           711 NORTH JACKSON ST                                              Contingent
           GREENCASTLE, IN 46135                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 323 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 352 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1281    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $129.99
s3024      ON THE SQUARE GUNS AND AMMO                                    Check all that apply.
           101A N MAIN ST                                                    Contingent
           SPRINGTOWN, TX 76082                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1282    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $15.18
s2526      ON TRACK PRO SHOP                                              Check all that apply.
           15032 S ARCHER AVE                                                Contingent
           LOCKPORT, IL 60441                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1283    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $671.01
s2602      ONE WORLD SALES                                                Check all that apply.
           6089 LAWYERS HILL RD                                              Contingent
           ELKRIDGE, MD 21075                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1284    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $134.95
s2427      OREILLY`S                                                      Check all that apply.
           1326 WILSON RD                                                    Contingent
           NEWBERRY, SC 29108                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 324 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 353 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1285    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,531.75
s3605      ORION SIGNAL PRODUCTS                                          Check all that apply.
           PO BOX 1047                                                       Contingent
           EASTON, MD 21601-9038                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1286    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $175.98
s3172      ORLANDO FFL                                                    Check all that apply.
           306 OCOEE APOPKA RD STE 3                                         Contingent
           OCOEE, FL 34761                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1287    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $8.47
s2200      ORS MARINE                                                     Check all that apply.
           212 WILSON DR                                                     Contingent
           NICHOLASVILLE, KY 40356                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1288    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,842.51
s3559      OTIS TECHNOLOGY                                                Check all that apply.
           6987 LAURA ST                                                     Contingent
           LYONS FALLS, NY 13368-1802                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 325 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 354 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1289    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $243.80
s3002      OUACHITA ARMS                                                  Check all that apply.
           25914 HWY 10 STE B                                                Contingent
           ROLAND, AR 72135                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1290    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.19
s2339      OURTOWN PAWN                                                   Check all that apply.
           946 AL HWY 14                                                     Contingent
           ELMORE, AL 36025                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1291    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.59
s2444      OUTBACK SHOOTING RANGE                                         Check all that apply.
           6019 SIMMONS RD                                                   Contingent
           ASH, NC 28420                                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1292    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $199.90
s1764      OUTBACK SPORTING GOODS                                         Check all that apply.
           61141 COUNTY RD 35                                                Contingent
           GENOA, CO 80818-9121                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 326 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 355 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1293    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $119.00
s3097      OUTBOARD MOTOR SHOP                                            Check all that apply.
           333 KENNEDY STREET                                                Contingent
           OAKLAND, CA 94606                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1294    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.95
s1862      OUTBOARD PERFORMANCE                                           Check all that apply.
           4571 HWY 1                                                        Contingent
           FRANKLINTON, NC 27525                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1295    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $63.00
s2061      OUTCAST WATERSPORTS                                            Check all that apply.
           10808 US 92 E                                                     Contingent
           TAMPA, FL 33610                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1296    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $159.72
s2907      OUTDOOR FACTORY OUTLET                                         Check all that apply.
           127 WEST MANLIUS ST                                               Contingent
           EAST SYRACUSE, NY 13057                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 327 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 356 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1297    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $212.23
s3033      OUTDOOR LIQUIDATORS                                            Check all that apply.
           PO BOX 488                                                        Contingent
           LEBANON, GA 30146                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1298    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $75.42
s2210      OUTDOOR RECREATION                                             Check all that apply.
           688 FORT STEWART RD BLDG 8325                                     Contingent
           FT STEWART, GA 31314                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1299    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.96
s1859      OUTDOOR SPECIALTIES                                            Check all that apply.
           1333 EAST PRIEN LAKE RD                                           Contingent
           LAKE CHARLES, LA 70601                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1300    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $70.90
s2111      OUTDOOR SPORTSMAN INC                                          Check all that apply.
           4969 WEST LANE                                                    Contingent
           STOCKTON, CA 95210                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 328 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 357 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1301    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $630.81
s2874      OUTFITTERS RX PAWN AND LOAN                                    Check all that apply.
           922 HWY 425 N                                                     Contingent
           MONTICELLO, AR 71655                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1302    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $409.38
s2559      OVER & UNDER ADVENTURES INC                                    Check all that apply.
           6855 BEACH DR SW #3                                               Contingent
           OCEAN ISLE BEACH, NC 28469                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1303    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $45.82
s3109      OVERWATCH DEFENSE                                              Check all that apply.
           32 WEST BROADLEAF DR                                              Contingent
           HENDERSONVILLE, NC 28739                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1304    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $47.64
s2046      OZARK SHOOTERS                                                 Check all that apply.
           759 US HWY 65                                                     Contingent
           WALNUT SHADE, MO 65771-9237                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 329 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 358 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1305    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s1727      P & J MARINA                                                   Check all that apply.
           100 NE 23RD AVE                                                   Contingent
           GAINESVILLE, FL 32609-3639                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1306    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.40
s1974      P & P ENTERPRISES INC                                          Check all that apply.
           361 CROWN LANE                                                    Contingent
           MONCKS CORNER, SC 29461                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1307    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s618       PACHELLA ARMS                                                  Check all that apply.
           44 N READING AVE                                                  Contingent
           BOYERTOWN, PA 19512                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1308    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $157.07
s2901      PACIFIC MILITARY ARMS & SERVIC                                 Check all that apply.
           5521 SCOTTS VALLEY DR STE 250                                     Contingent
           SCOTTS VALLEY, CA 95066                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 330 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 359 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1309    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $486.00
s2410      PALM BEACH SHOOTING CENTER                                     Check all that apply.
           501 INDUSTRIAL ST                                                 Contingent
           LAKE WORTH, FL 33461                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1310    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.00
s3123      PALM VALLEY MARINE & GUN                                       Check all that apply.
           7749 NORMANDY BLVD #145-340                                       Contingent
           JACKSONVILLE, FL 32221                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1311    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $67.86
s1677      PALMETTO PRODUCTIONS                                           Check all that apply.
           PO BOX 2971                                                       Contingent
           OKEECHOBEE, FL 34973-2971                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1312    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $124.44
s3173      PALO OUTDOORS                                                  Check all that apply.
           1204 1ST ST                                                       Contingent
           PALO, IA 52324                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 331 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 360 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1313    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $286.45
s2145      PAMPS OUTBOARD, INC                                            Check all that apply.
           412 SOUTH TAYLOR ST                                               Contingent
           GREEN BAY, WI 54303                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1314    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $75.00
s3094      PANGA MARINE CORP                                              Check all that apply.
           1520 NORTHGATE BLVD                                               Contingent
           SARASOTA, FL 34234                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1315    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $219.36
s3160      PAPA FOXTROT TACTICAL LLC                                      Check all that apply.
           2303 HWY 1115                                                     Contingent
           GALIVANTS FERRY, SC 29544                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1316    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.58
s2599      PAPAS GUN SHOP                                                 Check all that apply.
           2225 HWY 221 N                                                    Contingent
           DOUGLAS, GA 31533                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 332 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 361 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1317    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $293.41
s1754      PARADISE MARINE CENTER                                         Check all that apply.
           PO BOX 2439                                                       Contingent
           GULF SHORES, AL 36547-2439                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1318    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $31,543.55
s3784      PARKER COMPOUND BOWS, INC.                                     Check all that apply.
           C/O PARNELL & PARNELL, PA                                         Contingent
           CHARLES PARNELL                                                   Unliquidated
           641 SOUTH LAWRENCE ST.                                            Disputed
           PO BOX 2189
           MONTGOMERY, AL 36104
           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1319    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $399.00
s1625      PARKERS RIFLE SHOP                                             Check all that apply.
           PO BOX 102                                                        Contingent
           BELMONT, OH 43718-0102                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1320    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.74
s1721      PARKERS ROD & GUN RACK                                         Check all that apply.
           7364 S 6TH ST                                                     Contingent
           KLAMATH FALLS, OR 97603-7121                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 333 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 362 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1321    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $459.67
s3061      PARMA ARMORY FIREARMS, LLC                                     Check all that apply.
           5301 HAUSERMAN RD                                                 Contingent
           PARMA, OH 44130                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1322    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.45
s2674      PAT`S ARCHERY                                                  Check all that apply.
           12601 HWY 75                                                      Contingent
           OKMULGEE, OK 74447                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1323    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $138.40
s2660      PATHFINDERS TRI STATE FIREARMS                                 Check all that apply.
           153 GLADE RD                                                      Contingent
           CUMBERLAND GAP, TN 37724                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1324    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.90
s2647      PATHFINDERS                                                    Check all that apply.
           525 OAK AVE                                                       Contingent
           NORTON, VA 24273                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 334 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 363 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1325    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $767.59
s2643      PATRIOT ARMS                                                   Check all that apply.
           89 HILLTOP VILLAGE CENTER                                         Contingent
           EUREKA, MO 63025                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1326    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $110,515.35
s3724      PATRIOT ORDNANCE FACTORY, INC                                  Check all that apply.
           1492 W VICTORY LANE                                               Contingent
           PHOENIX, AZ 85027                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1327    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,297.72
s2914      PAVLIC ASSOCIATES FIREARMS                                     Check all that apply.
           1570 RED LION RD                                                  Contingent
           BEAR, DE 19701                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1328    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.96
s2868      PAWN COUNTRY INC                                               Check all that apply.
           302 EAST PINE STREET                                              Contingent
           FITZGERALD, GA 31750                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 335 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 364 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1329    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $164.10
s1804      PAWN EXPRESS INC                                               Check all that apply.
           621 BOLL WEEVIL CIR STE 1A                                        Contingent
           ENTERPRISE, AL 36330-2702                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1330    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $68.53
s2215      PAWN IT INC                                                    Check all that apply.
           1730 OXFORD ST                                                    Contingent
           WORTHINGTON, MN 56187                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1331    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.84
s2250      PAWN MAX                                                       Check all that apply.
           8816 HWY 431N                                                     Contingent
           ALBERTVILLE, AL 35950                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1332    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $140.32
s2513      PAWN PRO INC                                                   Check all that apply.
           8175 WASHINGTON ST                                                Contingent
           COVINGTON, GA 30014                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 336 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 365 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1333    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $913.70
s2979      PAWN SHOP PLUS                                                 Check all that apply.
           1910 WEST PINE ST                                                 Contingent
           HATTIESBURG, MS 39401                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1334    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.44
s2070      PAWN SOUTH INC                                                 Check all that apply.
           603 CHURCH STREET - HWY 501                                       Contingent
           CONWAY, SC 29526                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1335    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.58
s2547      PAWN SOUTH                                                     Check all that apply.
           1818 OLEANDER DR                                                  Contingent
           WILMINGTON, NC 28403                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1336    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.19
s3111      PAWN WORLD                                                     Check all that apply.
           885 SMOKEY PARK HWY                                               Contingent
           CANDLER, NC 28715                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 337 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 366 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1337    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.95
s2791      PAWNDEROSA GUN & PAWN                                          Check all that apply.
           1969 S US HWY 17                                                  Contingent
           CRESCENT CITY, FL 32112                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1338    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,223.41
s3549      PEARCE GRIP INC                                                Check all that apply.
           PO BOX 40367                                                      Contingent
           FT WORTH, TX 76140                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1339    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,461.63
s3741      PELICAN PRODUCTS - MARINE                                      Check all that apply.
           PO BOX 848867                                                     Contingent
           LOS ANGELES, CA 90084                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1340    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,020.39
s2406      PELTOR/3M                                                      Check all that apply.
           C/O STUART WHITE                                                  Contingent
           5 SOMERLEAF WAY                                                   Unliquidated
           SIMPSONVILLE, SC 29681                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 338 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 367 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1341    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.95
s2380      PENINSULA GUNS & TACTICAL                                      Check all that apply.
           360 EL CAMINO REAL                                                Contingent
           SAN BRUNO, CA 94066                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1342    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $698.20
s3213      PERFORMANCE EAST ARMORY LLC                                    Check all that apply.
           604 CORPORATE DRIVE                                               Contingent
           GOLDSBORO, NC 27534                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1343    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $41.94
s1786      PERSONAL DEFENSE & HANDGUN                                     Check all that apply.
           SAFETY CENTER INC                                                 Contingent
           301 TRYON RD                                                      Unliquidated
           RALEIGH, NC 27603-3529                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1344    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.00
s1935      PETERS SPORTING GOODS                                          Check all that apply.
           3250 EAGLE VALLEY RD                                              Contingent
           MILL HALL, PA 17751-0224                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 339 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 368 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1345    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,759.60
s3623      PETERSON MFG COMPANY                                           Check all that apply.
           ANDERSON MARINE                                                   Contingent
           PO BOX 410032                                                     Unliquidated
           KANSAS CITY, MO 64141-0032                                        Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1346    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $19,069.20
s3711      PHALANX DEFENSE SYSTEMS                                        Check all that apply.
           PHALANX DEFENSE - STEALTH                                         Contingent
           1125 NE 8TH AVE                                                   Unliquidated
           GAINESVILLE, FL 32601                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1347    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $77.34
s1696      PHIL LYNE                                                      Check all that apply.
           PO BOX 714                                                        Contingent
           COTULLA, TX 78014-0714                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1348    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $56,892.00
s3515      PHOENIX ARMS                                                   Check all that apply.
           4231 E BRICKELL STREET                                            Contingent
           ONTARIO, CA 91761-7626                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 340 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 369 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1349    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $513.59
s2768      PIEDMONT TECHNICAL COLLEGE                                     Check all that apply.
           PO BOX 1497                                                       Contingent
           GREENWOOD, SC 29648                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1350    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $120.00
s1961      PIER 47 MARINA                                                 Check all that apply.
           PO BOX 59                                                         Contingent
           WILDWOOD, NJ 08260-0059                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1351    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.21
s1984      PINEGROVE MARINE INC                                           Check all that apply.
           8282 E FLEENER RD                                                 Contingent
           BLOOMINGTON, IN 47408-9201                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1352    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $246.80
s2355      PINELAND SPORTING GOOD STORE                                   Check all that apply.
           959 W VETERANS HWY                                                Contingent
           JACKSON, NJ 08527                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 341 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 370 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1353    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,007.35
s2078      PINEOS TRUE VALUE                                              Check all that apply.
           PO BOX 113                                                        Contingent
           MACHIAS, ME 04654                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1354    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.62
s1720      PIONEER ARMS                                                   Check all that apply.
           PO BOX 615                                                        Contingent
           HAZELWOOD, NC 28738                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1355    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2083      PIRATE PAWN                                                    Check all that apply.
           PO BOX 1582                                                       Contingent
           WINFIELD, AL 35594                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1356    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $249.78
s2598      PIRIE MARINE                                                   Check all that apply.
           53 SUNSET PARK RD                                                 Contingent
           ELLSWORTH, ME 04605                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 342 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 371 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1357    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.31
s2621      PITTMAN BUILDING SUPPLY INC                                    Check all that apply.
           3578 HWY 4                                                        Contingent
           JAY, FL 32565                                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1358    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $363.00
s2495      PIXLEY AUTO PARTS & FARM SUPPL                                 Check all that apply.
           PO BOX 576                                                        Contingent
           PIXLEY, CA 93256                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1359    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $770.30
s3642      PLANO SYNERGY/ENVOLVED ING.                                    Check all that apply.
           AMERISTEP                                                         Contingent
           PO BOX 71675                                                      Unliquidated
           CHIGAGO, IL 60694-1675                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1360    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $12,708.30
s3471      PLANO SYNERGY/PLANO                                            Check all that apply.
           PLANO                                                             Contingent
           PO BOX 71675                                                      Unliquidated
           CHICAGO, IL 60694-1675                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 343 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 372 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1361    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $368.51
s2574      PLATINUM MARINE                                                Check all that apply.
           4738 WASHINGTON RD                                                Contingent
           EVANS, GA 30809                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1362    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $81.84
s1758      PLAZA PAWN & GUN                                               Check all that apply.
           365 JACKSON PLAZA                                                 Contingent
           SYLVA, NC 28779-5458                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1363    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $461.79
s2728      PLAZA PAWN NORTH                                               Check all that apply.
           1770 US 441 NORTH                                                 Contingent
           WHITTIER, NC 28789                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1364    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $80.19
s1650      PLEASANT SPORTING                                              Check all that apply.
           16 CARLISLE AVE                                                   Contingent
           TURNERS FALLS, MA 01376-1519                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 344 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 373 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1365    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.44
s1930      PLEASURE CRAFT MARINE                                          Check all that apply.
           PO BOX 369                                                        Contingent
           LITTLE MOUNTAIN, SC 29075-0369                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1366    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $212.51
s3628      PLEWS/EDELMANN DIV                                             Check all that apply.
           PLEWS - LUBRIMATIC                                                Contingent
           PO BOX 772948                                                     Unliquidated
           CHICAGO, IL 60677-0248                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1367    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.29
s2299      PMT DEALS LLC                                                  Check all that apply.
           PO BOX 135                                                        Contingent
           LANCASTER, SC 29721                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1368    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.87
s2092      POHILL MARINE                                                  Check all that apply.
           2161 CATTLE CREEK ROAD                                            Contingent
           ROWESVILLE, SC 29133                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 345 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 374 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1369    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $168.04
s2672      POINT BLANK SPORTING GOODS                                     Check all that apply.
           407 N JACKSON RD                                                  Contingent
           PHARR, TX 78577                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1370    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $15,642.72
s3531      POLYFORM U S LTD                                               Check all that apply.
           7030 S 224TH                                                      Contingent
           KENT, WA 98032                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1371    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s2055      PONTOTOC AMERICAN ARMS                                         Check all that apply.
           301 W OXFORD STREET                                               Contingent
           PONTOTOC, MS 38863                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1372    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $47.03
s1617      POOR BOYS GUN & PAWN SHOP                                      Check all that apply.
           516 BROADWAY ST                                                   Contingent
           PAINTSVILLE, KY 41240-1390                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 346 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 375 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1373    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.00
s3062      POORBOYS LLC                                                   Check all that apply.
           214 SW735 ST                                                      Contingent
           STEINHATCHEE, FL 32359                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1374    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $141.99
s3231      POPPIES GUN & PAWN LLC                                         Check all that apply.
           5850 SOUTH MAIN ST                                                Contingent
           SALISBURY, NC 28147                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1375    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.00
s1941      PORT TRONICS                                                   Check all that apply.
           1904 PIEDMONT HWY                                                 Contingent
           GREENVILLE, SC 29605-4830                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1376    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $94.44
s2426      POWELLS GUNS & AMMO                                            Check all that apply.
           15175 RIVER ROAD                                                  Contingent
           SUTHERLIN, VA 24594                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 347 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 376 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1377    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $8,741.20
s3625      POWER PRODUCTS-ANCOR                                           Check all that apply.
           23287 NETWORK PLACE                                               Contingent
           CHICAGO, IL 60673-1232                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1378    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,026.76
s3789      POWER PRODUCTS-BEP                                             Check all that apply.
           23287 NETWORK PLACE                                               Contingent
           CHICAGO, IL 60673-1232                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1379    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,452.22
s3565      POWER PRODUCTS-BLUE SEA SYSTEMS                                Check all that apply.
           28265 NETWORK PLACE                                               Contingent
           CHICAGO, IL 60673-1282                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1380    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $17,557.29
s3790      POWER PRODUCTS-MARINCO                                         Check all that apply.
           23287 NETWORK PLACE                                               Contingent
           CHICAGO, IL 60673-1232                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 348 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 377 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1381    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $78.00
s1763      POWER SOURCE MARINE INC                                        Check all that apply.
           10909 E US HIGHWAY 92 UNIT D                                      Contingent
           SEFFNER, FL 33584-3238                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1382    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $56.19
s1704      PRAIRIE CREEK PAWN INC                                         Check all that apply.
           701 BURLINGTON DR                                                 Contingent
           MUNCIE, IN 47302-2825                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1383    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.57
s2099      PRAIRIE GROVE HARDWARE LLC                                     Check all that apply.
           PO BOX 187                                                        Contingent
           PRAIRIE GROVE, AR 72753-0975                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1384    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $74.90
s1594      PRAIRIE SPORTING GOODS                                         Check all that apply.
           359 E ENTERPRISE DR UNIT 8                                        Contingent
           PUEBLO WEST, CO 81007                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 349 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 378 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1385    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $164.16
s685       PRATT OUTBOARD & MARINE                                        Check all that apply.
           10062 US HWY 67                                                   Contingent
           BEARDSTOWN, IL 62618                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1386    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $132.64
s1642      PRECISION ARCHERY                                              Check all that apply.
           77 FERRY DR                                                       Contingent
           BRIDGE CITY, TX 77611-4103                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1387    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $115.58
s2816      PRECISION ONE AMMUNITION                                       Check all that apply.
           2071 WAMBOW CREEK RD                                              Contingent
           CHARLESTON, SC 29492                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1388    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $9.98
s2912      PRECISION SHOOTING LLC                                         Check all that apply.
           6533 MAHONING AVE                                                 Contingent
           AUSTINTOWN, OH 44515                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 350 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 379 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1389    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.47
s2958      PRECISION TACKLE LLC                                           Check all that apply.
           712 S MAIN STREET                                                 Contingent
           NORTHEAST, MD 21901                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1390    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $8,524.16
s3757      PREMIER BODY ARMOR, LLC                                        Check all that apply.
           1552 UNION RD STE E                                               Contingent
           GASTONIA, NC 28054-5523                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1391    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.39
s1779      PREMIER MARINE                                                 Check all that apply.
           4781 NORTH CONGRESS AVE                                           Contingent
           BOYNTON, FL 33426                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1392    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,016.06
s3021      PREMIER SHOOTING & TRAINING                                    Check all that apply.
           4845 PREMIER WAY                                                  Contingent
           WEST CHESTER, OH 45069                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 351 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 380 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1393    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,536.31
s2978      PRESCRIBED FIREARMS                                            Check all that apply.
           944 BIG HORN AVE                                                  Contingent
           WORLAND, WY 82401                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1394    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $50,000.00
s3473      PRICE WATERHOUSE COOPERS LLP                                   Check all that apply.
           PO BOX 932011                                                     Contingent
           ATLANTA, GA 31193-2011                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1395    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.25
s2146      PRICES FURNITURE                                               Check all that apply.
           100 W MAIN ST                                                     Contingent
           DILLON, SC 29536                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1396    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $607.50
s1993      PRIESTERS SMALL ENGINE INC                                     Check all that apply.
           1750 HIGHWAY 64                                                   Contingent
           BARNWELL, SC 29812-5454                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 352 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 381 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1397    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,542.92
s1586      PRIMO`S FEED LLC                                               Check all that apply.
           1347 WEST OAKLAWN                                                 Contingent
           PLEASANTON, TX 78064                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1398    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.98
s2860      PRIVATE SECTOR ARMS                                            Check all that apply.
           3012 HARRISON BLVD                                                Contingent
           OLYMPIA, WA 98502                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1399    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,175.56
s2538      PRK ARMS                                                       Check all that apply.
           1401 N CLOVIS AVE SUITE 101                                       Contingent
           FRESNO, CA 93727                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1400    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $34,625.21
s3530      PRO CHARGING SYSTEMS, LLC                                      Check all that apply.
           PRO CHARGING SYSTEMS U S.A.                                       Contingent
           1551 HEIL QUAKER BLVD                                             Unliquidated
           LA VERGNE, TN 37086                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 353 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 382 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1401    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $81.64
s2169      PRO GUN & INDOOR RANGE                                         Check all that apply.
           2406 SKYLINE DR                                                   Contingent
           MARION, IL 62959                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1402    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $263.93
s2237      PROGRESSIVE PAWN                                               Check all that apply.
           827 W 12TH STREET                                                 Contingent
           ALMA, GA 31510                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1403    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,016.26
s3707      PROMETHEUS GROUP LLC                                           Check all that apply.
           BROWNING TRAIL CAMERAS                                            Contingent
           DBA BROWNING TRAIL CAMERAS                                        Unliquidated
           PO BOX 130100                                                     Disputed
           BIRMINGHAM, AL 35213-0100

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1404    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $98.62
s2517      PRONTO INC                                                     Check all that apply.
           5790 HWY 90                                                       Contingent
           THEODORE, AL 36582                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 354 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 383 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1405    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $13,356.85
s3534      PROSPEC ELECTRONICS                                            Check all that apply.
           3325 S.MORGANS POINT ROAD                                         Contingent
           MT PLEASANT, SC 29466                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1406    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.99
s3010      PROTECTIVE BUNKERS                                             Check all that apply.
           279 SAN JACINTO RIVER RD                                          Contingent
           LAKE ELSINORE, CA 92532                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1407    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s2751      PROVENCAL ONE STOP                                             Check all that apply.
           PO BOX 670                                                        Contingent
           PROVENCAL, LA 71468                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1408    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $45.82
s2613      PRYOR MOUNTAIN GUNS                                            Check all that apply.
           PO BOX 267                                                        Contingent
           BRIDGER, MT 59014                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 355 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 384 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1409    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.79
s2042      PSS RANGE & TRAINING CORP                                      Check all that apply.
           2203 SHANANDOAH VALLEY AVE NE                                     Contingent
           ROANOKE, VA 24012                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1410    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $293.87
s2915      PURE PERFORMANCE MARINE                                        Check all that apply.
           5835 LANIER ISLANDS PKWY                                          Contingent
           BUFORD, GA 30518                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1411    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,536.49
s3653      PYE BARKER FIRE & SAFETY INC                                   Check all that apply.
           PO BOX 69                                                         Contingent
           ROSWELL, GA 30077-0069                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1412    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $16,315.48
s3785      PYRAMEX SAFETY                                                 Check all that apply.
           PO BOX 1000                                                       Contingent
           DEPT 324                                                          Unliquidated
           MEMPHIS, TN 38148-0324                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 356 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 385 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1413    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $170.00
s3480      QUAKER BOY INC                                                 Check all that apply.
           195 W MAIN ST                                                     Contingent
           SPRINGVILLE, NY 14141-1017                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1414    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $150.95
s2703      QUALITY PAWN LLC                                               Check all that apply.
           7433 HWY 72 WEST                                                  Contingent
           MADISON, AL 35758                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1415    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $88.13
s2308      QUICK CASH PAWN                                                Check all that apply.
           153 N SLAPPEY BLVD SUITE 102                                      Contingent
           ALBANY, GA 31707                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1416    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.89
s2015      QUICK CASH SUPER PAWN                                          Check all that apply.
           412 11TH AVE SW                                                   Contingent
           MAGEE, MS 39111-8881                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 357 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 386 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1417    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $913.16
s1803      QUIK PAWN INC                                                  Check all that apply.
           7835 E GOLF LINKS RD                                              Contingent
           TUCSON, AZ 85730-1131                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1418    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $58.48
s2076      R & J MARINE                                                   Check all that apply.
           142 CROSSROAD                                                     Contingent
           BLOOMSBERG, PA 17815                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1419    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,890.86
s2233      R & K GUNS & SPORTING SUPPLIES                                 Check all that apply.
           PO BOX 783                                                        Contingent
           GILCHRIST, OR 97737                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1420    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $48,070.22
s3672      R & R DESIGN INC                                               Check all that apply.
           1112 S VIRGINIA STREET                                            Contingent
           PO BOX 220                                                        Unliquidated
           TERRELL, TX 75160                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 358 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 387 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1421    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $154.56
s726       R L HEARN MARINE                                               Check all that apply.
           525 BUCKEYE TRAIL                                                 Contingent
           AUSTIN, TX 78746                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1422    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $7.05
s2199      R W H GUNS                                                     Check all that apply.
           1009 N LAKE PARK BLVD UNIT A5                                     Contingent
           CAROLINA BEACH, NC 28428                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1423    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $328.21
s718       R&S REPAIRS                                                    Check all that apply.
           3962 GRANDVIEW RIDGE RD                                           Contingent
           BUFFALO, WV 25033-7404                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1424    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $340.00
s1143      R2 FIREARMS LLC                                                Check all that apply.
           KEVIN ROTH                                                        Contingent
           512 NATHAN AVE                                                    Unliquidated
           MITCHELL, SD 57301                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 359 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 388 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1425    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $11,984.34
s3652      RADIANS                                                        Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           MEMPHIS, TN 38175                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1426    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $369.88
s2774      RAM ARMS INC                                                   Check all that apply.
           3158 HILLSBOROUGH RD                                              Contingent
           DURHAM, NC 27705                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1427    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,815.56
s2723      RAMPART RANGE INC                                              Check all that apply.
           800 W JOHNSON ST                                                  Contingent
           POCAHONTAS, IL 62275                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1428    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $845.09
s2298      RANCH AND HOME                                                 Check all that apply.
           845 N COLUMBIA CENTER BLVD                                        Contingent
           KENNEWICK, WA 99336                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 360 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 389 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1429    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $56.05
s2008      RANDALL`S UPHOL                                                Check all that apply.
           200 BLACK MOUNTAIN AVE                                            Contingent
           BLACK MOUNTAIN, NC 28711-3452                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1430    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,595.87
s2274      RANDYS GUNS                                                    Check all that apply.
           176 KELLI DRIVE                                                   Contingent
           MARSHALL, NC 28753                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1431    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $159.55
s2569      RANGE USA OF JACKSON                                           Check all that apply.
           2310 N HIGHLAND AVE SUITE A                                       Contingent
           JACKSON, TN 38305                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1432    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $130.67
s2890      RANGER FIREARMS OF TEXAS INC                                   Check all that apply.
           1308 AUSTIN HIGHWAY SUITE 500                                     Contingent
           SAN ANTONIO, TX 78209                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 361 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 390 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1433    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,374.93
s3690      RAPALA USA                                                     Check all that apply.
           DEPT CH 17253                                                     Contingent
           PALATINE, IL 60055-7253                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1434    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $107,479.18
s3750      RAVIN CROSSBOWS LLC                                            Check all that apply.
           3535 TOWER AVE                                                    Contingent
           SUPERIOR, WI 54880-5334                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1435    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $94.90
s3234      RAYS BAIT & TACKLE                                             Check all that apply.
           317 W MEADOW ROAD                                                 Contingent
           EDEN, NC 27288                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1436    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s2316      RAYS GUN SHOP                                                  Check all that apply.
           49 STANTON HILL RD                                                Contingent
           SALEM, NY 12865                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 362 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 391 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1437    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.17
s1817      RAYS SPORTS SHOP                                               Check all that apply.
           46046 STATE HWY 28                                                Contingent
           FLEISCHMANNS, NY 12430-0028                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1438    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $112.30
s2408      RE PEETZ ENTERPRISE                                            Check all that apply.
           816 UNION ST SOUTH                                                Contingent
           CONCORD, NC 28025                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1439    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $82.08
s3065      REACTION ARMORY                                                Check all that apply.
           306 HANCOCK ST                                                    Contingent
           SAGINAW, MI 48602                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1440    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s2529      REBEL YELL GUNS                                                Check all that apply.
           105 JOHNSON DRIVE                                                 Contingent
           RIPLEY, MS 38663                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 363 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 392 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1441    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.45
s2338      RED BARN FEED & SUPPLY                                         Check all that apply.
           12948 OKEECHOBEE BLVD                                             Contingent
           LOXAHATCHEE, FL 33470                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1442    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $129.90
s2963      RED DESERT INC                                                 Check all that apply.
           PO BOX 189                                                        Contingent
           HANKSVILLE, UT 84734                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1443    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $412.45
s2622      RED DOT FIREARMS LLC                                           Check all that apply.
           990 W HILL FIELD RD                                               Contingent
           LAYTON, UT 84041                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1444    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.00
s2096      RED OAK GUN & PAWN INC                                         Check all that apply.
           PO BOX 494                                                        Contingent
           VICCO, KY 41773                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 364 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 393 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1445    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $190.97
s2644      RED ROCK FIREARMS                                              Check all that apply.
           6226 E LAKE HELLUMS RD                                            Contingent
           ENID, OK 73701                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1446    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $63.06
s2913      RED WHITE & BLUED                                              Check all that apply.
           1412 REYNOLDS ST                                                  Contingent
           GOLDTHWAITE, TX 76844                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1447    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.55
s1692      REDNECK OUTDOOR SPORTS                                         Check all that apply.
           2334 WIRE RD                                                      Contingent
           AIKEN, SC 29805                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1448    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,259.18
s2683      REEVES HARDWARE CO                                             Check all that apply.
           PO BOX 488                                                        Contingent
           HIGHLANDS, NC 28741                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 365 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 394 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1449    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.53
s2949      REIDSVILLE SPORTING ARMS                                       Check all that apply.
           111 GILMER ST                                                     Contingent
           REIDSVILLE, NC 27320                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1450    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $147.64
s2080      REITER`S MARINA                                                Check all that apply.
           9203 STATE RTE 3                                                  Contingent
           SANDY CREEK, NY 13145                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1451    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,590.97
s2881      RELOADED LLC                                                   Check all that apply.
           2211 C SECOND LOOP RD                                             Contingent
           FLORENCE, SC 29501                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1452    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $107,653.18
s3589      REMINGTON AMMO-PROMO                                           Check all that apply.
           DEPT 200                                                          Contingent
           PO BOX 4365                                                       Unliquidated
           HOUSTON, TX 77210-4365                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 366 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 395 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1453    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $262,227.25
s3591      REMINGTON AMMO-STANDR                                          Check all that apply.
           REMINGTON - AMMO STD                                              Contingent
           DEPT 200                                                          Unliquidated
           PO BOX 4365                                                       Disputed
           HOUSTON, TX 77210-4365

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1454    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $170,260.63
s3511      REMINGTON ARMS CO, LLC                                         Check all that apply.
           BUSHMASTER                                                        Contingent
           DEPT 200                                                          Unliquidated
           PO BOX 4365                                                       Disputed
           HOUSTON, TX 77210-4365

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1455    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $542,488.77
s3590      REMINGTON ARMS GUNS                                            Check all that apply.
           REMINGTON - GUNS                                                  Contingent
           DEPT 200                                                          Unliquidated
           PO BOX 4365                                                       Disputed
           HOUSTON, TX 77210-4365

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1456    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $10,140.45
s3620      REMINGTON                                                      Check all that apply.
           DEPT. 200                                                         Contingent
           PO BOX 4365                                                       Unliquidated
           HOUSTON, TX 77210-4365                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 367 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 396 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1457    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $120.40
s3191      RENEGADE GUNS LLC                                              Check all that apply.
           PO BOX 483                                                        Contingent
           SHELTON, WA 98584                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1458    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $34.18
s2641      RESCUESTUFF INC                                                Check all that apply.
           962 WASHINGTON STREET                                             Contingent
           PEEKSKILL, NY 10566                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1459    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.26
s2658      RHINE GROUP LLC                                                Check all that apply.
           315 SW MAPLE ST STE D                                             Contingent
           ANKENY, IA 50023                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1460    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $387.86
s2025      RHINEHART OUTDOOR EQUIP                                        Check all that apply.
           3000 US HWY 70W                                                   Contingent
           BLACK MTN, NC 28711-8767                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 368 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 397 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1461    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.14
s2558      RHONDA`S GUNS & AMMUNITION, IN                                 Check all that apply.
           22093 WEST ROAD                                                   Contingent
           WOODHAVEN, MI 48183                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1462    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.33
s1737      RICHS OUTDOOR WORLD II                                         Check all that apply.
           12860 HARRISON ST                                                 Contingent
           SUMMERVILLE, PA 15864-9204                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1463    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $612.00
s625       RICHTERS ARMS & AMMO                                           Check all that apply.
           PO BOX 194                                                        Contingent
           UTICA, NE 68456                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1464    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $91.46
s2159      RICK`S SPORTING GOODS LLC                                      Check all that apply.
           1326 NEWARK ROAD                                                  Contingent
           MT. VERNON, OH 43050                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 369 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 398 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1465    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $198.05
s2227      RICKS GUN AND PAWN LLC                                         Check all that apply.
           536 ROWLANDSVILLE ROAD                                            Contingent
           CONOWINGO, MD 21918                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1466    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $69.82
s2213      RICKS PAWN & TRADE                                             Check all that apply.
           2364 CONNELLY SPRINGS RD                                          Contingent
           GRANITE FALLS, NC 28630                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1467    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.73
s2350      RICKS SPORTS LLC                                               Check all that apply.
           6363 N MONROE ST                                                  Contingent
           MONROE, MI 48162                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1468    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.75
s1719      RIFLE RIDGE GUN SHOP                                           Check all that apply.
           PO BOX 325                                                        Contingent
           CODY, WY 82414-0325                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 370 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 399 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1469    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $76.35
s2472      RIGHT TO BEAR ARMS                                             Check all that apply.
           1225 US HWY 1                                                     Contingent
           VERO BEACH, FL 32962                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1470    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $154,243.75
s3777      RILEY DEFENSE, INC.                                            Check all that apply.
           C/O LORD LAW FIRM, PLLC                                           Contingent
           HARRISON A LORD; KEVIN G SWEAT                                    Unliquidated
           1057 EAST MOREHEAD STREET, SUITE 120                              Disputed
           CHARLOTTE, NC 28204

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1471    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $69,638.40
s3744      RIO AMMUNITION INC                                             Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           IRVING, TX 75039                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1472    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,500.00
s3088      RIO AMMUNITION                                                 Check all that apply.
           433 E LAS COLINAS BLVD                                            Contingent
           SUITE 900                                                         Unliquidated
           IRVING, TX 75039                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 371 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 400 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1473    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $64.67
s2984      RIO GENORATOR                                                  Check all that apply.
           1735 E 3RD ST                                                     Contingent
           TRUTH OR CONSEQUENCE, NM 87901                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1474    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.60
s2257      RIVER HAWK PRDUCTS, INC                                        Check all that apply.
           708 HARALSON DRIVE                                                Contingent
           LILBURN, GA 30047                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1475    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $35.59
s2318      RIVER POINT BOAT WORKS                                         Check all that apply.
           301 MARTIN CREEK DR                                               Contingent
           BEAUFORT, NC 28516                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1476    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $121.03
s1829      RIVERFIELDS                                                    Check all that apply.
           2465 I-40 WEST                                                    Contingent
           AMARILLO, TX 79109-1852                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 372 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 401 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1477    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $99.98
s2882      RIVERS EDGE GUN & PAWN INC                                     Check all that apply.
           1204 NORTH 18TH                                                   Contingent
           OZARK, AR 72949                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1478    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.59
s3212      RIVERS EDGE TACTICAL                                           Check all that apply.
           JEREMY M POZDERAC                                                 Contingent
           1276 COLUMBIA RD                                                  Unliquidated
           VALLEY CITY, OH 44280                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1479    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.76
s1836      RIVERSIDE MARINA                                               Check all that apply.
           PO BOX 810                                                        Contingent
           BELLAIRE, MI 49615-0810                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1480    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.78
s2829      RIVERTOWN AUCTION II                                           Check all that apply.
           2705 HWY 501 E                                                    Contingent
           AYNOR, SC 29511                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 373 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 402 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1481    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.37
s2926      RIVERTOWN GUN AND BOW DEPOT                                    Check all that apply.
           1301 B HWY 501                                                    Contingent
           CONWAY, SC 29526                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1482    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $793.04
s3048      RIVERTOWN GUN DEPOT LLC                                        Check all that apply.
           1301-B HWY 501                                                    Contingent
           CONWAY, SC 29526                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1483    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.09
s1738      RIVETTS MARINE RECREAT                                         Check all that apply.
           PO BOX 601                                                        Contingent
           OLD FORGE, NY 13420-0601                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1484    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.26
s2607      RJ FIREARMS LLC                                                Check all that apply.
           3522 28TH ST S                                                    Contingent
           WISCONSIN RAPIDS, WI 54494                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 374 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 403 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1485    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.99
s2583      RJ`S GUN SALES                                                 Check all that apply.
           2417 N ASPEN AVE                                                  Contingent
           BROKEN ARROW, OK 74012                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1486    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.29
s2993      RK86 LLC                                                       Check all that apply.
           7910 REICHS FORD RD                                               Contingent
           FREDERICK, MD 21704                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1487    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.95
s2588      RMI OUTDOORS                                                   Check all that apply.
           REDWOOD MARINE INC                                                Contingent
           1240 BROADWAY                                                     Unliquidated
           EUREKA, CA 95501                                                  Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1488    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.89
s2769      R-N-R GUNS                                                     Check all that apply.
           14947 SOUTH STATE RD 59                                           Contingent
           JASONVILLE, IN 47438                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 375 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 404 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1489    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.86
s1860      ROB COOK MARINE SVS INC                                        Check all that apply.
           18739 US HWY 12                                                   Contingent
           NEW BUFFALO, MI 49117-8973                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1490    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $533.19
s3016      ROBERT ED KRAMER                                               Check all that apply.
           1019 HUDSON RD                                                    Contingent
           CAMBRIDGE, MD 21613                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1491    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s2058      ROBERT`S BUY SELL & TRADE                                      Check all that apply.
           109 E MAIN                                                        Contingent
           ATKINS, AR 72823                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1492    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $78.99
s2471      ROCK SPRINGS GUNS AND GEAR LLC                                 Check all that apply.
           121 ROCK SPRING RD                                                Contingent
           SILVERSTREET, SC 29145                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 376 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 405 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1493    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $27.90
s3051      ROCK`S PAWN & GUN                                              Check all that apply.
           1679 OLD GOLDEN HWY                                               Contingent
           BROKEN BOW, OK 74728                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1494    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $92.19
s1954      ROCKDALE BOAT MART                                             Check all that apply.
           1410 WOLOHAN DRIVE                                                Contingent
           ASHLAND, KY 41102                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1495    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $932.99
s1312      ROCKIN RICK GUNS                                               Check all that apply.
           7615 RED ROCK CIR                                                 Contingent
           LARKSPUR, CO 80118                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1496    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,568.24
s2992      ROCKLIN ARMORY INC                                             Check all that apply.
           4800 GRANITE DR STE B3                                            Contingent
           ROCKLIN, CA 95677                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 377 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 406 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1497    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $765.13
s2043      ROCKPROOF BOATS                                                Check all that apply.
           407 MTN RD                                                        Contingent
           MARYSVILLE, PA 17053                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1498    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $399.00
s2910      ROCKWALL FAST CASH INC                                         Check all that apply.
           1901 S GOLIAD STE 1                                               Contingent
           ROCKWALL, TX 75087                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1499    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,140.52
s3499      ROD SAVER/PRECISIONCUT, INC.                                   Check all that apply.
           PO BOX 3106                                                       Contingent
           OLATHE, KS 66063                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1500    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.44
s2575      RODS BARRELS & STRING HILL                                     Check all that apply.
           1300 N US 281 STE 110                                             Contingent
           MARBLE FALLS, TX 78654                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 378 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 407 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1501    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $16.65
s2387      ROGERS PRODUCTS INC                                            Check all that apply.
           1291 SOUTH PARK DR                                                Contingent
           KERNERSVILLE, NC 27284                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1502    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.78
s1725      ROGERSVILLE MARINE                                             Check all that apply.
           8788 HWY 11 W                                                     Contingent
           MOORESBURG, TN 37811-2443                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1503    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $62.78
s859       ROSEMARIE APPLEGATE                                            Check all that apply.
           12386 W TEXAS DR                                                  Contingent
           LAKEWOOD, CO 80228                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1504    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.80
s2975      ROSS ARMORY LLC                                                Check all that apply.
           PO BOX 363                                                        Contingent
           SIX MILE, SC 29682                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 379 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 408 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1505    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $85.99
s2530      ROUTE 66 PAWN & GUNS                                           Check all that apply.
           1734 E MAIN ST #7                                                 Contingent
           MESA, AZ 85203                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1506    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $191.47
s1654      ROYS LOANS INC                                                 Check all that apply.
           121 CENTRAL AVE                                                   Contingent
           OAK HILL, WV 25901                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1507    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $193.94
s2726      RPK INDUSTRIES                                                 Check all that apply.
           518 BROWNS LANE                                                   Contingent
           DO NOT SELL                                                       Unliquidated
           CROYDON, PA 19021                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1508    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.99
s2664      RTB GUNS LLC                                                   Check all that apply.
           204 EAST MAIN ST                                                  Contingent
           LOCUST, NC 28097                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 380 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 409 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1509    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $93,391.84
s3780      RUAG AMMOTEC USA, INC                                          Check all that apply.
           5402 E DIANA ST                                                   Contingent
           TAMPA, FL 33610                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1510    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $37.00
s841       RUBYS INN INC                                                  Check all that apply.
           PO BOX 640011                                                     Contingent
           BRYCE CITY, UT 84764                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1511    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,347.93
s621       RUNZOS OUTDOOR SPORTS                                          Check all that apply.
           27533 STATE ROUTE 62                                              Contingent
           BELOIT, OH 44609                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1512    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $6,711.95
s3101      RUSSELL MARINE PRODUCTS LLC                                    Check all that apply.
           805 N HAVERHILL RD                                                Contingent
           EL DORADO, KS 67042                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 381 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 410 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1513    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $535.43
s3000      S&D COMMODITIES CORP                                           Check all that apply.
           505 RATHBUN AVE                                                   Contingent
           STATEN ISLAND, NY 10312                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1514    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $83.98
s2461      S&K ARMS COMPANY LLC                                           Check all that apply.
           4400 N MIDLAND DR STE 640                                         Contingent
           MIDLAND, TX 79707                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1515    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $24,763.39
s3648      SAFARILAND LLC                                                 Check all that apply.
           BIANCHI                                                           Contingent
           PO BOX 403619                                                     Unliquidated
           ATLANTA, GA 30384-3619                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1516    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $980.50
s3593      SAFARILAND LLC                                                 Check all that apply.
           BREAK FREE                                                        Contingent
           PO BOX 406351                                                     Unliquidated
           ATLANTA, GA 30384-6351                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 382 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 411 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1517    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $395.50
s3470      SAFARILAND LLC                                                 Check all that apply.
           KLEENBORE                                                         Contingent
           PO BOX 406351                                                     Unliquidated
           ATLANTA, GA 30384-6351                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1518    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $962.89
s2400      SAFES UNLIMITED                                                Check all that apply.
           3361 ORCHARD LAKE RD                                              Contingent
           KEEGO HARBOR, MI 48320                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1519    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.00
s2693      SAINS                                                          Check all that apply.
           PO BOX 1704                                                       Contingent
           TONOPAH, NV 89049                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1520    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $43.87
s2278      SAMS GUN & PAWN SHOP                                           Check all that apply.
           2323 VOLUNTEER PARKWAY                                            Contingent
           BRISTOL, TN 37620                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 383 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 412 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1521    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.82
s3181      SAMS PAWN SHOP                                                 Check all that apply.
           216 E BROADWAY                                                    Contingent
           ALTON, IL 62002                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1522    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.89
s2919      SAN JUAN TRADING POST                                          Check all that apply.
           PO BOX 3473                                                       Contingent
           PAGOSA SPRINGS, CO 81147                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1523    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s3152      SANA DEALS INC                                                 Check all that apply.
           45 BAY 28 ST #B6                                                  Contingent
           BROOKLYN, NY 11214                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1524    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.72
s2560      SANDLAPPER CYCLES                                              Check all that apply.
           50 A STEVE FREE RD                                                Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 384 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 413 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1525    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $147.99
s2424      SANDY RUN OUTDOORS                                             Check all that apply.
           1714 OLD STATE RD                                                 Contingent
           GASTON, SC 29053                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1526    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,573.83
s2396      SANDY SPRINGS GUN CLUB & RANGE                                 Check all that apply.
           8040 ROSWELL RD                                                   Contingent
           SANDY SPRINGS, GA 30350                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1527    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.33
s2872      SANGER HARDWARE                                                Check all that apply.
           620 S STEMMONS ST                                                 Contingent
           SANGER, TX 76266                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1528    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.92
s2855      SANPETE SHOOTING SPORTS                                        Check all that apply.
           49 W MAIN ST                                                      Contingent
           MT PLEASANT, UT 84647                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 385 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 414 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1529    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.33
s2668      SATILLA PAWN                                                   Check all that apply.
           PO BOX 87                                                         Contingent
           FOLKSTON, GA 31537                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1530    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $359.92
s2991      SAUNDERS MARINE PRODUCTS                                       Check all that apply.
           1072 WINCHESTER LANE                                              Contingent
           AIKEN, SC 29803                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1531    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $816,168.70
s3581      SAVAGE ARMS RIFLES                                             Check all that apply.
           PO BOX 860304                                                     Contingent
           MINNEAPOLIS, MN 55486-0304                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1532    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $396.00
s2334      SAVAGE GUNWORKS LLC                                            Check all that apply.
           101 SAVAGE HILL PLACE                                             Contingent
           SIMPSONVILLE, SC 29680                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 386 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 415 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1533    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.56
s2864      SC FARM GARDEN WILDLIFE                                        Check all that apply.
           1714 US HWY 321 BYPASS N                                          Contingent
           WINNSBORO, SC 29180                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1534    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.78
s2783      SCB GUNS AND AMMO                                              Check all that apply.
           1 HINKLE STREET                                                   Contingent
           THOMASVILLE, NC 27360                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1535    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $174,480.00
s3699      SCCY INDUSTRIES                                                Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           DAYTONA BEACH, FL 32114                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1536    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $34.78
s1782      SCDNR FISHERIES REGION 1                                       Check all that apply.
           2751 HWY 72 EAST                                                  Contingent
           ATTN FINANCE SECTION                                              Unliquidated
           ABBEVILLE, SC 29620                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 387 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 416 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1537    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $109.90
s1864      SCENIC SPORTS                                                  Check all that apply.
           PO BOX 656                                                        Contingent
           WILLISTON, ND 58802                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1538    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $59.34
s1798      SCHARF ENTERPRISES INC                                         Check all that apply.
           231 THELMA AVE                                                    Contingent
           GLEN BURNIE, MD 21061-3913                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1539    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,116.35
s3055      SCHEELS CORP OFFICE                                            Check all that apply.
           4550 15TH AVE S                                                   Contingent
           FARGO, ND 58103                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1540    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,056.77
s3555      SCHMITT & ONGARO MARINE PRODUC                                 Check all that apply.
           1001 RANCK MILL ROAD                                              Contingent
           LANCASTER, PA 17602                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 388 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 417 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1541    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,122.62
s2109      SCHOFIELD ACE HARDWARE                                         Check all that apply.
           155 S CASHUA DR                                                   Contingent
           FLORENCE, SC 29502                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1542    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $300.94
s3116      SCOOTS PLACE                                                   Check all that apply.
           1714 U S HIGHWAY 52 N                                             Contingent
           ALBEMARLE, NC 28001                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1543    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.29
s2880      SCOTT MECHANICAL & MARINE                                      Check all that apply.
           324 CLARDY RD                                                     Contingent
           LIBERTY, SC 29657                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1544    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s3025      SCOTT SHOOTING SPORTS                                          Check all that apply.
           PO BOX 127                                                        Contingent
           CAMPBELL, MO 63933                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 389 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 418 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1545    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.85
s2511      SCOTTSDALE GUNS                                                Check all that apply.
           9393 N 90TH ST STE 121                                            Contingent
           SCOTTSDALE, AZ 85258                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1546    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $707.49
s3456      SCOTTY INC.                                                    Check all that apply.
           2065 HENRY AVE. WEST                                              Contingent
           SIDNEY, BC V8L-5Z6                                                Unliquidated
           CANADA                                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1547    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.25
s2337      SEA COAST MARINE                                               Check all that apply.
           7519 EASTSIDE RD                                                  Contingent
           CHINCOTEAGUE, VA 23336                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1548    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,609.74
s3682      SEA DOG CORP                                                   Check all that apply.
           PO BOX 479                                                        Contingent
           EVERETT, WA 98206                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 390 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 419 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1549    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.07
s1735      SEA MARK BOATS                                                 Check all that apply.
           13991 NC HIGHWAY 210                                              Contingent
           ROCKY POINT, NC 28457-8523                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1550    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $98,161.08
s3644      SEASTAR SOLUTIONS                                              Check all that apply.
           DEPT CH 17092                                                     Contingent
           PALATINE, IL 60055-7092                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1551    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $187.95
s2704      SECOND AMENDMENT SPORTS INC                                    Check all that apply.
           2523 MOHAWK ST                                                    Contingent
           BAKERSFIELD, CA 93308                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1552    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,152.23
s1791      SECOND AMENDMENT SPORTS                                        Check all that apply.
           2523 MOHAWK ST                                                    Contingent
           BAKERSFIELD, CA 93308-6002                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 391 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 420 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1553    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $54,397.62
s3662      SECURITY EQUIPMENT CORP                                        Check all that apply.
           SECURITY EQUIPMENT SABRE                                          Contingent
           PO BOX #797090                                                    Unliquidated
           ST LOUIS, MO 63179-7000                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1554    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.87
s1888      SECURITY SPORT GOODS INC                                       Check all that apply.
           2220 MEMORIAL DR                                                  Contingent
           ALEXANDRIA, LA 71301-3611                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1555    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $56.24
s2928      SEE THROUGH CANOE                                              Check all that apply.
           9846 INDIAN KEY TRAIL                                             Contingent
           SEMINOLE, FL 33776                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1556    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.08
s2581      SEGARS SPORTS II LLC                                           Check all that apply.
           2956 GA HWY 68 NORTH                                              Contingent
           SANDERSVILLE, GA 31082                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 392 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 421 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1557    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.71
s1670      SELECT AG SERVICES INC                                         Check all that apply.
           PO BOX 6896                                                       Contingent
           SANTA MARIA, CA 93456                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1558    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $676.79
s2553      SELECT PAWN LLC                                                Check all that apply.
           1826 W MORRIS BLVD                                                Contingent
           MORRISTOWN, TN 37813                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1559    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.97
s2614      SELF DEFENSE SOLUTIONS LLC                                     Check all that apply.
           PO BOX 606                                                        Contingent
           TELLICO PLAINS, TN 37385                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1560    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.99
s2047      SEMINOLE HUNTING SUPPLIES                                      Check all that apply.
           6046 WEST TENNESSEE ST                                            Contingent
           TALLAHASSEE, FL 32304                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 393 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 422 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1561    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $38.99
s2428      SEMPER FI MFG INC                                              Check all that apply.
           3859 S VALLEY VIEW BLVD #2                                        Contingent
           LAS VEGAS, NV 89103                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1562    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $418.05
s1662      SEVEN SEAS CORP                                                Check all that apply.
           127 HENRY ST                                                      Contingent
           GREENVILLE, SC 29609-4436                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1563    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $502.90
s2995      SGA CROSBY                                                     Check all that apply.
           5911 FM 2100                                                      Contingent
           CROSBY, TX 77532                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1564    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s2856      SGI GUNS                                                       Check all that apply.
           224 BRANCH VALLEY DR                                              Contingent
           DALLAS, GA 30132                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 394 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 423 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1565    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $27,035.40
s3500      SHAKESPEARE                                                    Check all that apply.
           PO BOX 978855                                                     Contingent
           DALLAS, TX 75397-8855                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1566    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $110.35
s2216      SHAKEYS GUN SHOP                                               Check all that apply.
           202 E MARKET ST STE 1                                             Contingent
           ORWIGSBURG, PA 17961                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1567    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $585.94
s1788      SHARP SHOOTING INDOOR RANGE                                    Check all that apply.
           1200 N FREYA WAY                                                  Contingent
           SPOKANE, WA 99202-4562                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1568    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,436.82
s2413      SHARPS SHOOTING SUPPLY                                         Check all that apply.
           3002 WEST HWY 4                                                   Contingent
           HEALY, KS 67850                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 395 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 424 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1569    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.74
s2491      SHEBOYGUN`S SHOOTERS SUPPLY                                    Check all that apply.
           1822 N 12TH ST                                                    Contingent
           SHEBOYGAN, WI 53081                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1570    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $263.43
s3147      SHEEPDOG POLICE SUPPLY                                         Check all that apply.
           815 N HOMESTEAD BLVD #251                                         Contingent
           HOMESTEAD, FL 33030                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1571    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $15.26
s3090      SHELBY TAUBERSCHMIDT                                           Check all that apply.
           267 COLUMBIA AVENUE                                               Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1572    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.12
s3026      SHELLITO`S GUN SHOP                                            Check all that apply.
           227 S MAIN ST                                                     Contingent
           SMITH CENTER, KS 66967                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 396 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 425 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1573    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $59.01
s2273      SHELTER DISTRIBUTORS INC                                       Check all that apply.
           6310 CORSAIR ST                                                   Contingent
           COMMERCE, CA 90040                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1574    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.04
s1851      SHEPARDS BAIT & PAWN SHOP                                      Check all that apply.
           1006 WEST JACKSON ST                                              Contingent
           THOMASVILLE, GA 31792-6337                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1575    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $182.10
s3721      SHI INTERNATION CORP                                           Check all that apply.
           PO BOX 952121                                                     Contingent
           DALLAS, TX 75395-2121                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1576    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $586.29
s2349      SHILOH SHOOTING RANGE LLC                                      Check all that apply.
           12703 SHILOH CHURCH RD                                            Contingent
           HOUSTON, TX 77066                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 397 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 426 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1577    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.29
s1896      SHOOTER SUPPLY                                                 Check all that apply.
           820 BUTTE ST                                                      Contingent
           CRESCENT CITY, CA 95531-2644                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1578    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.83
s2437      SHOOTERS GUNS AND AMMO                                         Check all that apply.
           247 NORTH KAY AVE                                                 Contingent
           KUNA, ID 83634                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1579    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $64.80
s2765      SHOOTERS INC                                                   Check all that apply.
           913 BURLINGTON DR UNIT 5                                          Contingent
           BISMARCK, ND 58504                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1580    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $116.25
s2759      SHOOTERS MART LLC                                              Check all that apply.
           204 B S 11TH                                                      Contingent
           BLUE SPRINGS, MO 64015                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 398 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 427 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1581    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,702.76
s2032      SHOOTERS OF JACKSONVILLE INC.                                  Check all that apply.
           5085 UNIVERSITY BLVD WEST                                         Contingent
           JACKSONVILLE, FL 32216                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1582    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $97.30
s2217      SHOOTERS SPORTING GOODS                                        Check all that apply.
           213 HWY 641 N                                                     Contingent
           CAMDEN, TN 38320                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1583    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $87.45
s2118      SHOOTERS SUPPLY                                                Check all that apply.
           15435 PIKE 139                                                    Contingent
           BOWLING GREEN, MO 63334                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1584    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $109.91
s2563      SHOOTERS                                                       Check all that apply.
           2515 HOWARD ST                                                    Contingent
           MULBERRY, FL 33860                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 399 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 428 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1585    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $87.98
s2432      SHOOTERS                                                       Check all that apply.
           PO BOX 251                                                        Contingent
           HOMER, GA 30547                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1586    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.05
s2635      SHOOTIN SHACK GUNS                                             Check all that apply.
           3443 LAGUNA BLVD STE 116                                          Contingent
           ELK GROVE, CA 95758                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1587    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $420.90
s808       SHOOTING STARS FIREARMS LLC                                    Check all that apply.
           6793 COLUMBIANA RD                                                Contingent
           NEW MIDDLETOWN, OH 44442                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1588    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $925.97
s3211      SHOOTING STARS GUN RANGE LLC                                   Check all that apply.
           810 DIVISION ST                                                   Contingent
           MUSCATINE, IA 52761                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 400 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 429 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1589    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.96
s2552      SHOOTZ AND LATTERS                                             Check all that apply.
           1 WAYNE AVENUE                                                    Contingent
           SUFFERN, NY 10901                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1590    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $322.59
s2755      SHOPPERS SUPPLY                                                Check all that apply.
           2880 SOUTH ALMA SCHOOL RD                                         Contingent
           CHANDLER, AZ 85286                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1591    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.15
s805       SHORE SPORTSMAN                                                Check all that apply.
           8232 OCEAN GATEWAY                                                Contingent
           EASTON, MD 21601                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1592    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $80.89
s2270      SHORELINE SHOOTERS SUPPLY INC                                  Check all that apply.
           3129 FAIRFIELD ST                                                 Contingent
           MUSKEGON, MI 49441                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 401 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 430 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1593    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $6.28
s2694      SHOTGUN JOHNNY`S                                               Check all that apply.
           5529 SUNFIELD WAY                                                 Contingent
           SALIDA, CA 95368                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1594    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $934.94
s2861      SHOTS LLC                                                      Check all that apply.
           3140 AIRWAY AVE                                                   Contingent
           KINGMAN, AZ 86409                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1595    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $132.22
s3150      SIBLEY AUTO AND AG SUPPLY INC                                  Check all that apply.
           2895 HWY 65 S                                                     Contingent
           EUDORA, AR 71640                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1596    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,638.82
s2572      SIERRA AUCTION MANAGEMENT INC                                  Check all that apply.
           3570 NW GRAND AVE                                                 Contingent
           PHOENIX, AZ 85019                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 402 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 431 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1597    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $55,870.08
s3582      SIERRA BULLETS, LLC                                            Check all that apply.
           PO BOX 734176                                                     Contingent
           DALLAS, TX 75373-4176                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1598    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $27,294.48
s3529      SIGHTRON INC                                                   Check all that apply.
           100 JEFFERY WAY SUITE A                                           Contingent
           YOUNGSVILLE, NC 27596                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1599    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $843.00
s2849      SILENCERCO LLC                                                 Check all that apply.
           5511 SOUTH 6055 WEST                                              Contingent
           SALT LAKE CITY, UT 84118                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1600    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.00
s2197      SILVER SPRINGS PAWN & GUN INC                                  Check all that apply.
           5300 E SILVER SPRINGS BLVD #C                                     Contingent
           SILVER SPRINGS, FL 34488                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 403 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 432 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1601    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $313.00
s2675      SILVER STAMPEDE COIN & LOAN                                    Check all that apply.
           2416 HWY 44 WEST                                                  Contingent
           INVERNESS, FL 34453                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1602    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $278.02
s3170      SIMON ARMORY                                                   Check all that apply.
           910 HWY 100 SUITE 604                                             Contingent
           PORT ISABEL, TX 78578                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1603    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $1.00
s1832      SIMPSONVILLE GUN & PAWN                                        Check all that apply.
           206 NORTH EAST MAIN STREET                                        Contingent
           SIMPSONVILLE, SC 29681-2404                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1604    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $48,986.85
s3561      SIMS VIBRATION LABS                                            Check all that apply.
           SIMS VIBRATION - LIMBSAVER                                        Contingent
           50 W ROSE NYE WAY                                                 Unliquidated
           SHELTON, WA 98584                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 404 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 433 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1605    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.41
s2877      SITTING DOG GUN & KNIFE WORKS                                  Check all that apply.
           45 WALL ST                                                        Contingent
           OXFORD, NJ 07863                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1606    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.58
s2275      SIVIKS                                                         Check all that apply.
           9913 WILLIAMSON RD                                                Contingent
           MEADVILLE, PA 16335                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1607    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.21
s2450      SKIP`S III PROPELLER SERVICE                                   Check all that apply.
           7169 CROSS COUNTY                                                 Contingent
           N CHARLESTON, SC 29418                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1608    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.90
s2766      SKITTS MOUNTAIN OUTDOORS LLC                                   Check all that apply.
           7054 HOLLY SPRINGS RD                                             Contingent
           CLERMONT, GA 30527                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 405 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 434 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1609    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.68
s2888      SKYFLYS GUNS                                                   Check all that apply.
           630 EAST ST STE 13                                                Contingent
           PITTSBORO, NC 27312                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1610    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $82.58
s1927      SLIMS FISH CAMP                                                Check all that apply.
           PO BOX 407                                                        Contingent
           BELLE GLADE, FL 33430-0250                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1611    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $144.03
s3252      SMILEYS ARMORY LLC                                             Check all that apply.
           12967 NASH HWY                                                    Contingent
           CLARKSVILLE, MI 48815                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1612    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $1,200,578.94
s3651      SMITH & WESSON CORP                                            Check all that apply.
           PO BOX 95000-3890                                                 Contingent
           PHILADELPHIA, PA 19195-0001                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 406 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 435 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1613    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $101,769.40
s3735      SMITH & WESSON PERFORMANCE CEN                                 Check all that apply.
           PO BOX 2208                                                       Contingent
           SPRINGFIELD, MA 01102                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1614    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $548.44
s2289      SMITH BROTHERS PAWN & GUN                                      Check all that apply.
           200 EAST MAIN                                                     Contingent
           ANTLERS, OK 74523                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1615    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $53.66
s3059      SMITH HUNTING SUPPLY & ACCESSO                                 Check all that apply.
           PO BOX 9023                                                       Contingent
           ST AUGUSTINE, FL 32085                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1616    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.28
s1661      SMITH MACHINE                                                  Check all that apply.
           240 BOOKMAN MILL RD                                               Contingent
           IRMO, SC 29063-9019                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 407 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 436 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1617    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,956.76
s3467      SMITH`S PRODUCTS                                               Check all that apply.
           SMITH`S CONSUMER PRODUCTS                                         Contingent
           747 MID-AMERICA BLVD                                              Unliquidated
           HOT SPRINGS, AR 71913                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1618    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $137.98
s2317      SML MARINE ELECTRONICS                                         Check all that apply.
           5200 BURNT CHIMNEY ROAD                                           Contingent
           WIRTZ, VA 24184                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1619    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $429.34
s1814      SMOKE-N-GUNS                                                   Check all that apply.
           322 S MAIN ST STE A                                               Contingent
           COTTONWOOD, AZ 86326-3905                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1620    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $93.22
s2166      SMOKEY MOUNTAIN BOAT REPAIRS                                   Check all that apply.
           1110 HWY 360                                                      Contingent
           VONROE, TN 37885                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 408 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 437 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1621    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $534.15
s2837      SMOKY MOUNTAIN GUNS & AMMO LLC                                 Check all that apply.
           PO BOX 4430                                                       Contingent
           SEVIERVILLE, TN 37864                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1622    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.67
s3004      SMOKY MOUNTAIN PAWN & GUN                                      Check all that apply.
           1371 EAST MAIN ST                                                 Contingent
           BRYSON CITY, NC 28713                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1623    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.29
s2226      SOLD USA                                                       Check all that apply.
           PO BOX 516                                                        Contingent
           SNEADS FERRY, NC 28460                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1624    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $58.63
s1865      SOLO ARCHERY                                                   Check all that apply.
           1741 PHILEMA ROAD S                                               Contingent
           ALBANY, GA 31701-4706                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 409 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 438 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1625    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $334.76
s1981      SONNY LEES GARAGE                                              Check all that apply.
           393 OLIVER HWY                                                    Contingent
           NEWINGTON, GA 30446-2817                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1626    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.80
s2906      SORSENS CORNER MARKET INC                                      Check all that apply.
           323 NORTH C STREET                                                Contingent
           EDGAR, NE 68935                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1627    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $54.06
s2430      SOUND SOLUTIONS                                                Check all that apply.
           2315 25TH AVE                                                     Contingent
           GULFPORT, MS 39501                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1628    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $545.99
s2835      SOUTH CAROLINA GUN COMPANY LLC                                 Check all that apply.
           242 WEST WADE HAMPTON STE E                                       Contingent
           GREER, SC 29651                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 410 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 439 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1629    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.00
s2887      SOUTH EASTERN ARMAMENT COMPANY                                 Check all that apply.
           79 E WINDSOR BLVD SUITE A                                         Contingent
           WINDSOR, VA 23487                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1630    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.32
s3248      SOUTH GA OIL DISTRIBUTORS LLC                                  Check all that apply.
           657 SYLVIA DR                                                     Contingent
           ASHBURN, GA 31714                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1631    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,619.78
s2231      SOUTH SHORE SPORTSMAN INC                                      Check all that apply.
           9 LANSDOWNE AVE                                                   Contingent
           MERRICK, NY 11566                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1632    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $60.00
s2263      SOUTHEASTERN DOCK & PLATFORM                                   Check all that apply.
           PO BOX 2666                                                       Contingent
           BLUFFTON, SC 29910                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 411 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 440 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1633    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $75.00
s1937      SOUTHEASTERN MARINE INC                                        Check all that apply.
           3819 WILLIAMSBURG RD                                              Contingent
           RICHMOND, VA 23231-2621                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1634    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $210.31
s1695      SOUTHERN GUN WORKS                                             Check all that apply.
           109 CHERRY ST                                                     Contingent
           SUFFOLK, VA 23434-5306                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1635    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $129.80
s2650      SOUTHERN HARDWARE FEED & SEED                                  Check all that apply.
           126 W CYPRESS ST                                                  Contingent
           LUDOWICI, GA 31316                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1636    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.33
s3005      SOUTHERN HARDWARE PAWN                                         Check all that apply.
           PO BOX 864                                                        Contingent
           RICHMOND HILL, GA 31324                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 412 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 441 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1637    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.95
s1770      SOUTHERN PAWN & JEWELRY INC                                    Check all that apply.
           PO BOX 1619                                                       Contingent
           VERONA, MS 38879-0349                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1638    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $98.01
s2277      SOUTHERN SHOOTERS INC                                          Check all that apply.
           51 NEW HUTCHINSON MILL RD                                         Contingent
           LAGRANGE, GA 30240                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1639    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $100.00
s2417      SOUTHERN TRADING COMPANY                                       Check all that apply.
           400 N SCOTT STREET                                                Contingent
           BAINBRIDGE, GA 39817                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1640    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $647.21
s3130      SOUTHPORT WATER SPORTS INC                                     Check all that apply.
           4888 COASTAL DR SE                                                Contingent
           SOUTHPORT, NC 28461                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 413 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 442 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1641    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.00
s3229      SPAR FIREARMS                                                  Check all that apply.
           6108 CARLISLE PIKE SUITE 100                                      Contingent
           MECHANICSBURG, PA 17050                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1642    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $724.25
s2964      SPARTAN FIREARMS                                               Check all that apply.
           7101 HWY 2 & 52 W                                                 Contingent
           MINOT, ND 58703                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1643    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $72.54
s2659      SPARTANBURG ARMS                                               Check all that apply.
           2811 REIDVILLE RD STE 25                                          Contingent
           SPARTANBURG, SC 29301                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1644    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $49.91
s2168      SPECIALITY ARMS INC                                            Check all that apply.
           7065 HWY 90                                                       Contingent
           GRAND RIDGE, FL 32442                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 414 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 443 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1645    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $49.95
s2691      SPEEDY MART                                                    Check all that apply.
           6697 WASHINGTON RD                                                Contingent
           APPLING, GA 30802                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1646    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $44.47
s2601      SPEEGLE`S MARINA                                               Check all that apply.
           6786 COUNTY ROAD 813                                              Contingent
           CULLMAN, AL 35057                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1647    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.99
s2420      SPENCERS FIREARMS                                              Check all that apply.
           14402 HWY 41 SUITE A                                              Contingent
           MADERA, CA 93636                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1648    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $59.03
s1932      SPLASH BOAT RENTALS                                            Check all that apply.
           916 SANDBAR RD                                                    Contingent
           CHAPIN, SC 29036-9490                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 415 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 444 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1649    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,066.40
s3674      SPORT DIMENSION, INC                                           Check all that apply.
           SPORT DIMENSION - BODY GLOVE                                      Contingent
           DBA BODYGLOVE WETSUITS                                            Unliquidated
           966 SANDHILL AVE                                                  Disputed
           CARSON, CA 90746

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1650    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,664.75
s3701      SPORT MARINE TECH                                              Check all that apply.
           11552 MASSEY ROAD                                                 Contingent
           PILOT POINT, TX 76258                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1651    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.01
s1844      SPORT WORLD BOAT CENTER                                        Check all that apply.
           11909 NORTH STATE HWY 5                                           Contingent
           SUNRISE BEACH, MO 65079                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1652    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $23.24
s1881      SPORTS HUT                                                     Check all that apply.
           231 N MAIN ST                                                     Contingent
           ALTURAS, CA 96101                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 416 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 445 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1653    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $462.96
s2320      SPORTSMAN CORNER LLC                                           Check all that apply.
           1655 S GREEN ST                                                   Contingent
           HENDERSON, KY 42420                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1654    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $693.28
s3190      SPORTSMANS COVE                                                Check all that apply.
           13621 FAIRVIEW DR                                                 Contingent
           GRABILL, IN 46741                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1655    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $5.96
s2737      SPORTSMANS ELITE LLC                                           Check all that apply.
           4520 DONIPHAN DRIVE                                               Contingent
           EL PASO, TX 79922                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1656    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $269.12
s3017      SPORTSMANS GUN & INDOOR RANGE                                  Check all that apply.
           4276 N JACKSON ST                                                 Contingent
           GLASGOW, KY 42141                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 417 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 446 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1657    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $428.20
s2546      SPORTSMANS SHACK                                               Check all that apply.
           PO BOX 1423                                                       Contingent
           WAYCROSS, GA 31502                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1658    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.12
s1999      SPORTSMANS SHANTY                                              Check all that apply.
           420 CHANDLER RD                                                   Contingent
           JACKSON, NJ 08527-4324                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1659    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $66.49
s1838      SPORTSMEN`S CENTER                                             Check all that apply.
           PO BOX L                                                          Contingent
           FORT HOOD, TX 76544-0330                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1660    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $64.00
s1644      SPORTSMENS CENTER                                              Check all that apply.
           69 US HWY 130                                                     Contingent
           BORDENTOWN, NJ 08505-9999                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 418 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 447 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1661    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $9.00
s3122      SPORTSMENS STOP LLC                                            Check all that apply.
           2733 CH 330                                                       Contingent
           NEVADA, OH 44849                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1662    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $850.91
s2446      SPOTTED DOG PAWN SHOP                                          Check all that apply.
           PO BOX 696                                                        Contingent
           COLUMBIA, LA 71418                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1663    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $479.21
s3747      SPOTTERS INC                                                   Check all that apply.
           SPOTTERS INC - FLYING FISHERMA                                    Contingent
           FLYING FISHERMAN                                                  Unliquidated
           PO BOX 545                                                        Disputed
           ISLAMORADA, FL 33036

           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1664    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $508.57
s2948      SPRING GUNS AND AMMO II                                        Check all that apply.
           26115 NORTH INTERSTATE 45                                         Contingent
           SPRING, TX 77380                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 419 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 448 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1665    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $39,607.41
s3617      SPRINGFIELD INC.                                               Check all that apply.
           420 W MAIN ST.                                                    Contingent
           GENESEO, IL 61254-1524                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1666    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $971.63
s2875      SPRINGS ARMORY                                                 Check all that apply.
           2462 WAYNOKA RD                                                   Contingent
           COLORADO SPRINGS, CO 80915                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1667    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $31,640.90
s3613      SPX FLOW US LLC                                                Check all that apply.
           SPX FLOW - JOHNSON PUMP                                           Contingent
           PO BOX 277886                                                     Unliquidated
           ATLANTA, GA 30384-7886                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1668    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s3121      SPYDER ARMS LLC                                                Check all that apply.
           8254 ALEXANDRIA PIKE                                              Contingent
           ALEXANDRIA, KY 41001                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 420 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 449 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1669    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.75
s2205      ST CROIX OUTDOORS                                              Check all that apply.
           1298 198TH ST                                                     Contingent
           ST CROIX FALLS, WI 54024                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1670    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $145.58
s3158      ST LUCIE GUNS INC                                              Check all that apply.
           492 NW CONCOURSE PLACE                                            Contingent
           PORT ST LUCIE, FL 34986                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1671    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $229.34
s3632      STACK-ON PRODUCTS CO                                           Check all that apply.
           PO BOX 95021                                                      Contingent
           PALATINE, IL 60095-0021                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1672    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.00
s2456      STALLION FIREARMS                                              Check all that apply.
           813 A FLIGHTLINE BLVD SUITE 10                                    Contingent
           DELAND, FL 32724                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 421 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 450 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1673    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $2.57
s2057      STANLEY FIREARMS                                               Check all that apply.
           PO BOX 115                                                        Contingent
           BLUE RIDGE, GA 30513                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1674    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $219.72
s1960      STANLEYS MARINE                                                Check all that apply.
           433 RT 46                                                         Contingent
           BELVIDERE, NJ 07823                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1675    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $10,470.48
s3488      STAR BRITE                                                     Check all that apply.
           4041 S W 47TH AVENUE                                              Contingent
           FT.LAUDERDALE, FL 33314                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1676    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $180.00
s2063      STARBOARD CORP-MARINE WORKS                                    Check all that apply.
           199 PANDORA DR                                                    Contingent
           HARRODSBURG, KY 40330                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 422 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 451 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1677    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $306.86
s2573      STATE LINE PAWN LLC                                            Check all that apply.
           2229 HWY 17 NORTH                                                 Contingent
           LITTLE RIVER, SC 29566                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1678    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.35
s1916      STEVES JEWELRY                                                 Check all that apply.
           PO BOX 914                                                        Contingent
           FLATWOODS, KY 41139-0914                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1679    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.50
s1652      STEVES PAWN SHOP                                               Check all that apply.
           1007 BROADWAY ST                                                  Contingent
           MYRTLE BEACH, SC 29577                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1680    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.03
s1990      STEWARTS PAWN                                                  Check all that apply.
           421 HWY 12 E                                                      Contingent
           KOSCIUSKO, MS 39090                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 423 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 452 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1681    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $44,053.00
s3743      STICKY HOLSTERS INC                                            Check all that apply.
           STICKY HOLSTERS INC                                               Contingent
           NAPLES, FL 34104                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1682    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s3112      STOCK & BARREL GUN CLUB                                        Check all that apply.
           18832 LAKE DR E                                                   Contingent
           CHANHASSEN, MN 55317                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1683    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $286.94
s1086      STOCKDALE GUNS                                                 Check all that apply.
           318 N MAIN ST STE 4                                               Contingent
           OWENTON, KY 40359                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1684    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.38
s1878      STOCKERS SHOP                                                  Check all that apply.
           5199 MAHONING AVE NW                                              Contingent
           WARREN, OH 44483-1400                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 424 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 453 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1685    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $145.45
s3066      STONEHOUSE GUNS AND AMMO                                       Check all that apply.
           247 W STATE ST                                                    Contingent
           QUARRYVILLE, PA 17566                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1686    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,082.75
s2556      STOUT GUN & AMMO                                               Check all that apply.
           361 DAVIS MILL RD                                                 Contingent
           PARSONS, TN 38363                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1687    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $298.96
s2281      STOUTS GUN SHOP & REPAIR LLC                                   Check all that apply.
           5452 COUNTY ROAD 26                                               Contingent
           BELLEFONTAINE, OH 43311                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1688    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $1.00
s2346      STRAIGHT SHOOTIN FIREARMS INC                                  Check all that apply.
           225 WENDY PL                                                      Contingent
           BENSON, NC 27504                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 425 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 454 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1689    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $39.75
s2385      STRAIGHTLINE TACTICAL                                          Check all that apply.
           327 S MAGNOLIA AVE                                                Contingent
           ANAHEIM, CA 92804                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1690    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $124,529.48
s3475      STREAMLIGHT INC.                                               Check all that apply.
           PO BOX 74007450                                                   Contingent
           CHICAGO, IL 60674-7450                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1691    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,512.55
s2685      STRIP GUN CLUB                                                 Check all that apply.
           2235 LAS VEGAS BLVD S                                             Contingent
           LAS VEGAS, NV 89104                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1692    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $89.20
s1755      STROMBERGS E-FISH-HUNT                                         Check all that apply.
           1200 FIRST ST.                                                    Contingent
           HAVRE, MT 59501-0608                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 426 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 455 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1693    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $838.24
s3056      STRYKE RYTE OUTDOORS                                           Check all that apply.
           837 WEST ADAMS ST                                                 Contingent
           PITTSFIELD, IL 62363                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1694    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $80.99
s2518      STURGEON BAY OUTDOORS LLC                                      Check all that apply.
           2853 COUNTY RD S                                                  Contingent
           STURGEON BAY, WI 54235                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1695    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $1,145,043.03
s3556      STURM RUGER & COMPANY INC                                      Check all that apply.
           1 LACEY PL                                                        Contingent
           SOUTHPORT, CT 06890                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1696    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $1,820,790.52
s3618      STURM RUGER RIFLES                                             Check all that apply.
           1 LACEY PL                                                        Contingent
           SOUTHPORT, CT 06890                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 427 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 456 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1697    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $77,130.32
s3781      STYRKA LLC                                                     Check all that apply.
           2835 COLUMBIA STREET                                              Contingent
           TORRANCE, CA 90503-3804                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1698    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $381.41
s1871      SUBURBAN SPORTING GOODS                                        Check all that apply.
           2306 W NORTH AVE                                                  Contingent
           MELROSE PARK, IL 60160-1117                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1699    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.03
s2031      SUE`S WORLD OF CANVAS                                          Check all that apply.
           1079 NEWBERRY RD                                                  Contingent
           ADDISON, PA 15411                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1700    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.75
s1858      SUMNER OUTDOORS                                                Check all that apply.
           PO BOX 672                                                        Contingent
           HENDERSONVILLE, TN 37075-0672                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 428 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 457 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1701    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $324.49
s2011      SUNBURST MARINE WEST                                           Check all that apply.
           101 WATER ST                                                      Contingent
           BOYNE CITY, MI 49712                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1702    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $461.37
s3083      SUNSET BEACH IRON TRADERS LLC                                  Check all that apply.
           5036 MILL BRANCH RD                                               Contingent
           ASH, NC 28420                                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1703    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $166.87
s2035      SUPER SAVE PAWN                                                Check all that apply.
           2627 N CHURCH STREET                                              Contingent
           BURLINGTON, NC 27217                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1704    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $502.70
s2326      SUPERIOR OUTDOORS                                              Check all that apply.
           6235 G 5 RD                                                       Contingent
           ESCANABA, MI 49829                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 429 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 458 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1705    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $177.95
s1743      SUPERIOR SHOOTERS SUPPLY LTD                                   Check all that apply.
           1705 WINTER ST                                                    Contingent
           SUPERIOR, WI 54880-1528                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1706    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $100.00
s2397      SUPERIOR TROLLING MOTOR                                        Check all that apply.
           116 BANKS AVE                                                     Contingent
           LAFAYETTE, LA 70506                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1707    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $32.28
s1768      SURGIN MARINE                                                  Check all that apply.
           409 VENDOLA DR                                                    Contingent
           SAN RAFAEL, CA 94903-2932                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1708    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $63.41
s1776      SUTTON CO                                                      Check all that apply.
           PO BOX 444                                                        Contingent
           NAPLES, NY 14512-0444                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 430 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 459 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1709    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $49.10
s2955      SUTTON LAKE MARINA                                             Check all that apply.
           286 LAUREL HEIGHTS                                                Contingent
           SUTTON, WV 26601                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1710    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,105.00
s3788      SWAGGER LLC                                                    Check all that apply.
           208 N WHEELER AVE.                                                Contingent
           GRAND ISLAND, NE 68801                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1711    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $111.43
s2567      SWAMP FOX ARMORY LLC                                           Check all that apply.
           9331 GARNERS FERRY RD                                             Contingent
           HOPKINS, SC 29061                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1712    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $58.17
s2240      SWAN LAKE STORE                                                Check all that apply.
           658 42ND STREET                                                   Contingent
           ALLEGAN, MI 49010                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 431 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 460 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1713    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $34.99
s2724      SWAP SHOP                                                      Check all that apply.
           134 ARBOR LANE                                                    Contingent
           GALAX, VA 24333                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1714    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $531.42
s3627      SWIMWAYS                                                       Check all that apply.
           PO BOX 418214                                                     Contingent
           BOSTON, MA 02241                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1715    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,046.00
s2625      SWUB TACTICAL                                                  Check all that apply.
           36 S HWY 17-92                                                    Contingent
           DEBARY, FL 32713                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1716    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $616.05
s3058      SYLVANIA SPORTSMAN                                             Check all that apply.
           287 WARMOUTH RD                                                   Contingent
           SYLVANIA, GA 30467                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 432 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 461 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1717    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.21
s3195      SYNERGY FIREARMS LLC                                           Check all that apply.
           329 OAK ST STE 201                                                Contingent
           GAINESVILLE, GA 30501                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1718    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s1795      T & K MARINE                                                   Check all that apply.
           6025 PHILLIPS RICE RD                                             Contingent
           CORTLAND, OH 44410-9682                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1719    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $55.18
s2161      T & L SALES                                                    Check all that apply.
           259 SALUDA ISLAND RD                                              Contingent
           PROSPERITY, SC 29127                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1720    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,513.82
s3503      T & R MARINE CORP                                              Check all that apply.
           3309 EAST US HWY 27                                               Contingent
           PERRY, FL 32347                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 433 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 462 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1721    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,000.00
s1710      T & T GUNNERY                                                  Check all that apply.
           3778 MERRICK RD                                                   Contingent
           SEAFORD, NY 11783-2817                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1722    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.86
s2244      T & T GUNWORKS                                                 Check all that apply.
           15615 POCOTALIGO RD                                               Contingent
           VARNVILLE, SC 29944                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1723    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $49.83
s2951      T & T PAWN LLC                                                 Check all that apply.
           15 BAKER RD 4A                                                    Contingent
           NEWNAN, GA 30265                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1724    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $848.29
s1914      T & T TACTICAL                                                 Check all that apply.
           2180 JERICHO TURNPIKE                                             Contingent
           GARDEN CITY PARK, NY 11040                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 434 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 463 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1725    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $362.27
s2468      T 3 OUTDOORS                                                   Check all that apply.
           1737 GORNTO RD                                                    Contingent
           VALDOSTA, GA 31601-8408                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1726    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $89.43
s2971      T LEE`S                                                        Check all that apply.
           PO BOX 762                                                        Contingent
           JEFFERSON, GA 31044                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1727    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,128.50
s2160      T M ENTERPRISES INC                                            Check all that apply.
           26103 WILSON RD                                                   Contingent
           HENRYETTA, OK 74437                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1728    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $219,142.96
s3739      T R IMPORTS INC                                                Check all that apply.
           ADDRESS UNAVAILABLE AT TIME OF FILING                             Contingent
           FT WORTH, TX 76244                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 435 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 464 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1729    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $156.25
s2214      T&T BOATWRENCH                                                 Check all that apply.
           6895 HWY 9                                                        Contingent
           INMAN, SC 29349                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1730    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,952.14
s3742      TACKLEWEBS INC                                                 Check all that apply.
           1019 ALBAMONTE CT                                                 Contingent
           OVIEDO, FL 32765                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1731    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $9,102.67
s3630      TACO METALS INC                                                Check all that apply.
           PO BOX 693840                                                     Contingent
           MIAMI, FL 33162                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1732    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $6.38
s3078      TACTICAL PERFORMANCE                                           Check all that apply.
           4231 PACIFIC ST UNIT 33                                           Contingent
           ROCKLIN, CA 95677                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 436 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 465 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1733    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2748      TACTICAL SAFETY INSTITUTE                                      Check all that apply.
           18408 NACOGDOCHES FM 2252                                         Contingent
           STE 1 & 2                                                         Unliquidated
           SAN ANTONIO, TX 78266                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1734    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $478.61
s3196      TACTICAL SPEED SHOP LLC                                        Check all that apply.
           23 E LURAY SHOPPING CENTER                                        Contingent
           LURAY, VA 22835                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1735    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.06
s3174      TAILGATES PAWN & GOLD LLC                                      Check all that apply.
           116 W 2ND ST                                                      Contingent
           VENUS, TX 76084                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1736    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.79
s1808      TAKE AIM INC                                                   Check all that apply.
           1865 61ST ST                                                      Contingent
           SARASOTA, FL 34243-2232                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 437 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 466 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1737    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.72
s2251      TALESPINNERS OUTDOORS                                          Check all that apply.
           19 EAST REEDS RD                                                  Contingent
           LAFAYETTE, GA 30728                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1738    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $149.88
s1679      TALKINGTON GUN SHOP                                            Check all that apply.
           22199 ENERGY HWY                                                  Contingent
           NEW MARTINSVILLE, WV 26155                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1739    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $19.13
s2943      TALLEY`S TACTICAL TT                                           Check all that apply.
           306 N FRANKLIN BLVD                                               Contingent
           NAMPA, ID 83687                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1740    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $62,170.00
s3727      TANNERITE                                                      Check all that apply.
           36366 VALLEY ROAD                                                 Contingent
           PLEASANT HILL, OR 97455                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 438 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 467 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1741    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,051.95
s1907      TARGET MASTERS WEST                                            Check all that apply.
           122 MINNIS CIR                                                    Contingent
           MILPITAS, CA 95035-3113                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1742    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $61.46
s2603      TARGET OPPORTUNITY                                             Check all that apply.
           419 PAGE PLACE RD                                                 Contingent
           STATESBORO, GA 30458                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1743    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.95
s1734      TARGETMASTER INDOOR SHOOTING C                                 Check all that apply.
           1717 S JUPITER RD                                                 Contingent
           GARLAND, TX 75042-7719                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1744    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $86,798.00
s3666      TAYLOR`S & CO                                                  Check all that apply.
           304 LENOIR DRIVE                                                  Contingent
           WINCHESTER, VA 22603                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 439 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 468 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1745    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $119.94
s1876      TAYLORS TRADING POST                                           Check all that apply.
           730A UPPER TEMPLE RD                                              Contingent
           BIGLERVILLE, PA 17307                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1746    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $703.98
s2891      TC`S GUN SHOP                                                  Check all that apply.
           PO BOX 594                                                        Contingent
           DAVIS, WV 26260                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1747    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $25.63
s2081      TEDS HUNTING & FISHING                                         Check all that apply.
           5314 UNION RD                                                     Contingent
           GASTONIA, NC 28056                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1748    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,006.93
s3649      TEMPRESS PRODUCTS LP                                           Check all that apply.
           TEMPRESS INC                                                      Contingent
           5052 SHARP ST.                                                    Unliquidated
           DALLAS, TX 75247-6018                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 440 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 469 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1749    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.00
s2254      TEN PERCENT FIREARMS                                           Check all that apply.
           1277 KERN ST                                                      Contingent
           TAFT, CA 93268                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1750    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $43,962.00
s3640      TEN POINT CROSSBOW TECHNOLOGIES                                Check all that apply.
           C/O PARNELL & PARNELL, PA                                         Contingent
           CHARLES PARNELL                                                   Unliquidated
           641 SOUTH LAWRENCE ST.                                            Disputed
           PO BOX 2189
           MONTGOMERY, AL 36104
           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1751    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.50
s3053      TENNESSE WILDLIFE RESOURCES                                    Check all that apply.
           TWRA PO BOX 40747                                                 Contingent
           ATTN GLEN MOATES                                                  Unliquidated
           NASHVILLE, TN 37204                                               Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1752    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $42.55
s2073      TERRY WALDEN GUNSMITH                                          Check all that apply.
           1862 16TH MODEL ROAD                                              Contingent
           MANCHESTER, TN 37355                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 441 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 470 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1753    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $35.90
s2021      TERRY`S OUTBOARD REPAIR                                        Check all that apply.
           2328 FORREST AVENUE                                               Contingent
           GADSDEN, AL 35904-2039                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1754    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $24.45
s2740      TERRYS GUN & PAWN                                              Check all that apply.
           107 W CLEVELAND                                                   Contingent
           GUTHRIE, OK 73044                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1755    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $160.90
s3209      TEXAS SAWDUST & GUNS                                           Check all that apply.
           4302 STILLBROOKE DR                                               Contingent
           HOUSTON, TX 77035                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1756    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $405.39
s2123      TEXAS SECURITY EQUIP INC                                       Check all that apply.
           600-A S VALLEY MILLS DRIVE                                        Contingent
           WACO, TX 76711                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 442 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 471 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1757    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $75.00
s2904      TEXAS WATERCRAFT & MARINE                                      Check all that apply.
           10621 SOUTH PADRE ISLAND DR                                       Contingent
           CORPUS CHRISTI, TX 78418                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1758    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $277,472.93
s3489      T-H MARINE SUPPLIES INC                                        Check all that apply.
           200 FINNEY RD SQ                                                  Contingent
           HUNTSVILLE, AL 35824-2205                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1759    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $520.16
s1890      THE A W PETERSON GUN SHOP INC                                  Check all that apply.
           4255 W OLD US HIGHWAY 441                                         Contingent
           MOUNT DORA, FL 32757-3299                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1760    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s2056      THE AMMO DUMP INC                                              Check all that apply.
           422 SPRING STREET                                                 Contingent
           FARMINGTON, NH 03835                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 443 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 472 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1761    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $65.45
s1730      THE AMMO DUMP                                                  Check all that apply.
           4040 EASTON DR #1                                                 Contingent
           BAKERSFIELD, CA 93309-9417                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1762    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $33.13
s1812      THE ARCHERY SHOP                                               Check all that apply.
           328 INDUSTRIAL RD                                                 Contingent
           SUMMERVILLE, SC 29483-3407                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1763    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,186.10
s2477      THE ARMORY                                                     Check all that apply.
           3001 N NAVARRO ST                                                 Contingent
           VICTORIA, TX 77901                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1764    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $107.09
s1628      THE ARMORY                                                     Check all that apply.
           5313 INDIAN RIVER RD, UNIT 112                                    Contingent
           VIRGINIA BEACH, VA 23464-5366                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 444 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 473 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1765    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $22.79
s1819      THE ARMS CACHE                                                 Check all that apply.
           PO BOX 78                                                         Contingent
           COOLIN, ID 83821-0078                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1766    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.50
s2777      THE BEST OF THE WEST                                           Check all that apply.
           PO BOX 1150                                                       Contingent
           CODY, WY 82414                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1767    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.59
s2989      THE BUCKHORN BOAT DOCTOR                                       Check all that apply.
           7027 NC HWY 42 W                                                  Contingent
           LUCAMA, NC 27851                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1768    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,662.87
s2357      THE BULLET HOLE INDOOR RANGE                                   Check all that apply.
           1642 CALEB DR SE                                                  Contingent
           BROOKHAVEN, MS 39601                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 445 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 474 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1769    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,161.18
s3570      THE CIT GROUP COMM SERV DAC                                    Check all that apply.
           DAC TECHNOLOGIES                                                  Contingent
           100 GAMBLE ROAD SUITE ONE                                         Unliquidated
           LITTLE ROCK, AR 72211                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1770    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.68
s3202      THE COP SHOP INC                                               Check all that apply.
           803 E BALTIMORE ST                                                Contingent
           BALTIMORE, MD 21202                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1771    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.16
s2379      THE FOUNDRY                                                    Check all that apply.
           5650 HWY 49 S STE 204                                             Contingent
           HARRISBURG, NC 28075                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1772    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.27
s1891      THE GOLD MINER INC                                             Check all that apply.
           4351 HANCOCK BRIDGE PKWY                                          Contingent
           FORT MYERS, FL 33903-4252                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 446 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 475 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1773    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $257.11
s3098      THE GUN CLEANERS OF CENTRAL OH                                 Check all that apply.
           11963 GREEN CHAPEL RD                                             Contingent
           JOHNSTOWN, OH 43031                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1774    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.48
s2952      THE GUN CLEANERS-HLYWD PARK                                    Check all that apply.
           16111 SAN PEDRO AVE STE #103                                      Contingent
           HOLLYWOOD PARK, TX 78232                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1775    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $100.00
s2594      THE GUN GROVE LLC                                              Check all that apply.
           708 PATTON ST                                                     Contingent
           MACON, MO 63552                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1776    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $42.00
s2384      THE GUN ROOM INC                                               Check all that apply.
           705 BRISKIN LANE                                                  Contingent
           LEBANON, TN 37087                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 447 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 476 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1777    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.50
s977       THE GUN ROOM                                                   Check all that apply.
           16369 YALE AVE                                                    Contingent
           KIDDER, MO 64649                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1778    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $149.90
s1835      THE GUN ROOM                                                   Check all that apply.
           2500 GLADIOLA ST                                                  Contingent
           PUEBLO, CO 81005-2825                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1779    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.11
s1632      THE GUN RUNNER                                                 Check all that apply.
           PO BOX 31                                                         Contingent
           PLAUCHEVILLE, LA 71362-2000                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1780    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $125.62
s1634      THE GUN SHOP                                                   Check all that apply.
           1614 EASTERN BLVD                                                 Contingent
           BALTIMORE, MD 21221-2103                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 448 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 477 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1781    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.70
s2638      THE HUNTERS EDGE LLC                                           Check all that apply.
           407 HWY 11 SOUTH                                                  Contingent
           ELLISVILLE, MS 39437                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1782    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $76.97
s2620      THE HUNTING CORNER LLC                                         Check all that apply.
           1100 HWY 24 & 36 SUITE 14                                         Contingent
           MONROE CITY, MO 63456                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1783    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.74
s2568      THE KAYAK FISHING STORE                                        Check all that apply.
           33 LOLA LN                                                        Contingent
           CAPE MAY, NJ 08204                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1784    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $820.08
s2394      THE MANGY MOOSE MERCANTILE                                     Check all that apply.
           PO BOX 1742                                                       Contingent
           PLAINS, MT 59859                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 449 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 478 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1785    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.31
s2483      THE OLD FISHING HOLE GUN SHOP                                  Check all that apply.
           THE OLD FISHING HOLE LLC                                          Contingent
           81 BRIDGE ST #3                                                   Unliquidated
           MORRISVILLE, VT 05661                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1786    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $39.07
s2429      THE OUTPOST SPORTS & PAWN LLC                                  Check all that apply.
           410 OAK ST EXT                                                    Contingent
           FOREST CITY, NC 28043                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1787    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.00
s2307      THE OUTPOST                                                    Check all that apply.
           1031 RT 32 UNIT 1                                                 Contingent
           UNCASVILLE, CT 06382                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1788    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $661.19
s2983      THE PATRIOTS BUNKER                                            Check all that apply.
           119 USHER PLACE                                                   Contingent
           RINCON, GA 31326                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 450 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 479 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1789    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $511.09
s1626      THE PAWN SHOP                                                  Check all that apply.
           434 W 7TH ST                                                      Contingent
           WALSENBURG, CO 81089-2216                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1790    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.95
s2180      THE PAWN SHOP                                                  Check all that apply.
           909 S MADISON ST                                                  Contingent
           WHITEVILLE, NC 28472                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1791    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $56.85
s3070      THE PEACEMAKERS ARMORY                                         Check all that apply.
           8835 GREAVES LANE UNIT 3                                          Contingent
           SCHERTZ, TX 78154                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1792    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $189.11
s1732      THE PISTOL PARLOR                                              Check all that apply.
           2601 E 7TH AVE                                                    Contingent
           FLAGSTAFF, AZ 86004-3952                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 451 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 480 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1793    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $190.26
s2981      THE PISTOL RACK                                                Check all that apply.
           27836 HWY H                                                       Contingent
           MARSHALL, MO 65340                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1794    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $11.92
s2626      THE RAINBOW TRADING POST                                       Check all that apply.
           490 WEST GRAND AVE                                                Contingent
           RAINBOW CITY, AL 35906                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1795    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $647.00
s2405      THE RUNNERS HIGH                                               Check all that apply.
           11209 S DIXIE HWY                                                 Contingent
           MIAMI, FL 33156                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1796    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.49
s2252      THE SHOOTHOUSE                                                 Check all that apply.
           202 DRY OAK RD                                                    Contingent
           BELTON, SC 29627                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 452 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 481 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1797    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $239.90
s2012      THE SPORTSMAN LTD                                              Check all that apply.
           6184 OCEAN GATEWAY STE A                                          Contingent
           TRAPPE, MD 21673-2005                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1798    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $599.12
s2354      THE SPORTSMANS DEN                                             Check all that apply.
           666 SOUTHERN ARTERY                                               Contingent
           QUINCY, MA 02169                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1799    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $395.19
s1801      THE SUBURBAN ARMORY                                            Check all that apply.
           1008 MACDADE BLVD                                                 Contingent
           COLLINGDALE, PA 19023-4018                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1800    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.77
s3153      THE TAC SHACK PEORIA                                           Check all that apply.
           8919 N UNIVERSITY                                                 Contingent
           PEORIA, IL 61615                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 453 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 482 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1801    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $171.80
s2843      THE TAC SHACK                                                  Check all that apply.
           1100 EAST JACKSON AVENUE                                          Contingent
           960                                                               Unliquidated
           MONMOUTH, IL 61462                                                Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1802    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.19
s2129      THE TACKLE BOX                                                 Check all that apply.
           210 S GEORGETOWN HWY                                              Contingent
           JOHNSONVILLE, SC 29555                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1803    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $78.30
s2761      THE TRADING POST LLC                                           Check all that apply.
           21429 YORK RD                                                     Contingent
           FREELAND, MD 21053                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1804    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.00
s2745      THE TURQUOISE JUNCTION                                         Check all that apply.
           125 N MAIN ST                                                     Contingent
           GUNNISON, CO 81230                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 454 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 483 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1805    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $17,084.94
s3622      THE WISE COMPANY, INC                                          Check all that apply.
           WISE COMPANY - BOAT SEATS                                         Contingent
           79 SOUTH SECOND ST.                                               Unliquidated
           MEMPHIS, TN 38103                                                 Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1806    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,229.57
s3573      THERMACELL REPELLANTS INC                                      Check all that apply.
           26 CROSBY DRIVE                                                   Contingent
           BEDFORD, MA 01730                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1807    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $648.94
s2937      THOMPSON SHOOTING SPORTS                                       Check all that apply.
           1380 CR 4 SE                                                      Contingent
           ALEXANDRIA, MN 56308                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1808    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $8,036.68
s3633      TIE DOWN ENGINEERING INC                                       Check all that apply.
           605 STONEHILL DR SW                                               Contingent
           ATLANTA, GA 30336-2615                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 455 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 484 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1809    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.10
s2895      TIFT COUNTY TRADE AND PAWN LLC                                 Check all that apply.
           PO BOX 249                                                        Contingent
           BROOKFIELD, GA 31727                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1810    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.22
s2524      TIM MERRILL CO INC                                             Check all that apply.
           45 STATE PARK RD                                                  Contingent
           DOVER FOXCROFT, ME 04426                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1811    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $849.30
s2794      TIM`S SHOOTING ACADEMY OF WEST                                 Check all that apply.
           17777 COMMERCE DR                                                 Contingent
           WESTFIELD, IN 46074                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1812    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.64
s388       TIMBERLINE ARCHERY                                             Check all that apply.
           520 CORTE AMINO                                                   Contingent
           FOUTAIN, CO 80817                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 456 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 485 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1813    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.62
s1751      TIMS GUNS & RANGE                                              Check all that apply.
           3761 RECKER HWY                                                   Contingent
           WINTER HAVEN, FL 33880                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1814    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.99
s2138      TIMS SPORTING GOODS                                            Check all that apply.
           PO BOX 3226                                                       Contingent
           SILVER CREEK, MS 39663                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1815    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $234.12
s2903      TIPPECANOE SPORT SHOP                                          Check all that apply.
           145 TEAL RD WEST                                                  Contingent
           LAFAYETTE, IN 47909                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1816    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $95.20
s2313      TIPWOOD ENTERPRISES, LC                                        Check all that apply.
           1270 MEADOW LAKE ROAD                                             Contingent
           VIRGINIA BEACH, VA 23451                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 457 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 486 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1817    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2945      TITAN TACTICAL SUPPLY                                          Check all that apply.
           PO BOX 1777                                                       Contingent
           WINDSOR, CA 95492                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1818    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.95
s3089      TL GOLD PAWN & GUN                                             Check all that apply.
           921 W LIBERTY AVENUE                                              Contingent
           LYONS, GA 30436                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1819    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $596.80
s2865      TL GOLD PAWN & GUN                                             Check all that apply.
           PO BOX 1513                                                       Contingent
           REIDSVILLE, GA 30453                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1820    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $303.85
s3124      TL GOLD PAWN AND GUN                                           Check all that apply.
           289 E PARKER ST                                                   Contingent
           BAXLEY, GA 31513                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 458 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 487 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1821    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.95
s2419      TMBC DBA CABELA`S                                              Check all that apply.
           # 1 BASS PRO DRIVE                                                Contingent
           FOXBORO, MA 02035                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1822    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $8,228.71
s2416      TMBC DBA CABELA`S                                              Check all that apply.
           5000 BASS PRO BLVD                                                Contingent
           MACON, GA 31210                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1823    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $764.36
s2586      TNT OUTFITTERS                                                 Check all that apply.
           147 DOVE LANE                                                     Contingent
           SPOUTSPRING, VA 24593                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1824    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.13
s2295      TOM CAT SPORTING GOODS LLC                                     Check all that apply.
           PO BOX 176                                                        Contingent
           KOOSKIA, ID 83539                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 459 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 488 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1825    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $114.78
s2165      TOM`S SERVICE CENTER LLC                                       Check all that apply.
           216 LOBLOLLY LANE                                                 Contingent
           LEESVILLE, SC 29070                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1826    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.00
s2920      TOMAHUND MARINE                                                Check all that apply.
           16061 OLD TOMAHUND DR                                             Contingent
           WILLIAMSBURG, VA 23185                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1827    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $26.25
s2162      TOMICK FIREARMS                                                Check all that apply.
           1198 CR 621 EAST SUITE 1                                          Contingent
           LAKE PLACID, FL 33852                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1828    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $65.39
s1753      TOMS GUN SHOPPE INC                                            Check all that apply.
           894 S SEMINARY ST                                                 Contingent
           GALESBURG, IL 61401-6055                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 460 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 489 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1829    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $52.68
s1895      TOMS SPORTING GOODS                                            Check all that apply.
           2036 BUFFALO TRL                                                  Contingent
           MORRISTOWN, TN 37814-4334                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1830    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $102.06
s2261      TONY`S GUNS & AMMO                                             Check all that apply.
           40924 B HEARNE ROAD                                               Contingent
           NEW LONDON, NC 28127                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1831    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.53
s3156      TOON TIME LLC                                                  Check all that apply.
           485 WILSON HALL RD                                                Contingent
           SUMTER, SC 29150                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1832    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2692      TOOTH AND NAIL ENTERPRISES                                     Check all that apply.
           133 SOUTH MAIN                                                    Contingent
           GRAVOIS MILLS, MO 65037                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 461 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 490 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1833    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.97
s1903      TOP BRASS SPORTS INC                                           Check all that apply.
           4788 NAVY RD                                                      Contingent
           MILLINGTON, TN 38053-1904                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1834    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $140.00
s3003      TOP DOLLAR PAWN & GUN LLC                                      Check all that apply.
           51 WESTBANK EXPY                                                  Contingent
           GRETNA, LA 70053                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1835    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.78
s1966      TOP DOLLAR PAWN SHOP                                           Check all that apply.
           3421 WASHINGTON ST                                                Contingent
           VICKSBURG, MS 39180-5059                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1836    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $37.53
s3233      TOP GUN INDOOR PISTOL RANGE                                    Check all that apply.
           1123 HWY 1 SOUTH                                                  Contingent
           LUGOFF, SC 29078                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 462 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 491 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1837    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $224.75
s2716      TOP GUN                                                        Check all that apply.
           519 FARRAGUT ST SUITE B                                           Contingent
           LAREDO, TX 78040                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1838    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $1.01
s2356      TOPLINE                                                        Check all that apply.
           570 GARFIELD ST                                                   Contingent
           LANDER, WY 82520                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1839    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $15.91
s2687      TOWN & COUNTRY TRADING CENTER                                  Check all that apply.
           1713 MARION AVE                                                   Contingent
           MATTOON, IL 61938                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1840    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $249,000.09
s3764      TOWN OF CHAPIN                                                 Check all that apply.
           PO BOX 183                                                        Contingent
           CHAPIN, SC 29036                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 463 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 492 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1841    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $354,995.98
s3458      TR & Z USA TRADING                                             Check all that apply.
           2499 MAIN STREET                                                  Contingent
           STRATFORD, CT 06615                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1842    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $22,160.49
s3687      TRAC OUTDOOR PRODUCTS                                          Check all that apply.
           6536 HIDDEN HOLLOW TRL                                            Contingent
           BRENTWOOD, TN 37027-6302                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1843    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.00
s2374      TRACTOR & AUTO SUPPLY CO INC                                   Check all that apply.
           PO BOX 642                                                        Contingent
           DUNN, NC 28335                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1844    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $428.90
s2121      TRADING PLACE PAWN & SALES INC                                 Check all that apply.
           1412 S BROAD STREET                                               Contingent
           MONROE, GA 30655                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 464 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 493 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1845    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.59
s2679      TRADING POST LLC                                               Check all that apply.
           264 WEST GRAND AVE                                                Contingent
           WISCONSIN RAPIDS, WI 54495                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1846    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $48.97
s2893      TRAIL BOSS GUNS AND GEAR/TBG                                   Check all that apply.
           124 W FRY BLVD                                                    Contingent
           SIERRA VISTA, AZ 85635                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1847    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $495.39
s3740      TRANE U S INC.                                                 Check all that apply.
           PO BOX 406469                                                     Contingent
           ATLANTA, GA 30384-6469                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1848    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $406.87
s2464      TRAVERSE BAY MARINE                                            Check all that apply.
           228 US 31 SOUTH                                                   Contingent
           TRAVERSE CITY, MI 49685                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 465 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 494 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1849    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,623.50
s3537      TRC RECREATION, LP                                             Check all that apply.
           PO BOX 539                                                        Contingent
           WICHITA, TX 76307                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1850    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.00
s2540      TREELINE SPORTS INC                                            Check all that apply.
           1447 W MAIN ST                                                    Contingent
           NORRISTOWN, PA 19403                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1851    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $16.00
s2730      TRIBAL PAWN SHOP                                               Check all that apply.
           PO BOX 1985                                                       Contingent
           CHEROKEE, NC 28719                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1852    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $40.93
s3149      TRIGGER TIME LLC                                               Check all that apply.
           PO BOX 652                                                        Contingent
           SPENCER, WV 25276                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 466 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 495 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1853    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $206.66
s3230      TRIHUNT ENTERPRISES LLC                                        Check all that apply.
           1114 NORTHWAY                                                     Contingent
           DARIEN, GA 31305                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1854    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $71.77
s2846      TRIHUNT ENTERPRISES LLC                                        Check all that apply.
           4334 SMITH RD SE                                                  Contingent
           TOWNSEND, GA 31331                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1855    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $356.00
s2048      TRIPLE G GUN GALLERY INC                                       Check all that apply.
           9351 HWY 150                                                      Contingent
           GREENVILLE, IN 47124                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1856    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2266      TRIPLE H OUTFITTERS LLC                                        Check all that apply.
           225 W 500 S                                                       Contingent
           ORANGEVILLE, UT 84537                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 467 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 496 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1857    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $96.49
s3538      TRI-STAR                                                       Check all that apply.
           1816 LINN STREET                                                  Contingent
           N KANSAS CITY, MO 64116-3627                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1858    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $526.00
s2822      TRITAC SHOOTING SOLUTIONS                                      Check all that apply.
           1400 SUNNYVIEW RD NE                                              Contingent
           SALEM, OR 97301                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1859    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.95
s2666      TRIVETTES GUNSMITHING                                          Check all that apply.
           2476 SPRING MEADOW RD                                             Contingent
           LENOIR, NC 28645                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1860    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $36.00
s2434      TROJAN ARMS & GUNSMITHING                                      Check all that apply.
           112 W MARKET ST                                                   Contingent
           TROY, IL 62294                                                    Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 468 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 497 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1861    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $5.00
s2706      TROJAN ARMS & TACTICAL INC                                     Check all that apply.
           10981 NOKESVILLE RD                                               Contingent
           MANASSAS, VA 20110                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1862    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $45.10
s2900      TROPHY ROOM TAXIDERMY & FUR                                    Check all that apply.
           PO BOX 24                                                         Contingent
           SARATOGA, WY 82331                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1863    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $5,833.99
s3697      TROY INDUSTRIES INC                                            Check all that apply.
           151 CAPITAL DRIVE                                                 Contingent
           WEST SPRINGFIELD, MA 01089                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1864    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $4.00
s2924      TROY PARSONS/FREEDOM FIREARMS                                  Check all that apply.
           PO BOX 179                                                        Contingent
           EAST MACHIAS, ME 04630                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 469 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 498 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1865    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $279,399.01
s3647      TRUGLO INC                                                     Check all that apply.
           525 INTERNATIONAL PARKWAY                                         Contingent
           RICHARDSON, TX 75081-4413                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1866    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $31.18
s1023      TUCKAHOE SPORTSMAN                                             Check all that apply.
           22145 SHORE HWY                                                   Contingent
           DENTON, MD 21629                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1867    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.69
s1759      TWIN CITIES MARINE                                             Check all that apply.
           PO BOX 126                                                        Contingent
           TWO RIVERS, WI 54241-0126                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1868    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $149.99
s2800      TWIN COUNTY MOTORSPORTS                                        Check all that apply.
           2800 N WESLEYAN BLVD                                              Contingent
           ROCKY MOUNT, NC 27804                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 470 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 499 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1869    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $101.23
s2922      TWIN LAKE OUTFITTERS LLC                                       Check all that apply.
           29245 HWY 58                                                      Contingent
           SOUTH HILL, VA 23970                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1870    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.41
s2543      TWIN RIVER TACKLE                                              Check all that apply.
           1637 HWY 43 SOUTH                                                 Contingent
           DEMOPOLIS, AL 36732                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1871    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $255.27
s2155      TWO BADGE GUN SHOP                                             Check all that apply.
           1835 OREGON AVE                                                   Contingent
           KLAMATH, OR 97601                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1872    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $17.90
s2038      TWO JACKS PAWN SHOP                                            Check all that apply.
           5407 HWY 62 W                                                     Contingent
           EUREKA SPRINGS, AR 72632                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 471 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 500 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1873    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s3119      U BUILD RIFLE COMPANY                                          Check all that apply.
           7075 E PANORAMA DR                                                Contingent
           CAVE CREEK, AZ 85331                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1874    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $30,519.33
s3585      UMAREX USA INC                                                 Check all that apply.
           UMAREX USA                                                        Contingent
           FORT SMITH, AR 72916                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1875    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $37.59
s2840      UNCLE SAMS FIREARMS                                            Check all that apply.
           4702 N BLACKSTONE AVE                                             Contingent
           FRESNO, CA 93726                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1876    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,667.19
s3683      UNICORD                                                        Check all that apply.
           12010 S PAULINA STREET                                            Contingent
           CALUMET PARK, IL 60827                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 472 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 501 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1877    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $6.22
s2368      UNIQUE BOAT PRODUCTS                                           Check all that apply.
           7651 BAGDAD RD                                                    Contingent
           BAGDAD, KY 40003                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1878    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $77,157.89
s3544      UNITED PARCEL SERVICE                                          Check all that apply.
           PO BOX 7247-0244                                                  Contingent
           PHILADELPHIA, PA 19170                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1879    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $2.15
s2488      UNITED STATES SHOOTING ACADEMY                                 Check all that apply.
           6500 EAST 66TH ST NORTH                                           Contingent
           TULSA, OK 74117                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1880    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $574.75
s1845      UNIVERSAL JEWELRY PAWN & GUN I                                 Check all that apply.
           990 W BRANDON BLVD                                                Contingent
           BRANDON, FL 33511-4906                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 473 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 502 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1881    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $30.46
s2616      UP IN ARMS                                                     Check all that apply.
           PO BOX 1047                                                       Contingent
           CALIENTE, NV 89008                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1882    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.00
s2894      UPLAND OUTFITTERS                                              Check all that apply.
           11880 OLD 2243 W STE 202                                          Contingent
           LEANDER, TX 78641                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1883    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.00
s3762      UPS SLC                                                        Check all that apply.
           LOCKBOX 577                                                       Contingent
           CAROL STREAM, IL 60132-0577                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1884    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.00
s2469      US FIREARMS COMPANY LLC                                        Check all that apply.
           590 S MARY AVE                                                    Contingent
           SUNNYVALE, CA 94087                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 474 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 503 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1885    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $155.73
s1773      US PROP SERVICE                                                Check all that apply.
           844 S MAIN ST                                                     Contingent
           TROUTMAN, NC 28166-8514                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1886    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $218.91
s2781      USA GUNS AND PAWN INC                                          Check all that apply.
           6345 HWY 92                                                       Contingent
           ACWORTH, GA 30102                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1887    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.66
s1748      USA MARINE INC                                                 Check all that apply.
           200 SW CUTOFF RTE 20                                              Contingent
           WORCESTER, MA 01604                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1888    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $167.46
s1996      USA SUPER PAWN LLC                                             Check all that apply.
           401 S WASHINGTON ST                                               Contingent
           MARYVILLE, TN 37804-5812                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 475 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 504 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1889    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.50
s2140      UTRAMATIC FEEDERS                                              Check all that apply.
           PO BOX 550                                                        Contingent
           HOCKLEY, TX 77447                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1890    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $8.99
s1879      VALLEY GUN INC                                                 Check all that apply.
           2728 CHESTER AVE                                                  Contingent
           BAKERSFIELD, CA 93301-2017                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1891    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $35.55
s2628      VALLEY GUN WORKS                                               Check all that apply.
           10657 W MAIN RD                                                   Contingent
           NORTH EAST, PA 16428                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1892    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $119.96
s2699      VALUE TRADE LLC                                                Check all that apply.
           246 MAIN ST                                                       Contingent
           HINTON, WV 25951                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 476 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 505 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1893    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,764.84
s2637      VAN DYKES STORE                                                Check all that apply.
           PO BOX 122                                                        Contingent
           ELLSINORE, MO 63937                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1894    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $9.00
s3224      VANDALIA TACTICAL SUPPLY LLC                                   Check all that apply.
           312 N DIXIE DRIVE                                                 Contingent
           VANDALIA, OH 45377                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1895    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.00
s1638      VANNS GUNS & RELOADS                                           Check all that apply.
           246 BRADFORD RD                                                   Contingent
           PLATTSBURGH, NY 12901-9739                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1896    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $35.15
s2652      VELOCITY POWERBOATS                                            Check all that apply.
           3401 DAWN COURT                                                   Contingent
           LAKE MARY, FL 32746                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 477 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 506 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1897    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $20.78
s2996      VETERANS GUN CO                                                Check all that apply.
           304 MARY ST                                                       Contingent
           WAYCROSS, GA 31501                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1898    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $182.15
s2116      VILLAGE TRADING POST CO LLC                                    Check all that apply.
           3115 SUTTON AVE                                                   Contingent
           MAPLEWOOD, MO 63143                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1899    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,168.79
s2667      VINEYARDMART                                                   Check all that apply.
           687 BETHEL RD                                                     Contingent
           CHESAPEAKE CITY, MD 21915                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1900    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s2315      VINNIES GUNS                                                   Check all that apply.
           1344 MAGNOLIA AVE                                                 Contingent
           ROHNERT PARK, CA 94928                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 478 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 507 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1901    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.00
s1897      W M CASTLEBERRY JR                                             Check all that apply.
           PO BOX 2005                                                       Contingent
           VALDOSTA, GA 31604-2005                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1902    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $33,308.99
s3596      W R CASE & SONS CUTLERY CO.                                    Check all that apply.
           PO BOX 536494                                                     Contingent
           PITTSBURGH, PA 15253-5906                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1903    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $137.55
s2772      WACKY RIGGERS                                                  Check all that apply.
           1315 KEPLEY RD                                                    Contingent
           SALISBURY, NC 28147                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1904    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.50
s2389      WACKY WORM INC                                                 Check all that apply.
           1222 INTERCHANGE ROAD                                             Contingent
           GILBERT, PA 18331                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 479 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 508 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1905    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $92.56
s2154      WADES EASTSIDE GUN SHOP INC                                    Check all that apply.
           13570 BELRED RD                                                   Contingent
           BELLEVUE, WA 98005                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1906    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $42.22
s1766      WAILEA SUPPLY                                                  Check all that apply.
           PO BOX 1916                                                       Contingent
           KIHEI, HI 96753-1916                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1907    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $975.55
s3169      WAKE ZONE MARINE LIMITED                                       Check all that apply.
           2466 RICH HILL ROAD                                               Contingent
           CENTERBURG, OH 43011                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1908    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $344.82
s1809      WALKER MARINE                                                  Check all that apply.
           9700 COUNTY RD 33                                                 Contingent
           ASHVILLE, AL 35953-4306                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 480 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 509 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1909    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $399,000.00
s3705      WALTHER ARMS INC                                               Check all that apply.
           DEPT. #5566                                                       Contingent
           PO BOX 11407                                                      Unliquidated
           BIRMINGHAM, AL 35246-5566                                         Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1910    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $627.39
s3216      WARRIOR MANUFACTURING LLC                                      Check all that apply.
           12274 PANOLA RD                                                   Contingent
           SUMMERTON, SC 29148                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1911    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $55.99
s2848      WAR-STORE                                                      Check all that apply.
           9702 GAYTON RD STE 500                                            Contingent
           HENRICO, VA 23238                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1912    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $394.10
s2630      WATERCRAFT PLUS LLC                                            Check all that apply.
           5990 COLLEGE STREET                                               Contingent
           BEAUMONT, TX 77707                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 481 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 510 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1913    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $3.92
s1757      WAYNE BERGQUIST GUNS/GUNSMITH                                  Check all that apply.
           5760 SHIRLEY ST STE 21                                            Contingent
           NAPLES, FL 34109-1821                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1914    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $888.15
s3007      WAYNE WHITE PROPANE                                            Check all that apply.
           PO BOX 668                                                        Contingent
           FAIRFIELD, IL 62837                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1915    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $173.90
s2717      WE PAWN SC                                                     Check all that apply.
           82 CLOVERLEAF DR STE 104                                          Contingent
           LONGS, SC 29568                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1916    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $129.49
s3040      WEAPONS INC                                                    Check all that apply.
           13161 S MEMORIAL DRIVE STE B                                      Contingent
           BIXBY, OK 74008                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 482 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 511 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1917    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $47,100.00
s3602      WEATHERBY INC AMMO                                             Check all that apply.
           13183 COLLECTIONS CENTER DR                                       Contingent
           CHICAG0, IL 60693                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1918    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                        $239,141.95
s3481      WEATHERBY INC                                                  Check all that apply.
           13183 COLLECTIONS CENTER DR                                       Contingent
           CHICAGO, IL 60693                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1919    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $69.95
s1707      WEAVERS GUN SHOP                                               Check all that apply.
           300 SALEM ST                                                      Contingent
           BLOOMFIELD, MO 63825-8539                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1920    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $50.36
s3144      WEBB ARMS LLC                                                  Check all that apply.
           60 MILITARY ROAD STE B                                            Contingent
           MARION, AR 72364                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 483 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 512 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1921    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $126.20
s2480      WEDO PAWN                                                      Check all that apply.
           5115-D N TRYON ST                                                 Contingent
           CHARLOTTE, NC 28213                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1922    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $981.22
s3768      WELLS FARGO FINANCIAL LEASING                                  Check all that apply.
           PO BOX 10306                                                      Contingent
           DES MOINES, IA 50306-0306                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1923    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $697.78
s1967      WELLS HARDWARE & SUPPLY                                        Check all that apply.
           PO BOX 996                                                        Contingent
           CORDELE, GA 31010                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1924    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $230.96
s1892      WELSH PAWN SHOP INC                                            Check all that apply.
           32 E DERENNE AVE                                                  Contingent
           SAVANNAH, GA 31405                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 484 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 513 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1925    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.51
s1614      WENAHA CUSTOM FIREARMS                                         Check all that apply.
           5689 RIVERVIEW LANE                                               Contingent
           DEER PARK, WA 99006                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1926    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.00
s1833      WESLEY K LEWIS                                                 Check all that apply.
           5060 ROSEVILLE ROAD                                               Contingent
           NORTH HIGHLANDS, CA 95660                                         Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1927    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $18.28
s2867      WEST HOUSTON FIREARMS                                          Check all that apply.
           1439 BLALOCK RD                                                   Contingent
           HOUSTON, TX 77055                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1928    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $10,298.24
s3760      WEST RIVER BUSINESS PARK PARTNERSHIP                           Check all that apply.
           1685 50TH AVE. NE                                                 Contingent
           SAUK RAPIDS, MN 56379                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 485 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS                     Doc 183   Filed 07/24/19               Page 514 19-11301
                                                                                                                    of 569
  Debtor Name                                                                                                         Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                                 Amount of Claim
3. 1929    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                         $11,842.98
s3809      WEST RIVER BUSINESS PARK PARTNERSHIP, LLP                          Check all that apply.
           C/O REVERMANN LAW                                                     Contingent
           CLAUDIA M REVERMANN                                                   Unliquidated
           1623 DIVISION STREET                                                  Disputed
           WAITE PARK, MN 56387

           Date or dates debt was incurred   4/1/2019; 5/1/2019; 6/1/2        Basis for the claim:    MINNESOTA LEASE

           Last 4 digts of account number    5248
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 1930    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                            $207.39
s3185      WESTBORN GUN SHOP INC                                              Check all that apply.
           21721 ECORSE ROAD                                                     Contingent
           TAYLOR, MI 48180                                                      Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 1931    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                            $311.62
s2066      WESTERN FIREARMS INC                                               Check all that apply.
           6621 ATLANTIC AVE                                                     Contingent
           BELL, CA 90201                                                        Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes


3. 1932    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                               $8.82
s2304      WET N WILD RENTALS                                                 Check all that apply.
           344 CROCKETT RD                                                       Contingent
           COLUMBIA, SC 29212                                                    Unliquidated
                                                                                 Disputed


           Date or dates debt was incurred                                    Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                              Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                page 486 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 515 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1933    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $405.95
s3128      WHEELER ACE HARDWARE                                           Check all that apply.
           153 LEGION DR                                                     Contingent
           WARRENTON, GA 30828                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1934    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $44.09
s2665      WHERRELL MACHINE LLC                                           Check all that apply.
           107 SW 2ND ST                                                     Contingent
           OKEECHOBEE, FL 34974                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1935    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $3.54
s1900      WHISPERING PINES OUTPOST                                       Check all that apply.
           N 4200 M 95                                                       Contingent
           IRON MOUNTAIN, MI 49801-9999                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1936    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $136.78
s2457      WHITE KNOLL GOLD & PAWN                                        Check all that apply.
           5520 A PLATT SPRINGS RD                                           Contingent
           LEXINGTON, SC 29073                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 487 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 516 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1937    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $2.00
s1631      WHITE MARSH ARMS INC                                           Check all that apply.
           9603 DEERECO RD SUITE 400                                         Contingent
           TIMONIUM, MD 21093                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1938    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $959.99
s2040      WHITE PINE MARINE                                              Check all that apply.
           519 HIGHWAY 25-32                                                 Contingent
           WHITE PINE, TN 37890                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1939    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.50
s1624      WHITE SAND`S GUN AND AMMO                                      Check all that apply.
           1280 B PINEY GROVE RD                                             Contingent
           GREENEVILLE, TN 37743-5306                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1940    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $191.35
s1647      WHITETAIL GUNSHOP                                              Check all that apply.
           2964 S MECHANICSBURG RD                                           Contingent
           SHIRLEY, IN 47384-9630                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 488 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 517 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1941    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2775      WHITLEYS GUN AND AMMO LLC                                      Check all that apply.
           11466 HWY 109                                                     Contingent
           PARIS, AR 72855                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1942    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2844      WIDE EURPS GUNS                                                Check all that apply.
           312 W ASHMORE ST                                                  Contingent
           ASHMORE, IL 61912                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1943    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $630.40
s1671      WIEBKE FUR CO INC                                              Check all that apply.
           110 ROSE ST                                                       Contingent
           LA CROSSE, WI 54603                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1944    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.59
s2003      WILBORN GUNS                                                   Check all that apply.
           505 MAIN AVE NW                                                   Contingent
           CULLMAN, AL 35055-2848                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 489 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 518 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1945    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $130.97
s1986      WILD INDIAN GUN CO INC                                         Check all that apply.
           2305 US HIGHWAY 13 N                                              Contingent
           GOLDSBORO, NC 27534-7315                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1946    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $41.23
s3227      WILD SIDE PAWN AND GUN                                         Check all that apply.
           4260 SE FEDERAL HWY                                               Contingent
           STUART, FL 34997                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1947    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $10.79
s2448      WILD WILL`S GUNS LLC                                           Check all that apply.
           1709 WEST ANDREW JOHNSON HWY                                      Contingent
           MORRISTOWN, TN 37814                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1948    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.99
s2377      WILDER CITI PAWN & GUN                                         Check all that apply.
           PO BOX 2192                                                       Contingent
           GLENWOOD, AR 71943                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 490 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 519 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1949    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.54
s1998      WILDERNESS SPORTS INC                                          Check all that apply.
           107 E DIVISION ST                                                 Contingent
           ISHPEMING, MI 49849-2008                                          Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1950    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $9,094.94
s3527      WILDLIFE RESEARCH CENTER INC                                   Check all that apply.
           14485 AZURITE ST. NW                                              Contingent
           RAMSEY, MN 55303                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1951    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $70.95
s2609      WILDMAN ARMS                                                   Check all that apply.
           25502 INTERSTATE N 30                                             Contingent
           BRYANT, AR 72022                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1952    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $183.09
s2089      WILDWOOD SAW & WORK WEAR                                       Check all that apply.
           908 S FORTUNA BLVD                                                Contingent
           FORTUNA, CA 95540                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 491 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 520 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1953    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,770.00
s3675      WILEY X INC                                                    Check all that apply.
           DEPT 34574                                                        Contingent
           PO BOX 39000                                                      Unliquidated
           SAN FRANCISCO, CA 94139                                           Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1954    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $28.41
s2801      WILLIAMS GUN GEAR                                              Check all that apply.
           7000 US HWY 271 NORTH                                             Contingent
           POWDERLY, TX 75473                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1955    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $21,078.00
s3694      WINDHAM WEAPONRY INC                                           Check all that apply.
           PO BOX 1900                                                       Contingent
           WINDHAM, ME 04062                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1956    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $14.50
s3164      WINDING BROOK INDOOR SHOOTING                                  Check all that apply.
           11547 LAKERIDGE PKWY                                              Contingent
           ASHLAND, VA 23005                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 492 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 521 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1957    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $46.40
s2854      WING PAWN LLC                                                  Check all that apply.
           5715 MENAUL BLVD NE                                               Contingent
           ALBUQUERQUE, NM 87110                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1958    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $923.91
s3023      WISE MARINE SERVICE                                            Check all that apply.
           650 PATTERSON RD                                                  Contingent
           SALISBURY, NC 28147                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1959    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.90
s2149      WITHERS SPORTS SUPPLY                                          Check all that apply.
           7122 S SIWELL RD                                                  Contingent
           BYRAM, MS 39272                                                   Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1960    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $7.07
s2319      WOLFE MARINE                                                   Check all that apply.
           215 FRANCES MILL RD                                               Contingent
           WINDSOR, NC 27983                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 493 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 522 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1961    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $71.22
s2731      WOODLAND PARK RANGE II LLC                                     Check all that apply.
           163 E MAIN ST                                                     Contingent
           SUITE 264                                                         Unliquidated
           LITTLE FALLS, NJ 07424                                            Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1962    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $29.95
s2792      WOODMOUSE                                                      Check all that apply.
           265 S COLLEGE ST                                                  Contingent
           CARLISLE, PA 17013                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1963    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $478.42
s3077      WOODS BOATHOUSE & POWERSPORTS                                  Check all that apply.
           2107 WHITE HALL BLVD                                              Contingent
           FAIRMONT, WV 26554                                                Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1964    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $85.80
s1488      WOODS FORK OUTDOORS LLC                                        Check all that apply.
           3425 WOODS FORK RD                                                Contingent
           HIGHLANDVILLE, MO 65669                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 494 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 523 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1965    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $12.39
s1943      WOOTENS MARINE                                                 Check all that apply.
           3249 N CHURCH ST.                                                 Contingent
           ROCKY MOUNT, NC 27804                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1966    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,216.00
s3487      WORTH COMPANY                                                  Check all that apply.
           PO BOX 88                                                         Contingent
           STEVENS POINT, WI 54481                                           Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1967    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $2,511.90
s3226      WORTH-A-SHOT INC                                               Check all that apply.
           8424 VETERANS HWY SUITES 10-12                                    Contingent
           MILLERSVILLE, MD 21108                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1968    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $7,845.56
s3723      WOW WORLD OF WATERSPORTS WIRE                                  Check all that apply.
           PO BOX 30052                                                      Contingent
           OMAHA, NE 68197-1152                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 495 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 524 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1969    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                                $6.67
s2815      WRIGHTS GUN REPAIR                                             Check all that apply.
           1404 POINT WINDY DR                                               Contingent
           JACKSON GAP, AL 36861                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1970    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $117.05
s2303      WV WILD OUTDOORS LLC                                           Check all that apply.
           506 FIREHOUSE RD                                                  Contingent
           BIRCH RIVER, WV 26610                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1971    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $24.52
s3042      X 3 FIREARMS                                                   Check all that apply.
           3981 ATLANTA HWY STE 7                                            Contingent
           LOGANVILLE, GA 30052                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1972    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,586.36
s3745      XPRODUCTS,LLC                                                  Check all that apply.
           1110 WEST 17TH STREET                                             Contingent
           VANCOUVER, WA 98660                                               Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 496 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 525 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1973    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $224.60
s2243      X-RING SUPPLY LLC                                              Check all that apply.
           2201 OGLETOWN RD                                                  Contingent
           NEWARK, DE 19711                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1974    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $1,760.01
s3571      XS SIGHT SYSTEMS INC                                           Check all that apply.
           2401 LUDELLE STREET                                               Contingent
           FORT WORTH, TX 76105                                              Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1975    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $206.88
s2585      XTREME RANCHES INC                                             Check all that apply.
           711 N SMITH                                                       Contingent
           HEBBRONVILLE, TX 78361                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1976    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                         $34,821.28
s3616      XYLEM                                                          Check all that apply.
           26717 NETWORK PLACE                                               Contingent
           CHICAGO, IL 60673-1267                                            Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 497 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 526 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1977    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $13.39
s2292      YANKEE TRADERS GUN & PAWN LLC                                  Check all that apply.
           11005 A ALABAMA HWY 157                                           Contingent
           CULLMAN, AL 35057                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1978    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $21.54
s1691      YARDARM MARINE PROD INC                                        Check all that apply.
           2100 HANCEL PARKWAY                                               Contingent
           MOORESVILLE, IN 46158                                             Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1979    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                               $57.56
s2297      YATESVILLE BAIT & TACKLE                                       Check all that apply.
           62 ROLLINGHILLS                                                   Contingent
           LOUISA, KY 41230                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1980    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $190.31
s1633      YOUNG HARDWARE                                                 Check all that apply.
           112 E 6TH ST                                                      Contingent
           HOPKINSVILLE, KY 42240-3402                                       Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 498 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 527 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1981    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $675.74
s3486      YOUNGS MFG                                                     Check all that apply.
           PO BOX 30                                                         Contingent
           MOUNTAIN GROVE, MO 65711-0030                                     Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1982    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $3,641.49
s3031      ZAPPYSALES DBA SPORTS FAN DEPO                                 Check all that apply.
           3621 W BELMONT AVE UNIT 4                                         Contingent
           CHICAGO, IL 60618                                                 Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1983    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $214.35
s1648      ZEPHYR COVE MARINA                                             Check all that apply.
           PO BOX 12309                                                      Contingent
           ZEPHYR COVE, NV 89448-4309                                        Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    CUSTOMER DEPOSIT

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes


3. 1984    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                          $4,370.28
s3767      ZEV TECHNOLOGLES                                               Check all that apply.
           1051 YARNELL PLACE                                                Contingent
           OXNARD, CA 93033                                                  Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 499 of 502
  Ellett Brothers, LLC        Case 19-11299-LSS              Doc 183      Filed 07/24/19               Page 528 19-11301
                                                                                                                of 569
  Debtor Name                                                                                                     Case Number (if known)

Part 2:    All Creditors with NONPRIORITY Unsecured Claims
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.                                             Amount of Claim
3. 1985    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                            $599.80
s3737      ZOOM VIDEO COMMUNICATIONS,INC.                                 Check all that apply.
           PO BOX 398843                                                     Contingent
           SAN FRANCISCO, CA 94139-8843                                      Unliquidated
                                                                             Disputed


           Date or dates debt was incurred                                Basis for the claim:    TRADE PAYABLE

           Last 4 digts of account number
                                                                          Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page 500 of 502
  Ellett Brothers, LLC            Case 19-11299-LSS                     Doc 183            Filed 07/24/19              Page 529 19-11301
                                                                                                                                of 569
  Debtor Name                                                                                                                    Case Number (if known)


Part 3:      List Others to Be Notified About Unsecured Claims
List in alphabetical order any others who must be notified for claims already listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy this page.

    Name and address                                                                                     On which line in Part 1 or Part 2 did           Last 4 digts of account
                                                                                                         you enter the related creditor?                 number for this entity
     GOLENBOCK EISEMAN ASSOR BELL & PESKOE LLP                                                           s3651
     711 THIRD AVENUE
     ATTN: JONATHAN L. FLAXER, ESQ.
     MICHAEL S. WEINSTEIN, ESQ.
     NEW YORK, NY 10017

     GOLENBOCK EISEMAN ASSOR BELL & PESKOE LLP                                                           s3483
     711 THIRD AVENUE
     ATTN: JONATHAN L. FLAXER, ESQ.
     MICHAEL S. WEINSTEIN, ESQ.
     NEW YORK, NY 10017

     HOLLAND & HART LLP                                                                                  s3695
     MATTHEW J. OCHS
     555 SEVENTEENTH STREET, SUITE 3200
     P.O. BOX 8749
     DENVER, CO 80201-8749

     MCGUIRE, CRADDOCK & STROTHER, P.C.                                                                  s3553
     J. MARK CHEVALLIER
     2501 N. HARWOOD, SUITE 1800
     DALLAS, TX 75201

     MONTGOMERY MCCRACKEN WALKER & RHOADS LLP                                                            s3695
     MARC J. PHILLIPS, ESQ.
     1105 NORTH MARKET STREET,
     SUITE 1500
     WILMINGTON, DE 19801

     PARKER BOWS                                                                                         s3784
     PO BOX 105
     MINT SPRING, VA 24463-0105

     PAUL WEISS RIFKIND WHARTON & GARRISON LLP                                                           s2702
     JACOB A. ADLERSTEIN; ELIZABETH R. MCCOLM
     JACQUELINE P. RUBIN
     1285 AVENUE OF THE AMERICAS
     NEW YORK, NY 10019-6064

     RILEY DEFENSE                                                                                       s3777
     2975 INTERSTATE ST
     CHARLOTTE, NC 28208

     SANDBERG PHOENIX & VON GONTARD P.C.                                                                 s3536
     SHARON L. STOLTE
     4600 MADISON AVENUE, SUITE 1000
     KANSAS CITY, MO 64112

     TENPOINT CROSSBOW TECHNOLOGIES                                                                      s3640
     PO BOX 1391
     INDIANA, PA 15701

     WEST RIVER BUSINESS PARK PARTNERSHIP                                                                s3809
     1685 50TH AVE. NE
     SAUK RAPIDS, MN 56379

     YOUNG CONAWAY STARGATT & TAYLOR, LLP                                                                s2702
     PAULINE K. MORGAN, ESQ.; M. BLAKE CLEARY, ESQ.
     MICHAEL S. NEIBURG, ESQ.; IAN J. BAMBRICK, ESQ.
     1000 NORTH KING STREET, RODNEY SQUARE
     WILMINGTON, DE 19801




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                           page 501 of 502
 Ellett Brothers, LLC        Case 19-11299-LSS        Doc 183       Filed 07/24/19         Page 530 19-11301
                                                                                                    of 569
 Debtor Name                                                                                     Case Number (if known)


Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                     Total of Claim Amounts



5a. Total Claims from Part 1                                                         5a.                      $454,034.55
                                                                                                 ____________________________




                                                                                                            $31,063,298.33
5b. Total Claims from Part 2                                                         5b.     +   ____________________________
                                                                                                          PLUS UNKNOWN




5c. Total of Parts 1 and 2                                                           5c.                    $31,517,332.88
                                                                                                 ____________________________
    Lines 5a + 5b = 5c.                                                                                   PLUS UNKNOWN




Official Form 206E/F             Schedule E/F: Creditors Who Have Unsecured Claims                                 page 502 of 502
                              Case 19-11299-LSS                Doc 183         Filed 07/24/19            Page 531 of 569
  Fill in this information to identify the case:
  Debtor name Ellett Brothers, LLC

  United States Bankruptcy Court for the:                                     District of   Delaware
                                                                                            (State of)
  Case Number (if known):       19-11301                                        Chapter     11                                   Check if this is an
                                                                                                                                 amended filing

Official Form 206G
SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                                                                              12/15

  Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.
  1. Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the court with the debtor’s other schedules.
       Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).

2. List all contracts and unexpired leases                                                          State the name and mailing address for all
                                                                                                    other parties with whom the debtor has an
                                                                                                    executory contract or unexpired lease
           State what the contract or      CONTRACT                                                 A1 SPRINKLER SYSTEMS & INTERGRATION
2. 1       lease is for and the nature                                                              2383 NORTHPOINT DRIVE
                                           FIRE ALARMS & SPRINKLERS
           of the debtor’s interest                                                                 MIAMISBURG, OH 45342
           State the term remaining        EXPIRES: 7/1/2024
          List the contract number of
          any government contract


           State what the contract or      CONTRACT                                                 AMERICAN SECURITY OF GREENVILLE, LLC
2. 2       lease is for and the nature                                                              PO BOX 486
                                           SECURITY SERVICES
           of the debtor’s interest                                                                 GREENVILLE, SC 29602
           State the term remaining        EXPIRES: 12/31/2020
          List the contract number of
          any government contract


           State what the contract or      ASSOCIATE INSURANCE BENEFITS                             AON RISK SOLUTIONS
2. 3       lease is for and the nature                                                              40 WEST BROAD STREET, SUITE 210
                                           BROKER
           of the debtor’s interest                                                                 GREENVILLE, SC 29601
           State the term remaining        EXPIRES: DECEMBER 31, 2019
          List the contract number of
          any government contract


           State what the contract or      CONTRACT                                                 APPLIED MECHANICAL SYSTEMS, INC.
2. 4       lease is for and the nature                                                              ACCOUNTS RECEIVABLE
                                           PREVENTATIVE MAINENANCE
           of the debtor’s interest                                                                 5598 WOLF CREEK PIKE
           State the term remaining
                                                                                                    DAYTON, OH 45426
                                           EXPIRES: 7/31/2019
          List the contract number of
          any government contract


           State what the contract or      ASSOCIATE INSURANCE BENEFITS                             ARMADACARE
2. 5       lease is for and the nature                                                              230 SCHILLING CIRCLE, SUITE 140
                                           EXECUTIVE SUPPLEMENTAL
           of the debtor’s interest                                                                 HUNT VALLEY, MD 21031
                                           DISABILITY INSURANCE
           State the term remaining
          List the contract number of
          any government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 532 of 569
  Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    ASSOCIATE INSURANCE BENEFITS             ARMADACARE
2. 6     lease is for and the nature                                            230 SCHILLING CIRCLE, SUITE 140
                                       EXECUTIVE SUPPLEMENTAL
         of the debtor’s interest                                               HUNT VALLEY, MD 21031
                                       INSURANCE
         State the term remaining      EXPIRES: DECEMBER 31, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              ATT
2. 7     lease is for and the nature                                            ATT MOBILITY
                                       WIRELESS SERVICE ACCT:
         of the debtor’s interest                                               PO BOX 6463
                                       287022832459
                                                                                CAROL STREAM, IL 60197
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              ATT
2. 8     lease is for and the nature                                            PO BOX 105503
                                       ALARM/FIRE FOR NEWBERRY, SC
         of the debtor’s interest                                               ATLANTA, GA 30348
                                       WAREHOUSE ACCT:803 M67-7657 657
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              ATT
2. 9     lease is for and the nature                                            PO BOX 5014
                                       INTERNET SERVICE IN CHAPIN, SC
         of the debtor’s interest                                               CAROL STREAM, IL 60197
                                       ACCT: 126460744
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              AVATIER CORP
2. 10    lease is for and the nature                                            4733 CHABOT DRIVE, SUITE 201
                                       PASSWORD RESET SOFTWARE FOR
         of the debtor’s interest                                               PLEASANTON, CA 94588
                                       NETWORK
         State the term remaining      EXPIRES: SEPTEMBER 28, 2019
         List the contract number of
         any government contract


         State what the contract or    ASSOCIATE INSURANCE BENEFITS             BENEFIT COORDINATORS, INC.
2. 11    lease is for and the nature                                            PO BOX 197
                                       HRA/HAS/FSA ADMINISTRATION
         of the debtor’s interest                                               IRMO, SC 29063
         State the term remaining      EXPIRES: DECEMBER 31, 2019
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 2 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 533 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    ASSOCIATE INSURANCE BENEFITS             BLUECROSS BLUESHIELD
2. 12   lease is for and the nature                                            MAILING CODE AX-G50
                                      MEDICAL INSURANCE
        of the debtor’s interest                                               4101 PERCIVAL ROAD
        State the term remaining                                               COLUMBIA, SC 29229
                                      EXPIRES: DECEMBER 31, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CAROLINA OFFICE
2. 13   lease is for and the nature                                            820 GRACERN ROAD
                                      CN7844-01
        of the debtor’s interest                                               COLUMBIA, SC 29210
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CAROLINA OFFICE
2. 14   lease is for and the nature                                            820 GRACERN ROAD
                                      CN7866-01
        of the debtor’s interest                                               COLUMBIA, SC 29210
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CAROLINA OFFICE
2. 15   lease is for and the nature                                            820 GRACERN ROAD
                                      CN7958-01
        of the debtor’s interest                                               COLUMBIA, SC 29210
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CAROLINA OFFICE
2. 16   lease is for and the nature                                            820 GRACERN ROAD
                                      CN8102-01
        of the debtor’s interest                                               COLUMBIA, SC 29210
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CAROLINA OFFICE
2. 17   lease is for and the nature                                            820 GRACERN ROAD
                                      CN1337-01
        of the debtor’s interest                                               COLUMBIA, SC 29210
        State the term remaining
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 3 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 534 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              CAROLINA OFFICE
2. 18   lease is for and the nature                                            820 GRACERN ROAD
                                      CN7840-01
        of the debtor’s interest                                               COLUMBIA, SC 29210
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CAROLINA OFFICE
2. 19   lease is for and the nature                                            820 GRACERN ROAD
                                      CN8756-01
        of the debtor’s interest                                               COLUMBIA, SC 29210
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CAROLINA OFFICE
2. 20   lease is for and the nature                                            820 GRACERN ROAD
                                      CN7842-01
        of the debtor’s interest                                               COLUMBIA, SC 29210
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CBT NUGGETS
2. 21   lease is for and the nature                                            CBT NUGGETS LLC
                                      TECHNICAL KNOWLEDGE BASE
        of the debtor’s interest                                               1550 VALLEY RIVER DRIVE
                                      TRAINING
                                                                               EUGENE, OR 97401
        State the term remaining      EXPIRES: FEBRUARY 9, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CDW
2. 22   lease is for and the nature                                            120 S RIVERSIDE PLAZA
                                      TEGILE DR STORAGE SYSTEM
        of the debtor’s interest                                               CHICAGO, IL 60606
        State the term remaining      EXPIRES: DECEMBER 9, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CENTURY LINK
2. 23   lease is for and the nature                                            931 14TH STREET
                                      INTERNET SERVICES BELLEFONTAINE
        of the debtor’s interest                                               #900
        State the term remaining
                                                                               DENVER, CO 80202
                                      EXPIRES: JULY 16, 2021
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 4 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 535 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              CENTURYLINK
2. 24   lease is for and the nature                                            PO BOX 2961
                                      INTERNET SERVICE IN
        of the debtor’s interest                                               PHOENIX, AZ 85062
                                      BELLEFONTAINE, OH ACCT: 89250058
        State the term remaining      EXPIRES: JULY 18, 2021
        List the contract number of
        any government contract


        State what the contract or    CONTRACT                                 CHAPMAN LANDSCAPE SC, LLC
2. 25   lease is for and the nature                                            PO BOX 933
                                      LANDSCAPE SERVICES
        of the debtor’s interest                                               CHAPIN, SC 29036
        State the term remaining      EXPIRES: 12/31/2019
        List the contract number of
        any government contract


        State what the contract or    ASSOCIATE INSURANCE BENEFITS             CIGNA GROUP INSURANCE
2. 26   lease is for and the nature                                            11016 RUSHMORE DR SUITE 300
                                      EMPLOYEE ASSISTANCE PROGRAM,
        of the debtor’s interest                                               CHARLOTTE, NC 28277
                                      COMPANY PAID LIFE, AD&D AND
                                      DISBILITY, AND VOLUNTARY LIFE,
                                      AD&D, AND DISABILITY INSURANCES
        State the term remaining      EXPIRES: DECEMBER 31, 2019
        List the contract number of
        any government contract


        State what the contract or    CONTRACT                                 CINTAS
2. 27   lease is for and the nature                                            PO BOX 63083
                                      BUILDING MAINTENANCE
        of the debtor’s interest                                               CINNANATI, OH 45263
        State the term remaining      EXPIRES: 6/18/2020
        List the contract number of
        any government contract


        State what the contract or    EQUIPMENT LEASE                          CISCO SYSTEMS CAPITAL CORP
2. 28   lease is for and the nature                                            LEASE PROCESSING CENTER
                                      WIRELESS NEWTORK EQUIPMENT
        of the debtor’s interest                                               1111 OLD EAGLE SCHOOL ROAD
                                      SOUTH CAROLINA LOCATIONS
                                                                               WAYNE, PA 19087
        State the term remaining      EXPIRES: 12/20/2021
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CISCO SYSTEMS CAPITAL CORPORATION
2. 29   lease is for and the nature                                            1111 OLD EAGLE SCHOOL ROAD
                                      CISCO LEASE FOR WIRELESS
        of the debtor’s interest                                               WAYNE, PA 19087
                                      ACCESS POINTS (RF) FOR ALL
                                      LOCATIONS
        State the term remaining      EXPIRES: DECEMBER 20, 2021
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 5 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 536 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              CISCO SYSTEMS CAPITAL CORPORATION
2. 30   lease is for and the nature                                            1111 OLD EAGLE SCHOOL ROAD
                                      MERAKI ACCESS POINTS (WIRELESS
        of the debtor’s interest                                               WAYNE, PA 19087
                                      NETWORK) ALL SITES 5 YEAR LEASE
                                      WITH 10 YEAR SUPPORT
        State the term remaining      EXPIRES: MARCH 20, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              CITRIX
2. 31   lease is for and the nature                                            CITRIX SYSTEMS, INC.
                                      CITRIX DESKTOP SOFTWARE FOR
        of the debtor’s interest                                               851 WEST CYPRESS CREEK ROAD
                                      THIN CLIENTS
                                                                               FT LAUDERDALE, FL 33309
        State the term remaining      EXPIRES: MAY 16, 2020
        List the contract number of
        any government contract


        State what the contract or    NON-RESIDENTIAL REAL PROPERTY            COLFIN 2017-10 INDUSTRIAL OWNER, LLC
2. 32   lease is for and the nature                                            C/O COLFIN COBALT I-II OWNER, LLC
                                      LEASE
        of the debtor’s interest                                               13727 NOEL ROAD, SUITE 750
                                      PROPERTY ADDRESS: 3015 SOUTH
                                                                               DALLAS, TX 75240
                                      1030 WEST, SALT LAKE CITY, UT
                                      84119; DEPT #542
        State the term remaining      EXPIRES: APRIL 30, 2023
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DATACOM SYSTEMS
2. 33   lease is for and the nature                                            DATA COM
                                      MOTOROLA PSION RF SCANNERS
        of the debtor’s interest                                               PO BOX 692
                                      FOR DISTRIBUTION
                                                                               IRMO, SC 29063
        State the term remaining      EXPIRES: DECEMBER 20, 2019
        List the contract number of
        any government contract


        State what the contract or    ASSOCIATE INSURANCE BENEFITS             DELTA DENTAL OF SOUTH CAROLINA
2. 34   lease is for and the nature                                            REGIONAL CLIENT SERVICES ASSOCIATE
                                      DENTAL INSURANCE
        of the debtor’s interest                                               1320 MAIN STREET, SUITE 650
        State the term remaining
                                                                               COLUMBIA, SC 29201
                                      EXPIRES: DECEMBER 31, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DEMATIC CORP
2. 35   lease is for and the nature                                            507 PLYMOUTH AVE NE
                                      DEMATIC MANAGED SERVICES FOR
        of the debtor’s interest                                               GRAND RAPIDS, MI 49505
                                      SOFTWARE
        State the term remaining      EXPIRES: JANUARY 30, 2020
        List the contract number of
        any government contract



Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 6 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 537 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              DIGICERT
2. 36   lease is for and the nature                                            2801 NORTH THANKSGIVING WAY #500
                                      *.ELLETTBROTHERS.COM
        of the debtor’s interest                                               LEHI, UT 84043
        State the term remaining      EXPIRES: SEPTEMBER 11, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DIGICERT
2. 37   lease is for and the nature                                            2802 NORTH THANKSGIVING WAY #500
                                      *.MARINEFLY.COM
        of the debtor’s interest                                               LEHI, UT 84044
        State the term remaining      EXPIRES: FEBRUARY 26, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DIGICERT
2. 38   lease is for and the nature                                            2803 NORTH THANKSGIVING WAY #500
                                      DIGITAL CERTIFICATE
        of the debtor’s interest                                               LEHI, UT 84045
        State the term remaining      EXPIRES: MARCH 8, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DIGICERT
2. 39   lease is for and the nature                                            2804 NORTH THANKSGIVING WAY #500
                                      *.JERRYSSPORTSCENTER.COM
        of the debtor’s interest                                               LEHI, UT 84046
        State the term remaining      EXPIRES: MARCH 9, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DIGICERT
2. 40   lease is for and the nature                                            2805 NORTH THANKSGIVING WAY #500
                                      *.ELLETT.COM
        of the debtor’s interest                                               LEHI, UT 84047
        State the term remaining      EXPIRES: MAY 12, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DIGICERT
2. 41   lease is for and the nature                                            2806 NORTH THANKSGIVING WAY #500
                                      DIGITAL CERTIFICATE FOR SERVERS
        of the debtor’s interest                                               LEHI, UT 84048
        State the term remaining      EXPIRES: JUNE 12, 2020
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 7 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 538 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              DIGICERT
2. 42   lease is for and the nature                                            2807 NORTH THANKSGIVING WAY #500
                                      *.UNITEDSPORTINGCO.COM
        of the debtor’s interest                                               LEHI, UT 84049
        State the term remaining      EXPIRES: JUNE 17, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DIGICERT
2. 43   lease is for and the nature                                            2808 NORTH THANKSGIVING WAY #500
                                      *.UNITEDSPORTINGCOMPANIES.COM
        of the debtor’s interest                                               LEHI, UT 84050
        State the term remaining      EXPIRES: JUNE 26, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DIGICERT
2. 44   lease is for and the nature                                            2809 NORTH THANKSGIVING WAY #500
                                      *.UNITEDSPORTING.COM
        of the debtor’s interest                                               LEHI, UT 84051
        State the term remaining      EXPIRES: JULY 6, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DOCUSIGN
2. 45   lease is for and the nature                                            2810 NORTH THANKSGIVING WAY #500
                                      DOCUSIGN SUBSCRIPTION FOR
        of the debtor’s interest                                               LEHI, UT 84052
                                      PURCHASING
        State the term remaining      EXPIRES: NOVEMBER 14, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DUO SECURITY
2. 46   lease is for and the nature                                            123 N ASHLEY ST #100
                                      DUO TWO FACTOR AUTHENTICATION
        of the debtor’s interest                                               ANN ARBOR, MI 48104
                                      SOFTWARE
        State the term remaining      EXPIRES: DECEMBER 22, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              DYNAMIX
2. 47   lease is for and the nature                                            1905 WOODSTOCK ROAD, SUITE 4150
                                      IBM MAINTENANCE AS/400
        of the debtor’s interest                                               ROSWELL, GA 30075
                                      HARDWARE (CHAPIN AND ASHEVILLE)
        State the term remaining      EXPIRES: SEPTEMBER 30, 2019
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 8 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 539 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              EAE GLOBAL TECHNOLOGIES
2. 48   lease is for and the nature                                            4218 SCENIC VALLEY LN
                                      INFORMATION BUILDERS SOFTWARE
        of the debtor’s interest                                               SUGAR LAND, TX 77479
                                      SUPPORT
        State the term remaining      EXPIRES: 3 MONTHS
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              ECOMSYSTEMS, INC
2. 49   lease is for and the nature                                            PO BOX 112575
                                      SALES DATA COLLECTION
        of the debtor’s interest                                               NAPLES, FL 34108
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONTRACT                                 EMERSON NETWORK POWER
2. 50   lease is for and the nature                                            1630 AUGUSTA ROAD
                                      IT NETWORKS
        of the debtor’s interest                                               WEST COLUMBIA, SC 29169
        State the term remaining      EXPIRES: 5/11/2020
        List the contract number of
        any government contract


        State what the contract or    ASSOCIATE INSURANCE BENEFITS             EYEMED VISION CARE
2. 51   lease is for and the nature                                            4000 LUXOTTICA PLACE
                                      VISION INSURANCE
        of the debtor’s interest                                               MASON, OH 45040
        State the term remaining      EXPIRES: DECEMBER 31, 2019
        List the contract number of
        any government contract


        State what the contract or    CONTRACT                                 FIRE SYSTEMS INC.
2. 52   lease is for and the nature                                            PO BOX 38720
                                      IT PROTECTION OF SERVERS
        of the debtor’s interest                                               CHARLOTTE, NC 28278
        State the term remaining      EXPIRES: 11/27/2019
        List the contract number of
        any government contract


        State what the contract or    CONTRACT                                 GENRIC, INC.
2. 53   lease is for and the nature                                            433 ALLENBY DR
                                      SECURITY SERVICES
        of the debtor’s interest                                               MARYSVILLE, OH 43040
        State the term remaining      EXPIRES: 3/4/2020
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 9 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 540 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              GODADDY
2. 54   lease is for and the nature                                            14455 NORTH HAYDEN ROAD, SUITE 100
                                      ELLETT.BIZ
        of the debtor’s interest                                               SCOTTSDALE, AZ 85260
        State the term remaining      EXPIRES: SEPTEMBER 11, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 55   lease is for and the nature                                            14456 NORTH HAYDEN ROAD, SUITE 100
                                      ELLETTBROTHERS.BIZ
        of the debtor’s interest                                               SCOTTSDALE, AZ 85261
        State the term remaining      EXPIRES: NOVEMBER 21, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 56   lease is for and the nature                                            14457 NORTH HAYDEN ROAD, SUITE 100
                                      ELLETTBROTHERS.INFO
        of the debtor’s interest                                               SCOTTSDALE, AZ 85262
        State the term remaining      EXPIRES: NOVEMBER 22, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 57   lease is for and the nature                                            14458 NORTH HAYDEN ROAD, SUITE 100
                                      ELLETTBROTHERS.US
        of the debtor’s interest                                               SCOTTSDALE, AZ 85263
        State the term remaining      EXPIRES: SEPTEMBER 11, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 58   lease is for and the nature                                            14459 NORTH HAYDEN ROAD, SUITE 100
                                      ELLETTMARINE.US
        of the debtor’s interest                                               SCOTTSDALE, AZ 85264
        State the term remaining      EXPIRES: FEBRUARY 24, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 59   lease is for and the nature                                            14460 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.BIZ
        of the debtor’s interest                                               SCOTTSDALE, AZ 85265
        State the term remaining      EXPIRES: SEPTEMBER 13, 2020
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 10 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 541 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              GODADDY
2. 60   lease is for and the nature                                            14461 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85266
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 61   lease is for and the nature                                            14462 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.INFO
        of the debtor’s interest                                               SCOTTSDALE, AZ 85267
        State the term remaining      EXPIRES: SEPTEMBER 14, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 62   lease is for and the nature                                            14463 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.NET
        of the debtor’s interest                                               SCOTTSDALE, AZ 85268
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 63   lease is for and the nature                                            14464 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.ORG
        of the debtor’s interest                                               SCOTTSDALE, AZ 85269
        State the term remaining      EXPIRES: SEPTEMBER 14, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 64   lease is for and the nature                                            14465 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.US
        of the debtor’s interest                                               SCOTTSDALE, AZ 85270
        State the term remaining      EXPIRES: SEPTEMBER 13, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 65   lease is for and the nature                                            14466 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.BIZ
        of the debtor’s interest                                               SCOTTSDALE, AZ 85271
        State the term remaining      EXPIRES: SEPTEMBER 11, 2020
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 11 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 542 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              GODADDY
2. 66   lease is for and the nature                                            14467 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.INFO
        of the debtor’s interest                                               SCOTTSDALE, AZ 85272
        State the term remaining      EXPIRES: SEPTEMBER 12, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 67   lease is for and the nature                                            14468 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.NET
        of the debtor’s interest                                               SCOTTSDALE, AZ 85273
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 68   lease is for and the nature                                            14469 NORTH HAYDEN ROAD, SUITE 100
                                      JERRYSSPORTCENTER.US
        of the debtor’s interest                                               SCOTTSDALE, AZ 85274
        State the term remaining      EXPIRES: SEPTEMBER 11, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 69   lease is for and the nature                                            14470 NORTH HAYDEN ROAD, SUITE 100
                                      MARINEFLY.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85275
        State the term remaining      EXPIRES: DECEMBER 19, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 70   lease is for and the nature                                            14471 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTINC.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85276
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 71   lease is for and the nature                                            14472 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTINC.NET
        of the debtor’s interest                                               SCOTTSDALE, AZ 85277
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 12 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 543 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              GODADDY
2. 72   lease is for and the nature                                            14473 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTING.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85278
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 73   lease is for and the nature                                            14474 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTINGCOMPANIES.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85279
        State the term remaining      EXPIRES: SEPTEMBER 14, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 74   lease is for and the nature                                            14475 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTINGCOMPANIES.NET
        of the debtor’s interest                                               SCOTTSDALE, AZ 85280
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 75   lease is for and the nature                                            14476 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTINGCOMPANIES.ORG
        of the debtor’s interest                                               SCOTTSDALE, AZ 85281
        State the term remaining      EXPIRES: SEPTEMBER 14, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 76   lease is for and the nature                                            14477 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTINGCOMPANIES.INFO
        of the debtor’s interest                                               SCOTTSDALE, AZ 85282
        State the term remaining      EXPIRES: SEPTEMBER 13, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 77   lease is for and the nature                                            14478 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTINGINC.NET
        of the debtor’s interest                                               SCOTTSDALE, AZ 85283
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 13 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 544 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              GODADDY
2. 78   lease is for and the nature                                            14479 NORTH HAYDEN ROAD, SUITE 100
                                      UNITEDSPORTINGINC.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85284
        State the term remaining      EXPIRES: NOVEMBER 29, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 79   lease is for and the nature                                            14480 NORTH HAYDEN ROAD, SUITE 100
                                      USCDEALS.DEALS
        of the debtor’s interest                                               SCOTTSDALE, AZ 85285
        State the term remaining      EXPIRES: JANUARY 21, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 80   lease is for and the nature                                            14481 NORTH HAYDEN ROAD, SUITE 100
                                      USCHOTDEALS.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85286
        State the term remaining      EXPIRES: JANUARY 19, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 81   lease is for and the nature                                            14482 NORTH HAYDEN ROAD, SUITE 100
                                      USCHOTSHOW.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85287
        State the term remaining      EXPIRES: AUGUST 14, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GODADDY
2. 82   lease is for and the nature                                            14483 NORTH HAYDEN ROAD, SUITE 100
                                      USCSHO.COM
        of the debtor’s interest                                               SCOTTSDALE, AZ 85288
        State the term remaining      EXPIRES: JANUARY 19, 2020
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              GRACEBLOOD LLC
2. 83   lease is for and the nature                                            417 E CAPE SHORES DR
                                      EDI VAN
        of the debtor’s interest                                               LEWES, DE 19958
        State the term remaining
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 14 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 545 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    IT CONTRACT                              HELPSYSTEMS / PRODATA
2. 84   lease is for and the nature                                            6455 CITY WEST PARKWAY
                                      DBU AS/400 SOFTWARE
        of the debtor’s interest                                               EDEN PRAIRIE, MN 55344
                                      MAINTENANCE
        State the term remaining      EXPIRES: DECEMBER 31, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              HELPSYSTEMS / PRODATA
2. 85   lease is for and the nature                                            6455 CITY WEST PARKWAY
                                      DBU AS/400 SOFTWARE
        of the debtor’s interest                                               EDEN PRAIRIE, MN 55344
                                      MAINTENANCE
        State the term remaining      EXPIRES: OCTOBER 31, 2019
        List the contract number of
        any government contract


        State what the contract or    HEALTH INSURANCE                         HEWITT GRANT
2. 86   lease is for and the nature                                            ADDRESS UNAVAILABLE AT TIME OF FILING
        of the debtor’s interest

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              IMMEDION
2. 87   lease is for and the nature                                            1000 CATAWBA ST
        of the debtor’s interest                                               SUITE 180
        State the term remaining
                                                                               COLUMBIA, SC 29201

        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              INFOR
2. 88   lease is for and the nature                                            641 AVENUE OF THE AMERICAS
                                      A+, STOREFRONT, CORVU, OPTIO,
        of the debtor’s interest                                               NEW YORK, NY 10011
                                      PM10
        State the term remaining      EXPIRES: AUGUST 31, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              INFORMATION BUILDERS
2. 89   lease is for and the nature                                            2 PENN PLAZA
                                      MIDDLEWARE
        of the debtor’s interest                                               NEW YORK, NY 10121
        State the term remaining      EXPIRES: MARCH 12, 2020
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 15 of 37
                           Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 546 of 569
 Debtor Ellett Brothers, LLC                                              Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
        State what the contract or    EMPLOYMENT AGREEMENT                     JIM MCCRUDDEN
2. 90   lease is for and the nature                                            267 COLUMBIA AVENUE
                                      AT WILL EMPLOYMENT OFFER
        of the debtor’s interest                                               CHAPIN, SC 29036
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EMPLOYMENT AGREEMENT                     JOHN MCCARTHY
2. 91   lease is for and the nature                                            267 COLUMBIA AVENUE
        of the debtor’s interest                                               CHAPIN, SC 29036
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              LANSA
2. 92   lease is for and the nature                                            2001 BUTTERFIELD RD
                                      LANSA COMPOSER SOFTWARE
        of the debtor’s interest                                               SUITE 102
                                      (AS400)
                                                                               DOWNERS GROVE, IL 60515
        State the term remaining      EXPIRES: DECEMBER 15, 2019
        List the contract number of
        any government contract


        State what the contract or    IT CONTRACT                              LANSA
2. 93   lease is for and the nature                                            2001 BUTTERFIELD RD
                                      LANSA INTEGRATOR AND
        of the debtor’s interest                                               SUITE 102
                                      MIDDLEWARE (AS400)
                                                                               DOWNERS GROVE, IL 60515
        State the term remaining      EXPIRES: APRIL 29, 2020
        List the contract number of
        any government contract


        State what the contract or    CHAPIN HVAC AGREEMENT                    LINC SERVICE FOR TOTAL COMFORT
2. 94   lease is for and the nature                                            SOLUTIONS
        of the debtor’s interest                                               346 ORCHARD DRIVE
        State the term remaining                                               COLUMBIA, SC 29170
                                      EXPIRES: 4/2/2020
        List the contract number of
        any government contract


        State what the contract or    NEWBERRY HVAC AGREEMENT                  LINC SERVICE FOR TOTAL COMFORT
2. 95   lease is for and the nature                                            SOLUTIONS
        of the debtor’s interest                                               346 ORCHARD DRIVE
        State the term remaining                                               COLUMBIA, SC 29170
                                      EXPIRES: 4/2/2020
        List the contract number of
        any government contract




Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases                     Page 16 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 547 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              MANHATTAN ASSOCIATES
2. 96    lease is for and the nature                                            2300 WINDY RIDGE PARKWAY
                                       WAREHOUSE SOFTWARE
         of the debtor’s interest                                               10TH FLOOR
                                       BELLEFONTAINE
                                                                                ATLANTA, GA 30339
         State the term remaining      EXPIRES: AUGUST 27, 2019
         List the contract number of
         any government contract


         State what the contract or    CONTRACT                                 MASTERCLEAN JANITORIAL-BRAVO
2. 97    lease is for and the nature                                            1140 RT 22 E 2ND FLOOR STE 202
                                       JANITORIAL SERVICES
         of the debtor’s interest                                               BRIDGEWATER, NJ 08807
         State the term remaining      EXPIRES: 12/31/2019
         List the contract number of
         any government contract


         State what the contract or    ASSOCIATE 401K PLAN                      MAUNEY-PITT FINANCIAL MANAGEMENT, INC.
2. 98    lease is for and the nature                                            310-2 E GRAHAM ST.
                                       BROKER
         of the debtor’s interest                                               SHELBY, NC 28150
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              MEADOWS PUBLISHING SOLUTIONS
2. 99    lease is for and the nature                                            1305 REMINGTON ROAD
                                       MEDIA AUTOPRICE SOFTWARE FOR
         of the debtor’s interest                                               SUITE G
                                       ADOBE
                                                                                SCHAUMBURG, IL 60173
         State the term remaining      EXPIRES: APRIL 4, 2020
         List the contract number of
         any government contract


         State what the contract or    CONTRACT                                 MERUS WATER SYSTEMS
2. 100   lease is for and the nature                                            108-A PARK PLACE COURT
                                       WATER WATER DISPENSER
         of the debtor’s interest                                               GREENVILLE, SC 29607
         State the term remaining      EXPIRES: 3/12/2020
         List the contract number of
         any government contract


         State what the contract or    ASSOCIATE INSURANCE BENEFITS             METLIFE
2. 101   lease is for and the nature                                            TERRY MCLEMORE, SR BILLING ACCOUNT
         of the debtor’s interest                                               REP II
         State the term remaining                                               US GROUP OPERATIONS, BILLING &
                                                                                REMITTANCE
         List the contract number of                                            18210 CRANE NEST DRIVE
         any government contract                                                TAMPA, FL 33647




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 17 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 548 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              MICROSOFT AZURE
2. 102   lease is for and the nature                                            MICROSOFT CORPORATION
                                       CLOUD SERVICES FOR WWW SITES
         of the debtor’s interest                                               ONE MICROSOFT WAY
         State the term remaining                                               REDMOND, WA 98052

         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              MICROSOFT
2. 103   lease is for and the nature                                            SHI
                                       MICROSOFT ENTERPRISE
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
                                       AGREEMENT
                                                                                AUSTIN, TX 78746
         State the term remaining      EXPIRES: NOVEMBER 30, 2019
         List the contract number of
         any government contract


         State what the contract or    NON-RESIDENTIAL REAL PROPERTY            MILL TOWN PARTNERS, L P
2. 104   lease is for and the nature                                            C/O TRIPOINT PROPERTIES, INC.
                                       LEASE
         of the debtor’s interest                                               150 E PENNSYLVANIA AVE, SUITE 510
                                       PROPERTY ADDRESS: MILL TOWN
                                                                                DOWNINGTOWN, PA 19335
                                       SQUARE, 150 EAST PENNSYLVANIA
                                       AVENUE, SUITE 530, DOWNINGTOWN,
                                       PA 19335; DEPT #401
         State the term remaining      EXPIRES: SEPTEMBER 30, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              MOBI CONTROL
2. 105   lease is for and the nature                                            ADDRESS UNAVAILABLE AT TIME OF FILING
                                       REMOTE CONTROL OF RFS
         of the debtor’s interest

         State the term remaining      EXPIRES: FEBRUARY 27, 2020
         List the contract number of
         any government contract


         State what the contract or    CONTRACT                                 MODERN EXTERMINATING CO
2. 106   lease is for and the nature                                            PO BOX 622
                                       EXTERMINATING SERVICES
         of the debtor’s interest                                               COLUMBIA, SC 29202-0622
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              MODERN OFFICE METHODS
2. 107   lease is for and the nature                                            7965 N HIGH ST
                                       MAINTENANCE ON COPIERS IN
         of the debtor’s interest                                               COLUMBUS, OH 42235
                                       BELLEFONTAINE
         State the term remaining      EXPIRES: APRIL 14, 2020
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 18 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 549 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 108   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.US
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 109   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.US.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 110   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.CO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JANUARY 13, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 111   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.XXX
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JANUARY 13, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 112   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.CC
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 113   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUPRIV.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JANUARY 13, 2032
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 19 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 550 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 114   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.NET
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 115   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ELLETTBROTHERSARCHERY.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 9, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 116   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.XXX
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JANUARY 13, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 117   lease is for and the nature                                            NETWORK SOLUTIONS
                                       AXISNEXUS.US.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: FEBRUARY 25, 2023
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 118   lease is for and the nature                                            NETWORK SOLUTIONS
                                       OFFDUTYARMORY.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: APRIL 4, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 119   lease is for and the nature                                            NETWORK SOLUTIONS
                                       AXISNEXUS.US
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: FEBRUARY 25, 2023
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 20 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 551 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 120   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.BIZ
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 121   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 24, 2030
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 122   lease is for and the nature                                            NETWORK SOLUTIONS
                                       AXISNEXUS.CO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: FEBRUARY 25, 2023
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 123   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.TV
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 124   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.TC
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 125   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.ORG
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 21 of 37
                            Case 19-11299-LSS          Doc 183     Filed 07/24/19      Page 552 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 126   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINK.XXX
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JANUARY 13, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 127   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.WS
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 128   lease is for and the nature                                            NETWORK SOLUTIONS
                                       AXISNEXUS.ORG
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: FEBRUARY 25, 2023
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 129   lease is for and the nature                                            NETWORK SOLUTIONS
                                       AXISNEXUS.BIZ
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: FEBRUARY 25, 2023
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 130   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.BZ
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 131   lease is for and the nature                                            NETWORK SOLUTIONS
                                       JERRYSSPORTSCENTER.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: SEPTEMBER 17, 2019
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 22 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 553 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 132   lease is for and the nature                                            NETWORK SOLUTIONS
                                       AXISNEXUS.INFO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: FEBRUARY 25, 2023
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 133   lease is for and the nature                                            NETWORK SOLUTIONS
                                       AXISNEXUS.NET
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: FEBRUARY 25, 2023
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 134   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.INFO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 135   lease is for and the nature                                            NETWORK SOLUTIONS
                                       JERRYSSPORTS.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: SEPTEMBER 17, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 136   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ACUSPORT.US
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: MAY 25, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 137   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.ORG
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 23 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 554 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 138   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ELLETTBROTHERSGUNS.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 9, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 139   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 140   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.MOBI
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 141   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.CO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 142   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.NET
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 143   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.NET
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 24 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 555 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 144   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.ORG
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 145   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.US
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 146   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.US.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 147   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.XXX
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JANUARY 13, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 148   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.BIZ
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 149   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ELLETTBROTHERSMARINE.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 9, 2019
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 25 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 556 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 150   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.BIZ
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 151   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 152   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKEXCHANGE.INFO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 153   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ELLETT.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JUNE 27, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 154   lease is for and the nature                                            NETWORK SOLUTIONS
                                       UNITEDSPORTINGCO.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: FEBRUARY 21, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 155   lease is for and the nature                                            NETWORK SOLUTIONS
                                       BONITZ-JSC.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JUNE 18, 2020
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 26 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 557 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 156   lease is for and the nature                                            NETWORK SOLUTIONS
                                       OSHI-JSC.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: JUNE 18, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 157   lease is for and the nature                                            NETWORK SOLUTIONS
                                       SIMMONS-JSC.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: JUNE 18, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 158   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.CO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 159   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.MOBI
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 160   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINK.US.COM
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: NOVEMBER 3, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 161   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINK.CO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: NOVEMBER 3, 2020
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 27 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 558 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 162   lease is for and the nature                                            NETWORK SOLUTIONS
                                       CUSTOMERLINKSOLUTIONS.INFO
         of the debtor’s interest                                               12808 GRAN BAY PKWY, WEST
         State the term remaining                                               JACKSONVILLE, FL 32258
                                       EXPIRES: OCTOBER 17, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NETWORK SOLUTION
2. 163   lease is for and the nature                                            NETWORK SOLUTIONS
                                       ELLETTBROTHERS.COM
         of the debtor’s interest                                               12809 GRAN BAY PKWY, WEST
         State the term remaining
                                                                                JACKSONVILLE, FL 32258
                                       EXPIRES: NOVEMBER 6, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              NTT SECURITY
2. 164   lease is for and the nature                                            DIMENSION DATA NORTH AMERICA, INC.
                                       PALO ALTO FIREWALL MANAGEMENT
         of the debtor’s interest                                               PO BOX 392387
                                       AND SECURITY MONITORING
                                                                                PITTSBURGH, PA 15251
         State the term remaining      EXPIRES: MARCH 10, 2020
         List the contract number of
         any government contract


         State what the contract or    EQUIPMENT LEASE                          PITNEY BOWES GLOBAL FINANCIAL SERVICES
2. 165   lease is for and the nature                                            LLC
                                       MAILSTREAM MONO PRINTER
         of the debtor’s interest                                               PO BOX 371887
                                       MODULE & RELATED EQUIPMENT;
                                                                                PITTSBURGH, PA 15250-7887
                                       LOCATION: CHAPIN, SC
         State the term remaining      EXPIRES: JANUARY 19, 2022
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              QLIKTECH INC
2. 166   lease is for and the nature                                            150 N RADNOR CHESTER RD
                                       QLIKVIEW BI
         of the debtor’s interest                                               STE E120
         State the term remaining                                               RADNOR, PA 19067
                                       EXPIRES: DECEMBER 31, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              RING CENTRAL CONTACT CENTER
2. 167   lease is for and the nature                                            RINGCENTRAL INC.
                                       CONTACT CENTER SOLUTION
         of the debtor’s interest                                               DEPT. CH 19585
         State the term remaining
                                                                                PALATINE, IL 60055
                                       EXPIRES: JULY 1, 2021
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 28 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 559 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              RING CENTRAL OFFICE
2. 168   lease is for and the nature                                            RINGCENTRAL INC.
                                       TELEPHONE SERVICE
         of the debtor’s interest                                               DEPT. CH 19585
         State the term remaining                                               PALATINE, IL 60055
                                       EXPIRES: JULY 1, 2021
         List the contract number of
         any government contract


         State what the contract or    EMPLOYMENT AGREEMENT                     ROBERT GEORGE
2. 169   lease is for and the nature                                            267 COLUMBIA AVENUE
                                       AT WILL EMPLOYMENT OFFER
         of the debtor’s interest                                               CHAPIN, SC 29036
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              ROCKET SOFTWARE
2. 170   lease is for and the nature                                            77 4TH AVE.
                                       ALDON LMI CHANGE MANAGEMENT
         of the debtor’s interest                                               WALTHAM, MA 02451
                                       AS400
         State the term remaining      EXPIRES: AUGUST 25, 2019
         List the contract number of
         any government contract


         State what the contract or    CONTRACT                                 RUFUS ORNDUFF REFRIGERATION
2. 171   lease is for and the nature                                            3820 AUGUSTA ROAD
                                       ICE MAKER PREVENTATIVE
         of the debtor’s interest                                               WEST COLUMBIA, SC 29170
                                       MAINTENANCE
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    NON-RESIDENTIAL REAL PROPERTY            SAVLAN DFW COMMERCE PARK, LLC
2. 172   lease is for and the nature                                            C/O SAVLAN CAPITAL LLC
                                       LEASE
         of the debtor’s interest                                               ATTN: ZUSHA TENENBAUM
                                       PROPERTY ADDRESS: 8432
                                                                                400 ANSIN BOULEVARD, SUITE A
                                       STERLING ST, SUITE 100, IRVING, TX
                                                                                HALLANDALE, FL 33009
                                       75063; DEPT #701
         State the term remaining      EXPIRES: JULY 31, 2021
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SEGRA
2. 173   lease is for and the nature                                            SPIRIT COMMUNICATION
                                       VOICE/DATA CIRCUITS
         of the debtor’s interest                                               PO BOX 603030
         State the term remaining                                               CHARLOTTE, NC 28260

         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 29 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 560 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              SERVICE EXPRESS, INC
2. 174   lease is for and the nature                                            3854 BROADMOOR AVE
                                       MAINTENANCE ON SERVERS
         of the debtor’s interest                                               GRAND RAPIDS, MI 49512
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SHI / ADOBE
2. 175   lease is for and the nature                                            SHI
                                       ADOBE CREATIVE CLOUD / ACROBAT
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
                                       PRO
                                                                                AUSTIN, TX 78746
         State the term remaining      EXPIRES: JULY 18, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SHI / ARCSERVE
2. 176   lease is for and the nature                                            SHI
                                       ARC SERVE BACKUP SOFTWARE FOR
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
                                       WINDOW SERVERS
                                                                                AUSTIN, TX 78746
         State the term remaining      EXPIRES: JANUARY 24, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SHI / BMC SOFTWARE
2. 177   lease is for and the nature                                            SHI
                                       HELPDESK SOFTWARE MAINTENANCE
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
         State the term remaining
                                                                                AUSTIN, TX 78746
                                       EXPIRES: MARCH 18, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SHI / MIMECAST
2. 178   lease is for and the nature                                            SHI
                                       MIMECAST EMAIL VIRUS AND SPAM
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
                                       FILTER
                                                                                AUSTIN, TX 78746
         State the term remaining      EXPIRES: MARCH 30, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SHI / PALO ALTO
2. 179   lease is for and the nature                                            SHI
                                       PALO ALTO FIREWALLS FOR SITES
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
         State the term remaining                                               AUSTIN, TX 78746
                                       EXPIRES: MARCH 15, 2020
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 30 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 561 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              SHI / SOLARWINDS
2. 180   lease is for and the nature                                            SHI
                                       NETWORK MANAGEMENT
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
                                       SOFTWARE SOLARWINDS / KIWI /
                                                                                AUSTIN, TX 78746
                                       NETFLOW
         State the term remaining      EXPIRES: FEBRUARY 26, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SHI / WS_FTP PRO
2. 181   lease is for and the nature                                            SHI
                                       WS FTP PRO SOFTWARE FOR
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
                                       CUSTOMER DOWNLOADS AND
                                                                                AUSTIN, TX 78746
                                       INTEGRATION
         State the term remaining      EXPIRES: JUNE 9, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SIRIUS
2. 182   lease is for and the nature                                            SIRIUS COMPUTER SOLUTIONS, INC.
                                       VSPHERE VCENTER PRODUCT
         of the debtor’s interest                                               10100 REUNION PLACE, SUITE 500
                                       SUPPORT (DR)
                                                                                SAN ANTONIO, TX 78216
         State the term remaining      EXPIRES: JANUARY 29, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SIRIUS
2. 183   lease is for and the nature                                            SIRIUS COMPUTER SOLUTIONS, INC.
                                       PALO ALTO FIREWALL
         of the debtor’s interest                                               10100 REUNION PLACE, SUITE 500
         State the term remaining
                                                                                SAN ANTONIO, TX 78216
                                       EXPIRES: MARCH 26, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SIRIUS
2. 184   lease is for and the nature                                            SIRIUS COMPUTER SOLUTIONS, INC.
                                       CISCO SMARTNET (CORE, NEXUS,
         of the debtor’s interest                                               10100 REUNION PLACE, SUITE 500
                                       UCS)
                                                                                SAN ANTONIO, TX 78216
         State the term remaining      EXPIRES: MAY 20, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SIRIUS
2. 185   lease is for and the nature                                            SIRIUS COMPUTER SOLUTIONS, INC.
                                       EMC STORAGE EXPANSION CER
         of the debtor’s interest                                               10100 REUNION PLACE, SUITE 500
         State the term remaining                                               SAN ANTONIO, TX 78216
                                       EXPIRES: DECEMBER 14, 2019
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 31 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 562 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              SIRIUS
2. 186   lease is for and the nature                                            SIRIUS COMPUTER SOLUTIONS, INC.
                                       EMC STORAGE
         of the debtor’s interest                                               10100 REUNION PLACE, SUITE 500
         State the term remaining                                               SAN ANTONIO, TX 78216
                                       EXPIRES: DECEMBER 14, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SIRIUS
2. 187   lease is for and the nature                                            SIRIUS COMPUTER SOLUTIONS, INC.
                                       EXAGRID BACKUP DISK SERVER
         of the debtor’s interest                                               10100 REUNION PLACE, SUITE 500
         State the term remaining
                                                                                SAN ANTONIO, TX 78216
                                       EXPIRES: SEPTEMBER 14, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SIRIUS
2. 188   lease is for and the nature                                            SIRIUS COMPUTER SOLUTIONS, INC.
                                       BROCADE SWITCH MAINTENANCE
         of the debtor’s interest                                               10100 REUNION PLACE, SUITE 500
         State the term remaining                                               SAN ANTONIO, TX 78216
                                       EXPIRES: OCTOBER 31, 2019
         List the contract number of
         any government contract


         State what the contract or    CONTRACT                                 SOUTH CAROLINA ELECTRIC & GAS COMPANY
2. 189   lease is for and the nature                                            ADDRESS UNAVAILABLE AT TIME OF FILING
                                       SECURITY LIGHTING
         of the debtor’s interest

         State the term remaining      EXPIRES: 12/3/2019
         List the contract number of
         any government contract


         State what the contract or    CONTRACT                                 SOUTH CAROLINA SECURITY SYSTEM
2. 190   lease is for and the nature                                            170 LAURELHURST AVE.
                                       CHAPIN SECURITY MONITORING -
         of the debtor’s interest                                               COLUMBIA, SC 29210-3824
                                       AFTER HOURS
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    CONTRACT                                 SOUTH CAROLINA SECURITY SYSTEM
2. 191   lease is for and the nature                                            170 LAURELHURST AVE.
                                       NEWBERRY SECURITY MONITORING -
         of the debtor’s interest                                               COLUMBIA, SC 29210-3824
                                       AFTER HOURS
         State the term remaining
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 32 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 563 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    EQUIPMENT LEASE                          SOUTHEASTERN EQUIPMENT & SUPPLY
2. 192   lease is for and the nature                                            1919 OLD DUNBAR ROAD
                                       WALK BEHIND SCRUBBER;
         of the debtor’s interest                                               WEST COLUMBIA, SC 29172
                                       LOCATION: CHAPIN, SC -
                                       WAREHOUSE
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SPECTRUM
2. 193   lease is for and the nature                                            TIME WARNER CABLE
                                       INTERNET SERVICE IN CHAPIN, SC
         of the debtor’s interest                                               PO BOX 70872
                                       ACCT: 202-001789301-001
                                                                                CHARLOTTE, NC 28272
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SPECTRUM
2. 194   lease is for and the nature                                            TIME WARNER CABLE
                                       INTERNET SERVICE FOR CAFETERIA
         of the debtor’s interest                                               PO BOX 70872
                                       IN CHAPIN, SC ACCT: 202-911016001-
                                                                                CHARLOTTE, NC 28272
                                       001
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SPS COMMERCE
2. 195   lease is for and the nature                                            PO BOX 205782
                                       VENDOR EDI OUTSOURCING
         of the debtor’s interest                                               DALLAS, TX 75320
         State the term remaining      EXPIRES: 3 MONTHS
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              SPS COMMERCE
2. 196   lease is for and the nature                                            PO BOX 205782
                                       TOOLBOX SOFTWARE
         of the debtor’s interest                                               DALLAS, TX 75320
         State the term remaining      EXPIRES: APRIL 1, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              STIBOSYSTEMS
2. 197   lease is for and the nature                                            3550 GEORGE BUSBEE PARKWAY
                                       DATA MANAGEMENT SOFTWARE
         of the debtor’s interest                                               SUITE 350
         State the term remaining                                               KENNESAW, GA 30144

         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 33 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 564 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              STIGROUP/ENSILO
2. 198   lease is for and the nature                                            STIGROUP, LTD
                                       NEXT-GEN ANTIVIRUS
         of the debtor’s interest                                               201 ROCK ROADD, SUITE 2X
         State the term remaining                                               GLEN ROCK, NJ 07452
                                       EXPIRES: JUNE 27, 2020
         List the contract number of
         any government contract


         State what the contract or    EMPLOYMENT AGREEMENT                     THEODORE RAIMAN
2. 199   lease is for and the nature                                            267 COLUMBIA AVENUE
                                       AT WILL EMPLOYMENT OFFER
         of the debtor’s interest                                               CHAPIN, SC 29036
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    CONTRACT                                 THYSSENKRUPP ELEVATOR
2. 200   lease is for and the nature                                            145 WINDHILL ROAD STE 300
                                       ELEVATOR MAINTENANCE
         of the debtor’s interest                                               COLUMBIA, SC 29203
         State the term remaining      EXPIRES: 9/2/2023
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              TL ASHFORD
2. 201   lease is for and the nature                                            334 BEECHWOOD ROAD
                                       TL ASHFORD LABEL SOFTWARE
         of the debtor’s interest                                               SUITE 302
                                       (AS400)
                                                                                FORT MITCHELL, KY 41017
         State the term remaining      EXPIRES: MARCH 31, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              ULTIMATE SOFTWARE GROUP, INC
2. 202   lease is for and the nature                                            2000 ULTIMATE WAY
                                       HRIS SOFTWARE AND PAYROLL
         of the debtor’s interest                                               WESTON, FL 33326
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    HUMAN RESOURCES AND PAYROLL              ULTIMATE SOFTWARE
2. 203   lease is for and the nature                                            400 GALLERIA PARKWAY SE, SUITE 800
                                       SYSTEM
         of the debtor’s interest                                               ATLANTA, GA 30339

         State the term remaining
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 34 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 565 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              VANGUARD SYSTEMS, INC
2. 204   lease is for and the nature                                            2901 DUTTON MILL RD
                                       DOCUMENT IMAGING SOFTWARE
         of the debtor’s interest                                               SUITE 220
         State the term remaining                                               ASTON, PA 19014
                                       EXPIRES: AUGUST 31, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              VARSITY LOGISTICS
2. 205   lease is for and the nature                                            1 PARKWAY NORTH
                                       VARSITY SHIPPING SOFTWARE
         of the debtor’s interest                                               SUITE 400S
                                       MAINTENANCE
                                                                                DEERFIELD, IL 60015
         State the term remaining      EXPIRES: MAY 31, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              VERIZON WIRELESS
2. 206   lease is for and the nature                                            PO BOX 660108
                                       WIRELESS SERVICE ACCT: 58842067-
         of the debtor’s interest                                               DALLAS, TX 75266
                                       00002
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              VERIZON WIRELESS
2. 207   lease is for and the nature                                            PO BOX 660108
                                       WIRELESS SERVICE ACCT: 58842067-
         of the debtor’s interest                                               DALLAS, TX 75266
                                       00001
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              VERTIV / EMERSON POWER
2. 208   lease is for and the nature                                            1630 AUGUSTA ROAD
                                       CHAPIN BUILDING UPS POWER
         of the debtor’s interest                                               WEST COLUMBIA, SC 29169
                                       BACKUP
         State the term remaining      EXPIRES: AUGUST 30, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              VISION SOLUTIONS/SYNCSORT
2. 209   lease is for and the nature                                            VISION SOLUTIONS
                                       MIMIX DISASTER RECOVERY AS/400
         of the debtor’s interest                                               2 BLUE HILL PLAZA, @1563
                                       SUPPORT
                                                                                PEARL RIVER, NY 10965
         State the term remaining      EXPIRES: SEPTEMBER 30, 2019
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 35 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 566 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    IT CONTRACT                              VISION SOLUTIONS/SYNCSORT
2. 210   lease is for and the nature                                            VISION SOLUTIONS
                                       MIMIX DISASTER RECOVERY AS/400
         of the debtor’s interest                                               2 BLUE HILL PLAZA, @1563
                                       SUPPORT
                                                                                PEARL RIVER, NY 10965
         State the term remaining      EXPIRES: OCTOBER 31, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              VNC
2. 211   lease is for and the nature                                            SHI
                                       REMOTE CONTROL
         of the debtor’s interest                                               1501 S MOPC EXPRESSWAY, SUITE 400
         State the term remaining                                               AUSTIN, TX 78746
                                       EXPIRES: NOVEMBER 13, 2019
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              WEBCENTER
2. 212   lease is for and the nature                                            ADDRESS UNAVAILABLE AT TIME OF FILING
                                       SSH & FTP FOR ECOMMERCE SITE
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              WEBPRESENTED
2. 213   lease is for and the nature                                            1275 KINNEAR RD
                                       CRM
         of the debtor’s interest                                               COLUMBUS, OH 43212
         State the term remaining      EXPIRES: AUGUST 16, 2019
         List the contract number of
         any government contract


         State what the contract or    EQUIPMENT LEASE                          WELLS FARGO FINANCIAL LEASING
2. 214   lease is for and the nature                                            LEASING CUSTOMER SERVICE
                                       COPIER; LOCATION: BELLEFONTAINE,
         of the debtor’s interest                                               MAC F0005-055
                                       OH
                                                                                800 WALNUT STREET
         State the term remaining                                               DES MOINES, IA 50309-3605
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              WELLS FARGO FINANCIAL LEASING, INC
2. 215   lease is for and the nature                                            800 WALNUT
                                       BELLEFONTAINE COPIERS
         of the debtor’s interest                                               4TH FLOOR
         State the term remaining                                               DES MOINES, IA 50309
                                       EXPIRES: APRIL 14, 2022
         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 36 of 37
                            Case 19-11299-LSS         Doc 183      Filed 07/24/19      Page 567 of 569
 Debtor Ellett Brothers, LLC                                               Case Number (if known):   19-11301
         Name

      Additional Page if Debtor Has More Executory Contracts or Unexpired Lease
 List all contracts and unexpired leases                                State the name and mailing address for all
                                                                        other parties with whom the debtor has an
                                                                        executory contract or unexpired lease
         State what the contract or    ASSOCIATE 401K PLAN                      WELLS FARGO INSTITUTIONAL RETIREMENT
2. 216   lease is for and the nature                                            AND TRUST
                                       RECORD KEEPER
         of the debtor’s interest                                               MAC D1050-140
         State the term remaining                                               401 SOUTH TYRON STREET, TH-14
                                       EXPIRES: DECEMBER 31, 2019               CHARLOTTE, NC 28202
         List the contract number of
         any government contract


         State what the contract or    NON-RESIDENTIAL REAL PROPERTY            WEST RIVER BUSINESS PARK PARTNERSHIP
2. 217   lease is for and the nature                                            1685 50TH AVE. NE
                                       LEASE
         of the debtor’s interest                                               SAUK RAPIDS, MN 56379
                                       PROPERTY ADDRESS: 417 GREAT
                                       OAK DRIVE, WAITE PARK, MN 56387;
                                       DEPT #801
         State the term remaining      EXPIRES: AUGUST 31, 2020
         List the contract number of
         any government contract


         State what the contract or    IT CONTRACT                              ZOOM VIDEO COMMUNICATIONS, INC.
2. 218   lease is for and the nature                                            55 ALMADEN BLVD
                                       VIDEO CONFERENCING
         of the debtor’s interest                                               6TH FLOOR
         State the term remaining                                               SAN JOSE, CA 95113

         List the contract number of
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 37 of 37
                              Case 19-11299-LSS                 Doc 183         Filed 07/24/19           Page 568 of 569
 Fill in this information to identify your case:
 Debtor 1       Ellett Brothers, LLC

 United States Bankruptcy Court for the:                                      District of   Delaware
                                                                                            (State of)
 Case Number (if known):       19-11301                                         Chapter     11                                         Check if this is an
                                                                                                                                       amended filing

 Official Form 206H
 SCHEDULE H - CODEBTORS                                                                                                                             12/15

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
 consecutively. Attach the Additional Page to this page.


  1. Do you have any codebtors?
        No Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        Yes

  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in
     the schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the
     creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a
     debt to more than one creditor, list each creditor separately in Column 2.
         Column 1: Codebtor                                                     Column 2: Creditor                                  Check all schedules
                                                                                                                                    that apply:
         Name and Mailing Address                                               Name
         BONITZ BROTHERS, INC.                                                  BANK OF AMERICA, N A, AS AGENT                         D (s3265)
2.1      267 COLUMBIA AVENUE
         CHAPIN, SC 29036                                                                                                              E/F

                                                                                                                                       G


         BONITZ BROTHERS, INC.                                                  PROSPECT CAPITAL CORPORATION, AS                       D (s3274)
2.2      267 COLUMBIA AVENUE                                                    AGENT
         CHAPIN, SC 29036                                                                                                              E/F

                                                                                                                                       G


         EVANS SPORTS, INC.                                                     BANK OF AMERICA, N A, AS AGENT                         D (s3265)
2.3      267 COLUMBIA AVENUE
         CHAPIN, SC 29036                                                                                                              E/F

                                                                                                                                       G


         EVANS SPORTS, INC.                                                     PROSPECT CAPITAL CORPORATION, AS                       D (s3274)
2.4      267 COLUMBIA AVENUE                                                    AGENT
         CHAPIN, SC 29036                                                                                                              E/F

                                                                                                                                       G


         JERRY`S SPORTS, INC.                                                   BANK OF AMERICA, N A, AS AGENT                         D (s3265)
2.5      267 COLUMBIA AVENUE
         CHAPIN, SC 29036                                                                                                              E/F

                                                                                                                                       G


         JERRY`S SPORTS, INC.                                                   PROSPECT CAPITAL CORPORATION, AS                       D (s3274)
2.6      267 COLUMBIA AVENUE                                                    AGENT
         CHAPIN, SC 29036                                                                                                              E/F

                                                                                                                                       G




Official Form 206H                                           Schedule H: Codebtors                                                    Page 1 of 2
                           Case 19-11299-LSS      Doc 183     Filed 07/24/19        Page 569 of 569
 Debtor Ellett Brothers, LLC                                            Case Number (if known):   19-11301
         Name

       Additional Page to List More Codebtors
         Column 1: Codebtor                                   Column 2: Creditor                             Check all schedules
                                                                                                             that apply:
         Name and Mailing Address                             Name
         OUTDOOR SPORTS HEADQUARTERS, INC.                    BANK OF AMERICA, N A, AS AGENT                   D (s3265)
2.7      267 COLUMBIA AVENUE
         CHAPIN, SC 29036                                                                                      E/F

                                                                                                               G


         OUTDOOR SPORTS HEADQUARTERS, INC.                    PROSPECT CAPITAL CORPORATION, AS                 D (s3274)
2.8      267 COLUMBIA AVENUE                                  AGENT
         CHAPIN, SC 29036                                                                                      E/F

                                                                                                               G


         SIMMONS GUN SPECIALTIES, INC.                        BANK OF AMERICA, N A, AS AGENT                   D (s3265)
2.9      267 COLUMBIA AVENUE
         CHAPIN, SC 29036                                                                                      E/F

                                                                                                               G


         SIMMONS GUN SPECIALTIES, INC.                        PROSPECT CAPITAL CORPORATION, AS                 D (s3274)
2.10     267 COLUMBIA AVENUE                                  AGENT
         CHAPIN, SC 29036                                                                                      E/F

                                                                                                               G


         SPORTCO HOLDINGS, INC.                               BANK OF AMERICA, N A, AS AGENT                   D (s3265)
2.11     267 COLUMBIA AVENUE
         CHAPIN, SC 29036                                                                                      E/F

                                                                                                               G


         SPORTCO HOLDINGS, INC.                               PROSPECT CAPITAL CORPORATION, AS                 D (s3274)
2.12     267 COLUMBIA AVENUE                                  AGENT
         CHAPIN, SC 29036                                                                                      E/F

                                                                                                               G


         UNITED SPORTING COMPANIES, INC.                      BANK OF AMERICA, N A, AS AGENT                   D (s3265)
2.13     267 COLUMBIA AVENUE
         CHAPIN, SC 29036                                                                                      E/F

                                                                                                               G


         UNITED SPORTING COMPANIES, INC.                      PROSPECT CAPITAL CORPORATION, AS                 D (s3274)
2.14     267 COLUMBIA AVENUE                                  AGENT
         CHAPIN, SC 29036                                                                                      E/F

                                                                                                               G




Official Form 206H                              Schedule H: Codebtors                                          Page 2 of 2
